        
Exhibit 10.1


--------------------------------------------------------------------------------

FRAMEWORK AGREEMENT
dated as of October 1, 2014
among
SPIRIT AIRLINES, INC.,
as Borrower,
BNP PARIBAS, NEW YORK BRANCH,
LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE,
NATIXIS, NEW YORK BRANCH
and
KfW IPEX-BANK GMBH,
as Original Senior Lenders,
INVESTEC BANK PLC,
as Original Junior Lender,
BNP PARIBAS, NEW YORK BRANCH,
as Senior Facility Agent,
INVESTEC BANK PLC,
as Junior Facility Agent,
NATIXIS, NEW YORK BRANCH,
as Documentation Agent,
and
WILMINGTON TRUST COMPANY,
as Security Trustee
___________________________________________________________

Financing in Respect of
Seven Airbus A320-200 Aircraft and Three Airbus A321-200 Aircraft

___________________________________________________________

--------------------------------------------------------------------------------




Framework Agreement
 

1000319295v12



--------------------------------------------------------------------------------

Exhibit 10.1
Table of Contents

1.
Definitions................................................................................................................2

(a) Defined
Terms.............................................................................................2
(b) Certain Other
Provisions.............................................................................4
2.
Definitive Documents, Commitments and Commitment
Fee    ........................................4

(a) Forms of Operative
Agreements..................................................................4
(b) Delivery of Operative
Agreements..............................................................5
(c) Commitments and Commitment
Fee...........................................................5
(d) Defaulting
Lenders......................................................................................6
(e) Adjustments to
Commitments.....................................................................8
3.
Certain Loan Agreement
Terms...............................................................................9

(a) Amortization
Schedules...............................................................................9
(b) Adjustments to Availability Period and Applicable
Margin........................9
4.
Certain
Mechanics.................................................................................................10

(a) Borrowing
Procedure.................................................................................10
(b) Interest Rate Election
Procedure...............................................................10
(c) Identification of
Aircraft............................................................................10
5.
Intercreditor
Agreements.......................................................................................10

6.
Conditions
Precedent.............................................................................................11

(a) Conditions Precedent to Framework
Agreement.......................................11
(b) Conditions Precedent to Advance
Date.....................................................11
7.
Representations and
Warranties.............................................................................12

8.
Notices...................................................................................................................13

9.
Confidentiality........................................................................................................13

10.
Separate
Counterparts............................................................................................13

11.
Entire
Agreement...................................................................................................13

12.
Headings................................................................................................................13

13.
Binding Effect; No
Assignment.............................................................................14


i
Framework Agreement

1000319295v12



--------------------------------------------------------------------------------


14.
Amendments..........................................................................................................15

15.
Severability............................................................................................................15

16.
Waiver of
Immunities............................................................................................15

17.
Governing Law; Consent to Jurisdiction; and Waiver of Jury
Trial......................15

Exhibit A    Form of Loan Agreement
Exhibit B    Form of Aircraft Security Agreement
Exhibit C    Form of Intercreditor Agreement
Exhibit D    Form of Commitment Transfer Certificate


Schedule I    Aircraft



ii
Framework Agreement
1000319295v12
 




--------------------------------------------------------------------------------



Exhibit 10.1



FRAMEWORK AGREEMENT
This FRAMEWORK AGREEMENT, dated as of October 1, 2014 (the “Framework
Agreement”) is among (i) SPIRIT AIRLINES, INC., a Delaware corporation (together
with its successors and permitted assigns pursuant to Section 13 herein, the
“Borrower”), (ii) BNP PARIBAS, acting through its New York Branch, NATIXIS,
S.A., acting through its New York Branch, LANDESBANK HESSEN-THÜRINGEN
GIROZENTRALE and KFW IPEX-BANK GMBH, as initial senior lenders (in such
capacity, together with their respective successors and permitted assigns
pursuant to Section 13 herein, the “Original Senior Lenders”), (iii) INVESTEC
BANK PLC, as initial junior lender (in such capacity, together with its
successors and permitted assigns pursuant to Section 13 herein, the “Original
Junior Lender” and, together with the Original Senior Lenders, the “Original
Lenders”), (iv) WILMINGTON TRUST COMPANY, not in its individual capacity but
solely as security trustee (in such capacity, together with its successors and
permitted assigns pursuant to Section 13 herein, the “Security Trustee”), (v)
BNP PARIBAS, acting through its New York Branch, in its capacity as facility
agent for the Original Senior Lenders (in such capacity, together with its
successors and permitted assigns pursuant to Section 13 herein, the “Senior
Facility Agent”), (vi) INVESTEC BANK PLC, in its capacity as facility agent for
the Original Junior Lender (in such capacity, together with its successors and
permitted assigns pursuant to Section 13 herein, the “Junior Facility Agent”
and, together with the Senior Facility Agent, the “Facility Agents”) and (vii)
NATIXIS, S.A., acting through its New York Branch, in its capacity as
documentation agent for the Original Senior Lenders (in such capacity, the
“Documentation Agent”).
W I T N E S S E T H:
WHEREAS, certain terms are used herein as defined in Section 1 hereof;
WHEREAS, the Borrower will be acquiring the Aircraft from the manufacturer
thereof and intends to finance the payment of the purchase price therefor with,
among other things, the proceeds of the Loans to be made by the Original
Lenders;
WHEREAS, the Original Lenders are willing to make the Loans subject to the terms
and conditions provided herein; and
WHEREAS, concurrent with the execution of this Framework Agreement, the Borrower
and the Original Lenders have entered into the Fee Letter, dated as of the date
hereof (as may be amended or supplemented from time to time, the “Fee Letter”),
pursuant to which the Borrower shall pay the Original Lenders the fees specified
therein;



Framework Agreement





--------------------------------------------------------------------------------



Exhibit 10.1



NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follows:
1.    Definitions.


(a)Defined Terms(a)    Defined Terms. The following terms, when used in
capitalized form, have the following meanings:
“A320 Aircraft” means each of the seven Airbus A320-200 aircraft listed in
Schedule I hereto.
“A321 Aircraft” means each of the three Airbus A321-200 aircraft listed in
Schedule I hereto.
“Aircraft” means, as applicable, the A320 Aircraft or the A321 Aircraft or,
collectively, the A320 Aircraft and the A321 Aircraft.
“Availability Period” means, with respect to each Aircraft, the period
commencing on the date that is the first day of the calendar month immediately
preceding the Scheduled Delivery Month for such Aircraft and expiring on the
date that is thirty (30) days after the last calendar day of the Scheduled
Delivery Month for such Aircraft, as the same may be extended pursuant to
Section 3(b).
“Borrower” has the meaning set forth in the preamble.
“Bridge Aircraft” has the meaning set forth in Section 2(d).
“Commitments” means, with respect to any Original Lender for each Aircraft, the
obligation of such Original Lender (subject to the terms and conditions of the
Form of Operative Agreements) to make its Loan for such Aircraft to the Borrower
in the amount equal to that set forth in a schedule of commitments of each
Original Lender to be agreed by the parties, which shall in the aggregate equal
$37,000,000 for an A320 Aircraft and $40,000,000 for an A321 Aircraft.
“Commitment Fee” has the meaning set forth in Section 2(c).
“Commitment Transfer Certificate” means a Commitment Transfer Certificate in
substantially the form of Exhibit D attached hereto.
“Defaulted Aircraft” has the meaning set forth in Section 2(d).
“Defaulting Lender” has the meaning set forth in Section 2(d).



2
Framework Agreement

1000319295v12





--------------------------------------------------------------------------------



Exhibit 10.1



“Documentation Agent” has the meaning set forth in the preamble.
“Excusable Delivery Delay” means, with respect to an Aircraft, any delay in the
delivery of such Aircraft from the Airframe Manufacturer to the Borrower beyond
the Scheduled Delivery Date that is caused by an event or circumstance that is
not within the reasonable control of the Borrower.
“Facility Agents” has the meaning set forth in the preamble.
“Fee Letter” has the meaning set forth in the fourth recital.
“Final Commitment Date” means, with respect to each Aircraft, the earlier of (x)
the end of the Availability Period for such Aircraft and (y) the Funding Cut-Off
Date for such Aircraft; provided that in no event shall the Final Commitment
Date for any Aircraft be later than the dates set forth next to such Aircraft in
the “Final Commitment Date” column in Schedule I attached hereto.
“Form of Intercreditor Agreement” has the meaning set forth in Section 2(a).
“Form of Loan Agreement” has the meaning set forth in Section 2(a).
“Form of Operative Agreements” has the meaning set forth in Section 2(a).
“Form of Security Agreement” has the meaning set forth in Section 2(a).
“Funding Cut-Off Date” means, with respect to each Aircraft, the date that is
ten days after the Delivery Date of such Aircraft; provided that, in the event
that the Loan for such Aircraft cannot be made prior to such date due to the
existence of a Funding Market Disruption, the Funding Cut-Off Date shall be the
date that is ten days after the end of such Funding Market Disruption.
“Junior Loan Commitment Fee” has the meaning set forth in Section 2(c).
“Junior Facility Agent” has the meaning set forth in the preamble.
“Junior Loan” has the meaning specified in Section 2(c).
“Loans” has the meaning set forth in Section 2(c).
“Non-Defaulting Lenders” has the meaning set forth in Section 2(d).
“Operative Agreements” has the meaning set forth in Section 2(a).
“Original Junior Lender” has the meaning set forth in the preamble.



3
Framework Agreement

1000319295v12





--------------------------------------------------------------------------------



Exhibit 10.1



“Original Lenders” has the meaning set forth in the preamble.
“Original Senior Lenders” has the meaning set forth in the preamble.
“Scheduled Delivery Month” means, with respect to each Aircraft, the “Indicative
Scheduled Delivery Month” listed for such Aircraft on Schedule I hereto.
“Security Trustee” has the meaning set forth in the preamble.
“Senior Loan Commitment Fee” has the meaning set forth in Section 2(c).
“Senior Facility Agent” has the meaning set forth in the preamble.
“Senior Loan” has the meaning set forth in Section 2(c).
(b) Certain Other Provisions. For all purposes of this Framework Agreement,
except as otherwise expressly provided or unless the context otherwise requires:
(i)    capitalized terms used herein and not defined herein have the meanings
set forth in the Form of Loan Agreement and if not defined therein, in the Form
of Intercreditor Agreement;
(ii)    the definitions stated herein apply equally to both the singular and the
plural forms of the terms defined;
(iii)    the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Framework Agreement as a whole and not to any particular
article, section or other subdivision; and
(iv)    all references herein to articles, sections, appendices, schedules and
exhibits pertain to articles, sections, appendices, schedules and exhibits in or
to this Framework Agreement.
2.    Definitive Documents, Commitments and Commitment Fee.


(a)Forms of Operative Agreements(a)    Forms of Operative Agreements. Attached
to this Framework Agreement are the forms of the following documents which have
been negotiated and agreed by and between the parties hereto with the respect to
the financing of each Aircraft (the definitive versions of such documents for
such Aircraft, together with the forms of the other Basic Agreements attached
thereto and such amendments, supplements or modifications, if any, as may be
required as set forth herein or as may be mutually agreed by the parties hereto,
collectively, the “Operative Agreements” for such Aircraft):



4
Framework Agreement

1000319295v12





--------------------------------------------------------------------------------



Exhibit 10.1



(i)the form of Loan Agreement, attached as Exhibit A hereto (the “Form of Loan
Agreement”);


(ii)the form of Aircraft Security Agreement, attached as Exhibit B hereto (the
“Form of Security Agreement”); and


(iii)the form of Intercreditor Agreement, attached as Exhibit C hereto (the
“Form of Intercreditor Agreement” and, together with the Form of Loan Agreement
and Form of Security Agreement and together with the forms of the other Basic
Agreements attached thereto, the “Form of Operative Agreements”)


(b) Delivery of Operative Agreements. On and subject to the terms and conditions
set forth herein and in the Form of Operative Agreements (including Section 3.1
of the Form of Loan Agreement) for each Aircraft: (i) each Original Lender
hereby agrees that it will (x) execute and deliver on the Advance Date for such
Aircraft the Operative Agreements for such Aircraft to which such Original
Lender is to be a party, and (y) cause the Security Trustee to execute and
deliver on the Advance Date for such Aircraft the Operative Agreements for such
Aircraft to which the Security Trustee is to be a party, (ii) each Original
Senior Lender hereby agrees that it will cause each of the Senior Facility Agent
and the Documentation Agent to execute and deliver on the Advance Date for such
Aircraft the Operative Agreements for such Aircraft to which each of the Senior
Facility Agent and the Documentation Agent is to be a party and (iii) the
Original Junior Lender hereby agrees that it will cause the Junior Facility
Agent to execute and deliver on the Advance Date for such Aircraft the Operative
Agreements for such Aircraft to which the Junior Facility Agent is to be a
party. On and subject to the terms and conditions set forth herein and in the
Form of Operative Agreements (including Section 3.1 of the Form of Loan
Agreement) for each Aircraft, each of the Security Trustee and the Facility
Agents agrees that it will execute and deliver on the Advance Date for such
Aircraft the Operative Agreements for such Aircraft to which it is to be a
party. On and subject to the terms and conditions set forth herein and in the
Form of Operative Agreements (including Section 3.2 of the Form of Loan
Agreement) for each Aircraft, the Borrower hereby agrees that it will execute
and deliver on the Advance Date for such Aircraft the Operative Agreements for
such Aircraft to which the Borrower is to be a party.


(c) Commitments and Commitment Fee. On the Scheduled Advance Date for each
Aircraft (or if the Advance Date does not occur on the Scheduled Advance Date,
such later date as may be specified pursuant to, and in accordance with, the
Loan Agreement for such Aircraft), each Original Senior Lender agrees to make a
senior loan for such Aircraft (the “Senior Loan” for such Aircraft) and the
Original Junior Lender agrees to make a junior loan for such Aircraft (the
“Junior Loan” for such Aircraft and, together with the Senior Loan for such
Aircraft, the “Loans”) to the Borrower in the



5
Framework Agreement

1000319295v12





--------------------------------------------------------------------------------



Exhibit 10.1



principal amount equal to its respective Commitments for such Aircraft, on and
subject to the terms and conditions set forth in the Form of Loan Agreement, in
each case, subject to the adjustments, if any, as set forth in Section 2(e) and
Section 3. The Borrower agrees to pay in arrears to the Security Trustee for the
account of each Original Senior Lender to an account to be specified by the
applicable Original Senior Lender a non-refundable commitment fee (the “Senior
Loan Commitment Fee”) for each Aircraft computed by multiplying the undrawn
amount of such Original Senior Lender’s Commitment for such Aircraft from day to
day by 0.75% (in the case of an A320 Aircraft) or 1.00% (in the case of an A321
Aircraft) per annum, and the Borrower agrees to pay in arrears to the Security
Trustee for the account of each Original Junior Lender to an account to be
specified by the applicable Original Junior Lender a non-refundable commitment
fee (the “Junior Loan Commitment Fee” and together with the Senior Commitment
Fee, the “Commitment Fee”) for each Aircraft computed by multiplying the undrawn
amount of such Original Junior Lender’s Commitment for such Aircraft from day to
day by 1.25% per annum, in each case, for each day during the period from (but
excluding) the date hereof to (and including) the earliest of (i) the Scheduled
Advance Date for such Aircraft (or, if the Advance Date shall not have occurred
on or prior to the Cutoff Date, the Advance Date for such Aircraft), (ii) the
Final Commitment Date for such Aircraft and (iii) the termination of the
Commitments for such Aircraft by the Borrower pursuant to Section 2(d); provided
that (x) no Commitment Fee shall accrue for any Original Lender for any Aircraft
during the period that the Closing for such Aircraft is delayed due to the
occurrence of a Funding Market Disruption for such Aircraft and (y) in the case
of an Original Lender becoming a Defaulting Lender for any Aircraft, no
Commitment Fee shall accrue for such Original Lender for any Aircraft from the
date of the last payment of the Commitment Fee prior to the date such Original
Lender became a Defaulting Lender (and, for the avoidance of doubt, any accrued
Commitment Fee with respect to any Aircraft that is unpaid shall not be due or
payable to an Original Lender who becomes a Defaulting Lender). The Commitment
with respect to each Aircraft for each Original Lender shall automatically
terminate for all Original Lenders in the case of clauses (i), (ii) and (iii) in
the preceding sentence with respect to such Aircraft and for the Defaulting
Lender in the case of clause (y) of the proviso to the preceding sentence with
respect to such Aircraft and no Commitment Fee shall accrue or be payable
thereafter with respect to such Aircraft. The Commitment Fee with respect to
each Aircraft shall be computed on the basis of a 360-day year and actual number
of days elapsed and shall be payable quarterly in arrears (with the first such
payment due and payable on the date that is ninety (90) days following the date
hereof) and on the date on which the Commitment Fee ceases to accrue for such
Aircraft in accordance with the foregoing.
(d) Defaulting Lenders. The Commitments of the Original Lenders are several and
not joint. If any Original Lender fails to fund its portion of the Loans, either
in whole or in part, for an Aircraft on the Scheduled Advance Date for such
Aircraft, (a “Defaulted Aircraft”) when so required hereunder and under the Form
of Loan Agreement for such



6
Framework Agreement

1000319295v12





--------------------------------------------------------------------------------



Exhibit 10.1



Aircraft or otherwise defaults on any other payment obligations to the Borrower
(a “Defaulting Lender”), then:
(i)    the Defaulting Lender’s Commitments with respect to the Defaulted
Aircraft and all of the other remaining unfunded Aircraft shall be terminated
immediately and all of the related accrued and future Commitment Fee,
structuring and other fees payable hereunder or under the Fee Letter or any
other document shall be terminated for such Defaulting Lender;
(ii)    any one or more of the other non-defaulting Original Lenders (the
“Non-Defaulting Lenders”), within sixty days of the Scheduled Advance Date of
the Defaulted Aircraft, may but shall not be required to, acquire all of the
rights and obligations of the Defaulting Lender’s Commitments with respect to
the Defaulted Aircraft and all of the other remaining unfunded Aircraft, without
breakage or premium and at no additional cost to the Borrower, by (a) increasing
their respective Commitments for such Defaulted Aircraft to cover the shortfall
in Commitments on the Defaulted Aircraft and all of the other remaining unfunded
Aircraft, (b) re-allocating their respective Commitments for the remaining
unfunded Aircraft in inverse order (i.e., beginning with the unfunded Aircraft
with the latest “Scheduled Delivery Month”) to cover the shortfall in
Commitments on the Defaulted Aircraft and the shortfall in Commitments with
respect to some of the other remaining unfunded Aircraft (i.e., beginning with
the unfunded Aircraft with the closest “Scheduled Delivery Month”) or (c)
finding a replacement lender that satisfies the requirements of a Permitted
Transferee (and, if the Permitted Transferee is a Disqualified Entity, is
otherwise acceptable to the Borrower) to cover the shortfall in Commitments on
the Defaulted Aircraft and all of the other remaining unfunded Aircraft;
provided that, during such sixty day period, the Borrower may (but shall not be
required to) do any one or more of the following in any combination in the
Borrower’s sole discretion with respect to the Defaulted Aircraft and any other
remaining unfunded Aircraft with a Scheduled Delivery Month during such sixty
day period (any such Defaulted Aircraft or other remaining unfunded Aircraft, a
“Bridge Aircraft”): (1) arrange for a reputable financial institution to acquire
all or a portion of the rights and obligations of the Defaulting Lender’s
Commitments with respect to the Defaulted Aircraft and/or one or more other such
Bridge Aircraft without breakage or premium and at no additional cost to the
Borrower (in which case such financial institution shall acquire all of such
rights and obligations of a “Lender” for such Aircraft), (2) acquire for itself
and fund the Defaulting Lender’s Commitment (on a non-voting basis) with respect
to the Defaulted Aircraft and/or one or more other such Bridge Aircraft, and/or
(3) close and have the Loan be funded for the Defaulted Aircraft and/or one or
more such other Bridge Aircraft with all Commitments for such Aircraft other
than the Defaulting Lender’s Commitments for such Aircraft (in



7
Framework Agreement

1000319295v12





--------------------------------------------------------------------------------



Exhibit 10.1



which case the Commitments for such Aircraft shall be reduced accordingly);
provided, further, that, during such sixty day period, the Commitment Fees to be
accrued pursuant to Section 2(c) for such Defaulted Aircraft and all other
remaining unfunded Aircraft shall be based on undrawn Loan amounts for such
Aircraft after giving effect to the shortfall in Commitments for such Aircraft;
provided, further, that the Borrower shall not be responsible for Breakage Costs
(if any), Liquidity Breakage (if any) or any other costs or expenses incurred by
the Original Lenders in connection with any Defaulting Lender’s failure to fund
on the Scheduled Advance Date for any Aircraft; and
(iii)    if, at the end of the sixty day period referred to in clause (ii), the
Non-Defaulting Lenders have not covered the shortfall in Commitments with
respect to the Defaulted Aircraft and all of the other remaining unfunded
Aircraft in accordance with clause (ii) above, the Borrower may (but shall not
be required to) do any one or more of the following in any combination in the
Borrower’s sole discretion: (a) arrange for a reputable financial institution to
acquire all or a portion of the rights and obligations of the shortfall in
Commitments with respect to the Defaulted Aircraft and/or any other remaining
unfunded Aircraft without breakage or premium and at no additional cost to the
Borrower (in which case such financial institution shall acquire all of such
rights and obligations of a “Lender” for such Aircraft), (b) acquire for itself
and fund the shortfall in Commitments (on a non-voting basis) with respect to
the Defaulted Aircraft and/or the shortfall in Commitments with respect to any
other remaining unfunded Aircraft, (c) close and have the Loan be funded for the
Defaulted Aircraft and/or any other remaining unfunded Aircraft with all
Commitments for such Aircraft other than the Defaulting Lender’s Commitments for
such Aircraft (in which case the Commitments for such Aircraft shall be reduced
accordingly) and/or (d) terminate the Non-Defaulting Lenders’ Commitments with
respect to the Defaulted Aircraft and the Borrower’s obligations hereunder with
respect to any unfunded Aircraft that has a shortfall in Commitments (in which
case the related Commitment Fee, structuring and other fees payable hereunder or
under the Fee Letter or any other document with respect to the Defaulted
Aircraft and all of the other remaining unfunded Aircraft shall be terminated
for all Original Lenders on a going-forward basis).
(e) Adjustments to Commitments. The Commitments of each Original Lender with
respect to each Aircraft is subject to adjustments if any of the following
events occur prior to the Advance Date for such Aircraft and, to the extent
applicable, the Form of Loan Agreement and other Form of Operative Agreements
for each Aircraft shall be revised to reflect such adjustments prior to the
execution and delivery thereof:



8
Framework Agreement

1000319295v12





--------------------------------------------------------------------------------



Exhibit 10.1



(i)    an Original Lender transfers its Commitment for such Aircraft to a
Permitted Transferee in accordance with Section 13; or
(ii)    an Original Lender becomes a Defaulting Lender and any rights of the
Non-Defaulting Lenders and the Borrower set forth in Section 2(d) impacting the
Commitments have been exercised by any of such party in accordance with the
terms thereof.
3. Certain Loan Agreement Terms.
For all purposes hereunder and of the Form of Operative Agreements for each
Aircraft, the parties hereto agree as follows:
(a) Amortization Schedules. The parties hereto acknowledge that the indicative
amortization schedules provided by the Original Lenders were prepared based on
an assumed interest rate and an assumed “Advance Date” agreed by the parties and
on a mortgage style basis in consecutive quarterly payments of principal and
interest which amortize to zero. After the setting of the Fixed Rate or the
Floating Rate, as applicable, for the Loans for an Aircraft, the Senior Facility
Agent (in the case of the Senior Loan for each Aircraft) and the Junior Facility
Agent (in the case of the Junior Loan for each Aircraft) shall prepare for the
Borrower’s review new mortgage style amortization schedules for the Loans for
such Aircraft, based on a methodology consistent with the methodology used to
prepare the amortization schedules set forth in the indicative amortization
schedules referred to in the first sentence of this Section 3(a), which takes
into account the Scheduled Advance Date for such Loans and the actual Fixed Rate
or the actual Floating Rate, as applicable, for the first Interest Period for
such Loans. Subject to the Borrower’s consent (which shall be granted absent
manifest error), Schedule 1 attached to each Note for such Loans shall be based
on such new mortgage style amortization schedules.
(b) Adjustments to Availability Period and Applicable Margin. With respect to
each Aircraft, an extension of the Availability Period for the Commitments for
such Aircraft for an additional thirty days may be requested by the Borrower if
five Business Days prior to the end of such Availability Period an Excusable
Delivery Delay or a Funding Market Disruption has occurred and is continuing for
such Aircraft; provided, however, that such extension of such Availability
Period is subject to agreement by the Borrower and each Original Lender for such
Aircraft to an adjustment, if applicable, to the Applicable Margin for such
Aircraft to reflect any change to such Original Lender’s cost of funding its
Loan for such Aircraft as a result of extending such Availability Period. If the
Availability Period for an Aircraft is extended in accordance with the
foregoing, the “Applicable Margin” set forth in the Form of Loan Agreement will
be changed in preparing the Loan Agreement for such Aircraft to reflect the
adjustment to



9
Framework Agreement

1000319295v12





--------------------------------------------------------------------------------



Exhibit 10.1



the Applicable Margin agreed to by the Borrower and the Original Lenders for
such Aircraft prior to the execution and delivery thereof.
4. Certain Mechanics.
(a) Borrowing Procedure. With respect to the Loans for each Aircraft, the
Borrower shall comply with the procedures for borrowing set forth in Section 2.2
of the Form of Loan Agreement. For the avoidance of doubt, the funding indemnity
provisions set forth in Sections 2.2(e), 2.2(f) and Section 2.10 of the Form of
Loan Agreement shall apply with respect to any Borrowing Notice issued by the
Borrower as set forth under Section 2.2(a) of the Form of Loan Agreement.
(b) Interest Rate Election Procedure. With respect to the Loans for each
Aircraft, the Borrower shall comply with the procedures for interest rate
election set forth in Section 2.5 of the Form of Loan Agreement.
(c) Identification of Aircraft. With respect to each Aircraft, on or prior to
the delivery by the Borrower of the Borrowing Notices for such Aircraft, the
Borrower shall provide to the Facility Agents and the Security Trustee the
manufacturer’s serial numbers of the Airframe and Engines comprising such
Aircraft and the U.S. registration number of such Aircraft.
5. Intercreditor Agreements.
(a) Each of the Lenders, Facility Agents and the Security Trustee party hereto
acknowledge and agree to the terms of each Intercreditor Agreement
notwithstanding the fact that a Senior Lender or Junior Lender, as applicable,
with respect to one such Intercreditor Agreement may not in the future be a
party to one or more of the other Intercreditor Agreements. Without limiting the
foregoing, each party specifically agrees to the terms of subordination and to
the priorities of payment contained in Section 2 and Section 4, respectively, of
each Intercreditor Agreement and to the application of such provisions across
all Aircraft notwithstanding the identity of the respective Senior Lenders or
the Junior Lenders for any given Aircraft at any given time.
(b) Notwithstanding anything herein or in the Basic Agreements for any Aircraft
to the contrary except as specifically provided in the Intercreditor Agreement
for such Aircraft, the Security Trustee, the Senior Lenders and the Junior
Lenders that are then party to the Basic Agreements for any one Aircraft may
agree to any amendment, change, waiver, discharge or grant any consent or
otherwise modify any Basic Agreement for such Aircraft without the written
consent of any of the Related Security Trustees,



10
Framework Agreement

1000319295v12





--------------------------------------------------------------------------------



Exhibit 10.1



Related Senior Lenders or Related Junior Lenders that are then party to the
Related Basic Agreements for any Related Aircraft.
6. Conditions Precedent.
(a) Conditions Precedent to Framework Agreement. The agreement and obligation of
each Original Lender under this Framework Agreement are subject to the
satisfaction (or waiver by such Lender’s Facility Agent, which waiver shall be
in writing and signed by such Facility Agent) of the following conditions
precedent on the date hereof (such satisfaction or waiver to be evidenced to the
Borrower by the execution and delivery by each such Original Lender and each
Facility Agent of this Framework Agreement):
(i)    Each Facility Agent shall have received the following documents, each
duly authorized, executed and delivered by each of the parties thereto (other
than each Original Lender and Facility Agent) and the executed counterparts (or
copies thereof where indicated) thereto:
1)    this Framework Agreement; and
2)    the Fee Letter.
(ii)    Each Facility Agent shall have received each of the following legal
opinions, addressed to each Facility Agent, the Security Trustee and the
Original Lenders and dated the date hereof: (1) the opinion of in-house counsel
to the Borrower, (2) the opinion of Debevoise & Plimpton LLP, special New York
counsel to the Borrower, and (3) the opinion of Morris James LLP, special
Delaware counsel to the Security Trustee.
(iii)    Each Facility Agent shall have received (the receipt of such items and
the satisfaction of such checks to be evidenced to the Borrower by the execution
and delivery by each such Original Lender and each Facility Agent of this
Framework Agreement) such documents, information or evidence reasonably
requested by each Facility Agent in order for the Original Lenders to carry out
and be satisfied they have complied with all necessary “know your customer”
checks in relation to the Borrower or other similar checks under applicable laws
and regulations, including Anti-Terrorism Laws and AML Laws, pursuant to the
Basic Agreements;
(b) Conditions Precedent to Advance Date. In addition to and notwithstanding the
conditions precedent set forth in Section 3.1 of the Loan Agreement for any
Aircraft, the agreement and obligation of each Original Lender under this
Framework Agreement



11
Framework Agreement

1000319295v12





--------------------------------------------------------------------------------



Exhibit 10.1



and the other Basic Agreements for such Aircraft are subject to the satisfaction
(or waiver by such Original Lender’s Facility Agent, which waiver shall be in
writing and signed by such Facility Agent) of the following conditions precedent
on the Advance Date for such Aircraft (such satisfaction or waiver to be
evidenced to the Borrower by the execution and delivery by each such Original
Lender and each Facility Agent of the Basic Agreements for such Aircraft):
(i)    The Senior Facility Agent shall have received the Senior Loan Borrowing
Notice and the Junior Facility Agent shall have received the Junior Loan
Borrowing Notice in accordance with Section 2.2(a) of the Loan Agreement for
such Aircraft, in each case, duly authorized, executed and delivered by the
Borrower and the executed counterparts (or copies thereof where indicated)
thereto.
(ii)    Each Facility Agent shall have received (the receipt of such items and
the satisfaction of such checks to be evidenced to the Borrower by the execution
and delivery by each such Original Lender and each Facility Agent of this
Framework Agreement and the other Basic Agreements for such Aircraft) such
documents, information or evidence reasonably requested by each Facility Agent
in order for the Original Lenders to carry out and be satisfied they have
complied with all necessary “know your customer” checks in relation to the
Borrower or other similar checks under all applicable laws and regulations,
including Anti-Terrorism Laws and AML Laws, pursuant to the Basic Agreements
(provided that any such request shall be made no later than the close of
business on the Business Day after the day the Borrowing Notices for such
Aircraft are received by the Facility Agents).
7. Representations and Warranties.
Each party to this Framework Agreement represents and warrants to the other
parties hereto that this Framework Agreement has been duly authorized, executed
and delivered by such party, and the execution, delivery and performance by such
party of this Framework Agreement do not require any stockholder approval or
approval or consent of any trustee or holder of any indebtedness or obligations
of such party, except such as have been duly obtained and are in full force and
effect, and do not contravene or conflict with any law, governmental rule,
regulation, judgment or order binding on such party or the certificate of
incorporation or by-laws (or equivalent constitutive documents) of such party or
contravene or result in a breach of, or constitute a default under, or result in
the creation of any Lien upon the property of such party under, any indenture,
mortgage, contract or other agreement to which such party is a party or by which
it or any of its properties are bound.



12
Framework Agreement

1000319295v12





--------------------------------------------------------------------------------



Exhibit 10.1



8. Notices.
Unless otherwise expressly specified or permitted by the terms hereof, all
notices required or permitted under the terms and provisions hereof will be in
English and in writing, and any such notice may be given by U.S. mail, courier
service or facsimile, and any such notice will be effective when delivered to
the recipient thereof in accordance with the provisions of this Section to its
respective address (including facsimile number) set forth in the Form of Loan
Agreement.
9. Confidentiality.
Each of the Original Lenders, the Facility Agents and the Security Trustee shall
comply with the confidentiality restrictions set forth in Section 7.16 of the
Form of Loan Agreement.
10. Separate Counterparts.
This Framework Agreement may be executed in any number of counterparts (and each
of the parties hereto will not be required to execute the same counterpart). Any
counterpart may be executed by facsimile signature and such facsimile signature
will be deemed an original. Each counterpart of this Framework Agreement
including a signature page executed by each of the parties hereto will be an
original, but all of such counterparts together will constitute one instrument.
11. Entire Agreement.
This Framework Agreement, including all the schedules, exhibits and annexes
hereto, constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
matters contemplated hereby.
12. Headings.
The headings of the various sections herein are for convenience of reference
only and will not define or limit any of the terms or provisions hereof.







13
Framework Agreement

1000319295v12





--------------------------------------------------------------------------------



Exhibit 10.1



13. Binding Effect; No Assignment.
This Framework Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective heirs, successors and permitted assigns. The
rights and obligations of the respective parties pursuant to this Framework
Agreement are personal to the respective parties, and no party may assign or
otherwise transfer its rights or obligations under this Framework Agreement
without the prior written consent of the other parties hereto, except as set
forth in Section 7.6 of the Form of Loan Agreement in the case of the Borrower
and herein in the case of the Original Lenders and Section 8.1 of the Form of
Security Agreement in the case of the Security Trustee and Section 8 of the Form
of Loan Agreement in the case of the Facility Agents. Following the date hereof
and before the Advance Date with respect to any Aircraft, each Original Lender
for such Aircraft may, with the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed (it being understood that
refusal to consent to a Disqualified Entity shall be deemed to be reasonable)),
assign or otherwise transfer or participate all or any portion of its right,
title and interest in and to its Commitments for such Aircraft pursuant to a
Commitment Transfer Certificate to a Permitted Transferee; provided that in the
case of a Fixed Rate Loan, the Borrower consent provisions described in the
second sentence of Section 7.6 of the Form of Loan Agreement shall apply in lieu
of the foregoing (as if the Advance Date had occurred) from the date that is
five (5) Business Days prior to the anticipated Advance Date of such Fixed Rate
Loan. Any transfer by any Original Lender of all or a portion of its Commitments
in any Aircraft to a Permitted Transferee shall be made in accordance with
Section 2.16 of the Form of Loan Agreement and shall be in a minimum of
$1,000,000 (in the case of the Commitments for a Senior Loan) and $500,000 (in
the case of the Commitments for a Junior Loan) with respect to each Loan and in
an amount in excess of $5,000,000 (in the case of a Senior Loan) and $2,000,000
(in the case of a Junior Loan) in the aggregate across the Commitments for all
of the Loans at the time of such assignment, transfer or participation, and
there shall be no more than thirty (30) different Lenders in the aggregate for
the Senior Loans and the Junior Loans for all of the Aircraft at any point in
time. For the avoidance of doubt, an Original Lender and any of its Affiliates,
including Persons managed by such Original Lender, shall be deemed to be one
“Lender” for purposes of the immediately preceding sentence. After the date of
such transfer and the execution of a Commitment Transfer Certificate, such
Permitted Transferee shall be deemed an “Original Lender” for purposes of this
Framework Agreement and be deemed a party to this Framework Agreement, shall
have the rights and obligations of an Original Lender set forth herein and in
the Form of Operative Agreements for the applicable Aircraft, and shall execute
and deliver on the Advance Date for such Aircraft the Basic Agreements for such
Aircraft to which it is to be a party.





14
Framework Agreement

1000319295v12





--------------------------------------------------------------------------------



Exhibit 10.1



14. Amendments.
The provisions of this Framework Agreement may be amended, supplemented or
otherwise modified only by an instrument or instruments in writing signed by
each party hereto; except that neither the signature nor any other consent of
any kind of a Defaulting Lender shall be required. Each party hereto reserves
the right to agree to any amendment, supplement or other modification as such
party may determine in its sole discretion.
15. Severability.
Any provision of this Framework Agreement which is prohibited or unenforceable
in any jurisdiction will not invalidate or render unenforceable such provision
in any other jurisdiction.
16. Waiver of Immunities.
Each party hereto agrees that, to the extent that a party hereto or any of its
property is or becomes entitled at any time to any immunity on the grounds of
sovereignty or otherwise from (i) any legal action, suit, arbitration proceeding
or other proceeding, (ii) set-off or counterclaim, (iii) the jurisdiction of any
court of competent jurisdiction, (iv) service of process, (v) relief by way of
injunction, order for specific performance or for recovery of property, (vi)
attachment of its assets prior to judgment or after judgment, (vii) attachment
in aid of execution or levy, (viii) execution or enforcement of any decree or
judgment, (xi) judgment or jurisdiction or (x) from any other legal process in
any jurisdiction, such party, for itself and its property, does, to the full
extent permitted by applicable law, rule or regulation, hereby irrevocably and
unconditionally waive the rights to, and agrees not to plead or claim, any such
immunity with respect to its obligations, liabilities or any other matter under
or arising out of or in connection with this Framework Agreement or the subject
matter hereof. Such agreement shall be irrevocable and not subject to withdrawal
in any and all jurisdictions or under any statute, including the Foreign
Sovereign Immunities Act of 1976 of the United States of America. The foregoing
waiver shall constitute a present waiver of immunity at any time any action is
initiated against any party with respect to this Framework Agreement.
17. Governing Law; Consent to Jurisdiction; and Waiver of Jury Trial.
THIS FRAMEWORK AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
HEREUNDER SHALL BE GOVERNED



15
Framework Agreement

1000319295v12





--------------------------------------------------------------------------------



Exhibit 10.1



BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
EACH OF THE PARTIES HERETO HEREBY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
(i) WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION TO ENFORCE OR DEFEND ANY
MATTER ARISING FROM OR RELATED TO THIS FRAMEWORK AGREEMENT; (ii) IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
IN NEW YORK COUNTY, NEW YORK, OVER ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY MATTER ARISING FROM OR RELATED TO THIS FRAMEWORK AGREEMENT; (iii)
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING OR
THAT THE VENUE OF SUCH ACTION OR PROCEEDING IS IMPROPER; AND (iv) AGREES THAT A
FINAL (NON-APPEALABLE) JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE LAW. NOTHING IN THIS
PARAGRAPH SHALL AFFECT OR IMPAIR ANY PARTY’S RIGHT TO SERVE LEGAL PROCESS IN ANY
MANNER PERMITTED BY LAW OR TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OTHER
PARTY HERETO OR ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION.
[Signature Pages Follow.]







16
Framework Agreement

1000319295v12





--------------------------------------------------------------------------------



Exhibit 10.1



IN WITNESS WHEREOF, the parties hereto have caused this Framework Agreement to
be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.
SPIRIT AIRLINES, INC.,
as Borrower
By:    /s/ Edward Christie    
Name: Edward Christie
Title: Senior Vice President and Chief Financial Officer


 















 




Signature Page
Framework Agreement
1000319295v12
 




--------------------------------------------------------------------------------



Exhibit 10.1



BNP PARIBAS, NEW YORK BRANCH,
as Senior Facility Agent and Original Senior Lender.


By:/s/ Robert Papas    
    Name: Robert Papas    
Title: Director

By: /s/ Stephanie Klein_________________
    Name: Stephanie Klein     Title: Vice President
 




















Signature Page
Framework Agreement
1000319295v12
 




--------------------------------------------------------------------------------



Exhibit 10.1



NATIXIS, NEW YORK BRANCH,
as Original Senior Lender and Documentation Agent
By:/s/Vinh Nguyen____________________
Name: Vinh Nguyen    
Title:Vice President




By: /s/ Lily Cheung____________________
    Name: Lily Cheung    
Title: Executive Director



Signature Page
Framework Agreement
1000319295v12
 




--------------------------------------------------------------------------------



Exhibit 10.1



LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE,
as Original Senior Lender
By: /s/ Kohrsmeier Hartmann___________
    Name: Kohrsmeier Hartmann    
Title: SVP
By: /s/ Malte Kalfaus__________________
    Name: Malte Kalfhaus
    Title: Associate





Signature Page
Framework Agreement
1000319295v12
 




--------------------------------------------------------------------------------



Exhibit 10.1



KFW IPEX-BANK GMBH,
as Original Senior Lender
By: /s/ Alexander Jacobs_______________
    Name: Alexander Jacobs    
Title: Director




By: /s/ Heike Becker___________________
    Name: Heike Becker    
Title: Vice President



Signature Page
Framework Agreement
1000319295v12
 




--------------------------------------------------------------------------------



Exhibit 10.1



INVESTEC BANK PLC,
as Junior Facility Agent and Original Junior Lender
By: /s/ Charles Stott___________________
    Name: Charles Stott
    Title: Authorized Signatory
By: /s/ Peter Watson___________________
    Name: Peter Watson
    Title: Authorized Signatory



Signature Page
Framework Agreement
1000319295v12
 




--------------------------------------------------------------------------------



Exhibit 10.1



WILMINGTON TRUST COMPANY,
not in its individual capacity but solely as Security Trustee
By: /s/ Patricia A. Bradenburg___________
    Name: Patricia A. Bradenburg    
Title: Financial Services Officer







Signature Page
Framework Agreement
1000319295v12
 




--------------------------------------------------------------------------------

Exhibit 10.1


Exhibit A to the
Framework Agreement





FORM OF LOAN AGREEMENT



















































































Exhibit A


Framework Agreement
1000319295v12

--------------------------------------------------------------------------------



Exhibit 10.1



FORM OF LOAN AGREEMENT [N[•]]


dated as of [__], 201[4][5]


among


SPIRIT AIRLINES, INC.,
as Borrower,


BNP PARIBAS, NEW YORK BRANCH,
LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE,
NATIXIS, NEW YORK BRANCH
and
KfW IPEX-BANK GMBH,
as Original Senior Lenders,


INVESTEC BANK PLC,
as Original Junior Lender


BNP PARIBAS, NEW YORK BRANCH,
as Senior Facility Agent


INVESTEC BANK PLC,
as Junior Facility Agent


NATIXIS, NEW YORK BRANCH,
as Documentation Agent


and


WILMINGTON TRUST COMPANY,
as Security Trustee
_________________________
 











PILLSBURY WINTHROP SHAW PITTMAN LLP
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



TABLE OF CONTENTS
Page
Section 1.
Definitions.....................................................................................................................
2

1.1
Defined
Terms...............................................................................................................2

1.2
Interpretation...............................................................................................................21

Section 2. Amount and Terms of Loans and
Notes......................................................................
22

2.1
[Reserved.]..................................................................................................................22

2.2
Procedure for
Borrowing............................................................................................22

2.3
Notes...........................................................................................................................24

2.4
Prepayments................................................................................................................25

2.5
Interest Rates; Principal Repayment; and Payment
Dates..........................................26

2.6
Payments;
Distributions..............................................................................................28

2.7
Mitigation....................................................................................................................29

2.8
Directed
Sale...............................................................................................................30

2.9
Taxes............................................................................................................................31

2.10
Breakage
Indemnity.....................................................................................................35

2.11
Increased
Costs...........................................................................................................
36

2.12
General
Indemnity.......................................................................................................38

2.13
[Reserved.].................................................................................................................
42

2.14
Illegality......................................................................................................................
42

2.15
Mutilation, Destruction, Loss or
Theft........................................................................42

2.16
Registration.................................................................................................................43

2.17
[Reserved.]..................................................................................................................44

2.18
Market Disruption
Event.............................................................................................44

Section 3. Conditions
Precedent...................................................................................................
45

3.1
Conditions Precedent to Advance for the
Lenders......................................................45

3.2
Conditions Precedent to Borrow for the
Borrower.....................................................49

Section 4. Representations and Warranties and
Covenants.........................................................
50

4.1
Representations and Warranties of the
Borrower........................................................50

4.2
Representations, Warranties and Covenants of the Security
Trustee..........................53

4.3
Representations, Warranties and Covenants of each Facility
Agent...........................55

4.4
Representations, Warranties and Covenants of the
Lenders.......................................57

Section 5. General
Covenants......................................................................................................
58

5.1
Notices.........................................................................................................................58

5.2
[Reserved.]..................................................................................................................58

5.3
[Reserved.]..................................................................................................................58

5.4
Merger or
Consolidation.............................................................................................58

5.5
[Reserved.]..................................................................................................................59

5.6
[Reserved.]..................................................................................................................59


i
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



5.7
Further Assurances; Cape
Town..................................................................................59

5.8
Compliance With
Laws...............................................................................................59

5.9
Reports    ........................................................................................................................60

5.10
Maintenance of
Status    .................................................................................................61

5.11
[Reserved.]    ..................................................................................................................61

5.12
[Reserved]...................................................................................................................    61

5.13
Compliance with Organizational
Documents    .............................................................61

5.14
[Reserved.]    ..................................................................................................................61

5.15
Taxes    ............................................................................................................................61

5.16
[Reserved.]    ..................................................................................................................62

5.17
[Reserved.]    ..................................................................................................................62

5.18
Delivery of Acceptance
Certificate    .............................................................................62

5.19
Delivery of Post-Registration FAA
Opinion    ...............................................................62

5.20
Delivery of Certificate of
Airworthiness    .....................................................................62

Section 6. Events of
Default........................................................................................................
62

6.1
Events of
Default........................................................................................................    62

Section 7. Miscellaneous.
65

7.1
Amendments and
Waivers...........................................................................................    65

7.2
Notices and
Accounts..................................................................................................    65

7.3
No Waiver; Cumulative
Remedies    ..............................................................................66

7.4
Survival of Representations and
Warranties    ...............................................................66

7.5
Payment of Expenses and
Taxes    .................................................................................66

7.6
Successors and
Assigns    ...............................................................................................67

7.7
Counterparts................................................................................................................    68

7.8
Severability..................................................................................................................    68

7.9
Integration...................................................................................................................    68

7.10
GOVERNING
LAW...................................................................................................    69

7.11
SUBMISSION TO JURISDICTION;
WAIVERS    ......................................................69

7.12
Service of
Process.......................................................................................................    69

7.13
Waiver of
Immunities.................................................................................................    69

7.14
Acknowledgments.......................................................................................................    69

7.15
Performance by Lender of the Borrower’s
Obligations..............................................    70

7.16
Confidentiality.............................................................................................................    70

7.17
FATCA
Information.....................................................................................................    70

7.18
German
Lenders..........................................................................................................    71

Section 8. Appointment of Facility
Agents.................................................................................
71

8.1
Notice of Event of
Default..........................................................................................    72

8.2
Action upon
Instructions.............................................................................................    72

8.3
Indemnification...............................................................................    ............................72

8.4
No Duties Except as Specified in this Loan Agreement or
Instructions.....................    72

8.5
Notices,
Etc.................................................................................................................    73

8.6
Appointment of Facility Agents; Acceptance of
Duties..............................................    73

8.7
Absence of
Duties.......................................................................................................    73


ii
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



8.8
[Reserved....................................................................................................................    73

8.9
Reliance; Facility Agent; Advice of
Counsel    ..............................................................73

8.10
Resignation of Facility Agent; Appointment of
Successor..........................................    74

8.11
Applicable KYC
Checks.............................................................................................    75



Section 9. Broker’s
Commission.................................................................................................75




ANNEX A    -    Definitions


EXHIBITS


EXHIBIT A-1    -    Form of Senior Loan Borrowing Notice
EXHIBIT A-2 -    Form of Junior Loan Borrowing Notice
EXHIBIT B-1    -    [Reserved.]
EXHIBIT B-2 -     [Reserved.]
EXHIBIT C    -    Form of Transfer Certificate
EXHIBIT D    -    Form of Note
EXHIBIT E    -    [Reserved.]
EXHIBIT F    -    [Reserved.]
EXHIBIT G     -    Forms of U.S. Tax Compliance Certificates
EXHIBIT H    -    [Reserved.]
EXHIBIT I    -    [Reserved.]
EXHIBIT J    -    Form of Aircraft Security Agreement
EXHIBIT K    -    Form of Intercreditor Agreement






iii
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



LOAN AGREEMENT
THIS LOAN AGREEMENT dated as of [●], 201[4][5], is by and among SPIRIT AIRLINES,
INC., a Delaware corporation (together with its permitted successors and
assigns, the “Borrower”), BNP PARIBAS, acting through its New York Branch,
NATIXIS, S.A., acting through its New York Branch, LANDESBANK HESSEN-THÜRINGEN
GIROZENTRALE and KFW IPEX-BANK GMBH, as initial senior lenders (in such
capacity, the “Original Senior Lenders” and, together with their respective
permitted successors and assigns which are Lenders, the “Senior Lenders”), BNP
PARIBAS, acting through its New York Branch, in its capacity as facility agent
for the Senior Lenders (in such capacity, together with its permitted successors
and assigns, the “Senior Facility Agent”), INVESTEC BANK PLC, as initial junior
lender (in such capacity, the “Original Junior Lender”, and together with its
permitted successors and assigns which are Lenders, the “Junior Lenders” and the
Original Senior Lenders together with the Original Junior Lenders, the “Original
Lenders”), INVESTEC BANK PLC, in its capacity as facility agent for the Junior
Lenders (in such capacity, together with its permitted successors and assigns,
the “Junior Facility Agent”), NATIXIS, S.A., acting through its New York Branch,
in its capacity as documentation agent for the Senior Lenders (in such capacity,
the “Documentation Agent”), and WILMINGTON TRUST COMPANY, as security trustee
(in such capacity, together with its permitted successors and assigns, the
“Security Trustee”).
W I T N E S S E T H:
WHEREAS, certain terms are used herein as defined in Section 1 hereof;
WHEREAS, the Borrower is acquiring certain Airbus aircraft, including the
Aircraft, from the Airframe Manufacturer pursuant to the Purchase Agreement;
WHEREAS, the Borrower desires to finance the Aircraft and in connection
therewith has, prior to the date hereof, entered into the Framework Agreement
pursuant to which the Original Lenders have provided Commitments to the Borrower
for the Loans to finance the Aircraft;
WHEREAS, the Borrower shall use the proceeds of the Loans to acquire the
Aircraft from the Airframe Manufacturer and the proceeds of the Loans either
shall be paid directly to the Airframe Manufacturer as part of the purchase
price of the Aircraft or be used to reimburse the Borrower for the purchase of
the Aircraft; and
WHEREAS, concurrently with the execution and delivery of this Loan Agreement,
(x) the Security Trustee and the Borrower have entered into the Security
Agreement, pursuant to which, among other things, the Borrower will grant to the
Security Trustee, for the security and benefit of the Lenders, as holders of the
Notes issued hereunder, and certain other beneficiaries, a security interest in
all right, title and interest of the Borrower in and to the Aircraft and certain
other property described therein and (y) the Borrower, the Original Lenders and
the Security Trustee have entered into the Intercreditor Agreement, pursuant to
which, among other things, the Original Lenders have agreed to certain terms of
subordination and to the priorities of payments set forth therein;

1
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follows:
Section 1. Definitions.
1.1    Defined Terms. Capitalized terms used herein have the meanings set forth
in Appendix A hereto.
“Accounts” has the meaning set forth in Section 2.2(b) of the Loan Agreement.
“Advance Date” means the date of the Loan Agreement, which is the date on which
the Loans are advanced to the Borrower.
“Affiliate” means, with respect to any Person, any other Person who, directly or
indirectly, controls or is controlled by or is under common control with, such
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities or by contract or
otherwise.otherwise.
“After-Tax Basis” means on a basis such that any payment required to be paid on
such basis shall, if necessary, be supplemented by a further payment so that the
sum of the two payments, after reduction by the amount of all Taxes imposed by
reason of the receipt or accrual of such payments (and determined after taking
into account any current reduction in Excluded Taxes actually realized by the
Person receiving such payments as a result of the event or circumstance giving
rise thereto), shall be equal to the payment so required.
“Aircraft” means the Airframe (or any Replacement Airframe substituted therefor
pursuant to Section 3.5 of the Security Agreement) together with the two Engines
described in the Security Agreement Supplement originally executed and delivered
under the Security Agreement on the Advance Date (or any Replacement Engine
substituted for any of such Engines pursuant to Section 3.4 or Section 3.5 of
the Security Agreement), whether or not any of such initial or substituted
Engines may from time to time be installed on the Airframe or installed on any
other airframe or on any other aircraft. The term “Aircraft” shall include any
Replacement Aircraft.
“Aircraft Bill of Sale” means the full warranty bill(s) of sale evidencing the
transfer of title to the Aircraft and each Engine to the Borrower.
“Aircraft Documents” means all flight records, logs, manuals, maintenance data
and inspection, modification and overhaul records and other documents at any
time required to be maintained with respect to the foregoing, in accordance with
the rules and regulations of the FAA if the Aircraft is registered under the
laws of the United States or the rules and regulations of the government of the
country of registry if the Aircraft is registered under the laws of a
jurisdiction other than the United States, and in each case in whatever form and
by whatever means or medium (including, without limitation, microfiche,
microfilm, paper or computer disk)

2
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



such materials may be maintained by or on behalf of the Borrower; provided that
such term shall not include items relating to aircraft generally of the same
fleet type as the Aircraft as opposed to the Aircraft specifically.
“Airframe” means (a) the Airbus A32[●]-200 airframe described in the Security
Agreement Supplement No. 1 (except Engines or engines from time to time
installed thereon and any and all Parts related to such Engines or engines and
Excluded Equipment), and (b) any and all related Parts. The term “Airframe”
shall include any Replacement Airframe that may from time to time be substituted
pursuant to Section 3.5 of the Security Agreement. At such time as a Replacement
Airframe shall be so substituted and the Airframe for which the substitution is
made shall be released from the Lien of the Security Agreement, such replaced
Airframe shall cease to be the Airframe under the Security Agreement.
“Airframe Manufacturer” means Airbus S.A.S., a société par actions simplifiée
registered under the laws of France, and its successors and assigns.
“Airframe Warranties Agreement” means the Airframe Warranties Agreement [N•],
dated the Advance Date, substantially in the form to be agreed by the parties.
“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to the Borrower or its Affiliates from time to time concerning or relating to
anti-money laundering.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Affiliates from time to time
concerning or relating to bribery or corruption.
“Anti-Terrorism Laws” means any of the laws applicable to the Borrower or its
Affiliates relating to terrorism or money laundering, including Executive Order
No. 13224, the PATRIOT Act, the Bank Secrecy Act, the Money Laundering Control
Act of 1986 (i.e., 18 USC. §§ 1956 and 1957), the laws applicable to the
Borrower or its Affiliates administered by OFAC, and all such laws comprising or
implementing these laws.
“Applicable KYC Checks” has the meaning set forth in Section 5.9(b) of the Loan
Agreement.
“Applicable Margin” means the Senior Loan Applicable Margin or the Junior Loan
Applicable Margin, as applicable.
“Applicable Rate” means, for any Interest Period for any Loan, a rate per annum
equal to (i) in the case of a Floating Rate Loan, the Floating Rate for such
Interest Period for such Loan and (ii) in the case of a Fixed Rate Loan, the
Fixed Rate for such Interest Period for such Loan, in each case, with respect to
any applicable Lender, subject to adjustment pursuant to Section 2.18 and as set
forth under the definition of “Market Disruption Rate”.
“Aviation Authority” means the FAA or, if the Aircraft is permitted to be, and
is, registered with any other Governmental Authority under and in accordance
with the Security Agreement, such other Governmental Authority.

3
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



“Bankruptcy Code” means Title 11 of the United States Code, as the same may be
amended from time to time.
“Basel III” means the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.
“Basic Agreements” means the Loan Agreement, the Notes, the Security Agreement,
the Intercreditor Agreement, the Framework Agreement, the Airframe Warranties
Agreement, the Engine Warranty Agreement, the Fee Letter and any letter
agreements relating to the Aircraft duly entered into by the Borrower, the
Security Trustee and the Lenders and which is expressly identified as a “Basic
Agreement” therein.
“Bills of Sale” means the FAA Bill of Sale and the Aircraft Bill of Sale.
“Borrower” has the meaning set forth in the preamble to the Loan Agreement.
“Borrowing Notice” means either or both, as the context requires, of the Senior
Loan Borrowing Notice and the Junior Loan Borrowing Notice.
“Breakage Costs” means LIBOR Breakage, if any, and, if the Borrower has elected
the Fixed Rate, Swap Breakage Loss, if any.
“Business Day” means (i) with respect to all payments of principal and interest
in connection with, and any rate quote or similar determinations by the
Borrower, the Senior Facility Agent, the Junior Facility Agent, the Security
Trustee, any Lender or any Reference Bank with respect to, the Loan, or any
actions which require the consent of, or that actions be taken by, any Lender,
any day, which is also a day for trading by and between banks in the LIBOR
market, other than a Saturday, Sunday or other day on which banks in New York,
New York, Frankfurt, Germany and London, England are generally closed for
business and (ii) with respect to all other matters, including all notices
delivered under any Basic Agreement, any day other than a Saturday, Sunday or
other day on which banks in New York, New York and London, England are generally
closed for business.
“Cape Town Convention” means the official English language text of the
Convention on International Interests in Mobile Equipment concluded in Cape Town
on November 16, 2001, as in effect in the United States.
“Cape Town Treaty” means, collectively, the official English language text of
the Cape Town Convention, together with and as modified by the Protocol and all
rules and regulations adopted pursuant thereto, in each case as in effect in the
United States.
“Cash Expense” means, the sum of the Borrower’s operating and interest expenses
minus non-cash expenses (depreciation, amortization, equity compensation and
special charges).

4
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



“Certificated Air Carrier” means an air carrier holding an air carrier operating
certificate issued by the Administrator of the FAA pursuant to Chapter 447 of
Title 49, United States Code, for aircraft capable of carrying ten or more
individuals or 6,000 pounds or more of cargo or an air carrier which may operate
as an air carrier by certification or by the substantive equivalent thereto
under any successor or substitute provisions therefor.
“Change in Law” means (a) the adoption, or coming into effect, of any law, rule
or regulation after the date of this Agreement, (b) any change in any law, rule
or regulation or in the interpretation, implementation or application thereof by
any Governmental Authority after the date of this Agreement or (c) compliance by
any Lender (or, for purposes of Section 2.11(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, rule,
guideline or directive (whether or not having the force of law, but in respect
of which compliance by banks or other financial institutions in the relevant
jurisdiction is customary) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (i) the implementation or application of, or compliance with, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder issued in connection
therewith or in implementation thereof, and (ii) the implementation or
application of, or compliance with, Basel III or any law or regulation that
implements or applies to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Charges” has the meaning set forth in Section 2.5(f) of the Loan Agreement.
“Citizen of the United States” has the meaning set forth in Section 40102(a)(15)
of Title 49 of the United States Code or any similar legislation of the United
States enacted in substitution or replacement therefor.
“Closing” means the time at which the Loans for the Aircraft have been advanced
to the Borrower.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Collateral” means the Aircraft, the Aircraft Documents and all other collateral
pledged pursuant to Article II of the Security Agreement.
“Commitment” means the “Commitment” (as defined in the Framework Agreement) with
respect to the Aircraft.
“Commitment Fee” means the “Commitment Fee” (as defined in the Framework
Agreement) with respect to the Aircraft.
“Competitor” means an airline (other than the Borrower) or any other commercial
aircraft operator or any Affiliate of the foregoing or (ii) any Person that the
Borrower is prohibited by any Requirement of Law from transacting business with.
“Compulsory Acquisition” means the requisition of title or other compulsory
acquisition, capture, seizure, deprivation, confiscation, expropriation or
detention for any reason

5
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



of the Aircraft, the Airframe or any Engine by any government, whether de facto
or de jure, but shall exclude requisition for use or hire not involving
requisition of title.
“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party.
“Controlling Creditor” has the meaning set forth in the Intercreditor Agreement.
“Cost of Funds” means the rate notified to the relevant Facility Agent, the
Security Trustee and the Borrower by each Lender experiencing a Market
Disruption Event as soon as practicable and in any event no later than two (2)
Business Days prior to the commencement of the Interest Period in which a Market
Disruption has occurred, to be a rate, determined by such Lender in good faith,
which expresses as a percentage rate per annum the actual cost to each Lender
experiencing a Market Disruption Event, of funding its participation in the Loan
from whatever source it may reasonably select.
“Cutoff Date” has the meaning set forth in Section 2.2(e) of the Loan Agreement.
“Default” means any of the events specified in Section 6.1, whether or not any
requirement for the giving of notice, the passage of time, or both, has been
satisfied.
“Defaulting Lender” has the meaning set forth in the Framework Agreement.
“Default Rate” means, for any Loan, 2% plus the Floating Rate (or, if
applicable, the Market Disruption Floating Rate) for such Loan, calculated on
the basis of a 360-day year and actual number of days elapsed.
“Delivery Date” means the date the Aircraft was delivered by the Airframe
Manufacturer to the Borrower in accordance with the Purchase Agreement.
“Deposits” has the meaning set forth in Section 2.2(b) of the Loan Agreement.
“Disqualified Entity” means, unless otherwise consented to by the Borrower, any
entity (a) that is specified as a current lessor or an owner participant of a
current lessor of the Borrower in a list to be provided by the Borrower and
updated from time to time by the Borrower or by the Borrower at either Facility
Agent’s written request as the Borrower may agree, or (b) in respect of the
Senior Lenders only, that is a hedge fund.
“Documentation Agent” has the meaning set forth in the preamble to the Loan
Agreement.
“Dollars” means lawful money of the United States of America.
“Engine Warranty Agreement” means the Aircraft Engine Warranty Assignment
Agreement [N•], dated the Advance Date, substantially in the form to be agreed
by the parties.

6
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



“Engine Manufacturer” means IAE International Aero Engines AG, a joint stock
company organized and existing under the laws of Switzerland, and its successors
and assigns.
“Engines” means (a) each of the two IAE [V2527-A5]1 engines listed by
manufacturer’s serial numbers specified in the Security Agreement Supplement No.
1, whether or not from time to time installed on the Airframe or installed on
any other airframe or on any other aircraft, and (b) any Replacement Engine that
may from time to time be substituted for such an Engine pursuant to Section 3.4
or Section 3.5 of the Security Agreement; together, in each case, with any and
all related Parts. Upon substitution of a Replacement Engine under and in
accordance with the Security Agreement, such Replacement Engine shall become
subject to the Security Agreement and shall be an “Engine” for all purposes of
the Security Agreement and the other Basic Agreements and thereupon the Engine
for which the substitution is made shall no longer be subject to the Security
Agreement, and such replaced Engine shall cease to be an “Engine;” and “Engine”
shall mean any of such Engines, as the context may require.
“Event of Default” means any of the events mentioned in Section 6.1, provided
that any requirement for the giving of notice, the passage of time, or both, has
been satisfied.
“Excluded Equipment” means (i) defibrillators, enhanced emergency medical kits
and other medical and emergency equipment, (ii) airphones and other components
or systems installed on or affixed to the Airframe that are used to provide
individual telecommunications or electronic entertainment or services to
passengers aboard the Aircraft, (iii) galley carts, beverage carts, waste
containers, liquor kits, food tray carriers, ice containers, oven inserts,
galley inserts and other branded passenger convenience or service items, and
(iv)  cargo containers.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the relevant Indemnitee or required to be withheld or deducted from a payment to
the relevant Indemnitee, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, imposed
as a result of such Indemnitee being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), (b) Other Connection Taxes, (c) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Indemnitee pursuant to a law in
effect on the date on which (i) in the case of a Lender or any Related
Indemnitee, such Lender acquires the affected interest in the Loan or changes
its lending office, except in each case to the extent that, pursuant to Section
2.9, amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, or (ii) in the case of any
other Indemnitee, such Indemnitee becomes a party hereto, (d) Taxes attributable
to an Indemnitee’s failure to comply with Section 2.9(g), and (e) any Taxes
imposed under FATCA.
“Expenses” means any and all liabilities, obligations, losses, damages,
penalties, claims (including, but not limited to, negligence, strict or absolute
liability, liability in tort and liabilities arising out of violation of laws or
regulatory requirements of any kind), actions, suits, out-of-pocket costs,
expenses and disbursements (including legal fees, costs of investigation of
whatsoever kind
1 Drafting Note - V2533 fOR A321 aircraft

7
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



and nature and expenses and all costs and expenses relating to amendments,
supplements, waivers and consents to and under the Basic Agreements).
“FAA” means the Federal Aviation Administration of the United States or any
Governmental Authority succeeding to the functions of such Federal Aviation
Administration.
“FAA Bill of Sale” means a bill of sale for the Aircraft on AC Form 8050-2 (or
such other form as may be approved by the FAA) naming the Borrower as the
purchaser.
“FAA Filed Documents” means the Security Agreement and the Security Agreement
Supplement No. 1 executed and delivered by the Borrower at the Closing on the
Advance Date.
“FAA Regulations” means the Federal Aviation Regulations issued or promulgated
pursuant to the Transportation Code from time to time.
“Facility Agent” has the meaning set forth in the preamble to the Loan
Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Loan Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with any of the foregoing and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any such
intergovernmental agreement.
“FATCA Application Date” means:
(a)    in relation to a "withholdable payment" described in section
1473(1)(A)(i) of the Code (which relates to payments of interest and certain
other payments from sources within the U.S.), July 1, 2014;
(b)    in relation to a "withholdable payment" described in section
1473(1)(A)(ii) of the Code (which relates to "gross proceeds" from the
disposition of property of a type that can produce interest from sources within
the U.S.), January 1, 2017; or
(c)    in relation to a "pass thru payment" described in section 1471(d)(7) of
the Code not falling within paragraphs (a) or (b) above, January 1, 2017,
or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of the Loan Agreement.
“FATCA Deduction” means a deduction or withholding from a payment under a Basic
Agreement required by FATCA.
"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.

8
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



“Fee Letter” means the Fee Letter dated, October 1, 2014, among the Borrower,
the Original Senior Lenders, the Senior Facility Agent, the Original Junior
Lender and the Junior Facility Agent.
“Final Maturity Date” means, in respect of the Senior Loan, the Senior Loan
Final Maturity Date, and in respect of the Junior Loan, the Junior Loan Final
Maturity Date.
“Financing Statement” means the UCC-1 financing statement covering the Aircraft
and the related Collateral showing the Borrower as debtor, and the Security
Trustee as secured party, for filing in Delaware.
“Fixed Rate” means, in respect of the Senior Loan, the Senior Loan Fixed Rate,
and in respect of the Junior Loan, the Junior Loan Fixed Rate.
“Fixed Rate Loan” means the principal amount of the Loan that bears interest at
a Fixed Rate.
“Fixed Rate Quote” means, with respect to any Borrowing Notice requesting a
Fixed Rate, the single fixed interest rate quoted by the Senior Facility Agent
(on behalf of all of, and applicable to each of, the Senior Lenders for such
Borrowing Notice) or the Junior Facility Agent (on behalf of all of, and
applicable to each of, the Junior Lenders for such Borrowing Notice), as
applicable to the Borrower for the applicable Loan for such Borrowing Notice,
which such Fixed Rate Quote shall be determined in accordance with the
definition of Fixed Rate.
“Floating Rate” means, in respect of the Senior Loan, the Senior Loan Floating
Rate, and in respect of the Junior Loan, the Junior Loan Floating Rate.
“Floating Rate Loan” means the principal amount of a Loan that bears interest at
a Floating Rate.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Framework Agreement” means the Framework Agreement, dated as of October 1,
2014, among the Borrower, the Original Senior Lenders, the Senior Facility
Agent, the Original Junior Lender, the Junior Facility Agent, the Documentation
Agent and the Security Trustee.
“Funding Market Disruption” means, with respect to any Lender, a disruption in
the London interbank market or other applicable disruption to the U.S. Dollar
funding markets, in each case, that materially impairs the ability of such
Lender to fund the Loan.
“Government” means the government of Australia, Canada, France, Germany, New
Zealand, Sweden, Switzerland, The Netherlands, the United Kingdom or the United
States and any instrumentality or agency thereof.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising taxing, executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including international and multi-national agencies and
commissions.

9
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



“Helaba” means Landesbank Hessen-Thüringen Girozentrale.
“Increased Cost Notice” has the meaning set forth in Section 2.11(d) of the Loan
Agreement.
“Increased Costs” has the meaning set forth in Section 2.11(a) of the Loan
Agreement.
“Indemnified Taxes” means any (a) Taxes (other than Excluded Taxes) imposed on
or with respect to any payment made by or on behalf of the Borrower under any
Basic Agreement and (b) to the extent not otherwise described in (a), Other
Taxes.
“Indemnitee”: has the meaning set forth in Section 2.12 of the Loan Agreement.
“Intercreditor Agreement” means that certain Intercreditor Agreement [[•]],
dated as of the Advance Date, among the Borrower, the Original Senior Lenders,
the Senior Facility Agent, the Original Junior Lender, the Junior Facility Agent
and the Security Trustee.
“Interest Period” means for any Loan, the period commencing on and including the
Scheduled Advance Date and ending on but excluding the first Payment Date, and
thereafter, each successive period commencing on and including the last day of
the immediately preceding Interest Period and ending on and excluding the next
succeeding Payment Date.
“Interest Rate Determination Date” means, (a) with respect to any Interest
Period (other than the first Interest Period) for a Loan, the second London
Business Day prior to the first day of such Interest Period, and (b) with
respect to the first Interest Period for a Loan, the second Business Day prior
to the Scheduled Advance Date (whether or not the Advance Date is the Scheduled
Advance Date)
“International Interest” has the meaning set forth in the Cape Town Treaty.
“International Registry” means the registry established pursuant to the Cape
Town Treaty.
“IRS” means the U.S. Internal Revenue Service.
“Junior Facility Agent” has the meaning set forth in the preamble to the Loan
Agreement.
“Junior Lenders” has the meaning set forth in the preamble to the Loan
Agreement.
“Junior Loan” means the loan provided by the Junior Lenders with respect to the
Aircraft pursuant to the Framework Agreement and the Loan Agreement.
“Junior Loan Account” has the meaning set forth in Section 2.2(b) of the Loan
Agreement.
“Junior Loan Applicable Margin” means, with respect to the Junior Loan, 5.15%
per annum.
“Junior Loan Borrowing Notice” has the meaning set forth in Section 2.2(a) of
the Loan Agreement.

10
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



“Junior Loan Commitment Fee” means “Junior Loan Commitment Fee” (as defined in
the Framework Agreement) with respect to the Aircraft.
“Junior Loan Deposit” has the meaning set forth in Section 2.2(b) of the Loan
Agreement.
“Junior Loan Final Maturity Date” means the date that is seven (7) years from
the Scheduled Advance Date; provided, however, that if the Junior Loan Final
Maturity Date is not a Business Day, then the Junior Loan Final Maturity Date
shall be the next following Business Day unless such Business Day falls in the
next calendar month, in which case the Junior Loan Final Maturity Date shall be
the preceding Business Day.
“Junior Loan Fixed Rate” means the sum of the Mid Swap Rate, the Junior Swap
Credit Spread and the Junior Loan Applicable Margin, calculated on the basis of
a 360-day year and actual number of days elapsed, which Junior Loan Fixed Rate
shall be as set forth in the second paragraph of each Note relating to the
Junior Loan if it is a Fixed Rate Loan.
“Junior Loan Floating Rate” means for any Interest Period for any Floating Rate
Junior Loan (or for the determination of the Default Rate), the sum of (1) LIBOR
for such Interest Period for such Floating Rate Junior Loan, plus (2) the Junior
Loan Applicable Margin, calculated on the basis of a 360-day year and actual
number of days elapsed.
“Junior Loan Swap Rate” means the Junior Loan Fixed Rate minus the Junior Loan
Applicable Margin.
“Junior Swap Credit Spread” means, with respect to the Junior Loan, 0.18% per
annum.
“Junior Unwind Collateral Account” has the meaning set forth in Section 2.2(c)
of the Loan Agreement.
“KfW IPEX-Bank” means KfW IPEX-Bank GmbH.
“Lender” means any Original Senior Lender or Original Junior Lender and any
Permitted Transferee thereof which has become a registered holder of a Note and
party to this Loan Agreement, in each case in accordance with Section 7.6 of the
Loan Agreement.
“Lender Group” means with respect to the Senior Facility Agent and the Senior
Loan, the Senior Lenders, and, with respect to the Junior Facility Agent and the
Junior Loan, the Junior Lenders.
“LIBOR” means, in relation to any Interest Period for any Loan, the Screen Rate
on the relevant Interest Rate Determination Date; provided that if no Screen
Rate is available, (a) LIBOR for such Interest Period for such Loan shall mean
the rate for deposits of an amount comparable to the relevant amount in Dollars
for that period determined to be the arithmetic mean (rounded upwards to the
nearest four decimal places) of the rates offered at or about 11:00 a.m. London
time on the relevant Interest Rate Determination Date by at least two Reference
Banks to prime banks in the London interbank market and (b) if the rate
specified in (a) is not available, then LIBOR for such Interest Period for such
Loan shall mean the rate for deposits of an amount comparable to the relevant
amount in Dollars for that period determined to be the arithmetic mean (rounded
upwards

11
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



to the nearest four decimal places) of the rates offered at or about 11:00 a.m.
New York time on the relevant Interest Rate Determination Date by at least two
Reference Banks to prime banks in the New York interbank market; provided,
further, that for any Interest Period having a duration of less than three
months, LIBOR for such Interest Period shall be the interpolated LIBOR
determined using the Screen Rate and standard interpolation methodologies by
reference to the next higher and next lower available maturities (as determined
by the relevant Facility Agent). If at any time LIBOR is below zero, then LIBOR
shall be deemed to be zero.
“LIBOR Breakage” means as of the date of determination thereof and as to any
Lender, an amount equal to the excess, if any, of (i) the amount of interest
that otherwise would have accrued on the principal amount so paid, prepaid or
not borrowed for the period from the date of such payment, prepayment or failure
to borrow to the last day of the then current Interest Period for such Lender’s
Loan (or, in the case of a failure to borrow, the Interest Period for such
Lender’s Loan that would have commenced on the date specified for such
borrowing) at the (x) in the case of a Floating Rate Loan, the Floating Rate for
such Lender’s Loan provided for herein (excluding the relevant Applicable
Margin) and (y) in the case of a Fixed Rate Loan, at the rate specified under
clause (ii) of the definition of Swap Transaction over (ii) the amount of
interest that otherwise would have accrued on such principal amount at a rate
per annum determined in accordance with the definition of LIBOR for such period.
For the avoidance of doubt, there shall be no LIBOR Breakage to the extent that
the full amount of any such required payment or prepayment occurs on the last
day of the then current Interest Period.
“Lien” means any mortgage, pledge, lien, charge, encumbrance, International
Interest, lease or security interest affecting the title to or any interest in
property.
“Liquidity Breakage” means, with respect to Helaba and KfW IPEX Bank only and
each in its capacity as a Lender only, the amount equal to all losses incurred
by it as a result of unwinding its arrangements entered into to reserve
Liquidity Costs. Any calculation by such Lender shall be conclusive, absent
manifest error; provided, that such Lender will furnish to the Borrower an
officer’s certificate from a duly authorized officer stating that Liquidity
Breakage has been incurred and listing the Liquidity Breakage amount, and the
specification of such amount in such officer’s certificate shall be deemed a
certification by such Lender that the determinants for calculating the Liquidity
Breakage were based on its actual treasury-assessed liquidity costs as at the
applicable dates.
“Liquidity Costs” means, with respect to Helaba and KfW IPEX Bank only and each
in its capacity as a Lender only, the rate expressed as a percentage per annum
representing the actual cost to such Lender above LIBOR of funding its portion
of the Loan from the Scheduled Advance Date until the Final Maturity Date, such
rate to be determined, after taking into account all reasonably available
mitigants, no later than two (2) Business Days prior to the Scheduled Advance
Date and concurrently notified to the Borrower.
“Loans”: means collectively, the Senior Loan and the Junior Loan.
“London Business Day” means any day other than a Saturday or Sunday or other day
on which commercial banking institutions in London, England, are authorized by
applicable law to be closed.

12
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



“Majority Junior Lenders” means, as of any date of determination, the Junior
Lenders holding more than 50% of the aggregate outstanding principal amount of
the Junior Loan.
“Majority Senior Lenders” means, as of any date of determination, the Senior
Lenders holding more than 50% of the aggregate outstanding principal amount of
the Senior Loan.
“Market Disruption” means, with respect to any Interest Period, (a) the
occurrence of any event such that the Screen Rate is not available on the
Interest Rate Determination Date for such relevant Interest Period and none of
the Reference Banks supplies a rate to the relevant Facility Agent to determine
LIBOR on such Interest Rate Determination Date for such Interest Period or (b)
any Lender, acting reasonably and in good faith, advises the relevant Facility
Agent, the Security Trustee and the Borrower on the Interest Rate Determination
Date for such Interest Period that LIBOR will not adequately and fairly reflect
the cost to such Lender of funding or maintaining the Loan in line with prudent
and customary banking practice for such Interest Period, provided that such
inadequacy is the result of circumstances affecting the relevant interbank
market generally and is not directly and solely the result of circumstances
unique to such Lender.
“Market Disruption Fixed Rate” means, for any Lender experiencing a Market
Disruption with respect to a Fixed Rate Loan, the sum of (a) the Fixed Rate plus
(b) the positive difference, if any, between such Lender’s Cost of Funds and
LIBOR for such Fixed Rate Loan.
“Market Disruption Floating Rate” means, for any Lender experiencing a Market
Disruption with respect to a Floating Rate Loan (or for the determination of the
Default Rate), such Lender’s Cost of Funds plus the relevant Applicable Margin
for such Floating Rate Loan.
“Market Disruption Rate” means, as to any Loan, the Market Disruption Fixed Rate
or the Market Disruption Floating Rate, as applicable, for such Loan.
“Material Default” means (x) an event specified in clause (a), (b), (e), (i) or
(j) of Section 6.1, whether or not any requirement for the giving of notice
(other than with respect to clause (b) of Section 6.1), the passage of time, or
both (other than, with respect to the giving of notice, clause (b) of Section
6.1), has been satisfied and (y) an event specified in clause (a), (b), (e), (i)
or (j) of Section 6.1 of any Related Loan Agreement, whether or not any
requirement for the giving of notice (other than with respect to clause (b) of
Section 6.1 of such Related Loan Agreement), the passage of time, or both (other
than, with respect to the giving of notice, clause (b) of Section 6.1 of such
Related Loan Agreement), has been satisfied.
“Maximum Rate” has the meaning set forth in Section 2.5(f) of the Loan
Agreement.
“Merger” has the meaning set forth in Section 5.4 of the Loan Agreement.
“Mid Swap Rate” means, as of the Interest Rate Determination Date for any Loan,
the interbank rate to “swap” LIBOR for such Loan for applicable fixed rate debt
as determined by the Senior Facility Agent or the Junior Facility Agent, as
applicable, in consultation with the applicable Lenders and the Borrower.

13
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



“Note” or “Notes” has the meaning set forth in Section 2.3 of the Loan Agreement
and any Note or Notes issued in exchange or replacement therefor pursuant to
Section 2.16 of the Loan Agreement.
“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control,
or any successor thereto.
“Original Junior Lender” has the meaning set forth in the preamble to the Loan
Agreement.
“Original Lender” has the meaning set forth in the preamble to the Loan
Agreement.
“Original Senior Lenders” has the meaning set forth in the preamble to the Loan
Agreement.
“Other Connection Taxes” means, with respect to any Indemnitee, Taxes imposed as
a result of a present or former connection between such Indemnitee and the
jurisdiction imposing such Tax (other than connections arising from such
Indemnitee having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or enforced any Basic Agreement).
“Other Taxes” means all present or future stamp, court or documentary,
recording, filing or similar Taxes that arise from the execution, delivery,
enforcement or registration of, or from the receipt or perfection of a security
interest under, any Loan, except any such Taxes that are Other Connection
Taxes).
“Part” means any and all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) Engines or engines and (b) Excluded Equipment) so long as
the same shall be incorporated or installed in or attached to the Airframe or
any Engine or removed therefrom (but only so long as the same remains subject to
the Lien of the Security Agreement in accordance with the requirements of the
terms of Section 3.4 thereof after removal from the Airframe or any such
Engine).
“Participant Register” means as defined in Section 2.16 of the Loan Agreement.
“Payment Date” means [________],[________],[________] and [________] of each
year commencing on [3 months following Scheduled Advance Date], to and including
the Final Maturity Date or, if earlier, the date on which the Loan is paid in
full; provided, however, that if any Payment Date is not a Business Day, then
such Payment Date shall be the next following Business Day unless such Business
Day falls in the next calendar month, in which case, such Payment Date shall be
the preceding Business Day.
“Permitted Country” means any country specified on a list to be agreed by the
parties.
“Permitted Lessee” means any Person to whom the Borrower is permitted to lease
the Airframe or any Engine pursuant to Section 3.2(a)(viii) or (ix) of the
Security Agreement.
“Permitted Lien” has the meaning set forth in Section 3.1 of the Security
Agreement.

14
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



“Permitted Transferee” means (x) the Borrower or its Affiliates (on a non-voting
basis), (y) Affiliates of a Lender and (z) reputable banks and other reputable
financial institutions that are regularly engaged in or established for the
purpose of making, purchasing or investing in commercial loans; provided, that a
Competitor shall not be a Permitted Transferee.
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Prepayment Fee” means (i) if a Loan is prepaid on or prior to the one year
anniversary of the Scheduled Advance Date, an amount equal to the product of
1.5% times the principal amount of such Loan being prepaid; (ii) if a Loan is
prepaid thereafter and on or prior to the two year anniversary of the Scheduled
Advance Date, 1.0% times the principal amount of such Loan being prepaid; and
(iii) if a Loan is prepaid thereafter, zero.
“Protocol” means the Protocol to the Cape Town Convention on Matters Specific to
Aircraft Equipment, as in effect in the United States.
“Reference Banks”: the principal offices of Deutsche Bank AG, BNP Paribas, JP
Morgan Chase Bank, N.A. and Crédit Agricole Corporate and Investment Bank or
such other bank or banks as may from time to time be designated by the Senior
Facility Agent and as may be reasonably acceptable to the Borrower.
“Register” has the meaning set forth in Section 2.16 of the Loan Agreement.
“Related Aircraft” means each of the Airbus aircraft listed in Schedule I to the
Framework Agreement other than the Aircraft.
“Related Indemnitee Group” has the meaning set forth in Section 2.12 of the Loan
Agreement.
“Related Junior Facility Agent” means the “Junior Facility Agent” referred to in
the Related Loan Agreements.
“Related Junior Lenders” means any or all, as the context may require, of the
“Junior Lenders” referred to in the Related Loan Agreements.
“Related Junior Loan” means each “Junior Loan” as defined in each of the Related
Loan Agreements, and “Related Junior Loans” shall mean all Related Junior Loans
outstanding from time to time.
“Related Lender” means individually and collectively, each of (i) the Related
Senior Lenders and (ii) the Related Junior Lenders.
“Related Loan” means individually and collectively, each of (i) the Related
Senior Loans and (ii) the Related Junior Loans.

15
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



“Related Loan Agreement” means individually and collectively, each of the Loan
Agreements among the Borrower, the Related Lenders and the other parties
thereto, with respect to a Related Aircraft.
“Related Secured Obligations” means the “Secured Obligations” under and as
defined in the Related Loan Agreements.
“Related Secured Parties” means the “Secured Parties” under and as defined in
the Related Loan Agreements.
“Related Senior Facility Agent” means the “Senior Facility Agent” referred to in
the Related Loan Agreements.
“Related Senior Lenders” means any or all, as the context may require, of the
“Senior Lenders” referred to in the Related Loan Agreements.
“Related Senior Loan” means each “Senior Loan” as defined in each of the Related
Loan Agreements, and “Related Senior Loans” shall mean all Related Senior Loans
outstanding from time to time.
“Relevant Event” has the meaning set forth in Section 2.14 of the Loan
Agreement.
“Replacement Notice” has the meaning set forth in Section 2.8 of the Loan
Agreement.
“Requirement of Law” means as to any Person, any law, treaty, rule or regulation
or determination of an arbitrator, court, or other Governmental Authority, in
each case binding upon such Person.
“Responsible Officer” means as to the Security Trustee, any Facility Agent, any
Lender or the Borrower, any authorized officer, director or employee of such
Person whose direct responsibilities include the transactions contemplated by
the Basic Agreements; and (ii) as to any other Person, the chief executive
officer, the chief financial officer, the president, or a vice president of such
Person and any other officer of such Person that the applicable Facility Agent
and the Borrower agree to in writing.
“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions broadly restricting
or prohibiting dealings with such country, territory or government (as of the
date of this Agreement, Cuba, Iran, Burma, North Korea, Sudan, and Syria).
“Sanctioned Person” means at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by OFAC, the U.S. Department of State, or the U.S. Department of
Commerce), (b) any Person located, organized or resident in a Sanctioned Country
or (c) any Person controlled by any Person described in clauses (a) or (b)
hereof.

16
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by the U.S. government, including those administered by OFAC, the U.S.
Department of State, or the U.S. Department of Commerce.
“Scheduled Advance Date” has the meaning set forth in Section 2.2(a) of the Loan
Agreement.
“Screen Rate” means for any Interest Period with respect to any Loan, the London
Interbank Offered Rate administered by ICE Benchmark Administration Limited (or
any other person which takes over the administration of that rate) for Dollar
deposits for a three-month period, which appears on (i) the Reuters Screen Page
LIBOR01 (or such other screen as may replace such Reuters Page) or (ii) if such
page is not then available, on the relevant Bloomberg page (or such other screen
as may replace such Bloomberg page), in either such case, at approximately 11:00
a.m. (London time) on the Interest Rate Determination Date for such Interest
Period. If the agreed pages are replaced or service ceases to be available, the
Facility Agent for such Loan may specify another page or service displayed by
the ICE Benchmark Administration Limited that is reasonably acceptable to the
Borrower.
“Secured Obligations” has the meaning set forth in Section 2.1 of the Security
Agreement.
“Secured Parties” means collectively, the Security Trustee, the Senior Facility
Agent, the Junior Facility Agent, the Senior Lenders and the Junior Lenders.
“Securities Act”: the Securities Act of 1933, as amended from time to time.
“Security Agreement” means that certain Aircraft Security Agreement (N[●]),
dated as of the Advance Date, between the Borrower and the Security Trustee, and
as supplemented by the Security Agreement Supplement No. 1.
“Security Agreement Supplement” means (a) the Security Agreement Supplement No.
1 and (b) any other supplement to the Security Agreement from time to time
executed and delivered pursuant to the Security Agreement.
“Security Agreement Supplement No. 1”: the Security Agreement Supplement No. 1
(N[●]), dated the Advance Date, which describes with particularity the Airframe
and the Engines and subjects the Aircraft to the Lien of the Security Agreement.
“Security Trustee” has the meaning set forth in the preamble.
“Senior Facility Agent” has the meaning set forth in the preamble to the Loan
Agreement.
“Senior Lenders” has the meaning set forth in the preamble to the Loan
Agreement.
“Senior Loan” means the loan provided by the Senior Lenders with respect to the
Aircraft pursuant to the Framework Agreement and the Loan Agreement.

17
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



“Senior Loan Account”: has the meaning set forth in Section 2.2(b) of the Loan
Agreement.
“Senior Loan Applicable Margin” means, with respect to the Senior Loan, [2.00]2%
per annum.
“Senior Loan Borrowing Notice” has the meaning set forth in Section 2.2(a) of
the Loan Agreement.
“Senior Loan Commitment Fee” means “Senior Loan Commitment Fee” (as defined in
the Framework Agreement) with respect to the Aircraft.
“Senior Loan Deposit” has the meaning set forth in Section 2.2(b) of the Loan
Agreement.
“Senior Loan Final Maturity Date” means twelve (12) years from the Scheduled
Advance Date; provided, however, that if the Senior Loan Final Maturity Date is
not a Business Day, then the Senior Loan Final Maturity Date shall be the next
following Business Day unless such Business Day falls in the next calendar
month, in which case the Senior Loan Final Maturity Date shall be the preceding
Business Day.
“Senior Loan Fixed Rate” means the sum of the Mid Swap Rate, the Senior Swap
Credit Spread and the Senior Loan Applicable Margin, calculated on the basis of
a 360-day year and actual number of days elapsed, which Senior Loan Fixed Rate
shall be as set forth in the second paragraph of each Note relating to the
Senior Loan.
“Senior Loan Floating Rate” means for any Interest Period for any Floating Rate
Senior Loan (or for the determination of the Default Rate), the sum of (1) LIBOR
for such Interest Period for such Floating Rate Senior Loan, plus (2) the Senior
Loan Applicable Margin, calculated on the basis of a 360-day year and actual
number of days elapsed.
“Senior Loan Swap Rate” means the Senior Loan Fixed Rate minus the Senior Loan
Applicable Margin.
“Senior Swap Credit Spread” means, with respect to the Senior Loan, 0.15% per
annum.
“Senior Unwind Collateral Account” has the meaning set forth in Section 2.2(c)
of the Loan Agreement.
“Successor Person” has the meaning set forth in Section 5.4 of the Loan
Agreement.
“Swap Break Amount” means, as to any Lender of a Fixed Rate Loan as of any date
of determination, the amount the Swap Counterparty would require in accordance
with market practice on the basis of the “Market Quotation” (as defined in the
Swap Form) approach to have paid to it on such date by such Lender (such amount
to be expressed as a positive number), or the amount the Swap Counterparty is
willing to pay in accordance with market practice on the basis of “Market
Quotation” to such Lender on such date (such amount to be expressed as a
negative
2 Note: 2.00% for A320 aircraft and 2.10% for A321 aircraft.

18
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



number), in either case, to terminate such Swap Transaction on such date with
respect to, and to the extent of, such Lender’s then outstanding principal
amount of such Fixed Rate Loan subject to repayment, prepayment, acceleration,
default or purchase (but excluding any unpaid amounts under such Swap
Transaction due to the Swap Counterparty prior to such date in respect of
interest payments received by such Lenders) and assuming such Lender shall have
used all efforts to obtain a commercially reasonable amount. The term “Lender”
as used in this definition means either a Lender in its own right or a Lender
acting through a swap agent.
“Swap Breakage Gain” means, as to any Lender of a Fixed Rate Loan, the
difference between (i) the absolute value of the Swap Break Amount payable to
such Lender, if the Swap Break Amount is a negative number and (ii) Liquidity
Breakage, if any; provided that Swap Breakage Gain shall be deemed to be zero if
an Event of Default shall have occurred and be continuing as of the date of
determination.
“Swap Breakage Loss” means, as to any Lender of a Fixed Rate Loan, the value of
the Swap Break Amount payable by such Lender if the Swap Break Amount is a
positive number.
“Swap Counterparty” means for any Swap Transaction, a swap counterparty sourced
by the relevant Lender, as applicable, or, in the case of an internal Swap
Transaction, such Lender’s swap or treasury desk.
“Swap Form” means a Master Agreement (together with the schedule to the Master
Agreement) of the International Swap Dealers Association (Local Currency-Single
Jurisdiction or Multi Currency Cross Border) (the “Swap Agreement”) in the form
published in 1992 (or any comparable form) and supplemented by the 2006 ISDA
Definitions.
“Swap Rate” means, in respect of the Junior Loan, the Junior Loan Swap Rate, and
in respect of the Senior Loan, the Senior Loan Swap Rate.
“Swap Transaction” means, for any Lender of a Fixed Rate Loan and in respect of
its portion of a Fixed Rate Loan, an interest rate swap transaction entered into
by such Lender with a Swap Counterparty on customary terms, consistent with
market practices, and using the Swap Form where such Lender will (i) pay to such
Swap Counterparty under such swap transaction on each Payment Date following the
Advance Date an amount equal to the interest scheduled to be paid to such Lender
on its Fixed Rate Loan calculated at the Swap Rate for such Fixed Rate Loan and
(ii) receive from such Swap Counterparty on each such Payment Date an amount
equal to the amount of interest that would have accrued on such Loan during the
Interest Period for such Loan ending on such Payment Date at the rate of LIBOR
(flat) for such Interest Period, and incorporating the methodologies described
in the definition of “Swap Break Amount” associated with any termination of such
swap transaction in whole or in part in association with any acceleration or
prepayment (or Borrower induced sale pursuant to Section 2.8) of its Loan;
provided, that if such Lender shall be participating in the Fixed Rate Loan
without actually entering into an interest rate swap transaction on the
foregoing terms, for the purpose of ascertaining Swap Break Amount, it shall
have been deemed to have entered into an internal Swap Transaction on the
foregoing terms.

19
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



“Syndication Agreement” means the Syndication Agreement dated October 1, 2014,
among the Senior Lenders, the Junior Lenders, the Related Senior Lenders, the
Related Junior Lenders and the Security Trustee.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Loss” means, with respect to the Aircraft, Airframe or any Engine, any of
the following circumstances, conditions or events with respect to such property,
for any reason whatsoever:
(a)    the loss of such property or of the use thereof due to destruction,
damage beyond repair or rendition of such property permanently unfit for normal
use for any reason whatsoever;
(b)    any damage to such property that results in an insurance settlement with
respect to such property on the basis of a total loss or a constructive total
loss;
(c)    the theft or disappearance of such property either (i) for a period in
excess of 90 days and for an additional 30 days if the Borrower provides
evidence satisfactory to the Security Trustee that it is diligently carrying
forward all steps that are necessary or desirable to recover such property, or
(ii) for a period in excess of 5 Business Days, if the Aircraft is operated or
located in any area if (A) such area is excluded from coverage by any insurance
required by the terms of Section 3.6 of the Security Agreement, (B) such area is
not covered by war risk insurance in accordance with Section 3.6 of the Security
Agreement and (C) indemnification has not been provided by a Government;
(d)    the requisition for use or hire of such property by (i) any government
(other than the U.S. government in accordance with the CRAF Program (or any
similar program backed by the full faith and credit of the U.S. government))
that shall have resulted in the loss of possession of such property by the
Borrower (or any Permitted Lessee) for a period in excess of 180 consecutive
days, or (ii) the U.S. government in accordance with the CRAF Program (or any
similar program backed by the full faith and credit of the U.S. government) for
a period in excess of 12 consecutive months; or
(e)    the operation or location of the Aircraft, while under requisition for
use or hire by any Government, in any area excluded from coverage by any
insurance policy in effect with respect to the Aircraft required by the terms of
Section 3.6 of the Security Agreement, unless the Borrower shall have obtained
indemnity in lieu thereof from a Government;
(f)    any Compulsory Acquisition;
(g)    as a result of any law, rule or regulation, order or other action by the
FAA or other government of the country of registry, the use of the Aircraft or
Airframe in the normal business of air transportation shall have been prohibited
by virtue of a condition affecting all aircraft of the same type for a period of
12 consecutive months, unless the Borrower (or Permitted

20
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



Lessee), prior to the expiration of such 12 month period, shall be diligently
carrying forward all steps that are necessary or desirable to permit the normal
use of the Aircraft or Airframe or, in any event, if such use shall have been
prohibited for a period of 18 consecutive months; and
(h)    with respect to an Engine only, any divestiture of title to or interest
in an Engine or any event with respect to an Engine that is deemed to be a Total
Loss with respect to such Engine pursuant to Section 3.2(a)(vii) or
Section 3.5(e) of the Security Agreement.
A Total Loss with respect to the Aircraft shall be deemed to have occurred if a
Total Loss occurs with respect to the Airframe unless the Borrower elects to
substitute a Replacement Airframe pursuant to Section 3.5(a)(i) of the Security
Agreement.
“Transfer Certificate” means a Transfer Certificate in substantially the form of
Exhibit C attached hereto.
“Transfer Price” has the meaning set forth in Section 2.8 of the Loan Agreement.
“Transferred Interest” has the meaning set forth in Section 2.8 of the Loan
Agreement.
“Transportation Code” means that portion of Title 49 of the United States Code
comprising those provisions formerly referred to as the Federal Aviation Act of
1958, as amended.
“Trust Indenture Act” has the meaning set forth in Section 4.4(b) of the Loan
Agreement.
“Unwind Collateral Accounts” has the meaning set forth in Section 2.2(c) of the
Loan Agreement.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” means a certificate in the form of Exhibit
G-1, G-2, G-3 or G-4, as applicable.
“US$”, “$”, “Dollars” and “dollars” means the lawful currency of the United
States of America.
“Withholding Agent” means the Security Trustee.
1.2    Interpretation. References in this Loan Agreement to:
(a)    sections, subsections, exhibits or schedules are, unless otherwise
specified, references to sections, subsections or exhibits of and schedules to,
this Loan Agreement;
(b)    any statutory or other legislative provisions, or the rules and
regulations thereunder, shall be construed as including any statutory or
legislative modification thereof;

21
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



(c)    any agreement or instrument shall include such agreement or instrument as
it may from time to time be amended, restated, modified, supplemented (including
by addenda) and/or substituted;
(d)    any document being in the “approved form” means in such form as agreed
between the relevant Facility Agent and the Borrower;
(e)    unless otherwise specified, all terms defined in this Loan Agreement
shall have the defined meanings when used in any certificate or document made or
delivered pursuant hereto;
(f)    headings are for ease of reference only and, unless otherwise indicated
by the context, words importing the singular number only shall include the
plural and vice versa, and words importing neuter gender shall include the
masculine and feminine gender; and
(g)    the words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Loan Agreement shall refer to this Loan Agreement as a whole
and not to any particular provision of this Loan Agreement, and Section,
subsection, Schedule and Exhibit references are to this Loan Agreement unless
otherwise specified.
Section 2.    Amount and Terms of Loans and Notes.
2.1    [Reserved.].
2.2    Procedure for Borrowing.
(a)    The Borrower shall give the Senior Facility Agent and the Junior Facility
Agent, as applicable, and the Security Trustee written notice with respect to
the Senior Loan (a “Senior Loan Borrowing Notice”) and a written notice with
respect to the Junior Loan (a “Junior Loan Borrowing Notice”) of the requested
“Advance Date” (the “Scheduled Advance Date,” which such Scheduled Advance Date
shall be a Business Day), which notice (i) shall be substantially in the form of
Exhibit A-1 hereto with respect to the Senior Loan and shall be substantially in
the form of Exhibit A-2 hereto with respect to the Junior Loan. The Borrowing
Notices must be received by the respective Facility Agent and the Security
Trustee prior to 2:00 p.m., New York City time, at least four (4) Business Days
prior to the Scheduled Advance Date or such shorter period as set forth in
Section 2.2(e) or as the Facility Agents and the applicable Lenders may agree.
If the Borrower has notified the Facility Agents and the Security Trustee of the
Borrower’s intention to select a Fixed Rate for either or both Loans pursuant to
Section 2.5(b), then, at the request of the Borrower, the applicable Facility
Agents and the applicable Lenders together with the Borrower shall perform a
“dry run” simulation of the rate fixing procedure described in Section 2.5(b) at
least one Business Day prior to the initial Interest Rate Determination Date
with a view to providing an indication of the “Fixed Rate” for such Loan.
(b)    In order to facilitate the timely closing of the transactions
contemplated hereby, the Borrower, by delivery of the Borrowing Notices to the
respective Facility Agent, irrevocably instructs each Lender to, and (i) the
Senior Lenders hereby agrees to, pay and deposit (for receipt by no later than
9:00 a.m. New York City time) on the Scheduled Advance Date its Commitment

22
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



by wiring immediately available funds (reference: Spirit / [A320]3) in the
amount of its Commitment to an account of the Security Trustee held at
Wilmington Trust Company and specified by the Security Trustee (the “Senior Loan
Account”) and (ii) the Junior Lenders hereby agrees to, pay and deposit (for
receipt by no later than 9:00 a.m. New York City time) on the Scheduled Advance
Date its Commitment by wiring immediately available funds (reference: Spirit /
[A320]4) in the amount of its Commitment to an account of the Security Trustee
held at Wilmington Trust Company and specified by the Security Trustee (the
“Junior Loan Account”, and together with the Senior Loan Account, the
“Accounts”). The funds so paid by each Senior Lender (the “Senior Loan Deposit”)
and each Junior Lender (the “Junior Loan Deposit”, and together with the Senior
Loan Deposit, the “Deposits”) into the Accounts are to be held by the Security
Trustee on trust for account of such Lender.
(c)    If for any reason the Advance Date does not occur by 2:30 p.m. New York
City Time on the Scheduled Advance Date specified in the Borrowing Notices, (i)
the Senior Facility Agent shall, by no later than 3:00 p.m. New York City time
on the Scheduled Advance Date, instruct the Security Trustee to transfer the
Senior Loan Deposit to an account of the Security Trustee held at Wilmington
Trust Company and specified by the Security Trustee (the “Senior Unwind
Collateral Account”), (ii) the Junior Facility Agent shall, by no later than
3:00 p.m. New York City time on the Scheduled Advance Date, instruct the
Security Trustee to transfer the Junior Loan Deposit to an account of the
Security Trustee held at Wilmington Trust Company and specified by the Security
Trustee (the “Junior Unwind Collateral Account”, and together with the Senior
Unwind Collateral Account, the “Unwind Collateral Accounts”) and (iii) the
Deposits, and earnings thereon, will be, to the extent available, invested and
reinvested by the Security Trustee at the sole direction, for the account, and
at the risk of, the Borrower, in an overnight deposit selected by the Borrower.
Upon the Borrower’s oral (to be confirmed in writing) instructions to each
Facility Agent and the Security Trustee, earnings on any such investments shall
be (x) paid to the Borrower at Closing if the Closing occurs prior to any Cutoff
Date or (y) applied to the Borrower’s payment obligations to each Lender to the
extent of such earnings if no Closing occurs prior to any Cutoff Date.
(d)    Upon the satisfaction of the conditions precedent set forth in Section
3.1 (as determined by each Facility Agent in accordance with Section 3.1) and in
Section 3.2 (as determined by the Borrower), each Facility Agent shall instruct
the Security Trustee to disburse the Deposits for application of all Commitments
to the Borrower or the Airframe Manufacturer, as specified by the Borrower in
accordance with the instructions given in each Borrowing Notice (or such other
instructions as may be subsequently agreed by the Borrower and the Facility
Agents with the Security Trustee in writing at least two Business Days prior to
the date of disbursement).
(e)    If for any reason the Closing and the Advance Date shall not have
occurred on or prior to five (5) Business Days (or such longer period as agreed
between the parties) after the Scheduled Advance Date or such earlier date as
the Borrower shall specify (the “Cutoff Date”), then each Borrowing Notice
delivered pursuant to Section 2.2(b) shall be deemed cancelled and
3A320 for A320 aircraft and A321 for A321 aircraft.
4A320 for A320 aircraft and A321 for A321 aircraft

23
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1





each Lender shall cancel, terminate or otherwise unwind its funding arrangements
made to fund its Deposits on the Scheduled Advance Date and, in the case the
Borrower had elected a Fixed Rate, the Swap Transaction, if any, and each Lender
shall notify the Security Trustee thereof, and the Security Trustee shall return
such Lender’s portion of the Deposits to such Lender on the Cutoff Date. The
Borrower shall pay to the Security Trustee for the account of the Lenders
interest on the Deposits for the period from and including the Scheduled Advance
Date to but excluding the Cutoff Date at a rate per annum equal to the rate that
would have been applicable for the first Interest Period for the Loans had the
Closing occurred on the Scheduled Advance Date. Interest on the Deposits accrued
pursuant to the preceding sentence shall be paid on the Cutoff Date. For
purposes of Section 2.4(d), Deposit amounts returned to the Lenders in
accordance with this Section 2.2(e) shall not be considered a payment or
prepayment of, or on account of, any Loan and the Commitments shall remain
available to the Borrower. To establish a new Scheduled Advanced Date for the
closing of the Loans, the Borrower may deliver a new Borrowing Notice to each
Facility Agent and the Security Trustee prior to 12:00 p.m., New York City time,
at least three (3) Business Days prior to such new Scheduled Advance Date. For
the avoidance of doubt, if a Closing occurs and the Advance Date is a date
falling before the Cutoff Date, no interest shall accrue and be payable to the
Lenders on the Deposits.
(f)    In the event of the occurrence of the events described in Section 2.2(e)
above, other than the failure of any Lender to comply with the terms hereof, the
Borrower agrees to pay each Lender promptly (but in any event within three (3)
Business Days of the Cutoff Date) (i) as compensation for the actions taken by
such Lender to fund its Deposit, an amount equal to Breakage Costs, if any (net
of Swap Breakage Gain, if any), and Liquidity Breakage, if any, incurred in
connection with the unwinding or liquidating of any deposits or funding or
financing arrangement with its funding source and, in the case the Borrower had
elected a Fixed Rate, unwinding its Swap Transaction (it being understood that
in the event of a Swap Breakage Gain, such amount will be paid by the applicable
Lender to the Borrower after netting Liquidity Breakage, if any, owed to such
Lender hereunder), but in each case without any Prepayment Fee or prepayment
penalty, and (ii) without duplication of the amounts covered by the preceding
clause (i), all reasonable out-of-pocket costs and expenses of each Facility
Agent (including, without limitation, reasonable legal costs and expenses)
incurred by each Facility Agent as set forth in Section 7.5 hereof; provided
that the Borrower shall not be liable for the amounts set forth in the preceding
clause (i) or (ii) to the extent the occurrence of the events described in
Section 2.2(e) above is due to a Defaulting Lender’s failure to fund the Loan or
any Related Loan.
2.3    Notes. The Loans shall be evidenced by one or more promissory notes of
the Borrower maturing on the Final Maturity Date and otherwise substantially in
the form of Exhibit D hereto (the “Notes”), with appropriate insertions therein
as to payee, aircraft information, date, interest rate and principal amount,
payable to each Lender or its registered assigns and in an aggregate principal
amount equal to the amount of the Commitment for such Lender. Interest under the
Notes shall be payable as more particularly set forth in Section 2.5 hereof.
Each Note shall (a) be dated the Advance Date, (b) be stated to be repaid in
installments on each Payment

24
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



Date in accordance with Section 2.5(a), with a final installment on the Final
Maturity Date thereof of all remaining principal and accrued interest
thereunder, and (c) provide for the payment of interest in accordance with
Section 2.5. The Notes shall be executed on behalf of the Borrower by one of its
authorized officers. Notes bearing the signatures of individuals who were at the
time of execution the proper officers of the Borrower shall bind the Borrower,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the delivery of such Notes.
2.4    Prepayments.
(a)    Mandatory Prepayment. If a Total Loss with respect to the Aircraft occurs
and, as a result, the Borrower elects or is required under the Security
Agreement to prepay the Loans, the Borrower shall prepay, on the date required
by the Security Agreement to the Security Trustee for the benefit of the
Lenders, the Loans together with accrued interest on the principal amount of the
Loans to the date of such prepayment plus Breakage Costs, if any (net of Swap
Breakage Gain, if any), but otherwise without any Liquidity Breakage, Prepayment
Fee or prepayment penalty.
(b)    Voluntary Prepayment.
(i)    Provided no Event of Default has occurred and is continuing, the Borrower
may upon not less than three (3) Business Days’ prior written notice (which may
be conditional until the actual prepayment of the Loans) to the relevant
Facility Agent and the Security Trustee, voluntarily prepay the Loans in whole
or in part (but if in part in an amount not less than $1,000,000 or such lesser
amount as shall equal the entire outstanding principal amount of the Notes);
provided, that for so long as such prepayment notice remains conditional, the
Lenders shall not break their funding in respect of the relevant Loans until the
actual prepayment of such Loans. Any prepayment under this paragraph (b) shall
be made by paying to the Security Trustee for the benefit of the relevant Lender
Group, an amount equal to the sum of (i) the outstanding principal amount of the
Loan designated in such notice, (ii) all interest accrued and unpaid on the
amount specified in clause (i), (iii) Prepayment Fee, if any, (iv) Breakage
Costs, if any (net of Swap Breakage Gain, if any), and (v) all other amounts, if
any, then due and payable to the Lenders under the Basic Agreements or under the
applicable Notes as of the date of prepayment but otherwise without any
Liquidity Breakage or prepayment penalty. In the event that a prepayment notice
remains conditional on the date that the Lenders would have otherwise broken
their funding for the relevant Loan, the Lenders shall provide Borrower with an
estimate of their Breakage Costs based on the proposed date of prepayment, which
amount shall be deposited by the Borrower with the Security Trustee on behalf of
the relevant Lender Group on or prior to the date of prepayment, with any
shortfall or excess (including any differential resulting from the breaking of
funds on or about the date of prepayment instead of any earlier period required
by the Swap Form or LIBOR market practice) to be paid by Borrower (in the case
of a shortfall) or by the applicable Lenders (in the case of any excess) no
later than three (3) Business Days following the prepayment date. Any partial
prepayment pursuant to this paragraph

25
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



(b) shall be applied to remaining repayment installments of the outstanding
principal amount of the Loan in the inverse order of maturity. For the avoidance
of doubt, any amounts voluntarily prepaid by the Borrower pursuant to this
Section 2.4(b)(i) will not be available for re-drawing by the Borrower.
(ii)    The Borrower may not voluntarily prepay the Junior Loans pursuant to
Section 2.4(b)(i), in whole or in part, without also prepaying at the same time
all of the Senior Loans unless, at the time of prepayment, the Borrower has
unrestricted cash (after taking into account the amount of such voluntary
prepayment) in excess of 15% of the Borrower’s total Cash Expense for the
previous twelve (12) months set forth in the Borrower’s latest available quarter
end unaudited financial statements or year-end audited financial statements (as
applicable). For the avoidance of doubt, provided no Event of Default has
occurred and is continuing, the Borrower may voluntarily prepay the Junior
Loans, in whole but not in part, if at the time of prepayment, the Borrower also
prepays the Senior Loans, in whole but not in part.
(c)    Prepayment to Affected Lenders. If any of the circumstances set out in
Section 2.9, 2.11, 2.14 or 2.18 arise, then the Borrower may prepay the Loan(s)
of the Lender(s) affected in full under such provisions, together with accrued
interest on the principal amount of such Loan prepaid to the date of such
prepayment, plus (i) Breakage Costs, if any (net of Swap Breakage Gain, if any),
and (ii) all other amounts then due and payable under the Basic Agreements to
such Lender but otherwise without any Liquidity Breakage, Prepayment Fee or
prepayment penalty.
(d)    No Reborrowing. Amounts paid or prepaid on account of any Loan may not be
reborrowed.
2.5    Interest Rates; Principal Repayment; and Payment Dates.
(a)    For each Interest Period, the Senior Loan shall bear interest at either
the Fixed Rate or the Floating Rate and the Junior Loan shall bear interest at
either the Fixed Rate or the Floating Rate (in each case calculated on the basis
specified in the definitions thereof) on the unpaid principal amount thereof
from time to time outstanding, payable in arrears on each Payment Date;
provided, that (i) interest accrued pursuant to Section 2.5(e) shall be payable
on demand and (ii) in the event of any repayment or prepayment of any Loan (or
any portion thereof), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment. Each Facility
Agent shall notify the Borrower, the Security Trustee and each Lender (as soon
as practicable (but in no event later than 11:00 a.m. (New York time) on the
Business Day immediately preceding such Payment Date)) of the aggregate amount
of interest that will be actually due and payable on the Notes on such Payment
Date; provided that the failure to provide any such notification or any error in
such notification shall not affect the accrual of interest during such Interest
Period or the obligation of the Borrower to pay the same as provided in the
Notes. For the avoidance of doubt, if the Closing occurs, whether or not the
Advance Date occurs on the Scheduled Advance Date, interest for the first
Interest Period shall accrue from, and including, the Scheduled Advance Date to,
but excluding, the first Payment Date.

26
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



(b)    The Borrower shall, subject to the terms and conditions of this
Section 2.5, have the right to select a Floating Rate or a Fixed Rate for either
the Senior Loan and/or the Junior Loan.
(i)    In order to elect a Fixed Rate for a Loan, the Borrower shall provide
written notice to the Senior Facility Agent for a Senior Loan (with a copy to
the Junior Facility Agent) and to the Junior Facility Agent for a Junior Loan
(with a copy to the Senior Facility Agent) of its intention to have such Loan
bear interest at a Fixed Rate at least forty-five (45) days in advance of the
Scheduled Advance Date. In such case, the Borrower shall also specify in its
Borrowing Notice to such Facility Agent that such Loan shall bear interest at
the Fixed Rate. Following receipt of such Borrowing Notice and on the initial
Interest Rate Determination Date, the Senior Facility Agent and/or the Junior
Facility Agent, as applicable, shall give the Borrower telephonic notice of the
Fixed Rate Quote for such Loan. If the Borrower accepts such Fixed Rate Quote by
providing oral confirmation during such telephone call (provided that the
Borrower is given a reasonable amount of time to confirm such Fixed Rate Quote
on the telephone call and such Fixed Rate Quote is still valid at the time of
the Borrower’s acceptance), which oral confirmation shall be binding on the
Borrower, the Fixed Rate shall apply for such Loan and the applicable Facility
Agent shall promptly confirm such Fixed Rate Quote to the Borrower in writing.
If the Borrower does not accept such Fixed Rate Quote by providing oral
confirmation during such telephone call, the Fixed Rate shall not apply to such
Loan.
(ii)    (x) If the Borrower has not provided written notice of its intention to
have a Loan bear interest at a Fixed Rate at least forty-five (45) days in
advance of the Scheduled Advance Date or (y) if the Borrower does not accept the
Fixed Rate Quote provided for such Loan as set forth in Section 2.5(b)(i), then
such Loan shall bear interest at the Floating Rate. In the case of clause (x),
the Borrower shall also specify in the applicable Borrowing Notice to the
relevant Facility Agent and the Security Trustee that such Loan shall bear
interest at the Floating Rate and in the case of clause (y) the applicable
Borrowing Notice previously provided by the Borrower for such Loan shall be
deemed automatically changed from Fixed Rate to Floating Rate. If a Loan shall
bear interest at the Floating Rate, then as soon as practicable after 11:00 a.m.
(London time) on each Interest Rate Determination Date, the relevant Facility
Agent shall determine the Applicable Rate for such Loan for the applicable
Interest Period (which determination shall be prima facie evidence of such rate)
and shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to the Borrower and each Lender; provided that the Facility Agent’s
failure to so give notice shall not relieve the Borrower of its obligation to
pay interest on the Loans hereunder.
(c)    The Senior Loan shall mature on the Senior Loan Final Maturity Date, and
the Junior Loan shall mature on the Junior Loan Final Maturity Date. The
principal amount of the Senior Loan shall be payable on the Payment Dates and in
the amounts set forth on the amortization schedule for the Senior Loan to be
agreed by the Borrower and the Lenders, and the principal amount of the Junior
Loan shall be payable on the Payment Dates and in the amounts set forth in the
amortization schedule for the Junior Loan to be agreed by the Borrower and the

27
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



Lenders. Principal payments shall be made by the Borrower to the Security
Trustee for the benefit of the relevant Lender Group. Notwithstanding the
foregoing, the final payment made under each Note shall be in an amount
sufficient to discharge in full the unpaid principal amount, and all accrued and
unpaid interest on, and any other amounts due under, such Note.
(d)    The amortization schedule for the Senior Loan shall be as set forth in
the amortization schedule for the Senior Loan to be agreed by the Borrower and
the Lenders and the amortization schedule for the Junior Loan shall be as set
forth in the amortization schedule for the Junior Loan to be agreed by the
Borrower and the Lenders.
(e)    The Borrower shall pay the Security Trustee, for the benefit of the
relevant Lender Group, on demand, interest at the Default Rate (calculated on
the basis of a 360-day year and the actual number of days elapsed) on overdue
principal and, to the extent permitted by applicable law, on any interest and
any other amounts payable by the Borrower hereunder or the other Basic
Agreements or under a Note (without duplication) not paid when due and payable
for any period during which the same shall be overdue, in each case for the
period the same is overdue. Amounts shall be overdue if not paid when due
(whether at stated maturity, by acceleration or otherwise).
(f)    Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts which are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan or the relevant portion thereof in accordance with
applicable law, the rate of interest payable in respect of such Loan or the
relevant portion thereof hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent permitted by
applicable law, the interest and Charges that would have been payable in respect
of such Loan or the relevant portion thereof but were not payable as a result of
the operation of this Section 2.5(f) shall be cumulated and the interest and
Charges payable to such Lender in respect of other periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Applicable Rate to the date of repayment, shall
have been received by such Lender.
2.6    Payments; Distributions.
(a)    All payments (including prepayments) to be made by the Borrower
hereunder, under the Notes and under any other Basic Agreement, whether on
account of principal, interest, fees or otherwise, shall be made without
deduction (other than in respect of Taxes, which are governed by Section 2.9),
set-off or counterclaim and shall be made prior to 11:00 a.m., New York time, on
the due date therefor to the Security Trustee for the account of the Lenders to
an account in the United States of the Security Trustee to be specified by the
Security Trustee, in Dollars and by wire transfer of immediately available
funds. Payments made by the Borrower to the Security Trustee for account of any
Lender shall constitute payment by the Borrower to such Lender. If any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be due and payable on the immediately succeeding Business Day
(unless such Business Day falls in the following calendar month, in which case
such payment shall be

28
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



due and payable on the immediately preceding Business Day). The Security Trustee
shall, no later than 2:00 p.m. (New York time) on the same day, remit all such
amounts so received by it to the applicable Lender or Lenders to such address
and in such manner (by wire transfer of immediately available funds if not
otherwise specified) to be specified by such Lender. Each such payment shall be
made on the date such payment is due and without any presentment or surrender of
any Note, except that at or promptly following any final payment with respect to
any Note, such Note shall be surrendered to the Security Trustee for
cancellation. If, as a result of the negligence of the Security Trustee, the
Security Trustee fails to make any such payment as provided above after its
receipt of funds at the place and by the time specified above, the Security
Trustee shall compensate the Lenders for loss of use of funds at the Applicable
Rate.
(b)    Subject to Section 2.6(c), funds received by the Security Trustee from
the Borrower shall be distributed in accordance with Section 4.1 or Section 4.2
of the Intercreditor Agreement, as applicable.
(c)    Any amount received, realized or held by the Security Trustee in respect
of the Collateral while an Event of Default (unless waived by the Lenders) shall
have occurred and be continuing, shall be distributed and paid forthwith in
accordance with the terms of Section 4.3 of the Intercreditor Agreement.
(d)    Except as may result from the application by any Lender of excess
proceeds made available to such Lender in its capacity as a Related Secured
Party in connection with a Related Loan Agreement, if any Lender shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise), on account of the Loan owing to it in excess of its
proportionate share of payments on account of the Secured Obligations, such
Lender shall forthwith remit such excess amount to the Security Trustee and the
Security Trustee shall distribute the excess payment ratably to the Lenders as
provided hereunder. The Borrower shall have no responsibility or liability for
how such amounts are distributed.
(e)    Except to the extent otherwise provided herein (including, but not
limited to, as otherwise specified in Section 2.4(c) and Section 2.8): (i) the
borrowing of the Senior Loan and the Junior Loan from the Senior Lenders and
Junior Lenders, respectively, under Section 2.2 shall be made from the Senior
Lenders and Junior Lenders, respectively, in each case, pro rata according to
the amounts of their respective Commitments for the Senior Loan and Junior Loan,
respectively; and (ii) except as may result from the application by any Senior
Lender or Junior Lender of excess proceeds made available to such Senior Lender
or Junior Lender in its capacity as a Related Secured Party in connection with a
Related Loan Agreement, (A) each payment or prepayment of principal of the
applicable Loan shall be made for the account of the Senior Lenders or Junior
Lenders, as the case may be, pro rata in accordance with the respective unpaid
principal amounts of the Loan held by them (as evidenced by the Notes held by
them); and (B) each payment of interest on the Senior Loan or Junior Loan shall
be made for the account of the Lenders pro rata in accordance with the amounts
of interest on the Loan then due and payable to the Senior Lenders or Junior
Lenders, respectively, but must in all respects comply with the terms of the
Intercreditor Agreement.
2.7 Mitigation. If any of the circumstances set out in Section 2.9, 2.11, 2.12,
2.14 or

29
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



2.18 arise, or would or are likely to arise, then without in any way limiting,
reducing or otherwise qualifying the rights of any Lender under such provisions,
such Lender will, in the circumstances set forth in Section 2.9, 2.11, 2.12,
2.14 or 2.18, if applicable, promptly thereafter supply an estimate in good
faith of an amount the Borrower may be required to pay to such Lender thereunder
(provided that no such estimate shall prejudice any claim under Section 2.9,
2.11, 2.12, 2.14 or 2.18) and, on request of the Borrower which the Borrower may
make if such amount is material and provided that no circumstances set out in
Section 2.14 are currently in effect, such Lender shall consult in good faith
with the Borrower for a period not exceeding thirty (30) days with a view to
taking such reasonable steps as may be open to it (a) to avoid or minimize the
effects of such circumstances, or (b) to avoid the need for the Borrower to make
payment pursuant to Section 2.9, 2.11, 2.12, 2.14 or 2.18, or to reduce the
amount of any such payment, including, in the case of a Lender, by transferring
its Loan and/or its rights and obligations hereunder and under the Basic
Agreements to another of its branches or offices or to another financial
institution not affected by the relevant circumstances or to whom payments may
be made or which may participate in the transactions contemplated by this Loan
Agreement and the other Basic Agreements without the Borrower being required to
make any (or being required to make a lesser) payment pursuant to Section 2.9,
2.11, 2.12, 2.14 or 2.18; provided, that such Lender shall not be under any
obligation to take any such action if, in its reasonable judgment, to do so
would reasonably be expected to (i) have an adverse effect upon its business,
operation or financial condition, or (ii) result in its rights, interests or
position under or in relation to the Basic Agreements being materially less
favorable to it than would otherwise have been the case, or (iii) involve it in
any unlawful activity or any activity that is contrary to any official
directive, concession, guideline, request or requirement of any competent
authority (whether or not having the force of law but in respect of which
compliance by banks or other institutions of a similar nature to such Lender, as
the case may be, is customary), or (iv) (unless indemnified or secured to its
satisfaction) involve it in any expense, loss or liability (including
transaction expenses) or tax disadvantage deemed by such Lender to be material.
2.8    Directed Sale. If a Lender requests payment or indemnification pursuant
to Section 2.9, 2.11, 2.12, 2.14 or 2.18, or the Borrower determines that it is
obligated to make any such payment or provide such indemnification, the Borrower
may require that such Lender transfer its Loan and all of its other rights and
obligations under this Loan Agreement and each of the other Basic Agreements
(collectively, the “Transferred Interest”) in the manner contemplated by Section
7.6 to one or more transferees which transferees are Permitted Transferees of
the affected Lender’s interest in its Loan in accordance with all laws and
regulations applicable to the affected Lender and are willing to acquire the
Transferred Interest at a price equal to the Transfer Price (as defined below),
such transferee(s) to be identified by the Borrower in a notice (the
“Replacement Notice”) to such Lender specifying the date on which such transfer
is requested to occur, the name(s) of the transferee(s) to which its Transferred
Interest is to be transferred and the portion thereof to be transferred to each,
which notice shall be given not less than 5 Business Days prior to the date on
which such transfer is to occur (or, in the circumstances described in Section
2.14, such shorter period prior to the effectiveness of the Relevant Event). On
the date of the requested transfer, (a) such Lender shall sell, assign and
transfer to the transferee(s), without recourse, representation or warranty
(other than as to title and the absence of any Lien in the Transferred Interest
created by or through such Lender) pursuant to Section 7.6, and the
transferee(s) shall acquire and assume from such Lender, all of such Lender’s
Transferred Interest by executing and

30
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



delivering a Transfer Certificate and (b) the transferee(s) shall pay to such
Lender an amount equal to the aggregate outstanding principal amount of the Loan
held by such Lender, plus accrued interest owing to such Lender in respect of
its Loan, Breakage Costs, if any (net of Swap Breakage Gain, if any), and all
other amounts then due and owing to such Lender under this Loan Agreement and
each of the other Basic Agreements in respect of the Transferred Interest (which
may be paid by the Borrower on the transferee’s behalf) and plus out-of-pocket
expenses (including fees and expenses of outside counsel) but otherwise without
any Liquidity Breakage, Prepayment Fee or prepayment penalty (collectively, the
“Transfer Price”), whereupon the transferee(s) shall each become a “Lender” for
all purposes of this Loan Agreement and the other Basic Agreements, having all
the rights and obligations under this Loan Agreement and the other Basic
Agreements of such Lender in respect of the Transferred Interest and the
obligations of and relating to such Lender under the Basic Agreements shall
terminate; provided that such Lender and the Borrower shall remain liable to
each other in respect of any unsatisfied obligations theretofore accrued.
2.9    Taxes.
(a)    For purposes of this Section 2.9, the term “applicable law” includes
FATCA.
(b)    Any and all payments by or on account of any obligation of the Borrower
under this Loan Agreement, the Notes and the other Basic Agreements shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the amount payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional amounts
payable under this Section) the applicable Indemnitee receives an amount equal
to the amount it would have received had no such deduction or withholding been
made.
(c)    The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the relevant Facility Agent
timely reimburse such Facility Agent for the payment of, any Other Taxes, in
each case within ten (10) days after demand therefor.
(d)    The Borrower shall indemnify each Indemnitee, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Indemnitee or required to be
withheld or deducted from a payment to such Indemnitee and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability shall be delivered to the Borrower by an Indemnitee (with a copy to
the relevant Facility Agent), or by a Facility Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

31
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



(e)    Each Lender shall severally indemnify the Security Trustee, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Security Trustee for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 2.16 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Security Trustee
in connection with any Basic Agreement, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Security Trustee shall be conclusive absent manifest error. Each
Lender hereby authorizes the Security Trustee to set off and apply any and all
amounts at any time owing to such Lender under any Basic Agreement or otherwise
payable by the Security Trustee to the Lender from any other source against any
amount due to the Security Trustee under this paragraph (e).
(f)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.9, the Borrower shall deliver
to the relevant Facility Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to such Facility Agent.
(g)    (i) Any Indemnitee that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Basic Agreement shall
deliver to the Borrower and the Security Trustee, at the time or times
reasonably requested by the Borrower or the Security Trustee, such properly
completed and executed documentation reasonably requested by the Borrower or the
Security Trustee as will permit such payments to be made without withholding or
at a reduced rate of withholding. In addition, any Indemnitee, if reasonably
requested by the Borrower or the Security Trustee, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Security Trustee as will enable the Borrower or the Security
Trustee to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (ii)(A),
(ii)(B) and (ii)(D) of this Section 2.9(g)) shall not be required if in the
Indemnitee’s reasonable judgment such completion, execution or submission would
subject such Indemnitee to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Indemnitee.
(ii) Without limiting the generality of the foregoing:
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Security Trustee on or prior to the date on which such Lender becomes a Lender
under this Loan Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Security Trustee), executed originals of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax;

32
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Security Trustee (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Loan Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Security Trustee),
whichever of the following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Basic Agreement, executed originals of IRS Form W-8BEN (in
the case of an individual) or IRS Form W-8BEN-E (in the case of an entity), as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Basic Agreement, IRS
Form W-8BEN (in the case of an individual) or IRS Form W-8BEN-E (in the case of
an entity), as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(ii) executed originals of IRS Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-1 and (y) executed originals
of IRS Form W-8BEN (in the case of an individual) or IRS Form W-8BEN-E (in the
case of an entity), as applicable; or
(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(in the case of an individual) or IRS Form W-8BEN-E (in the case of an entity),
a U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Security Trustee (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Loan Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Security Trustee),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Security Trustee to determine
the withholding or deduction required to be made;

33
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



(D) if a payment made to a Lender under this Loan Agreement, the Notes and the
other Basic Agreements would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Security Trustee at such time or times reasonably requested by the Borrower or
the Security Trustee such documentation prescribed by applicable law (including
without limitation as prescribed by Section 1471(b)(3)(C)(i) of the Code) and
such additional documentation reasonably requested by the Borrower or the
Security Trustee as may be necessary for the Borrower and the Security Trustee
to comply with their obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (e),
“FATCA” shall include any amendments made to FATCA after the date of this Loan
Agreement;
(E) (i) the Senior Facility Agent shall deliver to the Borrower and the Security
Trustee on or prior to the date of this Loan Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Security Trustee)
executed originals of IRS Form W-8ECI and (ii) the Junior Facility Agent shall
deliver to the Borrower and the Security Trustee on or prior to the date of this
Loan Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Security Trustee) executed originals of IRS Form W-8BEN; and
(F) the Security Trustee shall deliver to the Borrower on or prior to the date
of this Loan Agreement (and from time to time thereafter upon the reasonable
request of the Borrower) an executed original of IRS Form W-9 certifying that
the Security Trustee is exempt from U.S. federal backup withholding tax.    
Each Indemnitee agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Security Trustee
in writing of its legal inability to do so.
(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.9 (including by the payment of additional amounts
pursuant to this Section 2.9), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.9 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any

34
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)    The Security Trustee shall comply with the obligations of a withholding
agent under the Code and the U.S. Treasury Regulations. To the extent required
by any applicable law, the Security Trustee shall withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the IRS or
any other Governmental Authority asserts a claim that the Security Trustee did
not properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered, was not properly executed or was
invalid or because such Lender failed to notify the Security Trustee of a change
in circumstance which rendered the exemption from, or reduction of, withholding
Tax ineffective or for any other reason, such Lender shall indemnify the
Security Trustee fully for all amounts paid, directly or indirectly, by the
Security Trustee as Tax or otherwise, including any penalties or interest and
together with all expenses (including legal expenses, allocated internal costs
and out-of-pocket expenses) incurred, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Security Trustee shall be conclusive absent manifest error. Each
Lender hereby authorizes the Security Trustee to set off and apply any and all
amounts at any time owing to such Lender under this Loan Agreement or any other
Basic Agreement against any amount due the Security Trustee under this Section
2.9(i). This Section 2.9(i) shall not limit or expand the obligations of the
Borrower under Section 2.9 or any other provision of this Loan Agreement.
(j)    Each party’s obligations under this Section 2.9 shall survive and remain
in full force and effect, notwithstanding the resignation or replacement of the
Security Trustee or the Facility Agent or any assignment of rights by, or the
replacement of, a Lender, the expiration or termination of the Commitments or
this Loan Agreement and the payment, satisfaction or discharge of all
obligations under the Basic Agreements.
2.10    Breakage Indemnity. The Borrower hereby agrees to indemnify each Lender
and to hold each Lender harmless, upon written request by that Lender (which
request shall set forth in reasonable detail the basis for requesting such
amounts), for Breakage Costs, if any (net of Swap Breakage Gain, if any) and (in
the case of clauses (i) and (iii) only) for Liquidity Breakage, if any, in each
case which that Lender may sustain, and in each case as such amount is due and
payable pursuant to the terms of this Loan Agreement: (i) if for any reason
(other than a default by any Lender) a borrowing of the Loan does not occur by
the Cutoff Date as set forth in Section 2.2(e); (ii) as a consequence of any
transfer pursuant to Section 2.8; or (iii) as a consequence of any default
(following expiry of the applicable grace periods) by the Borrower in the
repayment or prepayment of the Loan when due under the terms of this Loan
Agreement (including following any acceleration of the Loans). So long as no
Event of Default shall have occurred and be continuing, each Lender shall pay to
the Borrower any Swap Breakage Gain, if any, (net of Liquidity Breakage, if any)
received by it as a result of such default, acceleration, or failure to make a
borrowing or any repayment or prepayment. If an Event of Default shall have
occurred and be continuing at the time any Lender realizes any Swap Breakage
Gain, such Swap Breakage Gain shall be retained by the relevant Lender and shall
be deemed to be zero. For the avoidance of doubt, the Borrower shall not be
responsible for Breakage Costs, if any, or other breakage incurred by the
Lenders arising out of any Defaulting Lender’s failure to fund on the Scheduled
Advance

35
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



Date. This covenant shall survive the termination of this Loan Agreement and
payment of the Loan and all other amounts payable hereunder or under the Notes.
A certificate setting forth and explaining in reasonable detail the amount of
LIBOR Breakage, if any, and Swap Break Amount, if any, submitted to the Borrower
by the affected Lender shall be conclusive and binding for all purposes, except
in case of manifest error.
2.11    Increased Costs.
(a)    Increased Costs Generally. Subject to paragraphs (c) and (d) below, if
any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender; or
(ii)    impose on any Lender any other condition affecting this Loan Agreement
or the Loan made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining its Loan (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise) (“Increased
Costs”) by an amount deemed by such Lender to be material, then the Borrower
will pay to such Lender, within 30 days after the Borrower’s receipt of the
certificate set forth in Section 2.11(e), such additional amount or amounts as
necessary to compensate such Lender for such additional costs incurred or
reduction suffered, in each case provided that such additional costs have not
been provided for pursuant to any other provision of this Loan Agreement; it
being understood that nothing in this Section 2.11(a) shall be construed to
increase the amounts owed by the Borrower pursuant to (or to avoid the
application of any exclusion to or carveout to) any such other provision.
(b)    Capital Requirements. Subject to paragraphs (c) and (d) below, if any
Change in Law regarding capital requirements has the effect of reducing the rate
of return on a Lender’s capital or on the capital of such Lender’s holding
company, if any, as relates to the class of assets and liabilities that includes
its Commitments and Loan under this Loan Agreement to a level below that which
such Lender or such Lender’s holding company would have achieved but for such
Change in Law (taking into consideration (x) that both the adoption and/or
implementation of the Basel III accord is a Change in Law and (y) such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy developed in connection with the adoption and/or implementation
of the Basel III accord) by an amount deemed by such Lender to be material, the
Borrower will pay to such Lender, within 30 days after the Borrower’s receipt of
the certificate set forth in Section 2.11(e), such additional amount or amounts
as necessary to compensate such Lender or such Lender’s holding company for any
such reduction suffered, in each case provided that such additional costs have
not been provided for pursuant to any other provision of this Loan Agreement; it
being understood that nothing in this Section 2.11(b) shall be construed to
increase the amounts owed by the Borrower pursuant to (or to avoid the
application of any exclusion to or carveout to) any such other provision.

36
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



(c)    Limitations of Claims. The Borrower shall not be required to make payment
to any affected Lender pursuant to Section 2.11(a) or 2.11(b) to the extent
that:
(i)    any amounts claimed thereunder are in respect of or are attributable to
Taxes; or
(ii)    any amounts claimed thereunder are imposed by reason of the willful
misconduct or gross negligence of such Lender, or its breach of any of its
representations and warranties in this Loan Agreement or any other Basic
Agreement or result from any failure on the part of such Lender to comply with
any of the express terms of this Loan Agreement or any other Basic Agreement
(except to the extent such failure results from any failure on the part of any
party (other than such Lender) to this Loan Agreement or any other Basic
Agreement to comply with any of the express terms thereof);
(iii)    any amounts claimed thereunder result from any failure by such Lender
to duly comply with any such laws of which it may reasonably be expected to be
aware and the Change in Law; or
(iv)    any amounts claimed thereunder result from a voluntary relocation by
such Lender of its lending office.
In addition, the Borrower shall not be required to make payment to any affected
Lender pursuant to Section 2.11(a) or 2.11(b) to the extent that, where
applicable, any Lender claiming payment thereunder is not also seeking payment
for similar increased costs in similar financing transactions for other
similarly situated U.S. air carriers.
(d)    Claims Procedure. A Lender intending to make a claim for amounts pursuant
to Section 2.11(a) or (b) shall, promptly after becoming aware of the same,
provide written notice to the applicable Facility Agent and the Borrower of the
event by reason of which it is entitled to do so (the “Increased Cost Notice”);
provided, that no Lender shall be entitled to claim any such amounts pursuant to
Section 2.11(a) or (b) with respect to the period which is more than 180 days
prior to the delivery of the Increased Cost Notice. The Increased Cost Notice
shall describe in reasonable detail the events giving rise to such Increased
Costs, the basis for determining and allocating such Increased Costs and the
amount of each request by such Lender for compensation under this Section 2.11,
together with a statement that the determinations and allocations made in
respect of the Increased Costs comply with the provisions of this Section 2.11;
provided, that such Lender shall not be required to disclose any confidential
information relating to the organization of its affairs, or its capital
structure or return on capital.
(e)    Certificate of Lenders. A certificate of a Lender (i) setting forth the
amount of any indemnity payable to it, or for its account, under this Section
2.11, the basis for such amount in reasonable detail and the calculation of such
amount in reasonable detail and (ii) certifying that such Lender is generally
charging similar amounts in similar financing transactions for other similarly
situated U.S. air carriers shall be delivered to the Borrower and such Lender’s
Facility Agent, and such certificate shall, in the absence of manifest error, be
prima facie evidence of the existence and amount of such obligation of the
Borrower so long as the underlying determinations and allocations are made on a
reasonable basis. The protection of this Section 2.11 shall be

37
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the Change in Law that shall have occurred or been
imposed; provided that if, after the payment of any amounts by the Borrower
under this Section 2.11, any Change of Law in respect of which a payment was
made is thereafter determined to be invalid or inapplicable to the such Lender,
then such Lender shall, within 30 days after such determination, repay any
amounts paid to it by the Borrower hereunder in respect of such Change in Law.
2.12    General Indemnity. The Borrower hereby agrees to defend, indemnify, save
and keep harmless on an After-Tax Basis the Security Trustee, each Facility
Agent and each Lender (without duplication of any other indemnity provisions
herein, including without limitation any provisions related to Expenses for
Breakage Costs, Liquidity Breakage, Increased Costs, and Market Disruption)
together with their respective officers, directors, agents and employees (each,
an “Indemnitee” and the respective officers, directors, agents and employees of
each of the foregoing Indemnitees, as applicable, together with such Indemnitee,
being referred to herein collectively as the “Related Indemnitee Group” of such
Indemnitee) against, and agrees to protect, save and keep harmless each
Indemnitee from (whether or not the transactions contemplated herein or in any
of the other Basic Agreements are consummated), any and all Expenses imposed on,
incurred by or asserted against such Indemnitee, in any way relating to or
arising out of or which would not have occurred but for:
(a)    the execution and delivery of the Basic Agreements and the consummation
of the transactions contemplated thereby or the enforcement of any of the terms
thereof after the occurrence and continuation of an Event of Default;
(b)    the operation, possession, use, non-use, control, leasing, subleasing,
maintenance, storage, overhaul, testing or inspections of (i) the Aircraft, (ii)
any Engine or (iii) any Part, by any Person (other than such Indemnitee),
including, without limitation, claims for death, personal injury, property
damage, other loss or harm to any Person and claims relating to any Requirement
of Law, including, without limitation, environmental control, noise and
pollution laws, rules or regulations;
(c)    the manufacture, design, acceptance, rejection, delivery, return, import,
export, condition, repair, modification, servicing, rebuilding, enforcement of
warranties, airworthiness, registration, reregistration, performance, sublease,
merchantability, fitness for use, substitution or replacement of the Aircraft,
any Engine or any Part or other transfer of use or possession of the Aircraft,
any Engine or any Part, including under a pooling or interchange agreement; or
(d)    the prevention or attempt to prevent the arrest, confiscation, seizure,
taking in execution, impounding, forfeiture or detention of the Aircraft, or in
securing the release of the Aircraft;
provided that the foregoing indemnity shall not extend to:
(1)    any Expense to the extent paid or borne by a Person other than the
Borrower pursuant to any other provision of this Loan Agreement or any other
Basic Agreement;

38
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



(2)    any Expense to the extent it exceeds maximum amounts agreed to be borne
by the Borrower pursuant to Section 7.5;
(3)    any Expense to the extent such Expense is attributable to the
authorization or giving or withholding by any Indemnitee of any future
amendments, supplements, waivers or consents with respect to any of this Loan
Agreement and the other Basic Agreements, other than such as have been requested
in writing by the Borrower, or such as are expressly required or contemplated by
the provisions of the Basic Agreements;
(4)    any Expense to the extent such Expense is an ordinary and usual overhead
Expense for any Indemnitee (other than such Expenses caused directly by the
occurrence of an Event of Default);
(5)    any Expense to the extent such Expense would have arisen if an Indemnitee
had not engaged in the transactions contemplated by this Loan Agreement or any
other Basic Agreements; or
(6)    any Expense to the extent such Expense is attributable to or results from
or arises out of any Lender Lien;
(7)    any Expense to the extent such Expense is attributable to or results from
or arises out of any representation or warranty by any Indemnitee or such
Indemnitee’s Related Indemnitee Group in or provided in accordance with the
Basic Agreements being incorrect; or
(8)    any Expense to the extent such Expense is attributable to or results from
or arises out of the failure by any Indemnitee or such Indemnitee’s Related
Indemnitee Group to perform or observe any agreement, covenant or condition in
this Loan Agreement or any other Basic Agreement; or
(9)    any Expense to the extent such Expense is attributable to or results from
or arises out of the willful misconduct or the gross negligence of any
Indemnitee or such Indemnitee’s Related Indemnitee Group (other than gross
negligence imputed to such Indemnitee solely by reason of its interest in the
Aircraft); or
(10)    any Expense to the extent such Expense is attributable to or results
from or arises out of any Tax, or any loss of Tax benefits or increase in Tax
liability under any Tax law, which, for the avoidance of doubt, shall be
governed by Section 2.9; provided, however, that this clause (10) shall not
apply to Taxes taken into consideration in making any payment pursuant to this
Section 2.12 on an After-Tax Basis; or
(11)    any Expense to the extent such Expense is attributable to or results
from or arises out of (other than during the continuance of an Event of Default)
the offer, sale, assignment, transfer, participation or other disposition
(whether voluntary or involuntary) by or on behalf of an Indemnitee of any
interest in the Aircraft, a Commitment, a Loan or a Note or any similar interest
or any borrowing of funds in respect thereof or all or any part of such
Indemnitee’s interest in the Basic Agreements; or

39
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



(12)    any Expense to the extent such Expense is attributable to or results
from or arises out of any acts or events (other than acts or events related to
the performance or failure to perform by the Borrower of its obligations
pursuant to the terms of the Basic Agreements) that occur after the Security
Trustee is required to release all Collateral from the Lien of the Security
Agreement.
In the case of any Expense indemnified by the Borrower hereunder that is covered
by a policy of insurance maintained by the Borrower, each Indemnitee agrees to
cooperate, at the Borrower’s expense, with the insurers in the exercise of their
rights to investigate, defend or compromise such Expense as may be required to
retain the benefits of such insurance with respect to such Expense.
If an Indemnitee has knowledge of a claim involving one or more Expenses such
Indemnitee shall promptly give notice of such claim to the Borrower; provided
that the failure to provide such notice shall not release the Borrower from any
of its obligations to indemnify an Indemnitee hereunder, except to the extent
the Borrower is prejudiced by such failure or the Borrower’s indemnification
obligations are increased as a result of such failure. Such Indemnitee shall
promptly submit to the Borrower, at the Borrower’s expense, such additional
information in such Indemnitee’s possession as the Borrower shall reasonably
request to substantiate such request for payment to the Borrower. Any amount
payable to any Indemnitee pursuant to this Section 2.12 shall be paid within 30
days after receipt of a written demand therefor from such Indemnitee accompanied
by a written statement describing in reasonable detail the Expenses which are
the subject of and basis for such indemnity and the computation of the amount so
payable. Subject to the rights of insurers under policies of insurance
maintained by the Borrower, the Borrower shall be entitled, unless an Event of
Default shall have occurred and be continuing and provided that such actions
shall not involve a material risk of criminal liability, unindemnified civil
liability or sale, loss or forfeiture of the Aircraft, at its sole cost and
expense:
(A)    so long as the Borrower has agreed in writing that the Borrower is liable
to such Indemnitee for such Expense, if any, in any judicial or administrative
proceeding that involves solely a claim for one or more Expenses, to assume
responsibility for and control thereof,
(B)    so long as the Borrower has agreed in writing for such Indemnitee that
the Borrower is liable to such Indemnitee for such Expense, if any, in any
judicial or administrative proceeding involving a claim for one or more Expenses
and other claims related or unrelated to the transactions contemplated by the
Basic Agreements, to assume responsibility for and control of such claim for
Expenses to the extent that the same may be and is severed from such other
claims (and such Indemnitee shall use reasonable efforts to obtain such
severance), and
(C)    in any other case, to be consulted by such Indemnitee with respect to
judicial proceedings subject to the control of such Indemnitee and to be
allowed, at the Borrower’s sole expense, to participate therein.

40
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



Such Indemnitee shall, at Borrower’s cost, supply the Borrower with such
information reasonably requested by the Borrower and provide reasonable
cooperation as reasonably requested by the Borrower as is necessary or advisable
for the Borrower to control or participate in any proceeding to the extent
permitted by this Section 2.12. Such Indemnitee shall not (unless such
Indemnitee waives its right to be indemnified with respect to such Expense under
this Section 2.12) enter into a settlement or other compromise with respect to
any Expense without the prior written consent of the Borrower. Where the
Borrower or any insurer under a policy of insurance maintained by the Borrower
assumes responsibility for and control of any proceeding against an Indemnitee
with respect to an Expense, no additional legal fees or expenses of such
Indemnitee in connection with the defense of such Expense shall be indemnified
hereunder unless (i) such fees or expenses were incurred at the request of the
Borrower or such insurer; provided, however, that if in the written opinion of
counsel to such Indemnitee an actual or potential material conflict of interest
exists such that it is advisable for such Indemnitee to be represented by
separate counsel, then the reasonable fees and expenses of any such separate
counsel shall be borne by the Borrower. Subject to the requirements of any
policy of insurance, an Indemnitee may participate at its own expense in any
judicial proceeding controlled by the Borrower pursuant to the preceding
provisions; provided that such party’s participation does not, in the opinion of
the counsel appointed by the Borrower or its insurers to conduct such
proceedings, interfere with such control; and such participation shall not
constitute a waiver of the indemnification provided in this Section 2.12.
Notwithstanding anything to the contrary contained herein, the Borrower shall
not under any circumstances be liable with respect to any Expenses or series of
related Expenses for the fees and expenses of more than one counsel for all
Indemnitees.
To the extent that an Expense indemnified by the Borrower under this Section
2.12 is in fact paid in full by the Borrower or an insurer under a policy of
insurance maintained by the Borrower, the Borrower or such insurer, as the case
may be, shall, without any further action, be subrogated to the rights and
remedies of the Indemnitee on whose behalf such Expense was paid (other than
rights of such Indemnitee under insurance policies maintained at its own
expense) with respect to the transaction or event giving rise to such Expense.
Such Indemnitee shall give such further assurances or agreements and shall
cooperate with the Borrower or such insurer, as the case may be, to permit the
Borrower or such insurer to pursue such rights and remedies, if any, to the
extent reasonably requested by the Borrower and at the Borrower’s expense. So
long as no Material Default or Event of Default shall have occurred and be
continuing, should an Indemnitee receive any payment from any party other than
the Borrower or its insurers, in whole or in part, with respect to any Expense
previously paid in full by the Borrower or its insurers hereunder, it shall
promptly pay over to the Borrower the amount received (but not an amount in
excess of the amount the Borrower or any of its insurers has paid in respect of
such Expense).
Nothing set forth in this Section 2.12 shall constitute a guarantee by the
Borrower that the Aircraft shall at any time have any particular value, useful
life or residual value. Each of the Lenders agrees that the provisions of
Section 2.11 constitute its sole remedy for the reimbursement of Increased Costs
described therein and that nothing in this Section 2.12 shall constitute an
indemnity for any Increased Cost or any cost or loss or reduction in rate of
return in the nature of an Increased Cost.

41
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



Notwithstanding anything to the contrary in this Section 2.12, in no event will
an Indemnitee be required to pay any amount to the Borrower pursuant to this
Section 2.12 the payment of which would place the Indemnitee in a less favorable
net after-Tax position than the Indemnitee would have been in if the event or
circumstance giving rise to such obligation had not occurred. No provision of
this Agreement shall be construed to require an Indemnitee to provide copies of
its tax returns or any other information in respect of its tax returns or
reporting positions that such Indemnitee considers confidential. No provision of
this Agreement shall interfere with the right of any Indemnitee to arrange its
tax or any other affairs in whatever manner it thinks fit.
To the extent permitted by applicable law, interest at the Default Rate shall be
paid, on demand, on any amount or indemnity not paid when due pursuant to this
Section 2.12 until the same shall be paid. Such interest shall be paid in the
same manner as the unpaid amount in respect of which such interest is due.
2.13    [Reserved.]
2.14    Illegality. If at any time as a result of any Change in Law occurring
after the date hereof it becomes, or becomes apparent that it will become,
unlawful or prohibited for any Lender to make or maintain the Loan or its
participation in the Loan or to carry out all or any of the other obligations
under the Basic Agreements to which it is party or to charge or receive interest
at the rates applicable (such an event being referred to as a “Relevant Event”),
then such Lender shall promptly serve notice of such fact on such Lender’s
Facility Agent, the Security Trustee and the Borrower, together with an opinion
of independent legal counsel confirming that a Relevant Event has occurred or is
about to occur. If the opinion of independent legal counsel is that (a) the
Relevant Event has come into effect or (b) the Relevant Event will come into
effect within twenty-one (21) days, and the Borrower, the relevant Facility
Agent and such Lender have been unable to mitigate pursuant to Section 2.7 or
accomplish a directed sale pursuant to Section 2.8 after exercising reasonable
commercial efforts, then in the case of either (a) or (b) the Commitment of such
Lender shall terminate and the relevant Facility Agent may declare the portion
of the Loan made by such Lender to be immediately due and payable on the date
set forth for such payment in such notice or the date of the Relevant Event,
whichever is later to occur, and the Borrower shall prepay such portion of the
Loan, together with interest thereon, Breakage Costs, if any (net of Swap
Breakage Gain, if any), and all other amounts, if any, due and payable hereunder
but otherwise without any Liquidity Breakage, Prepayment Fee or prepayment
penalty. If the opinion of independent legal counsel is that the Relevant Event
will not come into effect within twenty-one days after the notice given by such
Lender to the relevant Facility Agent, the Security Trustee and the Borrower in
accordance with this Section 2.14, the portion of the Loan made by such Lender
shall be due and payable prior to the Relevant Event taking effect, unless such
Lender’s portion of the Loan is transferred pursuant to Section 2.8 on or before
the date set forth for such payment.
2.15    Mutilation, Destruction, Loss or Theft. If a Note shall become
mutilated, destroyed, lost or stolen, the Borrower shall, upon the written
request and at the expense of the relevant Lender execute and the Security
Trustee shall deliver to such Lender, in replacement thereof, a new Note in the
same face amount, with the same designation and dated the same date as the Note
so mutilated, destroyed, lost or stolen. If the Note being replaced has become
mutilated, such Note shall be surrendered to the Borrower. If the Note being
replaced has been destroyed,

42
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



lost or stolen, the holder of such Note shall furnish to the Borrower and the
Security Trustee such security or indemnity as may reasonably be required by the
Borrower and the Security Trustee to save them harmless and evidence reasonably
satisfactory to the Borrower and the Security Trustee of the destruction, loss
or theft of such Note and the ownership thereof, provided, however, that if the
holder of such Note is an Original Lender, the written undertaking of such
holder to indemnify the Borrower shall be sufficient security and indemnity.
2.16    Registration. The Security Trustee, acting solely for this purpose as
agent for the Borrower, shall maintain at its office a register for the purpose
of registering transfers and exchanges of the Notes (a “Register”). A holder of
an outstanding Note, intending to transfer such outstanding Note to a new payee
or to exchange such outstanding Note for a new Note or Notes of authorized
denominations, shall endorse such outstanding Note and surrender such
outstanding Note at the office of the Security Trustee together with a written
request from such holder for the issuance of a new Note or Notes, specifying the
name and address of the new payee or payees and any other documentation
reasonably required by the Security Trustee. Promptly upon receipt of such
documents, subject to Section 7.6, the Security Trustee shall deliver to the
Borrower a new Note or Notes of the same designation, in the same aggregate
original face amount, dated the same date or dates as the surrendered Note, in
such denomination or denominations as such holder may request and registered in
the name of and payable to such payee or payees as shall be specified in the
written request from such holder, and promptly upon receipt, the Borrower shall
execute and return to the Security Trustee such new Note or Notes and the
Security Trustee shall deliver such new Note or Notes. Every Note presented or
surrendered for registration of transfer or exchange shall be accompanied by a
Transfer Certificate duly executed by the holder thereof and the new payee or
payees and such transfer shall comply with the terms of Section 7.6 and, at the
request of the Borrower, evidence of compliance of such transfer or exchange
with the provisions of the Securities Act and any other applicable securities or
similar laws. Each new Note issued upon transfer or exchange shall be in an
original principal amount in accordance with the requirements of Section 7.6.
The Security Trustee shall make a notation on each new Note of the amount of all
payments of principal previously made on the surrendered Note or Notes with
respect to which such new Note is issued and the date to which interest on such
surrendered Note or Notes has been paid. Each Note is a registered Note and is
transferable only upon surrender for registration of transfer duly endorsed as
provided herein and in Section 7.6. Neither the Borrower nor the Security
Trustee shall be required to effect a transfer or exchange any surrendered Note
as above provided during the period of five (5) Business Days preceding any
Payment Date. Each of the Facility Agents, the Security Trustee and the Borrower
may deem and treat the Person in whose name any Note shall have been issued and
registered as the absolute owner and holder of such Note for the purpose of
receiving payment of all amounts payable by the Borrower with respect to such
Note and for all other purposes, and shall not be affected by any notice to the
contrary. All references in this Loan Agreement and the other Basic Agreements
to a “holder” of any Note shall mean the Person in whose name such Note is at
the time registered on the Register. By its acceptance thereof, each holder of a
Note agrees to be bound by and to perform and comply with the provisions of this
Loan Agreement, the Security Agreement and the other Basic Agreements applicable
to the Lenders. The Security Trustee shall permit the Borrower, the Facility
Agents, any Lender or their

43
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



respective nominees to inspect the Register during ordinary business hours and
upon reasonable prior notice.
Upon the issuance of a new Note or Notes pursuant to Section 2.15 or
Section 2.16 (other than in connection with an issuance (a) made at the request
of the Borrower or (b) made when an Event of Default is continuing in connection
with the exercise of remedies), the Borrower and the Security Trustee shall
require from the party requesting such new Note(s), without any right of
reimbursement under any Basic Agreement, payment of such amount as may be
necessary to reimburse the Borrower and the Security Trustee for, or to provide
funds for, the payment of any Tax or other governmental charge in connection
therewith and any charges and expenses connected with such Tax or other
governmental charge paid or payable by the Borrower or the Security Trustee, as
the case may be.
Each Lender that sells a participation (which it may only do in accordance with
Section 7.6) shall, acting for itself and, solely for this purpose, as an agent
of the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loan (a “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in the Loan) to any Person
except to the extent that such disclosure is necessary to establish that such
Loan is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Loan Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, neither the Security Trustee (in its
capacity as Security Trustee) nor the Facility Agents (in their capacity as
Senior Facility Agent or Junior Facility Agent, as the case may be) nor the
Borrower shall have any responsibility for maintaining a Participant Register.
2.17    [Reserved.]
2.18    Market Disruption Event. In the event that a Market Disruption occurs
with respect to any Lender on any Interest Rate Determination Date, such
Lender’s Facility Agent shall on such date give notice (by facsimile or by
telephone confirmed in writing) to the Borrower, the Security Trustee and each
member of its Lender Group of such circumstance and provide within one
additional Business Day each affected Lender’s Market Disruption Rate,
whereupon, from and including the first day of the Interest Period, as
applicable, to which such Interest Rate Determination Date relates, that portion
of the Loan which is held by each such affected Lender shall bear interest at
the applicable Market Disruption Rate until such time as such Lender’s Facility
Agent shall have notified the Borrower and the Security Trustee that such
circumstances no longer exist and the next Interest Period shall have commenced;
provided that, where applicable, such Lender is then similarly invoking rights
similar or comparable to those set forth herein against other borrowers who are
similarly situated U.S. air carriers in similar financing transactions where
such Lender has the ability to invoke such similar or comparable rights. Each
affected Lender shall provide a certificate to the Borrower, the Facility Agent
and the Security Trustee setting forth such Lender’s Market Disruption Rate,
which shall constitute a certification by such Lender that (x) such interest
rate so provided is an accurate and fair calculation of its

44
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



funding costs for its portion of the Loan for such Interest Period, (y) such
calculation has been made on a fair and non-discriminatory basis and (z) where
applicable, such Lender is then similarly invoking rights similar or comparable
to those set forth herein against other borrowers who are similarly situated
U.S. air carriers in similar financing transactions where such Lender has the
ability to invoke such similar or comparable rights. The Market Disruption Rate
so certified by such Lender shall be conclusive and binding on the Borrower for
such Interest Period absent manifest error. At any time after a Market
Disruption has occurred, the Borrower shall have the right (a) exercisable upon
three (3) Business Days’ prior notice to the relevant Facility Agent and the
Security Trustee to prepay in full the Loan of each Lender claiming a Market
Disruption Event, together with accrued interest thereon at the applicable
Market Disruption Rate and Breakage Costs if any (net of Swap Breakage Gain, if
any), but otherwise without any Liquidity Breakage, Prepayment Fee or prepayment
penalty, whereupon such portion of the Loan shall become due and payable on the
date specified by the Borrower in such notice, and/or (b) to require each such
Lender to transfer its portion of the Loan in accordance with the provisions of
Section 2.8 hereof.
Section 3.    Conditions Precedent.
3.1    Conditions Precedent to Advance for the Lenders. The agreement and
obligation of each Lender to make its portion of the Loan to the Borrower on the
Advance Date are subject to the satisfaction (or waiver by such Lender’s
Facility Agent, which waiver shall be in writing and signed by such Facility
Agent and shall only be provided if agreed to by all members of such Facility
Agent’s Lender Group) of the following conditions precedent:
(a)    Certain Basic Agreements. Each Facility Agent shall have received the
following documents, each duly authorized, executed and delivered by each of the
parties thereto (other than each Lender and Facility Agent) and executed
counterparts (or copies thereof where indicated) shall have been delivered to
each Facility Agent:
(i)    this Loan Agreement;
(ii)    the Notes, dated the Advance Date;
(iii)    the Security Agreement, dated as of the Advance Date, substantially in
the form attached as Exhibit J to this Loan Agreement;
(iv)    the Security Agreement Supplement No. 1, dated the Advance Date;
(v)    a copy of the FAA Bill of Sale for the Aircraft;
(vi)    a copy of the Aircraft Bill of Sale for the Aircraft;
(vii)    the Airframe Warranties Agreement, dated the Advance Date;
(viii)    the Engine Warranty Agreement, dated the Advance Date; and
(ix)    the Intercreditor Agreement, dated as of the Advance Date, substantially
in the form attached as Exhibit K to this Loan Agreement.

45
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



(b)    [Reserved].
(c)    Insurance Opinion and Certificate. Each Facility Agent shall have
received an insurance opinion from Willis Group and an insurance broker’s
certificate from the Borrower’s insurance broker relating to the Aircraft
evidencing maintenance of insurance in compliance with Section 3.6 of the
Security Agreement and naming the Secured Parties as additional insureds and, to
the extent contemplated by the Security Agreement, the Security Trustee as sole
loss payee.
(d)    Undertakings. Each Facility Agent shall have received from the Borrower’s
insurance broker a letter of undertaking with respect to the insurance
requirements under Section 3.6 of the Security Agreement.
(e)    Organizational Documents.
(i)    Each Facility Agent shall have received a certificate of a director or an
officer or a secretary of the Borrower, dated the Advance Date, attaching (i) a
duly executed incumbency certificate of the Borrower, (ii) a true and correct
copy of the resolutions of the Board of Directors or other competent authority
of the Borrower with respect to the due authorization of the transactions
contemplated by this Loan Agreement and the other Basic Agreements to which the
Borrower is a party, certified by a director or an officer or a secretary of the
Borrower and such resolutions shall be in full force and effect and shall not
have been amended, modified or rescinded; (iii) a true and correct copy of the
organizational documents of the Borrower and such organizational documents shall
be in full force and effect, and (iv) a true and correct copy of the bylaws (or
comparable organizational document) of the Borrower and such bylaws (or
comparable document) shall be in full force and effect.
(ii)    A good standing certificate of the Borrower, dated as of, or a date
reasonably prior to, the Advance Date, from the Secretary of State of the State
of Delaware.
(iii)    Each Facility Agent shall have received a certificate of a director or
an officer or a secretary of the Security Trustee attaching a duly executed
incumbency certificate of the Security Trustee in form and substance reasonably
satisfactory to such Facility Agent.
(f)    No Conflict. The consummation of the transactions contemplated hereby
shall not contravene, violate or conflict with in any material respect, nor
involve the Borrower, the Security Trustee, each Facility Agent or any Lender in
any material violation of, any Contractual Obligation of the Borrower.
(g)    Opinions of Counsel. Each Facility Agent shall have received each of the
following legal opinions, addressed to each Facility Agent, the Security Trustee
and the Original Lenders and dated as of the Advance Date: (i) the opinion of
in-house counsel to the Borrower, in substantially the form to be agreed by the
parties, (ii) the opinion of Debevoise & Plimpton LLP, special New York counsel
to the Borrower, in substantially the form to be agreed by the parties, (iii)
the Cape Town opinion of Debevoise & Plimpton LLP, special New York counsel to
the

46
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



Borrower, in substantially the form to be agreed by the parties, (iv) the
opinion of Richards, Layton & Finger, special Delaware counsel to the Borrower,
in substantially the form to be agreed by the parties, (v) the opinion of Morris
James LLP, special Delaware counsel to the Security Trustee, in substantially
the form to be agreed by the parties, and (vi) the opinion of Aviation Counsel,
in substantially the form to be agreed by the parties.
(h)    [Reserved.]
(i)    Security Interest. On the Advance Date, after giving effect to the filing
of the FAA Filed Documents and the Financing Statement and the registration of
the International Interest of the Security Trustee in the Airframe and each
Engine with the International Registry as contemplated by Section 3.1(cc), the
Security Trustee under the Security Agreement shall have received a duly
perfected first priority security interest in all of the Borrower’s right, title
and interest in the Aircraft, subject only to Permitted Liens.
(j)    [Reserved.]
(k)    No Defaults. No Default, Event of Default or Total Loss (or an event
which with the passage of time would become a Total Loss) shall have occurred
and be continuing or would result from the advance of the Loans.
(l)    No Actions or Proceedings. No action or proceeding shall have been
instituted nor shall any governmental action be threatened before any
Governmental Authority, nor shall any order, judgment or decree have been issued
or proposed to be issued by any Governmental Authority, on the Advance Date to
set aside, restrain, enjoin or prevent the completion and consummation of this
Loan Agreement or the transactions contemplated hereby.
(m)    [No Material Adverse Change. On the Advance Date, no material adverse
change in the financial condition of the Borrower shall have occurred and be
continuing which would have a material adverse effect on the ability of the
Borrower to pay its debts when they become due or to perform its obligations
under the Basic Agreements.]5 
5This condition precedent shall only apply to A321-200 Aircraft.
(n)    Representations and Warranties. The representations and warranties made
by the Borrower in Section 4.1 shall be true and correct as of the Advance Date
and each Facility Agent shall have received a certificate of an officer of the
Borrower to such effect.
(o)    Fees and Expenses. The Borrower shall have paid all expenses of the
Facility Agents and such Lender due and payable on or prior to the Advance Date
pursuant to Section 7.5, any Commitment Fees due and payable on or prior to the
Advance Date pursuant to the Framework Agreement and all fees set forth in the
Fee Letter due and payable on or prior to the Advance Date.
(p)    Export Certificate of Airworthiness. Each Facility Agent shall have
received a copy of a current, valid Export Certificate of Airworthiness for the
Aircraft duly issued by the French Civil Aviation Authority.

47
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



(q)    [Reserved.]
(r)    Illegality. No change shall have occurred after the date of this Loan
Agreement in any applicable law that makes it a violation of law for (i) the
Borrower, either Facility Agent, the Security Trustee or any Lender to execute,
deliver and perform the Basic Agreements to which any of them is a party or
(ii) any Lender to make its Loan.
(s)    Financial Statements. Each Facility Agent shall have received from the
Borrower its annual audited consolidated financial statements for the year
ending December 31, 2013 and its most recent quarterly unaudited financial
statements; provided, however, that this condition shall be deemed satisfied to
the extent such financial statements are publicly available through LIVEDGAR,
the Borrower’s website or other reasonable means.
(t)    [Reserved.]
(u)    Section 1110. The Security Trustee shall be entitled to the benefits of
Section 1110 of the Bankruptcy Code with respect to the Aircraft as provided in
the Security Agreement in the event of a case under Chapter 11 of the Bankruptcy
Code in which the Borrower is the debtor.
(v)    [Reserved.]
(w)    Title. The Borrower shall have good title to the Aircraft, free and clear
of all Liens, except Permitted Liens.
(x)    [Reserved.]
(y)    [Reserved.]
(z)    [Reserved.]
(aa)    Process Agent. Each Facility Agent shall have received evidence of the
acceptance of the appointment of the process agent for the Borrower pursuant to
Section 7.12 of this Loan Agreement.
(bb)    No Funding Market Disruption. With respect to each Lender, no Funding
Market Disruption shall have occurred and be continuing.
(cc)    Filings and Registrations. On the Advance Date (a) the FAA Application
for Registration in the name of the Borrower shall have been duly filed (or
shall be in the process of being duly filed) with the FAA in accordance with the
Transportation Code, (b) the FAA Filed Documents shall have been duly filed for
recordation (or shall be in the process of being so duly filed for recordation)
with the FAA in accordance with the Transportation Code, (c) the Financing
Statement with respect to the Aircraft shall have been duly filed (or shall be
in the process of being so duly filed) in the State of Delaware, (d) AC Form
8050-135 shall have been filed (or shall be in the process of being duly filed)
with the FAA pursuant to the FAA Regulations with respect to the Airframe and
each Engine as pertains to the International Interest of the Security Trustee
therein granted (or to be granted) under the Security Agreement and the Security
Agreement Supplement No. 1, and an authorization code shall have been obtained
(or shall be in the process of being

48
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



obtained) in respect of each such International Interest, (e) such International
Interest shall have been registered (or shall be in the process of being
registered) with the International Registry with the Borrower as debtor and the
Security Trustee as creditor, and there shall exist no other registered
International Interest with respect to the Airframe or either Engine on the
International Registry, and (f) the Aircraft Bill of Sale shall have been
registered (or shall be in the process of being registered) with the
International Registry as a “contract of sale” with the Airframe Manufacturer as
seller and the Borrower as buyer.
3.2    Conditions Precedent to Borrow for the Borrower. The agreement and
obligation of the Borrower to issue and sell the Notes on the Advance Date are
subject to the satisfaction (or waiver by the Borrower which waiver shall be in
writing and signed by the Borrower) of the following conditions precedent:
(a)    Certain Basic Agreements. The Borrower shall have received the documents
referred to in Section 3.1(a), each duly authorized, executed and delivered by
each of the parties thereto (other than the Borrower) and executed counterparts
(or copies thereof where indicated) shall have been delivered to the Borrower.
(b)    Organizational Documents. The Borrower shall have received the documents
referred to in Section 3.1(e)(iii).
(c)    No Conflict. The consummation of the transactions contemplated hereby
shall not contravene, violate or conflict with in any material respect, nor
involve the Borrower, the Security Trustee, either Facility Agent or any Lender
in any material violation of, any Requirement of Law or Contractual Obligation
of the Borrower.
(d)    Opinions of Counsel. The Borrower shall have received the opinions
referred to in Section 3.1(g)(iv) and (v) addressed to the Borrower.
(e)    No Total Loss. No Total Loss (or an event which with the passage of time
would become a Total Loss) shall have occurred and be continuing.
(f) No Actions or Proceedings. No action or proceeding shall have been
instituted nor
shall any governmental action be threatened before any Governmental Authority,
nor shall any order, judgment or decree have been issued or proposed to be
issued by any Governmental Authority, on the Advance Date to set aside,
restrain, enjoin or prevent the completion and consummation of this Loan
Agreement or the transactions contemplated hereby.
(g)    Representations and Warranties. The representations and warranties made
by the Security Trustee, the Facility Agents and the Lenders in Section 4.2, 4.3
and 4.4, respectively, or by the Lenders in any Transfer Certificate shall be
true and correct as of the Advance Date.
(h)    Export Certificate of Airworthiness. The Borrower shall have received a
copy of a current, valid Export Certificate of Airworthiness for the Aircraft
duly issued by the French Civil Aviation Authority.

49
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



(i)    Title. The Borrower shall have good title to the Aircraft, free and clear
of all Liens, except Permitted Liens.
(j)    [Reserved.]
(k)    Filings and Registrations. The Borrower shall have received evidence
reasonably satisfactory to it as to the matters described in Section 3.1(cc).
(l)    No Funding Market Disruption. With respect to each Lender, no Funding
Market Disruption shall have occurred and be continuing.
(m)    [Reserved.]
(n)    Loan and Junior Loan. Each Lender shall have made the Loan to the
Borrower in an amount equal to such Lender’s Commitment and the Junior Lenders
shall have made the Junior Loan to the Borrower.
Section 4.    Representations and Warranties and Covenants.
4.1    Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants to the other parties hereto, as of the Advance Date,
that:
(a)    No Default. No Default or Event of Default has occurred and is continuing
or will occur as a result of the consummation of the transactions contemplated
hereby.
(b)    Litigation. Except for such matters, if any, disclosed in press releases
issued by the Borrower or in public filings made with the U.S. Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, by
the Borrower prior to the date hereof, no litigation, arbitration or
administrative proceeding or claim is presently in progress or pending or, to
the best of Borrower’s knowledge, threatened against (or involving) the Borrower
which would reasonably be expected to have a material adverse effect on the
ability of the Borrower to perform its obligations under any of the Basic
Agreements to which the Borrower is a party.
(c) State of Organization; Location; Citizenship; Certificated Air Carrier. The
full and
correct name of the Borrower is “Spirit Airlines, Inc.” and the Borrower is a
corporation under the laws of Delaware, is a Citizen of the United States and is
a Certificated Air Carrier.
(d)    Security Agreement. Except for (i) the execution and delivery of each of
the Security Agreement and the Security Agreement Supplement No. 1, (ii) the
registration of the Aircraft in the name of the Borrower with the aircraft
registry of the Aviation Authority, (iii) the registrations to be made with the
International Registry with respect to the “contract of sale” (as defined in the
Cape Town Treaty) in respect of the Airframe, and (iv) the filings and
registrations to be made as set forth in Section 3.1(cc), no further filing or
recording of any document is necessary as of the Advance Date under the laws of
the United States or any State thereof upon making the Loan hereunder in order
to establish and perfect the security interest in the Aircraft and the other
Collateral being subjected to the Security Agreement on the Advance Date created
under the Security Agreement in favor of the

50
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



Security Trustee as against the Borrower and any third parties (other than as to
creditors mandatorily preferred by law) in any applicable jurisdiction in the
United States.
(e)    Title to Aircraft. Upon consummation of the Closing, the Borrower will
have good title to the Aircraft free and clear of all Liens other than Permitted
Liens.
(f)    Existence; Compliance with Law. The Borrower has the power and authority,
and the legal right, to conduct the business in which it is currently engaged,
is in compliance with its organizational documents and to the best of the
Borrower’s knowledge, is in compliance in all material respects with all
Requirements of Law applicable to it in respect of the conduct of its business
and ownership of its property, except with respect to any matters that would not
reasonably be expected to have a material adverse effect on the ability of the
Borrower to perform its obligations under any of the Basic Agreements to which
the Borrower is a party.
(g)    Powers and Authorizations.
(i)    The Borrower has the power and authority to make, deliver and perform the
transactions contemplated in the Basic Agreements to which it is or will be a
party.
(ii)    Except as the same may have been obtained prior to the Advance Date, no
consent or authorization of, filing with or other act by or in respect of any
Governmental Authority is required in connection with the borrowing hereunder or
with the execution, delivery, or performance by the Borrower, or the validity or
enforceability against the Borrower of the Basic Agreements to which the
Borrower is or will be a party, except for the (x) filings referred to in
Section 4.1(d) and (y) such action, as a result of any act or omission by the
Lender or any of its Affiliates, as may be required under the United States
federal securities laws or the securities laws or other laws of any State
thereof or any other jurisdiction applicable to offers and sales of the Notes or
interests therein or similar instruments. This Loan Agreement has been, and each
other Basic Agreement to which the Borrower will be a party will be, duly
authorized, executed and delivered on behalf of the Borrower.
(iii)    This Loan Agreement constitutes, and each other Basic Agreement to
which the Borrower will be a party when executed and delivered will constitute,
a legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
(h)    No Legal Bar. The execution, delivery and performance of this Loan
Agreement and the other Basic Agreements to which the Borrower is or will be a
party and the performance of its obligations hereunder and thereunder will not
violate any Requirement of Law or Contractual Obligation of the Borrower, except
such violations that would not reasonably be expected to have a material adverse
effect on the ability of the Borrower to perform its obligations under any of
the Basic Agreements to which the Borrower is a party, or violate the
organizational documents of the Borrower and will not result in, or require the
creation or imposition of, any Lien (other than as

51
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



permitted under the Security Agreement) on any of its properties pursuant to any
such Contractual Obligation.
(i)    Securities Laws. Neither the Borrower nor any Person authorized by the
Borrower to act on behalf of the Borrower (it being agreed that no Lender is
authorized to act on behalf of the Borrower) has directly or indirectly offered
any interest in the Notes to, or solicited any offer to acquire the same from,
anyone in violation of any Requirement of Law and no Responsible Officer of the
Borrower has knowledge of any such offer or solicitation.
(j)    Taxes. The Borrower has timely filed or caused to be filed all material
Tax returns and reports required to have been filed by it through the date
hereof, except for such returns and reports whose failure to be filed would not
individually or collectively have a material adverse effect on the Borrower, and
has paid or caused to be paid when due all material Taxes required to have been
paid by it, except such as are being contested in good faith by appropriate
proceedings and for which the Borrower has set aside on its books adequate
reserves in accordance with applicable generally accepted accounting principles
or as would not individually or collectively have a material adverse effect on
the Borrower.
(k)    Compliance as to Laws.
(i)     The Borrower is acting in connection with this Loan Agreement and each
other Basic Agreement for its own account.
(ii)    Neither the Borrower nor any of its Affiliate is in violation in any
material respect of any Anti-Terrorism Law.
(iii)    The Borrower has implemented and maintains in effect (A) policies and
procedures designed to ensure compliance by the Borrower, its subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and Sanctions and (B) with respect to AML Laws, policies and procedures
that, in the Borrower’s reasonable judgment, are sufficient to ensure compliance
by the Borrower, its subsidiaries and their respective directors, officers,
employees and agents with AML Laws. None of (a) the Borrower, any subsidiary or
any of their respective directors or officers, or, to the knowledge of the
Borrower, any of their respective employees or Affiliates, or (b) to the
knowledge of the Borrower, any agent of the Borrower, any subsidiary or other
Affiliates that will act in any capacity in connection with or benefit from the
transactions contemplated hereby, (i) is a Sanctioned Person, or (ii) is in
violation of Anti-Corruption Laws, AML Laws or Sanctions in any material
respect. No Loan, use of proceeds or other transaction contemplated by this Loan
Agreement will cause a violation of Anti-Corruption Laws, AML Laws or applicable
Sanctions by any Person participating in the transactions contemplated by this
Loan Agreement, whether as lender, borrower, agent or otherwise. The Borrower
represents that, except as disclosed to the Facility Agents and the Lenders
prior to the date of this Loan Agreement, neither it nor any of its subsidiaries
or, to the knowledge of the Borrower, any other Affiliate has engaged in or
intends to engage in (x) any activity or conduct which would violate any
applicable Anti-Corruption Laws, AML Laws or applicable Sanctions or regulations
in any applicable jurisdiction or (y) any dealings or transactions with, or for
the benefit of, any Sanctioned Person or with or in any Sanctioned Country.

52
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



Neither the Borrower nor any of its subsidiaries, directors or officers, or, to
the knowledge of the Borrower, any Affiliate, agent or employee of it, is
currently the target of any Sanctions.
(iv)    No part of the proceeds of any Loan will be used directly or, to the
knowledge of the Borrower after the exercise of commercially reasonable
diligence, indirectly for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of
Anti-Corruption Laws;
provided, that the representations set forth above are made on the basis that
the same representations (none of which are made by the Secured Parties
hereunder) are true with respect to each Secured Party as if made by each
Secured Party as if applied to each Secured Party (rather than the Borrower) as
the subject of such representation concurrently herewith.


(l)    Cape Town. The Borrower is a “transacting user entity” (as such term is
used in the Cape Town Treaty); is “situated”, for the purposes of the Cape Town
Treaty, in the United States; and has the power to “dispose” (as such term is
used in the Cape Town Treaty) of the Airframe and each Engine. The Bills of Sale
for the Airframe constitute a “contract of sale” (as defined in the Cape Town
Treaty) and the Security Agreement, as supplemented by the Security Agreement
Supplement No. 1, creates an International Interest in the Airframe and Engines.
The Airframe and each Engine are “aircraft objects” (as defined in the Cape Town
Treaty); and the United States is a “Contracting State” under (and as defined
in) the Cape Town Treaty.
(m)    Improper Payment. None of the officers, directors, employees and/or
agents of the Borrower have offered, given, insisted on, received or solicited
any illegal payment or illegal advantage to influence the action of any person
with respect to any transaction contemplated by the Basic Agreements.
(n)    [Reserved.]
(o)    [Reserved.]
(p)    No Material Adverse Change. There has not been any change in the
financial condition of the Borrower from that existing on June 13, 2014, which
would have a material adverse effect on the ability of the Borrower to pay its
debts when they become due or to perform its obligations under the Basic
Agreements
4.2 Representations, Warranties and Covenants of the Security Trustee. The
Security
Trustee hereby represents and warrants to the other parties hereto as of the
Advance Date, and covenants to the other parties hereto that:
(a)    Litigation. No litigation, arbitration or administrative proceeding or
claim is presently in progress or pending or, to the best of the Security
Trustee’s knowledge, threatened against (or involving) the Security Trustee
which would reasonably be expected to have a material adverse effect on the
ability of the Security Trustee to perform its obligations under any of the
Basic Agreements to which the Security Trustee is a party.

53
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



(b)    State of Organization; Location; Citizenship. The full and correct name
of the Security Trustee is “Wilmington Trust Company” and the Security Trustee
is a trust company under the laws of Delaware, is a Citizen of the United States
(without the use of a voting trust agreement), and will resign as Security
Trustee under the Security Agreement promptly after it obtains actual knowledge
that it has ceased to be a Citizen of the United States.
(c)    Existence; Compliance with Law. The Security Trustee has the power and
authority, and the legal right, to conduct the business in which it is currently
engaged, is in compliance with its organizational documents and to the best of
the Security Trustee’s knowledge, is in compliance in all material respects with
all Requirements of Law applicable to it in respect of the conduct of its
business and ownership of its property, except with respect to any matters that
would not reasonably be expected to have a material adverse effect on the
ability of the Security Trustee to perform its obligations under any of the
Basic Agreements to which the Security Trustee is a party.
(d)    Powers and Authorizations.
(i)    The Security Trustee has the power and authority to make, deliver and
perform the transactions contemplated in the Basic Agreements to which it is or
will be a party.
(ii)    Except as the same may have been obtained prior to the Advance Date, no
consent or authorization of, filing with or other act by or in respect of any
Governmental Authority is required in connection with the borrowing hereunder by
the Borrower or with the execution, delivery, or performance by the Security
Trustee, or the validity or enforceability against the Security Trustee of the
Basic Agreements to which the Security Trustee is or will be a party, except for
the (x) filings referred to in Section 4.1(d). This Loan Agreement has been, and
each other Basic Agreement to which the Security Trustee will be a party will
be, duly authorized, executed and delivered on behalf of the Security Trustee.
(iii)    This Loan Agreement constitutes, and each other Basic Agreement to
which the Security Trustee will be a party when executed and delivered will
constitute, a legal, valid and binding obligation of the Security Trustee,
enforceable against the Security Trustee in accordance with its terms, except as
the same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).
(e)    No Legal Bar. The execution, delivery and performance of this Loan
Agreement and the other Basic Agreements to which the Security Trustee is or
will be a party and the performance of its obligations hereunder and thereunder
will not violate any Requirement of Law or Contractual Obligation of the
Security Trustee, except such violations that would not reasonably be expected
to have a material adverse effect on the ability of the Security Trustee to
perform its obligations under any of the Basic Agreements to which the Security
Trustee is a party, or violate the organizational documents of the Security
Trustee and will not result in, or require the creation or imposition of any
Lien (other than as permitted under the Security Agreement) on any of the
Collateral pursuant to any such Contractual Obligation.

54
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



(f)    Security Trustee Liens. Each of the Security Trustee and WTC
unconditionally agrees with and for the benefit of the parties to this Loan
Agreement that it will not directly or indirectly create, incur, assume or
suffer to exist any Security Trustee Lien attributable to it, and it agrees that
it will, at its own cost and expense, promptly take such action as may be
necessary to discharge and satisfy in full any such Lien; and it shall
indemnify, protect, defend and hold harmless each Indemnitee and the Borrower
against all Expenses in any way resulting from or arising out of a breach by it
of its obligations under this Section 4.2(f).
(g)    Quiet Enjoyment. Each of the Security Trustee and WTC agrees that, so
long as no Event of Default shall have occurred and be continuing, it shall not
take any action contrary to, or otherwise in any way interfere with or disturb,
the quiet enjoyment of the use and possession of the Aircraft, the Airframe or
any Engine by the Borrower or any transferee of any interest in any thereof
permitted under the Security Agreement.
(h)    Further Assurances. The Security Trustee agrees to execute and deliver,
at the Borrower’s expense, all such documents as the Borrower may reasonably
request for the purpose of continuing the registration of the Aircraft at the
FAA in the Borrower’s name and terminating the Lien of the Security Agreement,
in whole or in part, in accordance with the Security Agreement and the Security
Trustee hereby agrees, for the benefit of the Borrower, to cooperate with the
Borrower in effecting any re-registration of the Aircraft pursuant to
Section 3.2(e) of the Security Agreement.
(i)    Taxes. There are no Taxes payable by the Security Trustee imposed by the
State of Delaware or any political subdivision or taxing authority thereof in
connection with the execution, delivery or performance by the Security Trustee
of any Basic Agreement (other than franchise or other taxes based on or measured
by any fees or compensation received by the Security Trustee for services
rendered in connection with the transactions contemplated by the Basic
Agreements).
(j)    Charges. The Security Trustee agrees that it will not impose any lifting
charge, cable charge, remittance charge or any other charge or fee on any
transfer by the Borrower of funds to, through or by it pursuant to any Basic
Agreement, except as may be otherwise agreed to in writing by the Borrower (in
which case such charge or fee shall be for the Borrower’s account).
4.3. Representations, Warranties and Covenants of each Facility Agent. Each
Facility Agent hereby represents and warrants to the other parties hereto as of
the Advance Date, and covenants to
the other parties hereto that:
(a)    Litigation. No litigation, arbitration or administrative proceeding or
claim is presently in progress or pending or, to the best of such Facility
Agent’s knowledge, threatened against (or involving) such Facility Agent which
would reasonably be expected to have a material adverse effect on the ability of
such Facility Agent to perform its obligations under any of the Basic Agreements
to which such Facility Agent is a party.
(b)    State of Organization; Location. (i) The Senior Facility Agent hereby
represents and warrants that its full and correct name is “BNP Paribas” and that
it is a banking institution organized under the laws of France; and (ii) the
Junior Facility Agent hereby represents and warrants that its

55
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



full and correct name is “Investec Bank plc” and that it is a public limited
company organized under the laws of England.
(c)    Existence; Compliance with Law. Each Facility Agent has the power and
authority, and the legal right, to conduct the business in which it is currently
engaged, is in compliance with its organizational documents and to the best of
such Facility Agent’s knowledge, is in compliance in all material respects with
all Requirements of Law applicable to it in respect of the conduct of its
business and ownership of its property, except with respect to any matters that
would not reasonably be expected to have a material adverse effect on the
ability of such Facility Agent to perform its obligations under any of the Basic
Agreements to which such Facility Agent is a party.
(d)    Powers and Authorizations.
(i)    Each Facility Agent has the power and authority to make, deliver and
perform the transactions contemplated in the Basic Agreements to which it is or
will be a party.
(ii)    Except as the same may have been obtained prior to the Advance Date, no
consent or authorization of, filing with or other act by or in respect of any
Governmental Authority is required in connection with the borrowing hereunder by
the Borrower or with the execution, delivery, or performance by such Facility
Agent, or the validity or enforceability against such Facility Agent of the
Basic Agreements to which such Facility Agent is or will be a party, except for
the (x) filings referred to in Section 4.1(d). This Loan Agreement has been, and
each other Basic Agreement to which such Facility Agent will be a party will be,
duly authorized, executed and delivered on behalf of such Facility Agent.
(iii)    This Loan Agreement constitutes, and each other Basic Agreement to
which such Facility Agent will be a party when executed and delivered will
constitute, a legal, valid and binding obligation of such Facility Agent,
enforceable against such Facility Agent in accordance with its terms, except as
the same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).
(e)    No Legal Bar. The execution, delivery and performance of this Loan
Agreement and the other Basic Agreements to which such Facility Agent is or will
be a party and the performance of its obligations hereunder and thereunder will
not violate any Requirement of Law or Contractual Obligation of such Facility
Agent, except with respect to any matters that would not reasonably be expected
to have a material adverse effect on the ability of such Facility Agent to
perform its obligations under any of the Basic Agreements to which such Facility
Agent is a party, or violate the organizational documents of such Facility Agent
and will not result in, or require the creation or imposition of any Lien (other
than as permitted under the Security Agreement) on any of the Collateral
pursuant to any such Contractual Obligation.
(f)    Facility Agent Liens. Each such Facility Agent unconditionally agrees
with and for the benefit of the parties to this Loan Agreement that it will not
directly or indirectly create, incur, assume or suffer to exist any Facility
Agent Lien attributable to it, and it agrees that it will, at its

56
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



own cost and expense, promptly take such action as may be necessary to discharge
and satisfy in full any such Lien; and it shall indemnify, protect, defend and
hold harmless each Indemnitee and the Borrower against all Expenses in any way
resulting from or arising out of a breach by it of its obligations under this
Section 4.3(f).
(g)    Quiet Enjoyment. Each such Facility Agent agrees that, so long as no
Event of Default shall have occurred and be continuing, it shall not take any
action contrary to, or otherwise in any way interfere with or disturb, the quiet
enjoyment of the use and possession of the Aircraft, the Airframe or any Engine
by the Borrower or any transferee of any interest in any thereof permitted under
the Security Agreement.
(h)    Further Assurances. Such Facility Agent agrees to execute and deliver, at
the Borrower’s expense, all such documents as the Borrower may reasonably
request for the purpose of continuing the registration of the Aircraft at the
FAA in the Borrower’s name and terminating the Lien of the Security Agreement,
in whole or in part, in accordance with the Security Agreement and such Facility
Agent hereby agrees, for the benefit of the Borrower, to cooperate with the
Borrower in effecting any re-registration of the Aircraft pursuant to
Section 3.2(e) of the Security Agreement.
4.4    Representations, Warranties and Covenants of the Lenders. Each Original
Lender hereby severally represents and warrants as of the Advance Date, and each
Lender other than the Original Lender hereby severally represents and warrants
as of the date it acquires its Notes, and each Lender hereby severally covenants
that:
(a)    Permitted Transferee; Disqualified Entity. Such Lender (other than any
Original Lender) is a Permitted Transferee and, unless such Lender has obtained
the consent of the Borrower with respect to the acquisition of its Notes, such
Lender is not a Disqualified Entity.
(b)    Securities Laws. The Notes to be issued or transferred to such Lender
pursuant hereto are being acquired in the ordinary course of its commercial
lending business, for investment, and not with a view to any resale or
distribution thereof (provided that the disposition of its property shall remain
in its control) and such Lender shall not offer any Notes, engage in a resale or
distribution of the Notes or sell participations and/or otherwise transfer or
assign all or any portion of its rights, obligations or interests in respect of
the Notes, under circumstances that would violate any securities or similar laws
or that might require registration under the Securities Act, or qualification of
the Security Agreement under the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”), or that might subject the Borrower to regulation under,
or require the Borrower to give notice to, register with or take any other
action in respect of, any foreign governmental authority or agency.
(c)    ERISA. No part of the funds to be used by such Lender to purchase its
Notes constitutes assets of any “employee benefit plan” (as defined in
Section 3(3) of ERISA) or any “plan” (as defined in Section 4975(e) of the
Code).
(d)    Quiet Enjoyment. Such Lender agrees, for the benefit of the Borrower (or
any Permitted Lessee) only, that, so long as no Event of Default shall have
occurred and be continuing, it shall not take any action contrary to, or
otherwise in any way interfere with or disturb, the quiet

57
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



enjoyment of the use and possession of the Aircraft, the Airframe or any Engine
by the Borrower or any transferee of any interest in any thereof permitted under
the Security Agreement.
(e)    Lender Liens. Such Lender unconditionally agrees with and for the benefit
of the parties to this Loan Agreement that it will not directly or indirectly
create, incur, assume or suffer to exist any Lender Lien attributable to it, and
it agrees that it will, at its own cost and expense, promptly take such action
as may be necessary to discharge and satisfy in full any such Lien; and it shall
indemnify, protect, defend and hold harmless each Indemnitee and the Borrower
against all Expenses in any way resulting from or arising out of a breach by it
of its obligations under this Section 4.4(e).
(f)    Further Assurances. Such Lender agrees to execute and deliver, at the
Borrower’s expense, all such documents as the Borrower may reasonably request
for the purpose of continuing the registration of the Aircraft at the FAA in the
Borrower’s name and terminating the Lien of the Security Agreement, in whole or
in part, in accordance with the Security Agreement and such Lender hereby
agrees, for the benefit of the Borrower, to cooperate with the Borrower in
effecting any re-registration of the Aircraft pursuant to Section 3.2(e) of the
Security Agreement.
Section 5.    General Covenants. So long as the Commitment has not been
terminated, any Loan remains outstanding and unpaid or any other amount is owing
to any Lender hereunder or under any other Basic Agreement, the Borrower hereby
agrees that (provided that except where otherwise expressly provided, no such
Person shall have any liability or obligation in respect of any covenant or
agreement undertaken by any other Person under this Section 5):
5.1    Notices. The Borrower shall furnish to each Facility Agent:
(a)    within 120 days after the close of each fiscal year of the Borrower, a
certificate of the Borrower signed by a Responsible Officer of the Borrower
certifying that such Responsible Officer, as of the date of such certificate,
has no knowledge of the existence and continuance of an Event of Default; and
(b)    promptly upon a Responsible Officer of the Borrower becoming aware of the
same, notice of the occurrence of any Event of Default.
5.2    [Reserved.]
5.3    [Reserved.]
5.4    Merger or Consolidation.
The Borrower may not enter into any transaction (whether by way of
reorganization, consolidation, amalgamation, merger, transfer, sale, lease or
otherwise, a “Merger”) whereby all or substantially all of its assets would
become the property of any other Person or, in the case of any such Merger, of
the continuing corporation resulting therefrom (the “Successor Person”) unless:
(i) no Event of Default has occurred and is continuing or would result
therefrom; (ii) the Person acquiring the assets will become, or the Successor
Person will be, liable for the obligations of the Borrower under the Basic
Agreements to which it is a party, and each Facility Agent shall have received
evidence reasonably satisfactory to it of such liability; (iii) such Person or
the Successor

58
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



Person is incorporated or organized under the laws of any state in the United
States; (iv) such Person is a Certificated Air Carrier; and (v) all
registrations, recordings and filings (including UCC filings) shall have been
effected in order to ensure that the Security Trustee continues to have a first
priority and perfected Lien of the Security Agreement, subject to Permitted
Liens.
5.5    [Reserved.]
5.6    [Reserved.]
5.7    Further Assurances; Cape Town. From time to time, the Borrower agrees
that it will, at the cost of the Borrower, perform all such acts, execute,
acknowledge and deliver all such instruments and make all filings and recordings
in all jurisdictions, including, without limitation, all filings of continuation
statements and registrations of any International Interest (and any assignment
thereof) created under the Security Agreement in the Aircraft and/or any Engine
at the proper filing office or the International Registry, as applicable, as it
shall be reasonably requested by either Facility Agent to do or execute for the
purpose of fully carrying out and effectuating this Loan Agreement and the other
Basic Agreements and the intent hereof and thereof and reasonably assuring the
title to and the validity, perfection and first priority of the Lien on the
Collateral created thereby. The Borrower shall not be required to deliver an
Irrevocable De-registration and Export Request Authorization.
5.8    Compliance With Laws.
(a)    The Borrower shall comply with all Requirements of Law applicable to it
in connection with the transactions contemplated by this Loan Agreement and the
ownership of the Aircraft, except where such noncompliance, individually or in
the aggregate, would not reasonably be expected to result in a material adverse
effect on the Borrower or on its ability to perform its obligations under the
Basic Agreements.
(b)    The Borrower will not request any Loan, and the Borrower shall not use,
and shall procure that its subsidiaries and its or their respective directors,
officers, employees, Affiliates and agents shall not use, directly or, to the
knowledge of the Borrower after the exercise of commercially reasonable
diligence, indirectly, the proceeds of any Loan, or lend, contribute or
otherwise make available such proceeds to any subsidiary, other Affiliate, joint
venture partner or other Person, (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or AML
Laws, (B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions by any Person participating in the transactions contemplated
hereunder, whether as a lender, borrower or otherwise.
(c)    The Borrower will maintain in effect and enforce (A) policies and
procedures designed to ensure compliance by the Borrower, its subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and Sanctions and (B) with respect to AML Laws, policies and procedures
that, in the Borrower’s reasonable judgment, are sufficient to ensure compliance
by the Borrower, its subsidiaries and their respective directors, officers,
employees and agents with AML Laws.

59
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



(d)    The Borrower shall not use any part of the proceeds of any Loan, directly
or, to the knowledge of the Borrower after the exercise of commercially
reasonable diligence, indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of Anti-Corruption Laws.
5.9    Reports.
(a)    So long as any of the Notes remain unpaid, the Borrower shall provide to
the Facility Agents (i) (x) within 60 days after the end of each of the first
three quarterly periods in each fiscal year of the Borrower, either (1) a
consolidated balance sheet of the Borrower and its consolidated subsidiaries
prepared by it as of the close of such period, together with the related
consolidated statements of income for such period, or (2) a report of the
Borrower on Form 10-Q in respect of such period in the form filed with the
Securities and Exchange Commission; and (y) within 120 days after the close of
each fiscal year of the Borrower, either (1) a consolidated balance sheet of the
Borrower and its consolidated subsidiaries as of the close of such fiscal year,
together with the related consolidated statements of income for such fiscal
year, as certified by independent public accountants, or (2) a report of the
Borrower on Form 10-K in respect of such year in the form filed with the
Securities and Exchange Commission; and (ii) such other non-confidential
information readily available to the Borrower without undue expense as either
Facility Agent shall reasonably request. The items required to be furnished
pursuant to clause (i) above shall be deemed to have been furnished on the date
on which such item is posted on the Securities and Exchange Commission’s website
at www.sec.gov, and such posting shall be deemed to satisfy the requirements of
clause (i); provided that the Borrower shall deliver a paper copy of any item
referred to in clause (i) above to the Facility Agents if they so request.
(b)    The Borrower shall promptly on the request of any Lender supply to such
Lender any documentation or other evidence regarding the Borrower that is
reasonably required by such Lender (whether for itself or on behalf of any
prospective new Lender) to enable such Lender or prospective new Lender to carry
out and be satisfied with the results of all applicable identification checks
that a Lender is obliged to carry out in order to meet its obligations under any
applicable law or regulation to identify a person who is (or is to become) its
customer (“Applicable KYC Checks”); provided that a transferor Lender shall
first provide any prospective new Lender with any such documentation previously
furnished to it by the Borrower.
(c)    If the Borrower is able to provide such information and documents without
violating any Requirement of Law or confidentiality obligations binding on it,
the Borrower will as soon as practicable on the reasonable request of any Lender
submit to such Lender such information and documents as such Lender may
reasonably request in order to comply with its obligations to prevent money
laundering and to conduct ongoing monitoring of the business relationship with
the Borrower; provided that such information and documents are readily available
to the Borrower. The information and documents to be submitted include, but are
not limited to:
(i)    such information and documents as may be necessary in order to establish
and verify the identity of the economic beneficiary (wirtschaftlich
Berechtigter) – within the meaning of section 1 (6), Money Laundering Act
(Gesetz über das Aufspüren von Gewinnen aus schweren Straftaten
(Geldwäschegesetz)) – including, but not limited to, information

60
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



regarding the Borrower’s shareholder structure and the identity of the person(s)
exercising control of the Borrower; and
(ii)    information on the existence (if any) and nature of any involvement of a
politically exposed person (politisch exponierte Person) – within the meaning of
section 6 (2) 1, Geldwäschegesetz – in the Borrower’s affairs.
The Borrower will promptly notify such Lender of any material changes, of which
it has actual or constructive knowledge, relating to any of the information and
documents provided pursuant to the foregoing.
(d)    The Borrower will not, and will ensure that the directors, employees
and/or the agents of the Borrower will not, offer, give, insist on, receive or
solicit any illegal payment or illegal advantage to influence the action of any
person with respect to any transaction contemplated by the Basic Agreements.
5.10    Maintenance of Status. Except as permitted by Section 5.4, the Borrower
shall at all times (a) preserve and maintain in full force and effect its
existence (to the extent within its control) and its qualification to do
business in each jurisdiction in which the conduct of its business requires such
qualification to extent deemed necessary in the good faith judgment of the
Borrower in the ordinary course of business, and (b) obtain and maintain in full
force and effect all consents, approvals, licenses and franchises applicable to
it that are required at any time in connection with the registration and
ownership of the Aircraft, in each case, except such as would not individually
or collectively have a material adverse effect on the Borrower.
5.11    [Reserved.]
5.12    [Reserved].
5.13    Compliance with Organizational Documents. The Borrower agrees to comply
with its organizational documents.
5.14    [Reserved.]
5.15    Taxes. The Borrower shall timely file or cause to be filed all material
Tax returns and reports required to be filed by it and shall timely pay all of
its Tax liabilities shown thereon, except where (i)(a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (b) the
Borrower has set aside on its books adequate reserves with respect thereto in
accordance with applicable generally accepted accounting principles or (ii)
non-filing or nonpayment individually or in the aggregate would not reasonably
be expected to result in a material adverse effect on the Borrower.







61
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



5.16    [Reserved.]
5.17    [Reserved.]
5.18    Delivery of Acceptance Certificate. No later than ten (10) Business Days
following the Advance Date, each Facility Agent shall have received a copy of
the aircraft acceptance certificate in respect of the Aircraft, duly signed by
the Borrower.
5.19    Delivery of Post-Registration FAA Opinion. Promptly upon the
registration of the Aircraft and the recording of the Security Agreement and the
Security Agreement Supplement No. 1 covering the Aircraft, the Borrower will
cause Aviation Counsel to deliver to the Facility Agents, the Security Trustee,
each Original Lender and the Borrower an opinion addressed to each of them as to
such registration and recordation and the lack of filing of any intervening
documents with respect to the Aircraft, which opinion shall include priority
search certificates issued by the International Registry.
5.20    Delivery of Certificate of Airworthiness. Borrower shall use
commercially reasonable efforts to obtain a current, valid standard Certificate
of Airworthiness for the Aircraft duly issued by the FAA promptly after the
Delivery Date and shall promptly thereafter deliver a copy of the Certificate of
Airworthiness to the Security Trustee (which delivery shall not be unreasonably
withheld or delayed).
Section 6.    Events of Default
6.1    Events of Default. Each of the following events shall constitute an
“Event of Default” (whether any such event shall be voluntary or involuntary or
come about or be effected by operation of law or pursuant to or in compliance
with any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body), and a “default” for purposes of
Article 11 of the Cape Town Convention, and each such Event of Default shall be
deemed to exist and continue so long as, but only as long as, it shall not have
been remedied:
(a)    the Borrower shall fail to make any payment within three Business Days
after the same shall have become due of any principal of, or interest on, any
Notes;
(b)    the Borrower shall fail to make payment when the same shall become due of
any amount (other than amounts referred to in Section 6.1(a)) due hereunder,
under any Note or under any other Basic Agreement, and such failure shall
continue unremedied for 10 Business Days after the receipt by the Borrower of
written notice thereof from the Security Trustee;
(c)    the Borrower shall fail to carry and maintain insurance or indemnity (to
the extent permitted in lieu thereof) on or with respect to the Aircraft in
accordance with the provisions of Section 3.6 of the Security Agreement;
(d)    the Borrower shall fail to perform or observe any other covenant,
condition or agreement to be performed or observed by it under any Basic
Agreement, and such failure shall

62
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



continue unremedied for a period of 60 days after receipt by the Borrower of
written notice thereof from the Security Trustee; provided that, if such failure
is capable of being remedied, no such failure shall constitute an Event of
Default for a period of 120 days after such notice is received by the Borrower
so long as the Borrower is diligently proceeding to remedy such failure;
(e)    the Borrower shall fail (i) to be a Certificated Air Carrier, and such
failure shall continue unremedied for a period of 10 days or (ii) to carry a
valid standard Certificate of Airworthiness for the Aircraft due to a willful
failure by the Borrower to comply with the provisions of 3.2 of the Security
Agreement, and, in each case, such failure shall continue unremedied for a
period of 10 days;
(f)    any representation or warranty made by the Borrower herein or in any
other Basic Agreement shall prove to have been incorrect in any material respect
at the time made, and such incorrectness shall continue to be material to the
transactions contemplated hereby and unremedied for a period of 60 days after
receipt by the Borrower of written notice thereof from the Security Trustee;
provided that, if such incorrectness is capable of being remedied, no such
incorrectness shall constitute an Event of Default for a period of 120 days
after such notice is received by the Borrower so long as the Borrower is
diligently proceeding to remedy such incorrectness;
(g)    the Borrower shall consent to the appointment of a receiver, trustee or
liquidator of itself or of a substantial part of its property or shall make a
general assignment for the benefit of creditors;
(h)    the Borrower shall file a voluntary petition in bankruptcy or a voluntary
petition or an answer seeking reorganization in a proceeding under any
bankruptcy laws (as now or hereafter in effect) or an answer admitting the
material allegations of a petition filed against the Borrower in any such
proceeding, or the Borrower shall, by voluntary petition or answer, consent to
or seek relief under the provisions of any other now existing or future
bankruptcy or other similar law providing for the reorganization or winding up
of corporations;
(i)    an order, judgment or decree shall be entered by any court of competent
jurisdiction appointing, without the consent of the Borrower a receiver, trustee
or liquidator of the Borrower or of any substantial part of its property, or
sequestering any substantial part of the property of the Borrower, and any such
order, judgment or decree of appointment or sequestration shall remain in force
undismissed, unstayed or unvacated for a period of 75 days after the date of
entry thereof;
(j)    a petition against the Borrower in a proceeding under the Federal
bankruptcy laws or other insolvency laws, as now or hereafter in effect, shall
be filed and shall not be withdrawn or dismissed within 75 days thereafter, or,
under the provisions of any law providing for reorganization or winding up of
corporations that may apply to the Borrower, any court of competent jurisdiction
shall assume jurisdiction, custody or control of the Borrower or any substantial
part of its property and such jurisdiction, custody or control shall remain in
force unrelinquished, unstayed or unterminated for a period of 75 days;

63
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



(k)    the Security Agreement shall fail to be a valid perfected security
interest over the Aircraft in favor of the Security Trustee (to the extent the
security interest created by the Security Agreement over the Aircraft can be
perfected by filing with the FAA and registering an International Interest on
the International Registry); provided that, if such failure is due to a failure
to renew the registration of the Aircraft in the name of the Borrower with the
FAA, no such failure shall constitute an Event of Default until 10 Business Days
following the first to occur of (i) the date a Responsible Officer of the
Borrower obtains actual knowledge of such failure or (ii) the date the Borrower
receives written notice thereof from the Security Trustee;
(l)    the Borrower shall have failed to pay outstanding principal of any
indebtedness for borrowed money of the Borrower in an amount equal to greater
than the amount to be agreed by the parties when due, such failure shall have
continued after the lapse of the applicable grace period specified in the
agreement or instrument relating to such indebtedness, and the maturity of such
indebtedness shall have been accelerated by the holder or holders thereof;
provided that if any such failure and any such resulting acceleration at any
time shall be cured, waived, rescinded or annulled, then the Event of Default
hereunder by reason thereof shall be deemed without further act to be cured and
not to exist; provided that, for the avoidance of doubt, indebtedness does not
include any obligations under any leases; or
(m)    an “Event of Default” under a Related Loan Agreement (as such term is
defined in such Related Loan Agreement) shall have occurred and be continuing
under such Related Loan Agreement;
provided, however, that, notwithstanding anything to the contrary contained in
this Section 6.1, any failure of the Borrower to perform or observe any
covenant, condition or agreement shall not constitute an Event of Default if
such failure or error arises by reason of an event referred to in the definition
of “Total Loss” so long as the Borrower is continuing to comply with all of the
terms of Section 3.5 of the Security Agreement. Upon the occurrence and during
the continuation of an Event of Default, the Security Trustee may exercise the
rights afforded thereto under Article V of the Security Agreement. In addition,
(A) if such event is an Event of Default specified in clause (g), (h), (i) or
(j) above, the Commitments shall immediately terminate automatically, and the
Loan hereunder (with accrued interest thereon), Breakage Costs, if any (net of
Swap Breakage Gain, if any), Liquidity Breakage (if any) and all other amounts
owing under this Loan Agreement and the Notes shall immediately become due and
payable but without any Prepayment Fee or prepayment penalty and (B) if such
event is any other Event of Default, (i) the Senior Facility Agent, if
instructed by the Majority Senior Lenders, shall declare the Commitments for the
Senior Loans to be terminated, whereupon such Commitments shall immediately
terminate, and declare the Senior Loan hereunder (with accrued interest
thereon), Breakage Costs, if any (net of Swap Breakage Gain, if any), and all
other amounts owing under this Loan Agreement and the Notes relating to the
Senior Loan but without any Liquidity Breakage, Prepayment Fee or prepayment
penalty to be due and payable, whereupon the same shall immediately become due
and payable; and (ii) the Junior Facility Agent, if instructed by the Majority
Junior Lenders, shall declare the Commitments for the Junior Loans to be
terminated, whereupon such Commitments shall immediately terminate, and declare
the Junior Loan hereunder (with accrued interest thereon), Breakage Costs, if
any (net of Swap Breakage Gain, if any), and all other amounts owing under this
Loan Agreement and the Notes relating to the Junior Loan but without any
Liquidity Breakage,

64
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



Prepayment Fee or prepayment penalty to be due and payable, whereupon the same
shall immediately become due and payable. Except as expressly provided above in
this Section and in Article V of the Security Agreement, presentment, demand,
protest and all other notices of any kind are, to the extent permitted by
applicable law, hereby expressly waived by the Borrower.
Section 7.    Miscellaneous.
7.1    Amendments and Waivers. Neither this Loan Agreement nor any terms hereof
may be amended, supplemented, waived or modified except in accordance with the
provisions of this Section, Section 9.1 of the Security Agreement and Section 6
of the Intercreditor Agreement. Any such waiver and any such amendment,
supplement or modification shall be in writing and executed by the parties
hereto. No waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon. No previous course of dealing
between the parties hereto shall serve to waive or prejudice the rights of the
Security Trustee, the Facility Agents or any Lender hereunder or under any of
the Basic Agreements.
7.2    Notices and Accounts. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including
telecopy) and sent by personal delivery, certified or registered mail (postage
prepaid), reputable overnight courier or telecopy and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made upon
receipt thereof (which, in the case of a telecopy, shall be deemed to be the
time of receipt by the sender of a confirmation report that all pages of the
telecopy transmission were properly transmitted; provided, however, that if the
telecopy was transmitted later than 5:30 p.m., the recipient’s local time, the
telecopy shall be deemed to have been received on the succeeding Business Day),
addressed as follow s or in the case of any Lenders, the address indicated to
Facility Agent in writing, or to such other address as may be hereafter notified
by the respective parties hereto and any future holder of the Notes:
The Borrower:
Spirit Airlines, Inc.
2800 Executive Way
Miramar, Florida 33025
Attention: Legal Department and Treasury Department
Fax: (954) 447-7854 (Legal)
Telephone : (954) 447-7914 (Legal)
E-mail : thomas.canfield@spirit.com and TreasuryRisk@Spirit.com

The Security Trustee:
Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration - Melinda Romay
Fax: (302) 636-4140
Telephone: (302) 636-6387


65
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



The Senior Facility Agent:
BNP Paribas
787 Seventh Avenue
New York, New York 10019
Attention: Aviation Finance Group
Fax: +1 212 841 2748
The Junior Facility Agent:
2 Gresham Street
London, EC2V 7QP
United Kingdom
Attention: GLO Aviation
GLOaviation@investec.co.uk
Fax: +44 (0) 207 597 4539

7.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Security Trustee or any Lender, of any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
7.4    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Loan Agreement and the Notes.
7.5    Payment of Expenses and Taxes. Regardless of whether or not the
transactions contemplated hereby are consummated, the Borrower agrees (subject,
in each case, to any fee arrangements) (a) to pay or reimburse the Security
Trustee, the Facility Agents and the Lenders (other than a Defaulting Lender)
for all of their reasonable out-of-pocket costs and reasonable expenses incurred
on or prior to the Advance Date in connection with the negotiation, preparation
and execution of this Loan Agreement and the other Basic Agreements, and the
Closing of the Loan and the consummation of the transactions contemplated hereby
and thereby, including, without limitation, any and all filing or recordation
fees, the fees of Willis Group (not to exceed $2000 in the aggregate for the
Aircraft and all Related Aircraft) and the reasonable fees and reasonable
disbursements of counsel to the Security Trustee, the Facility Agents and the
Lenders and of FAA counsel, (b) to pay or reimburse the Security Trustee, the
Facility Agents and the Lenders for all of their reasonable out-of-pocket costs
and reasonable expenses incurred after the Advance Date in connection with any
amendment, supplement or modification to this Loan Agreement and the other Basic
Agreements requested by the Borrower, including without limitation, the
reasonable fees and reasonable disbursements of counsel to the Security Trustee,
the Facility Agents and the Lenders and of FAA counsel, (c) to pay or reimburse
the Security Trustee, the Facility Agents and the Lenders for all their
reasonable out-of-pocket costs and reasonable expenses incurred in connection
with the enforcement or preservation of any rights under this Loan Agreement,
the other Basic Agreements and any such other documents, including, without
limitation, the reasonable fees and reasonable disbursements of counsel to the
Security Trustee, the Facility Agents and the Lenders, and (e) to pay,
indemnify, and hold the Security Trustee, the Facility Agents and the Lenders
harmless for, from and against any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, which may be payable in connection with the
execution and delivery of, or consummation of any of the transactions
contemplated by, or

66
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Loan Agreement, the other Basic Agreements and any such
other documents requested by the Borrower.
The agreements in this Section shall survive repayment of the Notes and all
other amounts payable hereunder. Unless otherwise specifically provided herein,
such expenses shall be paid by wire transfer of immediately available funds to
the Security Trustee, the Facility Agents and the relevant Lender as soon as
reasonably practicable, but in any event within 10 days after the Security
Trustee’s, the Facility Agents’ or such Lender’s request for such reimbursement
or payment.
7.6    Successors and Assigns. This Loan Agreement shall be binding upon and
inure to the benefit of the Borrower, the Facility Agents, the Security Trustee,
each Lender, all future holders of the Notes and their respective permitted
successors and assigns in accordance with the terms hereof; provided, however,
that the Borrower may not assign or transfer any of its rights or obligations
under this Loan Agreement and/or the other Basic Agreements, except as set forth
in Section 5.4 or with the consent of the Controlling Creditor. After the
Advance Date, each Lender may assign or otherwise transfer or participate all or
any portion of its right, title and interest in and to this Loan Agreement
(including the Loan and the Notes), the other Basic Agreements and the
Syndication Agreement pursuant to a Transfer Certificate to a Permitted
Transferee with the prior written consent of the Borrower (which consent shall
not be unreasonably withheld (it being understood that refusal to consent to a
Disqualified Entity shall be deemed to be reasonable)); provided that no such
consent shall be required if (i) the Loans are accelerated following an Event of
Default (it being agreed that the Borrower shall not be liable for any increased
tax, cost or other liabilities beyond what it would have owed to the
transferring Lender prior to such acceleration) or (ii) the Permitted Transferee
is funding its portion of the Loan from an office or branch located in, a
Permitted Country and is not a Disqualified Entity. Each assignment, transfer or
participation pursuant to this Section 7.6 shall be made in accordance with
Section 2.16 and shall be in a minimum of $1,000,000 (in the case of a Senior
Loan) and $500,000 (in the case of a Junior Loan) with respect to the Aircraft
and in an amount in excess of $5,000,000 (in the case of a Senior Loan) and
$2,000,000 (in the case of a Junior Loan) in the aggregate across the applicable
Loans for the Aircraft at the time of such assignment, transfer or
participation, and there shall be no more than thirty (30) different Lenders in
the aggregate for the Senior Loan, the Junior Loan, each Related Senior Loan and
each Related Junior Loan at any point in time. For the avoidance of doubt, a
Lender and any of its Affiliates, including Persons managed by such Lender,
shall be deemed to be one “Lender” for purposes of the immediately preceding
sentence. Notwithstanding the foregoing, (i) no assignment or other transfer
hereunder will be effective until recorded by the Security Trustee on the
Register maintained by the Security Trustee pursuant to Section 2.16 hereof,
(ii) no participation will be effective until recorded by the relevant Lender on
the applicable Participant Register pursuant to Section 2.16 and (iii) no
assignment or other transfer or grant of a participation hereunder will be
effective if the Borrower may be required (nor shall the Borrower be required)
to pay any greater amount hereunder (including, but not limited to, any amounts
payable in respect of Taxes under Section 2.9 and amounts payable under Sections
2.10, 2.11, 2.12, 2.14 and 2.18) than (x) in the case of an assignment or
transfer, the assignor or transferor Lender was entitled to hereunder, based on
the laws, regulations, rules and other requirements in effect at the time of
such assignment or other transfer and (y) in the case of a

67
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



participation, the Lender granting such participation would be entitled to
hereunder had it not granted a participation. No Lender may transfer or assign
or grant a participation in any Loan or any interest therein if such transfer,
assignment or participation contravenes the provisions of any law, governmental
rule or regulation, including without limitation the Securities Act, ERISA or
the Code or that might require registration under the Securities Act, or
qualification of this Loan Agreement or the Security Agreement under the Trust
Indenture Act, or that might subject the Borrower to regulation under, or
require the Borrower to give notice to, register with or take any other action
in respect of, any foreign governmental authority or agency. Each Lender may at
any time pledge or assign a security interest in all or any portion of its
rights hereunder, under the Notes and under the other Basic Agreements to a
member of the European Central Bank or the Federal Reserve Bank; provided that
no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto and shall not in any way increase the obligation of the
Borrower or subject the Borrower to any increased or additional tax, cost or
liability hereunder. With respect to any grant of a participation by any Lender,
such Lender agrees that (1) such Lender’s obligations under the Basic Agreements
shall remain unchanged, and such participant shall have no rights or benefits as
against the Borrower or the Collateral or under any Basic Agreement, (2) such
Lender shall remain solely responsible to the other parties to the Basic
Agreements for the performance of such obligations, (3) such Lender shall remain
the holder of the Notes, and the other parties to the Basic Agreements shall
continue to deal solely and directly with such Lender in connection with the
Notes and such Lender’s rights and obligations under the Basic Agreements and
(4) such Lender shall be solely responsible for any withholding Taxes or any
filing or reporting requirements relating to such participation and shall hold
the Borrower, the Facility Agents and the Security Trustee and their respective
successors, permitted assigns, affiliates, agents and servants harmless against
the same.
7.7    Counterparts. This Loan Agreement may be executed in any number of
separate counterparts, but all of said counterparts taken together shall be
deemed to constitute one and the same instrument.
7.8    Severability. To the extent permitted by applicable law, any provision of
this Loan Agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
7.9    Integration. This Loan Agreement represents the agreement of the
Borrower, the Facility Agents, the Security Trustee and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Borrower, the Facility Agents, the Security
Trustee or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Basic Agreements.





68
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



7.10    GOVERNING LAW. THIS LOAN AGREEMENT AND THE NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS LOAN AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
7.11    SUBMISSION TO JURISDICTION; WAIVERS. EACH OF THE PARTIES HERETO HEREBY,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, (i) WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION TO ENFORCE OR DEFEND ANY MATTER ARISING FROM OR RELATED TO
THIS LOAN AGREEMENT; (ii) IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED IN NEW YORK COUNTY, NEW YORK, OVER ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY MATTER ARISING FROM OR RELATED TO
THIS LOAN AGREEMENT; (iii) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
ANY SUCH ACTION OR PROCEEDING OR THAT THE VENUE OF SUCH ACTION OR PROCEEDING IS
IMPROPER; AND (iv) AGREES THAT A FINAL (NON-APPEALABLE) JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE LAW. NOTHING IN THIS PARAGRAPH SHALL AFFECT OR IMPAIR ANY PARTY’S
RIGHT TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW OR TO BRING ANY
ACTION OR PROCEEDING AGAINST ANY OTHER PARTY HERETO OR ITS PROPERTIES IN THE
COURTS OF ANY OTHER JURISDICTION.
7.12    Service of Process. The Borrower hereby irrevocably designates and
appoints CT Corporation System, having its offices, at the date hereof, at 111
Eighth Avenue, New York, New York 10011, as its authorized agent for receipt of
service of process in any suit, action or proceeding arising from or in
connection with this Loan Agreement or any Security Agreement.
7.13    Waiver of Immunities. Each Lender hereto agrees that, to the extent that
a Lender party hereto or any of its property is or becomes entitled at any time
to any immunity on the grounds of sovereignty, such Lender, for itself and its
property, does, to the full extent permitted by applicable law, rule or
regulation, hereby irrevocably and unconditionally waive the rights to, and
agrees not to plead or claim, any such immunity with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Loan Agreement or any other Basic Agreement or the subject matter hereof or
thereof. Such agreement shall be irrevocable and not subject to withdrawal in
any and all jurisdictions or under any statute, including the Foreign Sovereign
Immunities Act of 1976 of the United States of America. The foregoing waiver
shall constitute a present waiver of immunity at any time any action is
initiated against any party with respect to this Loan Agreement or any other
Basic Agreement.
7.14    Acknowledgments. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Loan Agreement and the other Basic Agreements; and

69
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



(b)    neither of the Facility Agents nor any Lender has any fiduciary
relationship to the Borrower, and the relationship between the Lenders, on the
one hand, and the Borrower, on the other hand, is solely that of creditors and
debtor.
7.15    Performance by Lender of the Borrower’s Obligations. If the Borrower
fails to perform or comply with any of its agreements contained herein that is
to be performed by the payment of money, each Facility Agent may, but shall have
no obligation or duty to, itself perform or comply, or otherwise cause
performance or compliance, with such agreement, and any and all out-of-pocket
expenses of such Facility Agent incurred in connection with such performance or
compliance, together with interest thereon at the Default Rate, shall be payable
by the Borrower to such Facility Agent on demand and shall constitute Secured
Obligations secured by the Security Agreement and the other Security Agreement.
7.16    Confidentiality. The Security Trustee, the Facility Agents and each
Lender shall comply with Section 11.14 of the Security Agreement and shall hold
all non-public information obtained pursuant to the requirements hereof in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound business and banking
practices and in any event may make disclosure to such of its respective
officers, directors, employees, agents and representatives as need to know such
information in connection with the Loan if any of such person shall have entered
into an agreement for the express benefit of the Borrower to hold such
non-public information confidential in accordance with this Section 7.16. Any
Lender may also make disclosure reasonably required by a bona fide offeree or
assignee (or participant), or as required or requested by any governmental
authority or representative thereof, or pursuant to legal process, or to its
accountants, lawyers and other advisors and shall require any such offeree or
assignee (or participant), its accountants, lawyers and other advisors to agree
(and require any of them to agree) to comply with this Section 7.16. In no event
shall the Security Trustee, the Facility Agents or any Lender be obligated or
required to return any materials furnished to it by the Borrower. Anything
herein to the contrary notwithstanding, each party hereto (and each parties’
employees, representatives and other agents) may disclose to any and all
persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the transactions underlying this Loan Agreement and all materials
of any kind (including opinions or other tax analyses) that are provided to such
party relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.
7.17    FATCA Information.
(a)    Subject to Section 7.17(c) below, each party hereto shall, within ten
(10) Business Days of a reasonable request by another party:
(i)    confirm to that other party whether it is (x) a FATCA Exempt Party or (y)
not a FATCA Exempt Party;
(ii)    supply to that other party such forms, documentation and other
information relating to its status under FATCA as that other party reasonably
requests for the purposes of that other party's compliance with FATCA;

70
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



(iii)    supply to that other party such forms, documentation and other
information relating to its status under FATCA as that other party reasonably
requests for the purposes of that other party's compliance with any other law,
regulation, or exchange of information regime.
(b)    If a party confirms to another party pursuant to Section 7.17(a)(i) above
that it is a FATCA Exempt Party and it subsequently becomes aware that it is not
or has ceased to be a FATCA Exempt Party, that party shall notify that other
party reasonably promptly.
(c)    Section 7.17(a) above shall not oblige any Secured Party to do anything,
and Section 7.17(a)(iii) above shall not oblige any other Party to do anything,
which would or might in its reasonable opinion constitute a breach of (i) any
law or regulation, (ii) any fiduciary duty or (iii) any duty of confidentiality.
(d)    If a party fails to confirm whether or not it is a FATCA Exempt Party or
to supply forms, documentation or other information requested in accordance with
Section 7.17(a)(i) or (ii) above (including, for the avoidance of doubt, where
Section 7.17(c) above applies), then such party shall be treated for the
purposes of the Basic Agreements (and payments under them) as if it is not a
FATCA Exempt Party until such time as the party in question provides the
requested confirmation, forms, documentation or other information.
7.18    German Lenders. In respect of each Lender that is resident in Germany
(“Inländer”) within the meaning of Section 2 Paragraph 15 of the German Foreign
Trade and Payments Act (Außenwirtschaftsgesetz) (and therefore subject to
Section 7 of the German Foreign Trade and Payments Ordinance
(Außenwirtschaftsverordnung, “AWV”) (each a “German Lender”), sections 4.1(k)
and 5.8 hereof shall only apply for the benefit of a German Lender to the extent
that such terms do not result in any violation of or conflict with EU Regulation
(EC) 2271/96 or Section 7 of the AWV or such other similar anti-boycott statute
applicable to such German Lender. In the event of or on the basis of any breach
of any terms which do not apply to a German Lender by virtue of the foregoing
sentence, the parties hereto agree that no German Lender will be entitled to:
(a)
vote for:



(i)
giving a default notice and declaring an Event of Default to have occurred in
accordance with Section 6.1; and



(ii)
exercising the remedies in Section 5.2 of the Security Agreement; or



(b)
assert any other right, remedy or privilege on the basis of such breach.



Section 8.    Appointment of Facility Agents









71
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



8.1    Notice of Event of Default. In the event that a Responsible Officer of
either Facility Agent shall have received written notice of an Event of Default,
such Facility Agent shall give prompt written notice thereof to the Lenders. The
Facility Agents shall take such action, or refrain from taking such action, with
respect to such Event of Default (other than with respect to the exercise of any
rights or remedies under the Security Agreement) as the Facility Agents shall be
instructed in writing by the Controlling Creditor.
8.2    Action upon Instructions.
(a)    Subject to the terms of the Security Agreement and Sections 8.1 and 8.3
hereof, (i) upon the written instructions at any time and from time to time of
the Controlling Creditor (unless otherwise specified), the Facility Agents shall
take such actions (including the following actions) as may be specified in such
instructions: (A) exercise such election or option, or make such decision or
determination, or give such notice, consent, waiver or approval or exercise such
right, remedy or power or take such other action hereunder as shall be specified
in such instructions; and (B) take such other action in respect of the subject
matter of this Loan Agreement as is consistent with the terms hereof.
(b)    Subject to the terms of the Security Agreement, if any Event of Default
shall have occurred and be continuing, on request of the Controlling Creditor or
as otherwise specified in the Basic Agreements, the Facility Agents shall direct
the Security Trustee to exercise such remedies under the Security Agreement as
shall be specified in such request. The Facility Agents agree to provide to the
Lenders and the Borrower, concurrently with such exercise by such Facility
Agent, notice of such exercise by such Facility Agent; provided that the failure
to give any such notice does not affect the validity of such exercise; and
provided further that neither Facility Agent shall incur any liability if it
fails to give such notices.
8.3    Indemnification. Neither Facility Agent shall be required to take any
action or refrain from taking any action under Section 8.1 (other than the first
sentence thereof) or 8.2 unless such Facility Agent shall have been indemnified
against any liability, cost or expense (including, without limitation, counsel
fees) which may be incurred in connection therewith. Neither Facility Agent
shall be under any obligation to take any action under this Loan Agreement and
nothing contained in this Loan Agreement shall require either Facility Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or thereunder or in the exercise of
any of its rights or powers hereunder or thereunder unless it shall have
received an indemnity reasonably satisfactory to it from the Senior Lender or
the Junior Lenders, as applicable (including, without limitation, for the
advancement of funds by it) against such risk or liability. Neither Facility
Agent shall be required to take any action under Section 8.1 (other than the
first sentence thereof) or 8.2, nor shall any other provision of this Loan
Agreement be deemed to impose a duty on either Facility Agent to take any
action, if the Facility Agents shall have been advised by counsel that such
action is contrary to the terms hereof or is otherwise contrary to applicable
law or that the Facility Agents might be subject to liability claims through
such action.
8.4    No Duties Except as Specified in this Loan Agreement or Instructions.
Neither Facility Agent shall have any duty or obligation to take or refrain from
taking any action and will not take any action under, or in connection with,
this Loan Agreement, except as expressly provided by the terms of this Loan
Agreement or the Security Agreement, as expressly provided in written

72
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



instructions from the Controlling Creditor as provided in this Loan Agreement or
if either Facility Agent determines in its reasonable discretion that taking an
action is necessary and time is of the essence; and no implied duties or
obligations shall be read into this Loan Agreement or the Security Agreement
against either Facility Agent.
8.5    Notices, Etc. The Senior Facility Agent shall deliver to each Senior
Lender, and the Junior Facility Agent shall deliver to each Junior Lender, as
soon as practicable upon receipt thereof, duplicates or copies of all reports,
notices, requests, demands, certificates, financial statements, opinions and
other instruments received by it in connection with or under or pursuant to this
Loan Agreement, to the extent that the same shall not have been required to be
furnished pursuant thereto to such Senior Lender or Junior Lender.
8.6    Appointment of Facility Agents; Acceptance of Duties. Each Senior Lender
hereby designates BNP Paribas, acting through its New York Branch, as the Senior
Facility Agent to act as specified herein, it being understood that in no case
shall the Senior Facility Agent be obliged to act without written instructions
from the Majority Senior Lenders except as otherwise set forth herein or in any
other Basic Agreement which shall be in sufficient detail and which the Senior
Facility Agent will have no obligation to verify. Each Junior Lender hereby
designates Investec Bank plc as the Junior Facility Agent to act as specified
herein, it being understood that in no case shall the Junior Facility Agent be
obliged to act without written instructions from the Majority Junior Lenders
except as otherwise set forth herein or in any other Basic Agreement which shall
be in sufficient detail and which the Junior Facility Agent will have no
obligation to verify. Each Facility Agent accepts the duties hereby created and
applicable to it and agrees to perform the same but only upon the terms of this
Loan Agreement. Neither Facility Agent shall be answerable or accountable under
any circumstances, except for its own willful misconduct or gross negligence.
Neither Facility Agent shall be deemed a trustee for any Lender for any purpose.
8.7    Absence of Duties. Except in accordance with written instructions
furnished pursuant to Section 8.1 or 8.2 hereof, and except as provided in, and
without limiting the generality of, Sections 8.3 and 8.4 hereof, neither
Facility Agent shall have any duty (i) to see to any recording or filing of any
document, or to see to the maintenance of any such recording or filing, (ii) to
see to any insurance on the Aircraft, (iii) to confirm, verify or inquire into
the failure to receive any financial statements or any other certificates,
notices or correspondence, or (iv) to inspect the Aircraft at any time.
8.8    [Reserved.]
8.9    Reliance; Facility Agent; Advice of Counsel. Neither Facility Agent shall
incur any liability to anyone in acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties. As to the aggregate unpaid principal amount of
Loan outstanding as of any date, each Facility Agent may for all purposes hereof
rely on a certificate signed by any Responsible Officer of a Lender. Each
Facility Agent shall assume, and shall be fully protected in assuming, that the
Borrower is authorized to enter into this Loan Agreement and to take all action
pursuant to the provisions hereof, and shall not be required to inquire into the
authorization of the Borrower with respect thereto. In discharging its duties
hereunder, each Facility Agent may execute any of the powers hereof and perform
its powers and

73
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



duties hereunder directly or through agents or attorneys and may, at the expense
of the Collateral, consult with counsel, accountants and other skilled persons
to be selected and retained by it, and neither Facility Agent shall be liable
for anything done, suffered or omitted in good faith by it in accordance with
the written advice or written opinion of any such counsel, accountants or other
skilled persons.
8.10    Resignation of Facility Agent; Appointment of Successor.
(a)    Each Facility Agent or any successor thereto may resign at any time
without cause by giving at least 30 calendar days’ prior written notice to the
Borrower and the Lenders, such resignation to be effective only upon the
acceptance of the agency by a successor Facility Agent. The Majority Senior
Lenders may at any time remove the Senior Facility Agent with cause by an
instrument in writing delivered to the Borrower, each other Senior Lender and
the Senior Facility Agent, such removal to be effective upon the acceptance of
the agency by the successor Senior Facility Agent. In the case of the
resignation or removal of the Senior Facility Agent, the Majority Senior Lenders
may appoint a successor Senior Facility Agent by an instrument signed by the
Majority Senior Lenders and, so long as no Event of Default shall have occurred
and be continuing, in consultation with the Borrower. The Majority Junior
Lenders may at any time remove the Junior Facility Agent with cause by an
instrument in writing delivered to the Borrower, each other Junior Lender and
the Junior Facility Agent, such removal to be effective upon the acceptance of
the agency by the successor Junior Facility Agent. In the case of the
resignation or removal of the Junior Facility Agent, the Majority Junior Lenders
may appoint a successor Junior Facility Agent by an instrument signed by the
Majority Junior Lenders and, so long as no Event of Default shall have occurred
and be continuing, in consultation with the Borrower. If a successor Senior
Facility Agent or Junior Facility Agent, as applicable, shall not have been
appointed within 30 days after such notice of resignation or removal, the
applicable Facility Agent, the Borrower or any Lender may apply to any court of
competent jurisdiction to appoint a successor Facility Agent to act until such
time, if any, as a successor shall have been appointed as above provided. The
successor Facility Agent so appointed by such court shall immediately and
without further act be superseded by any successor Facility Agent appointed as
above provided.
(b)    Any successor Facility Agent, however appointed, shall execute and
deliver to the Borrower and to the predecessor Facility Agent an instrument
accepting such appointment, and thereupon such successor Facility Agent, without
further act, shall become vested with all the estates, properties, rights,
powers and duties of the predecessor Facility Agent hereunder with like effect
as if originally named as a Facility Agent herein; but nevertheless upon the
written request of such successor Facility Agent, the predecessor Facility Agent
shall execute and deliver an instrument transferring to such successor Facility
Agent all the estates, properties, rights and powers of such predecessor
Facility Agent, and such predecessor Facility Agent shall duly assign, transfer,
deliver and pay over to such successor Facility Agent all moneys or other
property then held by such predecessor Facility Agent hereunder.
(c)    Any successor Facility Agent, however appointed, shall be a bank or trust
company organized and existing under the laws of the United States, Canada,
Switzerland or a member state of the European Union having a combined capital
and surplus of at least $150,000,000, if there be such

74
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



an institution willing, able and legally qualified to perform the duties of a
Facility Agent hereunder upon reasonable or customary terms.
(d)    Any entity into which the Senior Facility Agent or the Junior Facility
Agent may be merged or converted or with which it may be consolidated, or any
entity resulting from any merger, conversion or consolidation to which the
Senior Facility Agent or the Junior Facility Agent shall be a party, or any
entity to which substantially all the agency business of the Senior Facility
Agent or the Junior Facility Agent may be transferred, shall be the Senior
Facility Agent or the Junior Facility Agent (as applicable) under this Loan
Agreement without further act.
(e)    A Facility Agent shall promptly resign in accordance with Section 8.10(a)
above (and, to the extent applicable, shall use reasonable efforts to appoint a
successor Facility Agent pursuant to Section 8.10(a) above) if on or after the
date which is three (3) months before the earliest FATCA Application Date
relating to any payment to such Facility Agent under the Basic Agreements,
either:
(i)    such Facility Agent fails to respond to a request under Section 7.17 and
a member of that Facility Agent’s Lender Group or the Borrower reasonably
believes that such Facility Agent will not, or will have ceased to, be a FATCA
Exempt Party on or after that FATCA Application Date;
(ii)    the information supplied by such Facility Agent pursuant to Section 7.17
indicates that such Facility Agent will not, or will have ceased to, be a FATCA
Exempt Party on or after that FATCA Application Date; or
(iii)    such Facility Agent notifies the Borrower and its Lender Group that
such Facility Agent will not, or will have ceased to, be a FATCA Exempt Party on
or after that FATCA Application Date;
and (in each case) a member of the Facility Agent’s Lender Group or the Borrower
reasonably believes that a party will be required to make a FATCA Deduction that
would not be required if such Facility Agent or the Borrower were a FATCA Exempt
Party, and that Lender, by notice to such Facility Agent, requires such Facility
Agent to resign.
8.11    Applicable KYC Checks. Each Lender must promptly upon applicable
Facility Agent’s request supply to such Facility Agent any documentation or
other evidence that is reasonably required by such Facility Agent to carry out
and be satisfied with the results of all applicable KYC Checks
Section 9. Broker’s Commission. The transaction contemplated hereby is being
entered into without benefit of a broker. Should any Person assert any claim
against the Borrower, the Security Trustee, the Facility Agents or any Lender
for fees or commissions by reason of any alleged employment to act as a broker
for any of the Borrower, the Security Trustee, the Facility Agents or any Lender
in regard to this transaction, the party for which said person claims to have
acted shall defend, indemnify, and hold harmless the other parties from and
against all claims, demands, liabilities, damages, losses, judgments and
expenses of every kind (including attorneys’ fees) incurred by, arising out of
or relating to said claim.

75
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1







* * *



76
1000301987v14



--------------------------------------------------------------------------------



Exhibit 10.1



IN WITNESS WHEREOF, each of the parties hereto has caused this Loan Agreement to
be duly executed and delivered by its duly authorized representative as of the
day and year first above written.
 
SPIRIT AIRLINES, INC.,
as Borrower






By: _____________________________
   Name:
   Title:




77




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1





 
BNP PARIBAS, NEW YORK BRANCH,
as Senior Facility Agent and Original Senior Lender






By: _____________________________
   Name:
   Title:


By: _____________________________
   Name:
   Title:






78




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1







 
NATIXIS, NEW YORK BRANCH, 
as Documentation Agent and Original Senior Lender






By: _____________________________
   Name:
   Title:


By: _____________________________
   Name:
   Title:






79




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1





 
LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE,
as Original Senior Lender






By: _____________________________
   Name:
   Title:


By: _____________________________
   Name:
   Title:






80




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1





 
KFW IPEX-BANK GMBH,
as Original Senior Lender






By: _____________________________
   Name:
   Title:


By: _____________________________
   Name:
   Title:




81




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1





 
INVESTEC BANK PLC, 
as Junior Facility Agent and Original Junior Lender






By: _____________________________
   Name:
   Title:


By: _____________________________
   Name:
   Title:






82




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1





WILMINGTON TRUST COMPANY,
as Security Trustee






By:                        
Name:
Title:







83




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1





EXHIBIT A-1
FORM OF SENIOR LOAN BORROWING NOTICE
[LETTERHEAD OF BORROWER]
BORROWING NOTICE
[_], 201[4][5]
BNP Paribas, as Senior Facility Agent
787 Seventh Avenue
New York, New York 10019
Attention: Aviation Finance Group
Fax: +1 212 841 2748
Wilmington Trust Company
Rodney Square North
Wilmington, Delaware 19890
Attention: Corporate Trust Administration – Melinda Romay
Reference: Spirit Airlines 2014
Fax: +1 302 636-4140
Ladies and Gentlemen:
We refer to the Loan Agreement [[•]], dated as of [__], 201[4][5] (the “Loan
Agreement”), among Spirit Airlines, Inc., as Borrower, BNP Paribas, New York
Branch, Landesbank Hessen-Thüringen Girozentrale, Natixis, New York Branch and
KfW IPEX-Bank GmbH, as Original Senior Lenders, BNP Paribas, New York Branch, as
Senior Facility Agent, Natixis, New York Branch, as Documentation Agent,
Investec Bank Plc, as Junior Facility Agent and Original Junior Lender, and
Wilmington Trust Company, as Security Trustee. Capitalized terms used but not
defined in this Borrowing Notice shall have the meanings given such terms in the
Loan Agreement.
We hereby give you notice requesting a Senior Loan pursuant to Section 2.2(a) of
the Loan Agreement, and in connection therewith we set forth below the required
information relating to such Senior Loan (the “Proposed Loan”):
(1)    The Business Day the Proposed Loan shall be made is [_______________],
(2)    The aggregate principal amount of the Proposed Loan is
$[_______________],
(3)    The Proposed Loan shall be [a Fixed Rate Loan (subject to the Borrower’s
right to accept the Fixed Rate Quote set forth in Section 2.5(b) to the Loan
Agreement, which if not accepted shall mean that the Proposed Loan shall be a
Floating Rate Loan)] [a Floating Rate Loan]. [ Please call [_______] at _____]
on _____ ___, 201[4][5] to provide the Fixed Rate Quote in accordance with
Section 2.5(b) of the Loan Agreement.]

1




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



(4)    The Aircraft related to the Proposed Loan is an Airbus Model A32[●]-200
aircraft, bearing manufacturer’s serial number [_____] and FAA Registration No,
[_______],
(5)    Please disburse the proceeds of the Proposed Loan to the following
account by no later than 9:00 a.m. (New York City time) on the date set forth in
clause (1) above6:
Bank:
Account Number:
ABA:
Account Name:
Attn:
Reference:


 
Very truly yours,


SPIRIT AIRLINES, INC.






By: _____________________________
   Name:
   Title:













































6Drafting Note - Spirit to insert account of Spirit or the Airframe
Manufacturer.

2




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



EXHIBIT A-2
FORM OF JUNIOR LOAN BORROWING NOTICE
[LETTERHEAD OF BORROWER]
BORROWING NOTICE
[_], 201[4][5]
Investec Bank plc, as Junior Facility Agent
2 Gresham Street
London, EC2V 7QP
United Kingdom
Attention: GLO Aviation
E-mail: GLOAviation@investec.co.uk
Fax: +44 (0) 207 597 4539


Wilmington Trust Company
Rodney Square North
Wilmington, Delaware 19890
Attention: Corporate Trust Administration – Melinda Romay
Reference: Spirit Airlines 2014
Fax: +1 302 636-4140
Ladies and Gentlemen:
We refer to the Loan Agreement [[•]], dated as of [__], 201[4][5] (the “Loan
Agreement”), among Spirit Airlines, Inc., as Borrower, BNP Paribas, New York
Branch, Landesbank Hessen-Thüringen Girozentrale, Natixis, New York Branch and
KfW IPEX-Bank GmbH, as Original Senior Lenders, BNP Paribas, New York Branch, as
Senior Facility Agent, Natixis, New York Branch, as Documentation Agent,
Investec Bank plc, as Junior Facility Agent and Original Junior Lender, and
Wilmington Trust Company, as Security Trustee. Capitalized terms used but not
defined in this Borrowing Notice shall have the meanings given such terms in the
Loan Agreement.
We hereby give you notice requesting a Junior Loan pursuant to Section 2.2(b) of
the Loan Agreement, and in connection therewith we set forth below the required
information relating to such Junior Loan (the “Proposed Loan”):
(1)    The Business Day the Proposed Loan shall be made is [_______________],
(2)    The aggregate principal amount of the Proposed Loan is
$[_______________],
(3)    The Proposed Loan shall be [a Fixed Rate Loan (subject to the Borrower’s
right to accept the Fixed Rate Quote set forth in Section 2.5(b) to the Loan
Agreement, which if not accepted shall mean that the Proposed Loan shall be a
Floating Rate Loan)] [a Floating Rate Loan]. [ Please call [_______] at _____]
on _____ ___, 201[4][5] to provide the Fixed Rate Quote in accordance with
Section 2.5(b) of the Loan Agreement.]

1




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



(4)    The Aircraft related to the Proposed Loan is an Airbus Model A32[●]-200
aircraft, bearing manufacturer’s serial number [_____] and FAA Registration No,
[_______],
(5)    Please disburse the proceeds of the Proposed Loan to the following
account by no later than 9:00 a.m. (New York City time) on the date set forth in
clause (1) above7:
Bank:
Account Number:
ABA:
Account Name:
Attn:
Reference:
 
Very truly yours,


SPIRIT AIRLINES, INC.






By: _____________________________
   Name:
   Title:























































7 Drafting Note - Spirit to insert account of Spirit or the Airframe
Manufacturer.

2




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



EXHIBIT B-1
[Reserved.]





1




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



EXHIBIT B-2
[Reserved.]



1




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



EXHIBIT C
FORM OF TRANSFER CERTIFICATE
To:     [BNP Paribas, New York Branch, as Senior Facility Agent]
[Investec Bank plc, as Junior Facility Agent]
Wilmington Trust Company, as Security Trustee
Cc:     Spirit Airlines, Inc.
TRANSFER CERTIFICATE
relating to the Loan Agreement [[•]] (as from time to time amended, varied or
supplemented, the “Loan Agreement”) dated as of [__], 20[14] among Spirit
Airlines, Inc., as Borrower (the “Borrower”), BNP Paribas, New York Branch,
Landesbank Hessen-Thüringen Girozentrale, Natixis, New York Branch and KfW
IPEX-Bank GmbH, as Original Senior Lenders, BNP Paribas, New York Branch, as
Senior Facility Agent, Investec Bank plc, as Original Junior Lender, Investec
Bank plc, as Junior Facility Agent, Natixis, New York Branch, as Documentation
Agent, and Wilmington Trust Company, as Security Trustee.
1.    Capitalized terms defined in the Loan Agreement shall, subject to any
contrary indication, have the same meaning herein. The terms Transferee,
Transfer Date, Lender’s [Senior][Junior] Loan Participation and Amount
Transferred are defined in the Schedule hereto.
2.    ________________ as a [Senior][Junior] Lender under the Loan Agreement
(the “Lender”) hereby transfers to the Transferee, on and as of the Transfer
Date, all of its right, title and interest in and to the Lender’s
[Senior][Junior] Loan Participation (equal to the percentage that the Amount
Transferred is of the Lender’s [Senior][Junior] Loan Participation), together
with all related right, title and interest of the Lender under the Basic
Agreements to which the Lender is a party (collectively the “Transferred
Property”), and the Transferee, on and as of the Transfer Date, hereby accepts
such assignment and assumes all obligations of the Lender in respect of the
Transferred Property and the Transferee agrees to be under the same obligations
towards each of the other parties to the Loan Agreement, the other Basic
Agreements and the Syndication Agreement as it would have had been under if it
had been an original party hereto and as the Lender under the Loan Agreement,
such Basic Agreements and the Syndication Agreement.
3.    The Transferee hereby represents and warrants to the Borrower and the
Security Trustee that the Transferee is a Permitted Transferee and, unless such
Transferee has obtained the consent of the Borrower with respect to the
acquisition of the Transferred Property, such Transferee is not a Disqualified
Entity, is organized under the laws of _______, and will be funding its Loan
from ______, which is a Permitted Country.
4.    Effective as of the date hereof, the Transferee hereby makes each
representation and warranty, and agrees to each covenant applicable to the
Lenders, set forth in Section 4.4 and Section 7.6 of the Loan Agreement, with
the same force and effect as if such representations, warranties and covenants
were set forth herein in haec verba.

1




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



5.    The Transferee represents and warrants to the Borrower that, immediately
after the acquisition by the Transferee of the Transferred Property, the
Transferee (x) shall not then be entitled to receive indemnification for
(i) Taxes, Increased Costs and other amounts under Sections 2.9, 2.10, 2.11,
2.12, 2.14 and 2.18 of the Loan Agreement in each case in an amount greater than
that to which the Lender is entitled at the time of such acquisition and, (y) in
the case of Section 2.11, shall not become, by reason of any Change in Law then
effective or likely in its best judgment to become effective, entitled to any
such amount described in Section 2.11 of the Loan Agreement that would be in
such greater amount.    
6.    The Transferee represents and warrants that prior to the Transfer Date it
has received a copy of each of the Basic Agreements and the Syndication
Agreement together with such other information as it has required in connection
with this transaction and that it has not relied and will not hereafter rely on
the Lender to check or enquire on its behalf into the legality, validity,
effectiveness, adequacy, accuracy or completeness of any such information and
further agrees that it has not relied and will not rely on the Lender to assess
or keep under review on its behalf the financial condition, creditworthiness,
condition, affairs, status or nature of the Borrower or any other party to the
Basic Agreements. The Transferee acknowledges the registration requirements set
forth in Section 2.16 of the Loan Agreement. In addition, Transferee represents
and warrants that it is sophisticated with respect to decisions to acquire
assets of the type represented by the Transferred Property and either it, or the
person exercising discretion in making its decision to acquire Transferred
Property, is experienced in acquiring assets of such type.
7.    The Lender (a) represents and warrants that (i) it is the legal and
beneficial owner of the Transferred Property, (ii) the Transferred Property is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Transfer Certificate and to consummate the transactions
contemplated hereby.
8.    Neither the Lender nor any other party to the Loan Agreement makes any
representation or warranty or assumes any responsibility with respect to the
legality, validity, effectiveness, adequacy or enforceability of any of the
Basic Agreements or the Syndication Agreement or assumes any responsibility for
the financial condition of the Borrower or any other party to any other Basic
Agreement or the Syndication Agreement or for the performance and observance by
the Borrower or any such party of any of its obligations under the Loan
Agreement, or, as the case may be, the other Basic Agreements or the Syndication
Agreement and any and all such conditions and warranties, whether express or
implied by law or otherwise, are hereby excluded.
9.    The Lender hereby gives notice that nothing herein or in any of the other
Basic Agreements shall oblige the Lender to (i) accept a re-transfer from the
Transferee of the whole or any part of its rights and/or obligations under the
Loan Agreement or the other Basic Agreements transferred pursuant hereto or (ii)
support any losses directly or indirectly sustained or incurred by the
Transferee for any reason whatsoever including, without limitation, the
non-performance by the Borrower or any other party to any of the Basic
Agreements of any of their respective

2




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



obligations thereunder. The Transferee hereby acknowledges the absence of any
such obligation as is referred to in sub-clause (i) or (ii) above.
10.    The Transferee hereby agrees to be bound by, and to perform and observe,
all of the terms, agreements and covenants of the Basic Agreements and the
Syndication Agreement applicable to, relating to or binding on the Lenders.
11.    The provisions of Section 7 of the Loan Agreement are incorporated herein
by reference, mutatis mutandis, as if each reference therein to “this Loan
Agreement” referred to this Transfer Certificate. THIS TRANSFER CERTIFICATE AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS (OTHER THAN SECTIONS 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
12.    All notices required or permitted by the terms of the Basic Agreements or
this Transfer Certificate to be made to the Transferee shall be made to the
Transferee at the address set forth under its signature to this Transfer
Certificate in the manner specified in Section 8.5 of the Loan Agreement.





3




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1







THE SCHEDULE
1.    Lender:
2.    Transferee:
3.    Transfer Date:
4.    Lender’s [Senior][Junior]Loan Participation:
5.    Amount Transferred:
[Transferor Lender]


By: _______________________________


Date:


[Transferee]


By: _______________________________


Date:




Address for notices:


Account information:

 



4




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



EXHIBIT D
FORM OF NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR UNDER THE SECURITIES OR SIMILAR LAWS OF ANY STATE OR OTHER
JURISDICTION AND MAY NOT BE OFFERED, TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE SUCH A REGISTRATION UNDER THE ACT AND SUCH SECURITIES OR SIMILAR
LAWS IS IN EFFECT OR PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION.
THIS NOTE IS SUBJECT TO CERTAIN ADDITIONAL RESTRICTIONS ON TRANSFER SET FORTH IN
SECTION 2.16 AND SECTION 7.6 OF THE LOAN AGREEMENT REFERRED TO BELOW.
(MSN [•])
Note ___________
[_______________]
US$[_]    [__________], 201[4][5]
FOR VALUE RECEIVED, SPIRIT AIRLINES, INC. (together with its successors and
permitted assigns, “Borrower”), promises to pay to [ ] (“Lender”) or its
registered assigns the principal sum of US$[_], payable on each Payment Date
through and including the Final Maturity Date in the amounts set forth on
Schedule 1 attached hereto (subject to adjustments for any prepayments as
provided in the Loan Agreement referred to below), together with accrued
interest on the principal balance from time to time remaining unpaid, payable in
arrears on each Payment Date as set forth on Schedule 1 attached hereto. This
Note evidences a [Senior][Junior] Loan.
For each Interest Period, interest on this Note shall be payable at the [[Senior
Loan][Junior Loan]Fixed Rate / [Senior Loan][Junior Loan]Floating Rate][which
(in the case of a Fixed Rate Loan, shall mean [_._%]per annum.] Interest at the
[[Senior Loan][Junior Loan]Fixed Rate / [Senior Loan][Junior Loan]Floating Rate]
shall be calculated on the basis of a 360-day year and actual number of days
elapsed. Accrued interest hereon shall be payable on the last day of each
Interest Period and on the date this Note is paid in full. For the avoidance of
doubt, if the Closing occurs, whether or not the Advance Date occurs on the
Scheduled Advance Date for the [Senior Loan][Junior Loan], interest for the
first Interest Period shall accrue from, and including, the Scheduled Advance
Date to, but excluding, the first Payment Date. The Borrower shall pay to the
Lender, on demand, interest at the Default Rate (calculated on the basis of a
360-day year and the actual number of days elapsed) on overdue principal
hereunder and, to the extent permitted by applicable law, on any interest not
paid when due for any period during which the same shall be overdue, in each
case for the period the same is overdue. Amounts shall be overdue if not paid
when due (whether at stated maturity, by acceleration or otherwise).

1




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



On the Final Maturity Date, the Borrower shall make a payment on this Note in an
amount sufficient to discharge in full the unpaid principal amount of, and all
accrued and unpaid interest on, and any other amounts then due and payable under
this Note. Payments of principal and interest on this Note shall be made by the
Borrower in Dollars to the Security Trustee for the account of the Lender.
This Note is one of the Notes issued pursuant to the Loan Agreement [[•]], dated
as of [__], 201[4][5], (the “Loan Agreement”) among the Borrower, BNP Paribas,
New York Branch, Landesbank Hessen-Thüringen Girozentrale, Natixis, New York
Branch and KfW IPEX-Bank GmbH, as Original Senior Lenders, BNP Paribas, New York
Branch, as Senior Facility Agent [(the “Facility Agent”)]8, Investec Bank plc,
as Original Junior Lender, Investec Bank plc, as Junior Facility Agent [(the
“Facility Agent”)]9, Natixis, New York Branch, as Documentation Agent, and
Wilmington Trust Company, as Security Trustee. Capitalized terms used but not
defined herein shall have the meanings given such terms in the Loan Agreement.
The Collateral is held by the Security Trustee under the Security Agreement
relating to the Loan Agreement as security for the Notes. Each holder hereof, by
its acceptance of this Note, agrees to be bound by and to observe the provisions
of the Loan Agreement, the Intercreditor Agreement and the Security Agreement
applicable to the “Lenders” thereunder.
This Note is subject to prepayment as provided in Section 2.4 of the Loan
Agreement. If at any time an Event of Default shall have occurred and be
continuing, this Note may be declared, and under certain circumstances shall
automatically be deemed to be declared, due and payable, all upon the
conditions, in the manner and with the effect provided in the Security
Agreement. This Note is subject to the subordination and priorities of payment
provisions set forth in the Intercreditor Agreement.
This Note is a registered Note and, subject to the provisions of Section 2.16
and Section 7.6 of the Loan Agreement, is transferable, only upon surrender of
this Note for registration of transfer duly endorsed for transfer by the
registered holder hereof or such holder’s attorney duly authorized in writing
and accompanied by a duly executed transfer certificate in substantially the
form of Exhibit C to the Loan Agreement. There shall be maintained a Note
Register for the purpose of registering transfers and exchanges of Notes at the
office of the Security Trustee or at the office of any successor Security
Trustee in the manner provided in Section 2.16 of the Loan Agreement. As
provided in the Loan Agreement and subject to certain limitations therein set
forth, this Note is exchangeable for a like aggregate principal amount of Notes
of different authorized denominations, as requested by the holder surrendering
the same.
References in this Note to a “holder” shall mean the person in whose name this
Note is at the time registered on the Note Register kept by the Security Trustee
as provided in the Loan Agreement, and the Borrower, the Security Trustee and
the Facility Agent shall deem and treat the Person in whose name this Note is
registered on the Note Register as the absolute owner and holder hereof for the
purpose of receiving payment of the principal of and the Breakage Costs, if any,
and interest on such Note and for all other purposes whether or not this Note
shall be
8 Insert parenthetical for Senior Loan Notes.
9 Insert parenthetical for Junior Loan Notes.

2




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



overdue, and none of the Borrower, the Security Trustee or the Facility Agent
shall be affected by any notice to the contrary.
This Note shall be binding upon Borrower and its legal representatives,
successors and permitted assigns. Wherever possible, each provision of this Note
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Note shall be prohibited by or
invalid under such law, such provision shall be severable, and be ineffective to
the extent of such prohibition or invalidity, without invalidating the remaining
provisions of this Note. Reference is made to the Loan Agreement for a more
complete statement of the terms and provisions thereof, to all of which terms
and conditions the holder hereof agrees by its acceptance of this Note.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed in its
corporate name by its officer thereunto duly authorized on the date hereof.
 
SPIRIT AIRLINES, INC.






By: _______________________________
   Name:
   Title:



 

3




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1





Schedule 1 to Note
[To be inserted upon issuance of Note]
 



4




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



EXHIBIT E
[Reserved.]





1




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



EXHIBIT F
[Reserved.]



1




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



EXHIBIT G-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Loan Agreement dated as of [__], 20[14], by and among
SPIRIT AIRLINES, INC., a Delaware corporation (the “Borrower”), BNP PARIBAS,
acting through its New York Branch, NATIXIS, S.A., acting through its New York
Branch, LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE and KFW IPEX-BANK GMBH, as
original senior lenders (in such capacity, together with their respective
successors and permitted assigns, the “Senior Lenders”), BNP PARIBAS, acting
through its New York Branch, in its capacity as agent for the Senior Lenders (in
such capacity, together with its successors and permitted assigns, the “Senior
Facility Agent”), INVESTEC BANK PLC, as original junior lender (in such
capacity, together with its successors and permitted assigns, the “Junior
Lenders”), INVESTEC BANK PLC, in its capacity as agent for the Junior Lenders
(in such capacity, together with its successors and permitted assigns, the
“Junior Facility Agent”), NATIXIS, S.A., acting through its New York Branch, in
its capacity as documentation agent for the Senior Lenders (in such capacity,
together with its successors and permitted assigns, the “Documentation Agent”),
and Wilmington Trust Company, as security trustee (in such capacity, together
with its successors and permitted assigns, the “Security Trustee”).
Pursuant to the provisions of Section 2.9 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
obligations in respect of which it is providing this certificate, (ii) it is not
a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code and (v)
its income from the Loans and the Loan Agreement is not effectively connected
with the conduct of a trade or business within the United States.
The undersigned has furnished the Security Trustee and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (in the case of an
individual) or IRS Form W-8BEN-E (in the case of an entity), as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Security Trustee, and (2) the undersigned shall have at all
times furnished the Borrower and the Security Trustee with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF LENDER]


By: ____________________________________

1




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



Name:
Title:


Date: _________________ ____, 20____





2




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



EXHIBIT G-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Loan Agreement dated as of [__], 20[14], by and among
SPIRIT AIRLINES, INC., a Delaware corporation (the “Borrower”), BNP PARIBAS,
acting through its New York Branch, NATIXIS, S.A., acting through its New York
Branch, LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE and KFW IPEX-BANK GMBH, as
original senior lenders (in such capacity, together with their respective
successors and permitted assigns, the “Senior Lenders”), BNP PARIBAS, acting
through its New York Branch, in its capacity as agent for the Senior Lenders (in
such capacity, together with its successors and permitted assigns, the “Senior
Facility Agent”), INVESTEC BANK PLC, as original junior lender (in such
capacity, together with its successors and permitted assigns, the “Junior
Lenders”), INVESTEC BANK PLC, in its capacity as agent for the Junior Lenders
(in such capacity, together with its successors and permitted assigns, the
“Junior Facility Agent”), NATIXIS, S.A., acting through its New York Branch, in
its capacity as documentation agent for the Senior Lenders (in such capacity,
together with its successors and permitted assigns, the “Documentation Agent”),
and Wilmington Trust Company, as security trustee (in such capacity, together
with its successors and permitted assigns, the “Security Trustee”).
Pursuant to the provisions of Section 2.9 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
obligations in respect of which it is providing this certificate, (ii) it is not
a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code and (v)
its income from the Loans and the Loan Agreement is not effectively connected
with the conduct of a trade or business within the United States.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (in the case of an individual) or IRS
Form W-8BEN-E (in the case of an entity), as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF PARTICIPANT]




By: ____________________________________

1




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



Name:
Title:


Date: _________________ ____, 20____





2




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



EXHIBIT G-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Loan Agreement dated as of [__], 20[14], by and among
SPIRIT AIRLINES, INC., a Delaware corporation (the “Borrower”), BNP PARIBAS,
acting through its New York Branch, NATIXIS, S.A., acting through its New York
Branch, LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE and KFW IPEX-BANK GMBH, as
original senior lenders (in such capacity, together with their respective
successors and permitted assigns, the “Senior Lenders”), BNP PARIBAS, acting
through its New York Branch, in its capacity as agent for the Senior Lenders (in
such capacity, together with its successors and permitted assigns, the “Senior
Facility Agent”), INVESTEC BANK PLC, as original junior lender (in such
capacity, together with its successors and permitted assigns, the “Junior
Lenders”), INVESTEC BANK PLC, in its capacity as agent for the Junior Lenders
(in such capacity, together with its successors and permitted assigns, the
“Junior Facility Agent”), NATIXIS, S.A., acting through its New York Branch, in
its capacity as documentation agent for the Senior Lenders (in such capacity,
together with its successors and permitted assigns, the “Documentation Agent”),
and Wilmington Trust Company, as security trustee (in such capacity, together
with its successors and permitted assigns, the “Security Trustee”).
Pursuant to the provisions of Section 2.9 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members that is claiming the portfolio interest
exemption is a bank extending credit pursuant to a loan agreement entered into
in the ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its direct or indirect partners/members
that is claiming the portfolio interest exemption is a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none
of its direct or indirect partners/members that is claiming the portfolio
interest exemption is a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code and (vi) its income from the
Loans and the Loan Agreement is not effectively connected with the conduct of a
trade or business within the United States of the undersigned or of any of its
direct or indirect partners/members that is claiming the portfolio interest
exemption.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (in the
case of an individual) or IRS Form W-8BEN-E (in the case of an entity), as
applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN (in the
case of an individual) or IRS Form W-8BEN-E (in the case of an entity), as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such

1




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF PARTICIPANT]


By: ____________________________________
Name:
Title:
Date: _________________ ____, 20____



2




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



EXHIBIT G-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to the Loan Agreement dated as of [__], 20[14], by and among
SPIRIT AIRLINES, INC., a Delaware corporation (the “Borrower”), BNP PARIBAS,
acting through its New York Branch, NATIXIS, S.A., acting through its New York
Branch, LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE and KFW IPEX-BANK GMBH, as
original senior lenders (in such capacity, together with their respective
successors and permitted assigns, the “Senior Lenders”), BNP PARIBAS, acting
through its New York Branch, in its capacity as agent for the Senior Lenders (in
such capacity, together with its successors and permitted assigns, the “Senior
Facility Agent”), INVESTEC BANK PLC, as original junior lender (in such
capacity, together with its successors and permitted assigns, the “Junior
Lenders”), INVESTEC BANK PLC, in its capacity as agent for the Junior Lenders
(in such capacity, together with its successors and permitted assigns, the
“Junior Facility Agent”), NATIXIS, S.A., acting through its New York Branch, in
its capacity as documentation agent for the Senior Lenders (in such capacity,
together with its successors and permitted assigns, the “Documentation Agent”),
and Wilmington Trust Company, as security trustee (in such capacity, together
with its successors and permitted assigns, the “Security Trustee”).
Pursuant to the provisions of Section 2.9 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the obligations in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such obligations, (iii) with
respect to the extension of credit pursuant to the Loan Agreement, neither the
undersigned nor any of its direct or indirect partners/members that is claiming
the portfolio interest exemption is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members that is claiming the portfolio interest exemption is a
ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its direct or indirect partners/members
that is claiming the portfolio interest exemption is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (vi) its income from the Loans and the Loan Agreement is not
effectively connected with the conduct of a trade or business within the United
States of the undersigned or of any of its direct or indirect partners/members
that is claiming the portfolio interest exemption.
The undersigned has furnished the Security Trustee and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (in the case of an individual) or IRS Form W-8BEN-E (in the case of
an entity), as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (in the case of an individual) or IRS Form W-8BEN-E (in the case of an
entity), as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the

1




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



undersigned shall promptly so inform the Borrower and the Security Trustee, and
(2) the undersigned shall have at all times furnished the Borrower and the
Security Trustee with a properly completed and currently effective certificate
in either the calendar year in which each payment is to be made to the
undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF LENDER]
By: ____________________________________
Name:
Title:
Date: _________________ ____, 20____



2




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



EXHIBIT H
[Reserved.]







1




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



EXHIBIT I
[Reserved.]





1




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



EXHIBIT J
Form of Aircraft Security Agreement
[See Exhibit B to the Framework Agreement.]



1




1000301987v14





--------------------------------------------------------------------------------



Exhibit 10.1



EXHIBIT K
Form of Intercreditor Agreement
[See Exhibit C to the Framework Agreement.]


 







1




1000301987v14





--------------------------------------------------------------------------------

Exhibit 10.1


Exhibit B to the
Framework Agreement



FORM OF AIRCRAFT SECURITY AGREEMENT

















































































Exhibit B
1000319295v12


Framework Agreement







--------------------------------------------------------------------------------



Exhibit 10.1



FORM OF AIRCRAFT SECURITY AGREEMENT



--------------------------------------------------------------------------------

AIRCRAFT SECURITY AGREEMENT

(N[●])


dated as of [●], 20[●]


between


SPIRIT AIRLINES, INC.


and


WILMINGTON TRUST COMPANY

as Security Trustee



Financing in Respect of One
Airbus A32[●]-232 Aircraft
Generic Model A32[●]-200
U.S. Registration No. [●]






--------------------------------------------------------------------------------






Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



TABLE OF CONTENTS
ARTICLE I
DEFINITIONS
Section 1.1
Certain
Definitions.......................................................................................2

ARTICLE II
SECURITY
Section 2.1
Grant of
Security..........................................................................................2

ARTICLE III
COVENANTS OF THE COMPANY
Section 3.1
Liens..................................................................................................................7

Section 3.2
Possession, Operation and Use, Maintenance, Registration and Performance of
Obligations under Basic Agreements.................................8

Section 3.3
Inspection; Financial
Information..............................................................18

Section 3.4
Replacement and Pooling of Parts; Alterations, Modifications and Additions;
Substitution of
Engines............................................................19

Section 3.5
Loss, Destruction or
Requisition................................................................22

Section 3.6
Insurance....................................................................................................29

ARTICLE IV
RECEIPT, DISTRIBUTION AND APPLICATION
OF PROCEEDS FROM THE COLLATERAL
Section 4.1
Application of Proceeds from the
Collateral.............................................36

ARTICLE V
REMEDIES OF THE
SECURITY TRUSTEE UPON AN EVENT OF DEFAULT
Section 5.1
[Reserved.].................................................................................................36

Section 5.2
Remedies....................................................................................................36

Section 5.3
Remedies
Cumulative    ................................................................................................39

Section 5.4
Discontinuance of
Proceedings..................................................................40

Section 5.5
Waiver of Past
Defaults..............................................................................40


i
Aircraft Security Agreement (N●)
24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



ARTICLE VI
DUTIES OF THE SECURITY TRUSTEE
Section 6.1
Notice of Event of Default; Action Upon Event of
Default.......................40

Section 6.2
Action Upon
Instructions...........................................................................41

Section 6.3
Indemnification..........................................................................................42

Section 6.4
No Duties Except as Specified in Security Agreement or
Instructions.................................................................................................42

Section 6.5
No Action Except Under Security Agreement or Instructions...................42

Section 6.6
Reports, Notices,
Etc..................................................................................43

ARTICLE VII
THE SECURITY TRUSTEE
Section 7.1
Acceptance of Trusts and
Duties................................................................43

Section 7.2
Absence of
Duties......................................................................................43

Section 7.3
No Representations or Warranties as to Any Aircraft or

Documents.................................................................................................43
Section 7.4
No Segregation of Moneys; No
Interest....................................................44

Section 7.5
Reliance; Security Trustees; Advice of
Counsel........................................45

Section 7.6
Capacity in Which
Acting..........................................................................45

ARTICLE VIII
SUCCESSOR SECURITY TRUSTEE
Section 8.1
Resignation or Replacement of Security Trustee; Appointment of
Successor....................................................................................................46



ARTICLE IX
SUPPLEMENTS AND AMENDMENTS
TO THIS SECURITY AGREEMENT AND OTHER DOCUMENTS
Section 9.1
Supplemental Security Agreement and Amendments to Basic Agreements without
Consent of
Lenders.......................................................................47

Section 9.2
Supplemental Security Agreements and Amendments to Basic Agreements with Consent
of
Lenders........................................................................................48

Section 9.3
Security Trustee
Protected.........................................................................48

Section 9.4
Documents Mailed to
Lenders...................................................................48


ii
Aircraft Security Agreement (N●)
24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



ARTICLE X
INVESTMENT OF SECURITY FUNDS
Section 10.1
Investment of Security
Funds    .................................................................................48

Section 10.2
Liability for
Losses....................................................................................48

ARTICLE XI
MISCELLANEOUS
Section 11.1
Termination of Security
Agreement...........................................................49

Section 11.2
No Legal Title to Collateral in
Lenders.....................................................50

Section 11.3
Sale of the Aircraft by Security Trustee Is
Binding...................................50

Section 11.4
Benefit of Security
Agreement..................................................................50

Section 11.5
Section
1110..............................................................................................50

Section 11.6
The Company’s Performance and
Rights..................................................50

Section 11.7
Notices.......................................................................................................51

Section 11.8
Severability................................................................................................51

Section 11.9
Separate
Counterparts................................................................................51

Section 11.10
Successors and
Assigns..............................................................................51

Section 11.11
Headings....................................................................................................52

Section 11.12
Governing
Law...........................................................................................52

Section 11.13
Normal Commercial
Relations..................................................................52

Section 11.14
Confidential
Information...........................................................................52



Schedule I    --    Permitted Countries
Appendix A    --    Definitions
Exhibit A    --    Form of Security Agreement Supplement







iii
Aircraft Security Agreement (N●)
24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



AIRCRAFT SECURITY AGREEMENT
(N[●])
This AIRCRAFT SECURITY AGREEMENT (N[●]) dated as of [●], 20[●], is between
SPIRIT AIRLINES, INC., a Delaware corporation (together with its successors and
permitted assigns, the “Company”), and WILMINGTON TRUST COMPANY, a Delaware
trust company, in its capacity as security trustee for the Lenders (such term
and other capitalized terms used herein without definition being defined as
hereinafter provided) (herein called, together with its permitted successors and
permitted assigns, the “Security Trustee”).
W I T N E S S E T H:
WHEREAS, the Original Senior Lenders and the Original Junior Lender have agreed,
pursuant and subject to the terms and conditions of the Loan Agreement, to make
certain loans to the Company, such loans to be evidenced by the Notes to be
issued by the Company; and
WHEREAS, the Original Senior Lenders and the Original Junior Lender have agreed,
pursuant and subject to the terms and conditions of the Intercreditor Agreement,
to enter into certain intercreditor arrangements as more particularly described
therein; and
WHEREAS, the Company desires by this Security Agreement, among other things, to
grant to the Security Trustee a Lien on the Collateral in accordance with the
terms hereof, in trust, as security for the Company’s obligations to the
Lenders, for the benefit and security of the Lenders; and
WHEREAS, all things have been done to make the Notes, when executed by the
Company and authenticated, issued and delivered, the legal, valid and binding
obligation of the Company; and
WHEREAS, all things necessary to make this Security Agreement a legal, valid and
binding obligation of the Company and the Security Trustee, for the uses and
purposes herein set forth, in accordance with its terms, have been done and
performed and have occurred;
NOW, THEREFORE, to secure the prompt and complete payment of, among other
things, all amounts payable by the Company under the Basic Agreements and the
Related Basic Agreements, and the performance and observance by the Company of,
among other things, all the agreements and covenants to be performed or observed
by it for the benefit of the Lenders contained in the Basic Agreements and the
Related Basic Agreements, it is hereby covenanted and agreed by and between the
parties hereto as follows:
ARTICLE IDEFINITIONS

1
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



Section 1.1    Certain Definitions. For all purposes of this Security Agreement,
except as otherwise expressly provided or unless the context otherwise requires:
(a)    capitalized terms used herein have the meanings set forth in Appendix A
hereto or, if not therein defined, as defined in the Loan Agreement;
(b)    the definitions stated herein and those stated in Appendix A apply
equally to both the singular and the plural forms of the terms defined;
(c)    the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Security Agreement as a whole and not to any particular
article, section or other subdivision;
(d)    all references herein to articles, sections, appendices and exhibits
pertain to articles, sections, appendices and exhibits in or to this Security
Agreement; and
(e)    “government” includes any instrumentality or agency thereof.
ARTICLE II    

SECURITY
Section 2.1    Grant of Security. To secure (x) the prompt and complete payment
(whether at the stated maturity, by acceleration or otherwise) of (i) all
principal of, and interest on, and all other amounts due and payable with
respect to, the Loans from time to time outstanding, including, without
limitation, Prepayment (if any) and Breakage Costs (if any) payable by the
Company to any Lender, any Facility Agent or the Security Trustee under the
Basic Agreements and (ii) with respect to each Related Loan Agreement, all
principal of, and interest on, and all other amounts due and payable with
respect to, the Related Loans from time to time outstanding, including, without
limitation, “Prepayment Fee” (if any) and “Breakage Costs” (if any) (in each
case as defined in the Related Loan Agreements) payable by the Company to the
Related Lenders under such Related Loan Agreement or any “Facility Agents” under
such Related Loan Agreement or the “Security Trustee” under such Related Loan
Agreement, (y) the performance and observance by the Company of all the
agreements and covenants to be performed or observed by the Company for the
benefit of the Lenders contained in the Basic Agreements and for the benefit of
the Related Lenders contained in the Related Basic Agreements (clauses (x) and
(y), collectively, the “Secured Obligations”), and (z) with respect to the Other
Transactions, the payment of all principal of, and interest on, and all other
amounts due and payable with respect to, the Other Junior Loans held by the
Other Junior Lenders, as the case may be, and in consideration of the premises
and of the covenants contained herein and in the other Basic Agreements and the
Related Basic Agreements and of other good and valuable consideration given to

2
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



the Company by the Security Trustee at or before the Advance Date, the receipt
of which is hereby acknowledged, the Company does hereby grant, bargain, sell,
convey, transfer, mortgage, assign, pledge and confirm unto the Security Trustee
and its permitted successors and permitted assigns, for the security and benefit
of the Security Trustee, the Facility Agents, the Lenders and the Related
Secured Parties, a first priority security interest (which, in the case of the
Airframe and each Engine, constitutes an International Interest) subject,
however, to Permitted Liens, in, and mortgage lien on, all estate, right, title
and interest of the Company in, to and under, all and singular, the following
described properties, rights, interests and privileges whether now owned or
hereafter acquired (which, collectively, together with all property hereafter
specifically subject to the Lien of this Security Agreement by the terms hereof
or any supplement hereto, are included within, and referred to as the
“Collateral”):
(a)    the Aircraft, including the Airframe and the Engines, whether or not any
such Engine may from time to time be installed on the Airframe or on any other
airframe or any other aircraft, any and all Parts relating thereto (including
Buyer Furnished Equipment installed after the date hereof, other than Excluded
Equipment), and, to the extent provided herein, all substitutions and
replacements of, and additions, improvements, accessions and accumulations to,
the Aircraft, the Airframe, the Engines and any and all Parts relating thereto
(including Buyer Furnished Equipment installed after the date hereof, other than
Excluded Equipment) (in each case other than Excluded Equipment) (such Airframe
and Engines as more particularly described in the Security Agreement Supplement
executed and delivered with respect to the Aircraft on the Advance Date or with
respect to any substitutions or replacements therefor), and together with all
flight records, logs, manuals, maintenance data and inspection, modification and
overhaul records and other Aircraft Documents at any time required to be
maintained with respect to the foregoing, in accordance with the rules and
regulations of the FAA if the Aircraft is registered under the laws of the
United States or the rules and regulations of the government of the country of
registry if the Aircraft is registered under the laws of a jurisdiction other
than the United States;
(b)    the Bills of Sale and the Warranty Rights in respect of the Aircraft,
together with all rights, powers, privileges, options and other benefits of the
Company under the same;
(c)    to the extent any of the following proceeds described in this subsection
(c) are required to be held by the Security Trustee pursuant to the terms of
Sections 3.5 or 3.6, all requisition proceeds with respect to the Aircraft or
any Part thereof, and all insurance proceeds (or rights to indemnification in
lieu thereof pursuant to the penultimate sentence of Section 3.6(a)(i) or the
third-from-last sentence of Section 3.6(b)(i)) with respect to the Aircraft or
any Part thereof, but excluding all proceeds of, and rights under, any insurance
maintained, or

3
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



indemnification received, by the Company or, if applicable, a Permitted Lessee,
and not required under Section 3.6;
(d)    all moneys and securities now or hereafter paid or deposited or required
to be paid or deposited to or with the Security Trustee by or for the account of
the Company or, if applicable, a Permitted Lessee, pursuant to any term of this
Security Agreement or any other Basic Agreement and held or required to be held
by the Security Trustee hereunder or thereunder;
(e)    each Permitted Lease entered into pursuant to Section 3.2(a)(viii) and
Section 3.2(a)(ix) and assigned pursuant to the third to last paragraph of
Section 3.2(a), including, without limitation, all rents or other payments of
any kind made under such assigned Permitted Lease; and
(f)    all proceeds (as defined in the NY UCC) of the foregoing;
PROVIDED, HOWEVER, that notwithstanding any of the foregoing provisions of this
Article II, but subject to the express provisions of the other articles of this
Security Agreement, so long as no Event of Default shall have occurred and be
continuing, the Company or, if any Permitted Lease is then in effect, the
applicable Permitted Lessee, shall have the right, to the exclusion of the
Security Trustee, (i) to quiet enjoyment of the Aircraft, the Airframe and each
Engine, and to possess, use, retain and control the Aircraft, the Airframe and
each Engine and all revenues, income and profits derived therefrom and (ii) with
respect to the Warranty Rights, to exercise in the Company’s (or such Permitted
Lessee’s) name all rights and powers of the Company (or such Permitted Lessee)
under the Warranty Rights and to retain any recovery or benefit resulting from
the enforcement of any warranty or indemnity or related obligation under the
Warranty Rights; provided, further, that so long as the Company shall continue
to have any rights, benefit or obligations under the Warranty Rights, the
Security Trustee shall not enter into any amendment or modification of the
Warranty Rights that would alter the rights, benefits or obligations of the
Company (or any Permitted Lessee) thereunder. It is understood that, in
connection with any Permitted Lease of the Aircraft, the Company may take such
action as may be necessary or advisable to enable the applicable Permitted
Lessee to obtain any of the benefits of the Warranty Rights relating to the
Aircraft, including, without limitation, appointing such Permitted Lessee as the
Company’s agent and attorney-in-fact to assert and enforce, from time to time,
any claims in respect of such Warranty Rights; provided that, before the Company
takes any such action, the Company shall cause such Permitted Lessee to appoint
the Security Trustee as the true and lawful attorney of such Permitted Lessee on
terms and conditions that are substantially the same as the terms and conditions
set forth in the penultimate paragraph of this Article II.

4
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



TO HAVE AND TO HOLD all and singular the Collateral unto the Security Trustee,
and its permitted successors and permitted assigns, forever, in trust, upon the
terms and trusts herein set forth, for the ratable benefit, security and
protection of the Lenders, the Facility Agents, the Security Trustee and the
Related Secured Parties, except as otherwise provided in this Security Agreement
(including, without limitation, Section 4.1), and for the uses and purposes and
subject to the terms and provisions set forth in this Security Agreement.
It is expressly agreed that notwithstanding anything herein to the contrary, the
Company shall remain liable under the Purchase Agreement and the Engine Support
Agreement to perform all of its obligations thereunder, and, except to the
extent expressly provided herein or in any other Basic Agreement, neither the
Lenders, the Facility Agents, the Security Trustee nor any Related Secured
Parties shall be required or obligated in any manner to perform or fulfill any
obligations of the Company under or pursuant to any thereof, or to make any
payment, or to make any inquiry as to the nature or sufficiency of any payment
received by it, or present or file any claim or take any action to collect or
enforce the payment of any amount that may have been assigned to it or to which
it may be entitled at any time or times.
The Company does hereby constitute and appoint and, if any Permitted Lease is in
effect and the Company appoints the applicable Permitted Lessee as the Company’s
agent or attorney-in-fact or otherwise authorizes the applicable Permitted
Lessee to assert and enforce any claims in respect of an Aircraft pursuant to
such Permitted Lease, will cause the applicable Permitted Lessee to constitute
and appoint, the Security Trustee the true and lawful attorney of the Company
(and, if any Permitted Lease is in effect, the applicable Permitted Lessee)
(which appointment is coupled with an interest) with full power (in the name of
the Company or otherwise) to ask for, require, demand and receive any and all
moneys and claims for moneys (in each case including insurance and requisition
proceeds) due and to become due to the Company under or arising out of the
Purchase Agreement and the Engine Support Agreement (in each case to the extent
assigned hereby), and all other property that now or hereafter constitutes part
of the Collateral, to endorse any checks or other instruments or orders in
connection therewith and to file any claims or to take any action or to
institute any proceeding that the Security Trustee may deem to be necessary or
advisable in the premises; provided that the Security Trustee shall not exercise
any such rights except during the continuance of an Event of Default. Without
limiting the provisions of the foregoing, during the continuance of any Event of
Default, but subject to the terms hereof and any mandatory requirements of
applicable law, the Security Trustee shall have the right under such power of
attorney in its discretion to file any claim or to take any other action or
proceedings, either in its own name or in the name of the Company (and, if any
Permitted Lease is in effect, the applicable Permitted Lessee) or otherwise,
that the Security Trustee may reasonably deem necessary or appropriate to
protect and preserve the right, title and interest of the Security Trustee in
and to the security intended to be afforded hereby. The Company hereby agrees
that promptly on receipt thereof, except as otherwise

5
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



contemplated by the Basic Agreements, it will transfer to the Security Trustee
any and all moneys from time to time received by the Company constituting part
of the Collateral, for distribution by the Security Trustee pursuant to this
Security Agreement and, if any Permitted Lease is then in effect, the Company
hereby agrees to cause the applicable Permitted Lessee to transfer, promptly on
receipt thereof, except as otherwise contemplated by the Basic Agreements, to
the Security Trustee any and all moneys from time to time received by such
Permitted Lessee constituting part of the Collateral, for distribution by the
Security Trustee pursuant to this Security Agreement.
The Company does hereby warrant and represent that it has not sold, assigned or
pledged, and hereby covenants that it will not sell, assign or pledge, so long
as this Security Agreement shall remain in effect and the Lien hereof shall not
have been released pursuant to the provisions hereof, any of its estate, right,
title or interest hereby assigned, to any Person other than the Security
Trustee, except as provided herein or in any other Basic Agreement.
The Company agrees that from time to time it will (or shall procure any
Permitted Lessee to) duly execute and deliver or cause to be duly executed and
delivered any and all such further instruments and documents (including without
limitation UCC continuation statements) reasonably requested by the Security
Trustee as may be necessary to perfect, preserve or protect the mortgage,
security interests and assignments created or intended to be created hereby or
to obtain for the Security Trustee the full benefits of the assignment hereunder
and of the rights and powers herein granted; provided, that any instrument or
other document so executed by Company will not expand any obligations or limit
any rights of Company in respect of the transactions contemplated by the Basic
Agreements and the Company shall not be required to deliver an Irrevocable
De-registration and Export Request Authorization (it being agreed that an
Irrevocable De-registration and Export Request Authorization shall (where
available) be requested from a Permitted Lessee in connection with any permitted
re-registration of the Aircraft outside of the United States).













6
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



ARTICLE III    

COVENANTS OF THE COMPANY
Section 3.1    Liens. The Company will not directly or indirectly create, incur,
assume or suffer to exist any Lien on or with respect to any of the Collateral,
its title thereto or any of its interest therein, except:
(a)    the respective rights of the Security Trustee, the Facility Agents and
the Company as provided herein and in the other Basic Agreements, the Lien of
this Security Agreement, the rights of each Lender under this Security
Agreement, the Loan Agreement and the other Basic Agreements and the respective
rights of the parties to the Related Basic Agreements;
(b)    the rights of others under agreements or arrangements to the extent
expressly permitted by this Security Agreement (including, without limitation,
the rights of any Permitted Lessee under a lease permitted hereunder);
(c)    Lender Liens, Facility Agent Liens and Security Trustee Liens;
(d)    Liens for Taxes that either are not yet overdue or are being contested in
good faith by appropriate proceedings so long as such proceedings do not involve
any material risk of the sale, forfeiture or loss of the Airframe or any Engine
or any interest therein;
(e)    materialmen’s, mechanics’, workers’, landlords’, repairmen’s,
hangarkeeper’s, employees’ or other like Liens arising in the ordinary course of
business (including those arising under maintenance agreements entered into in
the ordinary course of business) securing obligations that either are not yet
overdue for a period of more than 60 days or are being contested in good faith
by appropriate proceedings so long as such proceedings do not involve any
material risk of the sale, forfeiture or loss of the Airframe or any Engine or
any interest therein;
(f)    Liens arising out of any judgment or award (i) for 60 days after the
entry of such judgment or award (including any determination of an appeal or
other judicial review); provided that during such 60 day period there is no
material risk of the sale, forfeiture or loss of the Aircraft, Airframe or any
Engine or the security interest of the Security Trustee therein or impair the
Lien of this Security Agreement, or (ii) during an appeal or other proceeding
for review regarding such judgment or award with respect to which there shall
have been secured a stay of execution pending such appeal or other judicial
review;

7
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



(g)    any other Lien with respect to which the Company shall have provided a
bond, cash collateral or other security adequate in the reasonable opinion of
the Security Trustee;
(h)    salvage or similar rights of insurers under insurance policies maintained
pursuant to, or otherwise permitted by, Section 3.6; and
(i)    Liens approved in writing by the Security Trustee (acting on the
instructions of the Controlling Creditor).
Liens described in clauses (a) through (i) above are referred to herein as
“Permitted Liens.” The Company shall promptly, at its own expense, take (or
cause to be taken) such action as may be necessary duly to discharge (by bonding
or otherwise) any Lien other than a Permitted Lien arising at any time with
respect to the Collateral.
Section 3.2    Possession, Operation and Use, Maintenance, Registration and
Performance of Obligations under Basic Agreements.
(a)    Possession. The Company shall not, without the prior written consent of
the Security Trustee acting on the instructions of the Controlling Creditor and
each Material Original Lender (such consent not to be unreasonably withheld or
delayed), lease or otherwise in any manner deliver, transfer or relinquish
possession of the Airframe or any Engine or install any Engine, or permit any
Engine to be installed, on any airframe other than the Airframe; provided that
the Company or any Permitted Lessee may, so long as the action to be taken shall
not deprive the Security Trustee of the perfected and enforceable Lien of this
Security Agreement on the Airframe or (subject to the provisos of subsections
(i) and (vii) of this Section 3.2(a)) any Engine, and in any event, so long as
the Company shall comply with the provisions of Section 3.6, without the consent
of the Security Trustee, any Facility Agent or any Lender:
(i)    subject the Airframe to normal interchange agreements or subject any
Engine to normal interchange or pooling agreements or arrangements, in each case
customary in the airline industry and entered into by the Company or such
Permitted Lessee in the ordinary course of its business with any U.S. Air
Carrier or with any “foreign air carrier” (as such term is defined in the
Transportation Code) as to which there is in force a permit issued pursuant to
the Transportation Code (49 U.S.C. §§41301-41306) or any successor provision
that gives like authority; provided that (A) no such agreement or arrangement
contemplates or requires the transfer of title to the Airframe and (B) if the
Company’s title to such Engine shall be divested under any such agreement or
arrangement, such divestiture shall be deemed to be a Total Loss with respect to
such Engine, and the Company shall comply with Section 3.5(b) in respect
thereof;

8
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



(ii)    deliver possession of the Airframe or any Engine to any organization for
testing, service, repair, reconditioning, restoration, storage, maintenance,
overhaul work or other similar purposes or for alterations, modifications or
additions to the Airframe or such Engine to the extent required or permitted by
the terms of this Security Agreement;
(iii)    [Reserved];
(iv)    subject the Airframe or any Engine to the CRAF Program or transfer
possession of the Airframe or any Engine to the United States government in
accordance with applicable laws, rulings, regulations or orders (including,
without limitation, any transfer of possession pursuant to the CRAF Program);
provided that the Company shall (or shall cause such Permitted Lessee to) (A) 
promptly notify the Security Trustee upon transferring possession of the
Airframe or such Engine pursuant to this clause (iv) and (B) in the case of a
transfer of possession pursuant to the CRAF Program, within 10 Business Days
thereof, notify the Security Trustee of the name and address of the responsible
Contracting Officer Representative for the Military Airlift Command of the
United States Air Force or other appropriate person to whom notices must be
given and to whom requests or claims must be made to the extent applicable under
the CRAF Program;
(v)    install any Engine on any airframe owned by the Company (or such
Permitted Lessee) free and clear of all Liens, except (A)  Permitted Liens and
Liens that apply only to the engines (other than Engines), appliances, parts,
instruments, appurtenances, accessories, furnishings and other equipment (other
than Parts) installed on such airframe (but not to the airframe as an entirety)
and (B) the rights of third parties under normal interchange agreements or
pooling or similar arrangements that would be permitted under clause (i) above;
(vi)    install any Engine on an airframe leased to the Company (or such
Permitted Lessee) or purchased or owned by the Company (or such Permitted
Lessee) subject to a lease, conditional sale or other security agreement;
provided that (A) such airframe is free and clear of all Liens except (1) the
rights of the parties, or their successors and assigns, to the lease or
conditional sale or other security agreement covering such airframe, and
(2) Liens of the type permitted by clause (v) of this Section 3.2(a) and
(B) either (1) the Company or such Permitted Lessee shall have obtained from the
lessor, conditional vendor or secured party of such airframe a written agreement
(which may be the lease, conditional sale or other security agreement covering
such airframe), in form and substance reasonably satisfactory to the Security
Trustee (it being understood that an agreement from such lessor, conditional
vendor or secured party substantially in the form of the final sentence of the
third to last paragraph of this Section 3.2(a) shall be deemed to be reasonably

9
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



satisfactory to the Security Trustee), whereby such lessor, conditional vendor
or secured party expressly agrees that neither it nor its successors or assigns
will acquire or claim any right, title or interest in such Engine by reason of
such Engine being installed on such airframe at any time while such Engine is
subject to the Lien of this Security Agreement or (2) such lease, conditional
sale or other security agreement provides that such Engine shall not become
subject to the Lien of such lease, conditional sale or other security agreement
at any time while such Engine is subject to the Lien of this Security Agreement,
notwithstanding the installation thereof on such airframe;
(vii)    install any Engine on an airframe leased to the Company (or such
Permitted Lessee), or purchased or owned by the Company (or such Permitted
Lessee) subject to a lease, conditional sale or other security agreement under
circumstances where neither clause (v) nor clause (vi) of this Section 3.2(a) is
applicable; provided that, if such installation results in the loss of
perfection of the Security Trustee’s security interest in such Engine, such
installation shall be deemed a Total Loss with respect to such Engine, and the
Company shall comply with Section 3.5(b) in respect thereof, the Security
Trustee not intending hereby to waive any right or interest it may have to or in
such Engine under applicable law until compliance by the Company with Section
3.5(b);
(viii)    lease the Airframe, any Engine, or the Airframe and the Engines or
engines then installed on the Airframe to (A) any U.S. Air Carrier or (B) to any
manufacturer (or its Affiliate acting under an unconditional guarantee of such
manufacturer) of airframes or engines domiciled in the U.S.; provided that (x)
no Event of Default shall have occurred and be continuing at the time any such
lease is entered into and (y) in the case of any such lease with a term in
excess of one year (including renewals and extensions), the Security Trustee
shall have received a legal opinion in form and substance reasonably
satisfactory to it from one or more reputable aviation counsel to (or selected
by) the Controlling Creditor (such counsel to be reasonably satisfactory to the
Company) to the effect that (I) such lease will be subject and subordinated to
the Lien of the Security Trustee hereunder and the terms of such lease are
legal, valid and binding, and enforceable against the proposed lessee under
applicable law, subject only to exceptions on enforceability customary in the
U.S., (II) the Security Trustee’s Lien on the Collateral remains an enforceable,
first priority, perfected lien in the U.S. (including, inter alia, that all
applicable registrations are made with the International Registry), and (III)
the Security Trustee will be entitled to the benefits of Section 1110 with
respect to Airframe and/or any Engine; and provided that the Company shall have
paid or made provision reasonably satisfactory to the Security Trustee for the
payment of all reasonable expenses (including reasonable attorneys’ fees) of the
Security Trustee and the Lenders, if any, in connection with such lease; and

10
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



(ix)    lease the Airframe, any Engine, or the Airframe and the Engines or
engines then installed on the Airframe to (A) any foreign air carrier that is at
the inception of such lease principally based in and a domiciliary of a country
listed in Schedule I hereto with which the U.S. maintains normal diplomatic
relations, (B) any manufacturer (or its Affiliate acting under an unconditional
guarantee of such manufacturer) of airframes or engines domiciled in a country
listed in Schedule I hereto, (C) any Government or (D) any foreign air carrier
consented to in writing by the Security Trustee acting on the instructions of
the Controlling Creditor and each Material Original Lender (such consent not to
be unreasonably withheld or delayed); provided that that (x) no Event of Default
shall have occurred and be continuing at the time such transfer of possession or
any such lease is entered into and (y) the Security Trustee receives at the time
of any such lease a legal opinion in form and substance reasonably satisfactory
to it from one or more reputable aviation counsel to (or selected by) the
Controlling Creditor (such counsel to be reasonably satisfactory to the Company)
(such consent not to be unreasonably withheld or delayed) to the effect that (I)
such lease will be subject and subordinated to the Lien of the Security Trustee
hereunder and the terms of such lease are legal, valid and binding, and
enforceable against the proposed lessee under applicable law, subject only to
exceptions on enforceability customary in such country, (II) the Security
Trustee’s Lien on the Collateral remains an enforceable, first priority,
perfected Lien in such jurisdiction (including, inter alia, that all applicable
registrations are made with the International Registry, if applicable),
(III) there exist no possessory rights in favor of the lessee under such lease
under the laws of the country in which such lessee is principally based that
would, upon bankruptcy or insolvency of or other default by the Company, prevent
the taking of possession of any such Engine or the Airframe and any such Engine
or engine by the Security Trustee in accordance with and when permitted by the
terms of Section 5.2 upon the exercise by the Security Trustee of its remedies
under Section 5.2, and (IV) regarding such other matters customary for similar
transactions in such jurisdiction as the Security Trustee shall reasonably
request (including, inter alia, that all applicable registrations are made with
the International Registry, if applicable); and provided that the Company shall
have paid or made provision reasonably satisfactory to the Security Trustee for
the payment of all reasonable expenses (including reasonable attorney’s fees) of
the Security Trustee and the Lenders, if any, in connection with such lease;
provided that the rights of any lessee or other transferee (including a
Permitted Lessee) who receives possession of the Aircraft, the Airframe or any
Engine by reason of a transfer permitted by this Section 3.2(a) (other than the
transfer of an Engine that is deemed a Total Loss) shall be subject and
subordinate to, and any Permitted Lease shall be made expressly subject and
subordinate to, the Security Trustee’s rights to repossess pursuant to Section
5.2 and to avoid, to the extent necessary, such lease upon such repossession,
and the Company shall remain primarily liable hereunder for the performance and
observance of all of the

11
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



terms and conditions of this Security Agreement to the same extent as if such
lease or transfer had not occurred, and any such lease shall include provisions
for the maintenance and insurance of the Aircraft, the Airframe or such Engine
that satisfy in all material respect the requirements of the maintenance and
insurance provisions set forth in this Agreement. No interchange agreement,
pooling agreement, lease or other relinquishment of possession of the Airframe
or any Engine shall in any way discharge or diminish any of the Company’s
obligations hereunder or under any other Basic Agreement. The Company shall not
lease the Airframe or any Engine to any air carrier if at the inception of the
lease such carrier is subject to a proceeding or final order under applicable
bankruptcy, insolvency or reorganization laws, unless consented to by the
Controlling Creditor (such consent not to be unreasonably withheld or delayed).
Any lease by the Company of the Aircraft (including any lease to a Permitted
Lessee) shall prohibit the lessee thereunder from subleasing the Aircraft;
provided, however, that if the lease is to the Airframe Manufacturer or the
Engine Manufacturer (or any Affiliate thereof acting under an unconditional
guarantee of the Airframe Manufacturer or the Engine Manufacturer, as
applicable) such lease is not required to so prohibit the Airframe Manufacturer,
Engine Manufacturer or such Affiliate thereof from subleasing the Aircraft in
accordance with the terms hereof (but shall prohibit any further subleasing).
The Company shall, upon entering into a lease of the Airframe or Engines and
simultaneously with the delivery of the any legal opinion to the Security
Trustee pursuant to Sections 3.2(a)(viii) and 3.2(a)(ix), notify the Security
Trustee of the identity of the lessee and the term of such lease and shall
provide a copy of such lease agreement to the Security Trustee, and to any
Lender upon request therefrom (in either case, with economic and financial
provisions and information deleted therefrom if the Company shall so choose).
The Company shall deliver to the Security Trustee a certificate of the Permitted
Lessee’s insurance broker consistent with Section 3.6 and naming the Security
Trustee (in its individual capacity and as Security Trustee), the Facility
Agents and each Lender (and each of their respective successors, assigns,
affiliates, shareholders, subsidiaries, directors, officers, agents and
employees) as additional insureds prior to such Permitted Lessee taking
possession of the Aircraft.
The Security Trustee, each of the Facility Agents and each of the Lenders hereby
agree, for the benefit of the lessor, conditional vendor or secured party of any
airframe or engine leased to the Company (or any Permitted Lessee) or purchased
or owned by the Company (or any Permitted Lessee) subject to a lease,
conditional sale or other security agreement, that the Security Trustee, each of
the Facility Agents and each of the Lenders will not acquire or claim, as
against such lessor, conditional vendor or secured party, any right, title or
interest in (A) any engine or engines owned by the lessor under such lease or
subject to a security interest in favor of the conditional vendor or secured
party under such lease, conditional sale or other security agreement as the
result of such engine or engines being installed on the Airframe at any time
while such engine or engines are subject to such lease or conditional sale or
other security agreement or (B) any airframe owned by the lessor under such
lease or subject to a security interest in favor of the conditional vendor or
secured

12
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



party under such lease, conditional sale or other security agreement as the
result of any Engine being installed on such airframe at any time while such
airframe is subject to such lease or conditional sale or other security
agreement.
The Company shall assign each lease permitted under Sections 3.2(a)(viii) and
3.2(a)(ix) with a term in excess of one year (including renewals and extensions)
to the Security Trustee as additional security for the obligations secured by
the Collateral, which assignment shall provide that so long as no Event of
Default shall have occurred and be continuing, all payments made under such
lease shall be paid to the Company and, during any period when an Event of
Default shall have occurred and be continuing, shall be paid to the Security
Trustee to be applied against secured obligations that are due and payable or
held as additional collateral hereunder for the obligations secured by the
Collateral. Unless an Event of Default shall have occurred and be continuing,
the Company shall be entitled to exercise all rights as lessor under any such
lease, including with respect to any consent rights thereunder, any amendment
thereto or any defaults thereunder (so long as the exercise of such rights does
not violate the Company’s obligations under this Security Agreement).
The Security Trustee acknowledges that any “wet lease” or other similar
arrangement under which the Company maintains operational control of the
Aircraft shall not constitute a delivery, transfer or relinquishment of
possession for purposes of this Section 3.2(a).
The Company will, upon the request of the Security Trustee, but no more than
twice in any calendar year, provide the Security Trustee with reasonable
information relating to the location and condition of the Airframe and Engines,
including, but not limited to, the manufacturer’s serial numbers and the name of
any lessors of any airframe on which the Engines are installed, the name of any
permitted lessee and the state of registration of the Aircraft.
(b)    Operation and Use. The Company agrees that the Aircraft will not be
maintained, used, serviced, repaired or operated in violation of any law, rule,
regulation or order of any government of any country having jurisdiction over
the Aircraft or in violation of any airworthiness certificate, license or
registration relating to the Aircraft issued by any such government; provided
that the Company shall not be in default under this sentence if it is not
possible for it (or any Permitted Lessee) to comply with the laws of a
jurisdiction other than the United States (or other than any jurisdiction in
which the Aircraft is then registered) because of a conflict with the applicable
laws of the United States (or such jurisdiction in which the Aircraft is then
registered); provided, further, that the Company shall promptly and diligently
provide written notice to the Security Trustee of the occurrence of such
conflict and the steps it deems reasonable to resolve or avoid such conflict,
and the Company shall take such steps to resolve or avoid such conflict (or
cause such steps to be taken) including, if necessary and so deemed reasonable,
the removal of the Aircraft from such other jurisdiction other than the United
States (or other than the jurisdiction in which

13
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



the Aircraft is then registered) creating the conflict; and provided, further,
that, to the extent the Company or any Permitted Lessee is contesting in good
faith the validity or application of any such law, rule, regulation or order in
any manner that does not involve any material risk of sale, forfeiture or loss
of the Aircraft or the Security Trustee’s interest therein, the Company will not
be in default under, or be required to take any action set forth in, this
sentence. The Company will not operate the Aircraft, or permit the Aircraft to
be operated or located, (i) in any area excluded from coverage by any insurance
required by the terms of Section 3.6 or (ii) in any war zone or recognized or,
in the reasonable judgment of the Company, threatened area of hostilities unless
covered by war risk insurance in accordance with Section 3.6, unless in either
clause (i) or (ii), (x) indemnification complying with Section 3.6(a) and (b)
has been provided by a Government or (y) the Aircraft is only temporarily
located in such area as a result of an isolated occurrence or isolated series of
occurrences attributable to hijacking, medical emergency, equipment malfunction,
weather conditions, navigational error or other similar unforeseen circumstances
and the Company or such Permitted Lessee is using its good faith efforts
promptly to remove the Aircraft from such area.
(c)    Maintenance. The Company shall maintain, service, repair and overhaul the
Aircraft (or cause the same to be done) in accordance with a maintenance program
(as approved by the FAA) for Airbus A32[●]-200 aircraft (or at the Company’s
option, in accordance with the aircraft maintenance standards for Airbus
A32[●]-200 aircraft approved by (i) the EASA or the JAA, (ii) the central civil
aviation authority of any of Australia, Canada, France, Germany, Japan, The
Netherlands, New Zealand or the United Kingdom or (iii) any other country with
the prior written consent of the Security Trustee (acting on the consent of the
Controlling Creditor (such consent not to be unreasonably withheld or delayed))
and in the same manner and with the same care used with respect to similar
aircraft and engines owned and operated by the Company or, during the term of
any lease of such Aircraft permitted under this Security Agreement, in the same
manner and with the same care used with respect to similar aircraft and engines
operated by the Permitted Lessee and, in each case, utilized in similar
circumstances, so as to keep the Aircraft in as good operating condition as on
the Advance Date, ordinary wear and tear excepted, and in such condition as may
be necessary to enable the airworthiness certification of the Aircraft to be
maintained in good standing at all times (other than during temporary periods of
storage, during maintenance or modification permitted hereunder or during
periods of grounding by applicable governmental authorities except where such
periods of grounding are the result of the failure by the Company or any
Permitted Lessee to maintain the Aircraft as otherwise required herein) under
the Transportation Code, during such periods in which the Aircraft is registered
under the laws of the United States, or, if the Aircraft is registered under the
laws of any other jurisdiction, the applicable laws of such jurisdiction. The
Company shall maintain or cause to be maintained in the English language all
records, logs and other materials required to be maintained in respect of the
Aircraft by the appropriate authorities in the jurisdiction where the Aircraft
is registered.

14
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



(d)    Identification of Security Trustee’s Interest. The Company agrees to
affix as promptly as practicable and no later than five (5) Business Days after
the Advance Date and thereafter to maintain in the cockpit of the Aircraft, in a
clearly visible location, and (if not prevented by applicable law or regulations
or by any government) on each Engine, a nameplate bearing the inscription
“SUBJECT TO A MORTGAGE AND SECURITY AGREEMENT IN FAVOR OF WILMINGTON TRUST
COMPANY, AS SECURITY TRUSTEE” (such nameplate to be replaced, if necessary, with
a nameplate reflecting the name of any successor Security Trustee).
(e)    Registration. The Company shall cause the Aircraft to remain duly
registered, under the laws of the United States, in the name of the Company;
provided that the Security Trustee shall, at the Company’s expense, execute and
deliver all such documents as the Company or any Permitted Lessee may reasonably
request for the purpose of continuing such registration; provided, further,
that, in connection with a Permitted Lease or the Company’s or its Affiliate’s
operations, the Company may at any time, upon thirty (30) prior days written
notice to the Security Trustee, at no expense or liability to the Lenders, the
Facility Agents or the Security Trustee, register the Aircraft or permit the
Aircraft to be registered under the applicable statutes of any country listed on
Schedule I, or under the laws of any other foreign country if the Controlling
Creditor and each Material Original Lender shall have consented to such country
(such consent not to be unreasonably withheld or delayed), in the name of the
Company or of any nominee of the Company, or, if required by applicable law, in
the name of any other Person (and, following any such foreign registration, may
cause the Aircraft to be re-registered under the laws of the United States);
provided, further, that no such re-registration shall occur unless prior to any
such change in the country of registry of the Aircraft the following conditions
are met, or are waived by the Security Trustee (acting on the consent of the
Controlling Creditor and each Material Original Lender (such consent not to be
unreasonably withheld or delayed)):
(i)    no Event of Default shall have occurred and be continuing at the
effective date of the change in registration; provided that it shall not be
necessary to comply with this condition if the change in registration results in
the registration of such Aircraft under the laws of the United States or if the
Controlling Creditor and each Material Original Lender consent to such change in
registration;
(ii)    the Security Trustee shall have received a legal opinion on or prior to
the date of such change in the country of registry of the Aircraft from one or
more counsel to (or selected by) the Controlling Creditor (such counsel to be
reasonably satisfactory to the Company) to the effect that:
(A)    after giving effect to such change in registration, the Lien of this
Security Agreement shall continue as an enforceable, first priority Lien and
shall be duly perfected Of Record in the new country of

15
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



registration and that all filing, recording or other action necessary to perfect
the Lien of this Security Agreement has been accomplished, including, but not
limited to, any applicable Cape Town registrations (or if such opinion cannot be
given at such time, (x) the opinion shall detail what filing, recording or other
action is necessary and (y) the Security Trustee shall have received a
certificate from a Responsible Officer of the Company that all necessary
preparations to accomplish such filing, recording and other action shall have
been done, and such filing, recording and other action shall be accomplished and
a supplemental opinion to that effect shall promptly be delivered to the
Security Trustee on or prior to the effective date of such change in
registration, if such filings, recordings and other actions may be made prior to
registration in such country, or, if such filings, recordings and other actions
may not be made prior to registration in such country, promptly thereafter),
(B)    the terms of this Security Agreement are legal, valid and binding and
enforceable in such country (subject only to exceptions customary in such
country, provided that, subject to bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally, and to
general principles of equity, any applicable laws limiting the remedies provided
in Section 5.2 of this Security Agreement do not in the opinion of such counsel
make the remedies provided in Section 5.2 of this Security Agreement inadequate
for the practical realization of the rights and benefits provided thereby),
(C)    there are no requirements that the Security Trustee must meet to maintain
the enforceability, priority and perfection of the Lien of this Security
Agreement under the laws of such country (or, if such opinion cannot be given,
the opinion shall detail such requirements and the Company shall cause each of
them to be met),
(D)    all approvals or consents of any government in such country having
jurisdiction required for such change in registration shall have been duly
obtained and shall be in full force,
(E)    it is not necessary, solely as a consequence of the change in
registration and without taking into consideration any other activity of the
Security Trustee, any Facility Agent or any Lender, for the Security Trustee,
any Facility Agent or any Lender (other than as a mortgagee or lender, as the
case may be, as contemplated by the Basic Agreements) to qualify to do business
in such country, and

16
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



(F)    unless the Company has agreed to provide insurance covering the risk of
requisition of use of the Aircraft by the government of such country for so long
as the Aircraft is registered under the laws of such country, the laws of such
country require fair compensation by the government of such country for the loss
of use of the Aircraft in the event of the requisition by such government of
such use; and
(G)    regarding such other matters, customary in such jurisdiction, as the
Security Trustee shall reasonably request.
(iii)    (A) the insurance required to be maintained by this Security Agreement
will be in full force and effect after giving effect to such change in
registration and the Security Trustee shall have received a certificate of the
Company’s or Permitted Lessee’s insurance broker to such effect on or prior to
the date of such change in the country of registry of the Aircraft, (B) the
Security Trustee or the Company shall have agreed to meet the requirements, if
any, detailed in the opinion described in Section 3.2(e)(ii)(A) above, and
(C) the Lenders shall have received assurances reasonably satisfactory to the
Controlling Creditor (which may include a legal opinion) to the effect that such
country would provide substantially equivalent protection for the rights of
lenders in similar transactions as provided under United States law then in
effect (except that in the absence of restrictions under the laws of such
country on rights and remedies of lessors and secured parties similar to those
imposed by Sections 362 and 363 of the United States Bankruptcy Code of 1978, as
amended (11 U.S.C. § 1110), rights and remedies similar to those available under
Section 1110 shall not be required);
(iv)    on or prior to the date of such change in the country of registry of the
Aircraft, the Company shall have provided assurances reasonably satisfactory to
the Security Trustee (acting on the instructions of the Controlling Creditor)
(which may include a legal opinion) that such re-registration will not result in
the imposition by such country of any Taxes on the Security Trustee or any
Lender in connection with or relating to the transactions contemplated by this
Security Agreement that would not have been imposed but for such re-registration
and for which the Company is not required to indemnify under Section 2.9 of the
Loan Agreement, unless the Company agrees to indemnify the Security Trustee and
the Lenders for such Taxes; and
(v)    the Company shall have paid or made provision reasonably satisfactory to
the Security Trustee for the payment of all reasonable expenses (including
reasonable attorneys’ fees) of the Security Trustee and the Lenders in
connection with such change in registration.

17
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



(f)    Performance of Obligations under Basic Agreements. The Company agrees to
perform its obligations under the Basic Agreements.
Section 3.3    Inspection; Financial Information.
(a)    Inspection. At all reasonable times, but upon at least 30 days’ prior
written notice to the Company (unless an Event of Default has occurred and is
continuing, in which case no prior written notice is required), the Security
Trustee or its authorized representative (which may be a Lender) designated in
writing by the Security Trustee (the “Inspection Representative”) to act in lieu
of the Security Trustee under this Section 3.3 (provided that only one
Inspection Representative may be designated at any time, except during the
occurrence and continuation of an Event of Default, in which case up to three
(3) Inspection Representatives may be designated) may, subject to the other
conditions of this Section 3.3(a), inspect the Aircraft and may inspect the
books and records of the Company or, if a Permitted Lease is then in effect, the
applicable Permitted Lessee, in each case, required to be maintained by the FAA
or the applicable government of another jurisdiction in which the Aircraft is
then registered relating to the maintenance of the Aircraft; provided that (i)
the Security Trustee or such Inspection Representative(s), as the case may be,
shall, either be fully insured at no cost to the Company or any Permitted Lessee
in a manner satisfactory to the Company with respect to any risks to such
Inspection Representative(s) incurred in connection with any such inspection or
shall provide to the Company and any Permitted Lessee a written release
satisfactory to the Company with respect to such risks to such Inspection
Representative(s), (ii) any such inspection shall be subject to the safety,
security and workplace rules applicable at the location where such inspection is
conducted and any applicable governmental rules or regulations, (iii) any such
inspection of the Aircraft shall be a visual, walk-around inspection of the
interior and exterior of the Aircraft and shall not include opening any panels,
bays or the like without the Company’s express written consent, which consent
the Company may in its sole discretion withhold, and (iv) no exercise of such
inspection right shall (unless an Event of Default has occurred and is
continuing, in which case the Security Trustee and Inspection Representatives
agree to use their best efforts not to) interfere with the use, operation or
maintenance of the Aircraft by, or the business of, either the Company or such
Permitted Lessee and neither the Company nor such Permitted Lessee shall be
required to undertake or incur any additional liabilities in connection
therewith; provided that if an Event of Default has occurred and is continuing
(x) any such inspection may be made without the prior written notice to the
Company and shall be at the cost and expense of the Company and (y) the Security
Trustee may designate up to three (3) Inspection Representatives. All
information obtained in connection with any such inspection of the Aircraft and
such books and records shall be Confidential Information and shall be treated by
the Security Trustee and the Inspection Representative(s) in accordance with the
provisions of Section 11.14. Any inspection pursuant to this Section 3.3(a)
shall be at the sole risk (including, without limitation, any risk of personal
injury or death) and, provided no Event of Default shall have occurred and be
continuing, expense of the Security

18
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



Trustee or Inspection Representative(s) making such inspection. The Company
will, upon the request of the Security Trustee or the Inspection
Representative(s), as the case may be, at any time, notify the Security Trustee
or Inspection Representative(s), as the case may be, of the time and location of
the next scheduled heavy maintenance visit to be conducted by the Company or any
Permitted Lessee in respect of the Aircraft; provided that the Company or such
Permitted Lessee shall have the right in its sole discretion to cancel,
reschedule or change the location of any maintenance visit of which it shall
have notified the Security Trustee or Inspection Representative(s), as the case
may be, pursuant to this sentence, the Company hereby agreeing to use reasonable
efforts to notify such Security Trustee or Inspection Representative(s), as the
case may be, of any such rescheduling or change. Neither the Security Trustee,
any Lender nor any Inspection Representative(s) shall have any duty to make any
such inspection and shall not incur any liability or obligation by reason of not
making any such inspection. Except during the continuance of an Event of
Default, all inspections by the Security Trustee or the Inspection
Representative(s), as the case may be, provided for under this Section 3.3(a)
shall be limited to one inspection during any calendar year.
(b)    [Reserved.]
Section 3.4    Replacement and Pooling of Parts; Alterations, Modifications and
Additions; Substitution of Engines.
(a)    Replacement of Parts. The Company will promptly replace (or cause to be
replaced) all Parts that may from time to time be incorporated or installed in
or attached to the Airframe or any Engine and that may from time to time become
worn out, lost, stolen, destroyed, seized, confiscated, damaged beyond repair or
rendered permanently unfit for use for any reason whatsoever, except as
otherwise provided in Section 3.4(c) or if the Airframe or an Engine to which a
Part relates has suffered a Total Loss. In addition, the Company or any
Permitted Lessee may remove in the ordinary course of maintenance, service,
repair, overhaul or testing, any Parts, whether or not worn out, lost, stolen,
destroyed, seized, confiscated, damaged beyond repair or rendered permanently
unfit for use; provided that the Company, except as otherwise provided in
Section 3.4(c), will replace such Parts (or cause such Parts to be replaced) as
promptly as practicable. All replacement parts (other than Excluded Equipment)
(“Replacement Parts”) shall be free and clear of all Liens (except for Permitted
Liens and except in the case of replacement property temporarily installed on an
emergency basis (“Emergency Parts”)) and shall have a value and utility at least
equal (but in any event without regard to hours or cycles (except with respect
to landing gear (taken as an entire unit and not as to constituent parts
thereof) and any auxiliary power unit (taken as an entire unit and not as to
constituent parts thereof), which shall take into account hours and cycles)) to
the Parts replaced, assuming such replaced Parts were in the condition and
repair required to be maintained by the terms hereof. Except as otherwise
provided in Section 3.4(c), all Parts at any time removed from the Airframe or
any Engine shall remain

19
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



subject to the Lien of this Security Agreement no matter where located until
such time as such Parts shall be replaced by parts that have been incorporated
or installed in or attached to the Airframe or such Engine and that meet the
requirements for Replacement Parts specified above. Immediately upon any
Replacement Part becoming incorporated or installed in or attached to the
Airframe or any Engine as above provided (except in the case of Emergency
Parts), without further act, (i) the replaced Part shall thereupon be free and
clear of all rights of the Security Trustee and of the Lien of this Security
Agreement and shall no longer be deemed a Part hereunder and (ii) such
Replacement Part shall become a Part subject to the Lien of this Security
Agreement and be deemed a Part of the Airframe or such Engine for all purposes
to the same extent as the Parts originally incorporated or installed in or
attached to the Airframe or such Engine. Upon request of the Company from time
to time, and at the Company’s cost and expense, the Security Trustee shall
execute and deliver to the Company such instrument supplied to it by the Company
releasing any such released Part from the Lien of this Security Agreement. Any
Emergency Part shall be replaced by the Company or any Permitted Lessee as
promptly as practicable with a part that will be a Part satisfying the
requirements for a Replacement Part set forth above.
(b)    Pooling of Parts. Any Part removed from the Airframe or any Engine as
provided in Section 3.4(a) may be subjected by the Company or a Person permitted
to be in possession of the Aircraft to a pooling arrangement customary in the
airline industry entered into in the ordinary course of the Company’s or such
Person’s business; provided that a part meeting the requirements for Replacement
Parts under Section 3.4(a) shall be incorporated or installed in or attached to
the Airframe or such Engine in accordance with Section 3.4(a) promptly after the
removal of such removed Part. In addition, any Replacement Part when
incorporated or installed in or attached to the Airframe or any Engine in
accordance with Section 3.4(a) may be owned by any third party subject to such a
pooling arrangement; provided that the Company at its expense, as promptly
thereafter as practicable, either (i) causes title to such Replacement Part to
vest in the Company free and clear of all Liens (except Permitted Liens) and
thereupon become a Part subject to the Lien of this Security Agreement or
(ii) replaces or causes to be replaced such Replacement Part (or causes such
Replacement Part to be replaced) by incorporating or installing in or attaching
to the Airframe or such Engine a further Replacement Part in the manner
contemplated by Section 3.4(a) whereupon such further Replacement Part shall
become a Part subject to the Lien of this Security Agreement.
(c)    Alterations, Modifications and Additions. The Company will make (or cause
to be made) such alterations and modifications in and additions to the Airframe
and the Engines as may be required from time to time to meet the applicable
requirements of the FAA or any applicable governmental authority of any other
jurisdiction in which the Aircraft may then be registered; provided, however,
that the Company or any Permitted Lessee may, in good faith, contest the
validity or application of any such requirement in any manner that does not
involve any material risk of sale, loss or forfeiture of the Aircraft or the
interest of

20
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



the Security Trustee therein. In addition, the Company or any Permitted Lessee,
at its own expense, may from time to time add further parts or accessories and
make or cause to be made such alterations and modifications in and additions to
the Airframe or any Engine as the Company or such Permitted Lessee may deem
desirable in the proper conduct of its business, including, without limitation,
removal (without replacement) of Parts which the Company or such Permitted
Lessee deems to be obsolete or no longer suitable or appropriate for use on the
Airframe or Engine (for purposes of this Section 3.4(c) called “Obsolete
Parts”); provided that no such alteration, modification, addition or removal
shall materially diminish the value or utility of the Airframe or such Engine,
or impair the condition or airworthiness thereof, below its value, condition,
utility or airworthiness immediately prior to such alteration, modification,
addition or removal, assuming that the Airframe or such Engine was then in the
condition required to be maintained by the terms of this Security Agreement,
except that the value (but not the condition, utility or airworthiness) of the
Aircraft may be reduced by the value of the Obsolete Parts which shall have been
removed, if the aggregate value of all such Obsolete Parts removed from the
Aircraft and not replaced shall not exceed the threshold amount to be agreed by
the parties. All parts (other than Excluded Equipment) incorporated or installed
in or attached or added to the Airframe or any Engine as the result of such
alteration, modification or addition (and all parts in replacement of, or
substitution for, any such parts in accordance with the foregoing) (“Additional
Parts”) shall, without further act, be Parts subject to the Lien of this
Security Agreement. Notwithstanding the foregoing, the Company or any Permitted
Lessee may, at any time, remove any Additional Part from the Airframe or any
Engine if such Part: (i) is in addition to, and not in replacement of or
substitution for, any Part originally incorporated or installed in or attached
to the Airframe or such Engine on the Advance Date or any Part in replacement
of, or substitution for, any such Part, (ii) is not required to be incorporated
or installed in or attached or added to the Airframe or such Engine pursuant to
the first sentence of this Section 3.4(c) or (iii) can be removed from the
Airframe or such Engine without materially diminishing the value, condition,
utility or airworthiness required to be maintained by the terms of this Security
Agreement that the Airframe or such Engine would have had at such time of
removal had such Part never been installed on the Airframe or such Engine. Upon
the removal by the Company or such Permitted Lessee of any Part as permitted by
this Section 3.4(c), such removed Part shall, without further act, be free and
clear of all rights and interests of the Security Trustee and the Lien of this
Security Agreement and shall no longer be deemed a Part hereunder. Upon request
of the Company from time to time, and at the Company’s cost and expense, the
Security Trustee shall execute and deliver to the Company such instrument
supplied to it by the Company releasing any such released Part from the Lien of
this Security Agreement.
(d)    Substitution of Engines. So long as no Event of Default shall have
occurred and be continuing, the Company shall have the right at its option at
any time, on at least 30 days’ prior written notice to the Security Trustee, to
substitute a Replacement Engine for any Engine. In such event, and prior to the
date of such substitution, the Company shall

21
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



replace such Engine hereunder by complying with the terms of Section 3.5(b) to
the same extent as if a Total Loss had occurred with respect to such Engine.
(e)    Excluded Equipment. The Company (or any Permitted Lessee) may install in,
and remove from, the Aircraft any Excluded Equipment, and in any such case, the
Security Trustee will not acquire or claim any right, title or interest in any
such Excluded Equipment as a result of its installation on the Aircraft;
provided that in connection with any removal of Excluded Equipment, the Company
(or such Permitted Lessee) shall repair any damage to the Aircraft caused by
such removal and shall restore the applicable areas from which such Excluded
Equipment was removed to a serviceable condition appropriate for commercial
passenger service by the Company (or such Permitted Lessee).
Section 3.5    Loss, Destruction or Requisition.
(a)    Total Loss with Respect to the Airframe. Upon the occurrence of a Total
Loss with respect to the Airframe or the Airframe and any Engine then installed
thereon, the Company shall forthwith (and, in any event, within fifteen (15)
days after the determination of such occurrence) give the Security Trustee
written notice of such Total Loss, and, within 60 days after the determination
of such occurrence, the Company shall give the Security Trustee written notice
of its election to perform one of the following options (it being agreed that if
the Company shall not have given such notice of election within such 60-day
period, the Company shall be deemed to have elected to perform the option set
forth in the following clause (ii)). The Company may elect either to:
(i)    on or before the Loss Payment Date substitute, as replacement for the
Airframe or Airframe and Engines with respect to which a Total Loss has
occurred, a Replacement Airframe (together with a number of Replacement Engines
equal to the number of Engines, if any, with respect to which the Total Loss
occurred), such Replacement Airframe and Replacement Engines to be free and
clear of all Liens (other than Permitted Liens); provided that if the Company
shall not perform its obligation to effect such substitution under this clause
(i) on or prior to the Loss Payment Date, then the Company shall no later than
on such Loss Payment Date prepay the Notes in full in accordance with Section
2.4(a) of the Loan Agreement; or
(ii)    on or before such Loss Payment Date, prepay the then outstanding Notes
in full in accordance with Section 2.4(a) of the Loan Agreement.
The “Loss Payment Date” with respect to a Total Loss means the Business Day next
succeeding the 90th day following the date of the determination of such Total
Loss.
If the Company elects to substitute a Replacement Airframe (or a Replacement
Airframe and one or more Replacement Engines, as the case may be) the Security
Trustee shall hold

22
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



any insurance proceeds relating to such Total Loss received prior to the Loss
Payment Date, pursuant to Section 3.6(d) hereof. The Company may utilize such
funds on deposit pursuant to Section 3.6(d) to purchase the Replacement Airframe
and Replacement Engines, if any, necessary to comply with the terms of this
Section 3.5(a). The amounts held by the Security Trustee as collateral security
for the Company’s obligations on Loss Payment Date, together with interest or
other earnings on such amounts shall be applied by the Security Trustee on such
date (to the extent not in excess of the amount then due and owing by the
Company) in accordance with Section 4.2 of the Intercreditor Agreement and, to
the extent of such application and payment, shall reduce the amount required to
be paid by the Company on such payment date. To the extent, if any, that such
amounts held by the Security Trustee as collateral security, together with
interest and earnings thereon, exceed the amounts payable by the Company
pursuant to the second preceding sentence, the Security Trustee shall, after
application of such excess amounts to any amounts payable by the Company
pursuant to the immediately succeeding paragraph and so long as no Material
Default or Event of Default shall have occurred and be continuing, pay to the
Company any such excess amounts. If the Company does not elect to substitute a
Replacement Airframe (or a Replacement Airframe and one or more Replacement
Engines, as the case may be) any insurance proceeds received prior to the Loss
Payment Date shall upon expiry of the election to make such substitution be
applied in accordance with Section 3.6(d)(ii).
If the Company elects to substitute a Replacement Airframe (or a Replacement
Airframe and one or more Replacement Engines, as the case may be) the Company
shall, at its sole expense, not later than the Loss Payment Date, (A) cause (i)
a Security Agreement Supplement or such other requisite documents or instruments
for such Replacement Airframe and Replacement Engines, if any, to be delivered
to the Security Trustee for execution and, upon such execution, to be filed for
recordation pursuant to the Transportation Code or the applicable laws of such
other jurisdiction in which the Aircraft may then be registered, (ii) the
International Interest under this Security Agreement and the Security Agreement
Supplement in such Replacement Airframe and Replacement Engines, if any, to be
registered on the International Registry as an International Interest and (iii)
if the Company acquired such Replacement Airframe or Replacement Engines, if
any, after February 28, 2006, such acquisition by it to be registered on the
International Registry as a “contract of sale”, (B) cause a financing statement
or statements with respect to the Replacement Airframe and Replacement Engines,
if any, to be filed in such place or places as necessary in the United States
and cause other requisite documents or instruments to be filed in such place or
places as necessary in such other jurisdiction in which the Aircraft may then be
registered, in order to perfect the Security Trustee’s interest therein,
(C) furnish the Security Trustee with an opinion of the Company’s counsel (which
may be the Company’s General Counsel, a Deputy General Counsel or an Associate
General Counsel or such other internal counsel to the Company as the Company may
determine (which other internal counsel shall be reasonably satisfactory to the
Controlling Creditor)) addressed to the Security Trustee and to each of the
Lenders, to the effect that, upon such replacement, such

23
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



Replacement Airframe and Replacement Engines, if any, will be subject to the
Lien of this Security Agreement (which shall be a first Lien Of Record on the
FAA registry (or such other aircraft registry of the country in which the
Aircraft may then be registered) and the International Registry, subject in each
case to Permitted Liens which, if Of Record on the FAA registry (or such other
aircraft registry) and/or the International Registry, rank behind such first
Lien), (D) furnish the Security Trustee with a certificate signed by a
Responsible Officer of the Company certifying that, upon consummation of such
replacement, no Event of Default will exist hereunder, (E) furnish the Security
Trustee with a certificate of a third-party aircraft engineer or a desk-top
appraisal from a third-party appraiser, certifying or indicating that such
Replacement Airframe has a maintenance-adjusted appraised market value at least
equal to, and any Replacement Engines have a market value and utility at least
equal to (taking into account hours and cycles on such Replacement Engines), and
a year of manufacture no earlier than, the Airframe and Engines, if any, so
replaced, assuming the Airframe and such Engines were in the condition and
repair required by the terms hereof immediately prior to the occurrence of such
Total Loss and that such Replacement Airframe has a year of manufacture no
earlier than the Airframe so replaced, (F) furnish the Security Trustee with
evidence of compliance with the insurance provisions of Section 3.6 with respect
to such Replacement Airframe and Replacement Engines, if any, (G) furnish the
Security Trustee with an opinion of the Company’s counsel (which may be the
Company’s General Counsel, a Deputy General Counsel or an Associate General
Counsel or such other internal counsel to the Company as the Company may
determine (which other internal counsel shall be reasonably satisfactory to the
Controlling Creditor)) to the effect that the Security Trustee will be entitled
to the benefits of Section 1110 with respect to such Replacement Airframe and
Replacement Engines, if any; provided that (i) such opinion need not be
delivered to the extent that the benefits of Section 1110 were not, by reason of
a change in law or governmental or judicial interpretation thereof, available to
the Security Trustee with respect to the Aircraft immediately prior to such
substitution and (ii) such opinion may contain qualifications and assumptions of
the tenor contained in the opinion of the Company’s counsel delivered pursuant
to Section 3.1(g) of the Loan Agreement on the Advance Date and such other
qualifications and assumptions as shall at the time be customary in opinions
rendered in comparable circumstances, and (H) furnish the Security Trustee with
a copy of a bill of sale (or other evidence) reflecting the Company’s title to
such Replacement Airframe and Replacement Engines, if any. In addition, to the
extent any manufacturer’s warranties relating to such Replacement Airframe are
assignable, the Company will use its reasonable efforts to assign the same to
the Security Trustee to the same extent as the warranties of the Airframe
Manufacturer are assigned hereunder. In the case of each Replacement Airframe
and Replacement Engine, if any, subjected to the Lien of this Security Agreement
under this Section 3.5(a), promptly upon the registration of such Replacement
Aircraft and the recordation of the Security Agreement Supplement covering such
Replacement Airframe and Replacement Engines, if any, pursuant to the
Transportation Code (or pursuant to the applicable law of such other
jurisdiction in which such Replacement Airframe and Replacement Engines, if any,
are to be registered), and the registration on the

24
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



International Registry described in clause (A) above, the Company will cause to
be delivered to the Security Trustee (1) an opinion of the Company’s counsel
(which may be the Company’s General Counsel, a Deputy General Counsel or an
Associate General Counsel or such other internal counsel to the Company as the
Company may determine (which other internal counsel shall be reasonably
satisfactory to the Controlling Creditor)) addressed to the Security Trustee,
the Facility Agents and the Lenders as to the due registration of such
Replacement Aircraft and the due recordation of such Security Agreement
Supplement or such other requisite documents or instruments and the validity,
enforceability and perfection of the security interest in such Replacement
Airframe and the Replacement Engines, if any, granted to the Security Trustee
under this Security Agreement and (2) an opinion of Aviation Counsel as to such
registration, recordation and perfection.
For all purposes hereof, upon the attachment of the Lien of this Security
Agreement thereto, such Replacement Airframe and Replacement Engines, if any,
shall become part of the Collateral, such Replacement Airframe shall be deemed
an “Airframe” as defined herein, and each such Replacement Engine, if any, shall
be deemed an “Engine” as defined herein. Upon such attachment of the Lien of
this Security Agreement, the Security Trustee shall execute and deliver to the
Company an appropriate instrument releasing such replaced Airframe and Engines,
if any, installed thereon at the time such Total Loss occurred, all proceeds
(including, without limitation, insurance proceeds), the Warranty Rights in
respect of such replaced Airframe and Engines, if any, and all rights relating
to the foregoing from the Lien of this Security Agreement and assigning to the
Company all claims against third Persons for damage to or loss of such replaced
Airframe and Engines, if any, arising from the Total Loss, and will take such
actions as may be requested by the Company or the Security Trustee to cancel or
release any International Interest of the Security Trustee registered with the
International Registry in relation to such replaced Airframe and Engines, if
any, with respect to which such Total Loss occurred.
In the event that, after a Total Loss, the Company performs the option set forth
in clause (ii) of the first paragraph of this Section 3.5(a), the Security
Trustee shall execute and deliver to the Company an appropriate instrument
releasing the Aircraft subject to such Total Loss, all proceeds (including,
without limitation, insurance proceeds), the Warranty Rights in respect of the
Aircraft and all rights relating to the foregoing from the Lien of this Security
Agreement and assigning to the Company all claims against third Persons for
damage to or loss of the Airframe and Engines arising from the Total Loss, and
will take such actions as may be requested by the Company or the Security
Trustee to cancel or release any International Interest of the Security Trustee
registered with the International Registry in relation to the Airframe and
Engines, if any, with respect to which such Total Loss occurred.
(b)    Total Loss with Respect to an Engine. Upon the occurrence of a Total Loss
with respect to an Engine under circumstances in which there has not occurred a
Total Loss

25
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



with respect to the Airframe, the Company shall give the Security Trustee prompt
written notice thereof and shall, within 90 days after the determination of the
occurrence of such Total Loss, cause to be subjected to the Lien of this
Security Agreement, as replacement for such Engine with respect to which such
Total Loss occurred, a Replacement Engine free and clear of all Liens (other
than Permitted Liens) and having a market value and utility at least equal to
(taking into account hours and cycles on such Engine), and being in as good
operating condition as, such Engine with respect to which such Total Loss
occurred, assuming such Engine was of the value and utility and in the condition
and repair required by the terms hereof immediately prior to the occurrence of
such Total Loss.
Prior to or at the time of any replacement under this Section 3.5(b), the
Company will (i) cause (x) a Security Agreement Supplement covering such
Replacement Engine to be delivered to the Security Trustee for execution and,
upon such execution, to be filed for recordation pursuant to the Transportation
Code or the applicable laws of such other jurisdiction in which the Aircraft may
be registered, (y) the International Interest under this Security Agreement and
such Security Agreement Supplement in such Replacement Engine to be registered
on the International Registry as an International Interest and (z) if the
Company acquired such Replacement Engine after February 28, 2006, such
acquisition by it to be registered on the International Registry as a “contract
of sale”, (ii) cause a financing statement or statements with respect to such
Replacement Engine to be filed in such place or places as necessary in the
United States and cause other requisite documents or instruments to be filed in
such place or places as necessary in such other jurisdiction in which the
Aircraft may then be registered, in order to perfect the Security Trustee’s
interest therein, (iii) furnish the Security Trustee with an opinion of the
Company’s counsel (which may be the Company’s General Counsel, a Deputy General
Counsel or an Associate General Counsel or such other internal counsel to the
Company as the Company may determine (which other internal counsel shall be
reasonably satisfactory to the Controlling Creditor)) addressed to the Security
Trustee and to each of the Lenders, to the effect that, upon such replacement,
such Replacement Engine will be subject to the Lien of this Security Agreement
(which shall be a first Lien Of Record on the FAA registry (or such other
aircraft registry of the country in which the Aircraft may then be registered)
and the International Registry, subject in each case to Permitted Liens which,
if Of Record on the FAA registry (or such other aircraft registry) and/or the
International Registry, rank behind such first Lien), (iv) furnish the Security
Trustee with evidence of compliance with the insurance provisions of Section 3.6
hereof with respect to such Replacement Engine and (v) furnish the Security
Trustee with a copy of a bill of sale (or other evidence) reflecting the
Company’s title to such Replacement Engine. In the case of each Replacement
Engine subjected to the Lien of this Security Agreement under this Section
3.5(b), promptly upon the recordation of the Security Agreement Supplement or
such other requisite documents or instruments covering such Replacement Engine
pursuant to the Transportation Code (or pursuant to the applicable law of such
other jurisdiction in which the Aircraft is registered) and the registration on
the International Registry described in clause (i) above, the Company will cause
to be delivered

26
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



to the Security Trustee (1) an opinion of counsel to the Company (which may be
the Company’s General Counsel, a Deputy General Counsel or an Associate General
Counsel or such other internal counsel to the Company as the Company may
determine (which other internal counsel shall be reasonably satisfactory to the
Controlling Creditor)) addressed to the Security Trustee and the Lenders as to
the due recordation of such Security Agreement Supplement or such other
requisite documents or instruments and the validity and perfection of the
security interest in the Replacement Engine granted to the Security Trustee
under this Security Agreement and (2) an opinion of Aviation Counsel as to such
registration, recordation and perfection. For all purposes hereof, upon the
attachment of the Lien of this Security Agreement thereto, the Replacement
Engine shall become part of the Collateral and shall be deemed an “Engine” as
defined herein. Upon such attachment of the Lien of this Security Agreement, the
Security Trustee shall execute and deliver to the Company an appropriate
instrument releasing such replaced Engine, any proceeds (including, without
limitation, insurance proceeds), the Warranty Rights in respect of such replaced
Engine and all rights relating to any of the foregoing from the Lien of this
Security Agreement and assigning to the Company all claims against third Persons
for damage to or loss of such Engine arising from the Total Loss, and will take
such actions as may be requested by the Company or the Security Trustee to
cancel or release any International Interest of the Security Trustee registered
with the International Registry in relation to the Engine with respect to which
such Total Loss occurred.
(c)    Application of Payments for Total Loss from Requisition of Title or Use.
Any payments (other than insurance proceeds the application of which is provided
for in Section 3.6) received at any time by the Company or by the Security
Trustee from any government or other Person with respect to a Total Loss to the
Airframe or any Engine will be applied as follows:
(i)    if such payments are received with respect to the Airframe (or the
Airframe and the Engines installed on the Airframe) that has been or is being
replaced by the Company pursuant to Section 3.5(a), such payments shall be paid
over to, or retained by, the Security Trustee, and upon completion of such
replacement shall be paid over to, or retained by, the Company;
(ii)    if such payments are received with respect to the Airframe (or the
Airframe and the Engines installed on the Airframe) that has not been and will
not be replaced pursuant to Section 3.5(a), so much of such payments remaining
after reimbursement of the Security Trustee for its costs and expenses as shall
not exceed the amounts required to be paid by the Company pursuant to Section
2.4(a) of the Loan Agreement shall be applied in reduction of the Company’s
obligation to pay such amounts, if not already paid by the Company to the
Security Trustee, or, if already paid by the Company, shall be applied to
reimburse the Company for its

27
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



payment of such amounts, and the balance, if any, of such payment remaining
thereafter will be paid over to, or retained by, the Company; and
(iii)    if such payments are received with respect to an Engine with respect to
which a Total Loss has occurred (or been deemed to occur) under circumstances in
which Section 3.5(b) shall be applicable, so much of such payments remaining
after reimbursement of the Security Trustee for its costs and expenses shall be
paid over to, or retained by, the Company; provided that the Company shall have
fully performed the terms of Section 3.5(b) with respect to the Total Loss for
which such payments are made.
(d)    Requisition for Use or Hire by the Government of the Airframe and the
Engines Installed Thereon. In the event of the requisition for use or hire by
any Government, including, without limitation, pursuant to the CRAF Program, or
by the government of the country of registry of the Aircraft of the Airframe and
the Engines or engines installed on the Airframe that does not constitute a
Total Loss, all of the Company’s rights and obligations under this Security
Agreement with respect to the Airframe and such Engines shall continue to the
same extent as if such requisition had not occurred; provided that,
notwithstanding the foregoing, the Company’s obligations other than payment
obligations shall only continue to the extent feasible. All payments received by
the Company or the Security Trustee from such Government or government for such
use of the Airframe and Engines or engines shall be paid over to, or retained
by, the Company.
(e)    Requisition for Use or Hire by the Government of an Engine not Installed
on the Airframe. In the event of the requisition for use or hire by any
Government or the government of the country of registry of the Aircraft of any
Engine not then installed on the Airframe, the Company will replace such Engine
by complying with the terms of Section 3.5(b) to the same extent as if a Total
Loss had occurred with respect to such Engine. Upon such replacement, any
payments received by the Company or the Security Trustee from such Government or
government with respect to such requisition shall be paid over to, or retained
by, the Company.
(f)    Application of Payments During Existence of an Event of Default. Any
amount referred to in Section 3.5 that is payable to or retainable by the
Company shall not be paid to or retained by the Company if at the time of such
payment or retention an Event of Default shall have occurred and be continuing,
but subject to Section 10.1, shall be held by or paid over to the Security
Trustee as security for the obligations of the Company under this Security
Agreement and applied against the Company’s payment obligations hereunder when
and as they become due and payable or in accordance with Section 4.1, as
applicable. At such time as there shall not be continuing any such Event of
Default, such amount, to the extent not previously so applied against the
Company’s payment obligations or not previously released pursuant to Section
10.1, shall be paid to the Company.

28
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



Section 3.6    Insurance.
(a)    Aircraft Liability Insurance. (vi) Except as provided in clause (ii) of
this subsection (a) and subject to the rights to establish and maintain self
insurance by way of deductibles specified in Section 3.6(c), the Company will
carry, or cause to be carried, at no expense to the Security Trustee, the
Facility Agents or any Lender, aircraft liability insurance (including, but not
limited to, passenger liability, bodily injury, personal injury, property damage
liability exclusive of manufacturer’s product liability insurance and, if and to
the extent available from the FAA or the commercial markets, war risk and allied
perils insurance) and contractual liability insurance with respect to the
Aircraft (A) in amounts per occurrence that are not less than the aircraft
liability insurance applicable to similar aircraft and engines owned and
operated by the Company on which the Company carries insurance (or, in the case
of a lease to a Permitted Lessee, operated by such Permitted Lessee on which
such Permitted Lessee carries insurance); provided that such aircraft liability
insurance (including self-insurance specified in subsection (c) below) shall not
be less than the amounts per occurrence certified in the insurance report
delivered to the Security Trustee, the Facility Agents and the Lenders on the
Advance Date, (B) of the type usually carried by corporations engaged in the
same or similar business, similarly situated with the Company or such Permitted
Lessee and operating similar aircraft and engines and covering risks of the kind
customarily insured against by the Company or such Permitted Lessee and (C) that
is maintained in effect with insurers of recognized responsibility. Any policies
of insurance carried in accordance with this Section 3.6(a) and any policies
taken out in substitution or replacement for any of such policies shall (A) name
the Security Trustee (in its individual capacity and as Security Trustee), the
Facility Agents and each Lender (and each of their respective successors,
assigns, affiliates, shareholders, subsidiaries, directors, officers, agents and
employees), as their respective Interests (as defined below in this Section 3.6)
may appear, as additional insureds, (B) subject to the conditions of clause (C)
below, provide that, in respect of the interests of the Security Trustee, the
Facility Agents and each Lender in such policies, the insurance shall not be
invalidated by any action or inaction of the Company or, if applicable, any
Permitted Lessee and shall insure the Security Trustee’s, each Facility Agent’s
and each Lender’s respective Interests as they appear, regardless of any breach
or violation of any warranty, declaration or condition contained in such
policies by the Company or, if applicable, such Permitted Lessee, (C) provide
that, except to the extent not provided for by the war risk and allied perils
insurance provider, if such insurance is canceled for any reason whatsoever, or
if any change is made in the policy that reduces the amount of insurance
certified in the insurance report delivered on the Advance Date to the Security
Trustee, the Facility Agents or any Lender or if such insurance is allowed to
lapse for nonpayment of premium, such cancellation, change or lapse shall not be
effective as to the Security Trustee, the Facility Agents or any Lender for 30
days (seven (7) days, or such other period as is customarily available in the
industry, in the case of any war risk or allied perils coverage) after receipt
by the Security Trustee, the Facility Agents or such Lender, respectively, of
written notice from such insurers of such cancellation, change or

29
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



lapse, (D) provide that none of the Security Trustee, any Facility Agent or any
Lender shall have any obligation or liability for premiums, commissions,
assessments or calls in connection with such insurance, (E) provide that the
insurers shall waive any rights of (1) set off, counterclaim or any other
deduction, whether by attachment or otherwise, in respect of any liability of
the Security Trustee, any Facility Agent or any Lender to the extent of any
moneys due to the Security Trustee, such Facility Agent or such Lender and
(2) subrogation against the Security Trustee, any Facility Agent or any Lender
to the extent that the Company has waived its rights by its agreements to
indemnify such party pursuant to the Basic Agreements, (F) be primary without
right of contribution from any other insurance that may be carried by the
Security Trustee, any Facility Agent or any Lender with respect to its Interests
as such in the Aircraft and (G) expressly provide that all of the provisions
thereof, except the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured. “Interests” as used in this
Section 3.6(a) and in Section 3.6(b) with respect to any Person means the
interests of such Person in its individual capacity as Security Trustee,
Facility Agent or Lender, as the case may be, in the transactions contemplated
by the Basic Agreements. In the case of a lease or contract with any Government
in respect of the Aircraft or any Engine, or in the case of any requisition for
use or hire of the Aircraft or any Engine by any Government, a valid agreement
by such Government to indemnify the Company, or an insurance policy issued by
such Government, against the risks that the Company is required hereunder to
insure against shall be considered adequate insurance for purposes of this
Section 3.6(a) to the extent of the risks (and in the amounts) that are the
subject of such indemnification or insurance. To the extent that the war risk
and allied perils insurance provider does not provide for provision of direct
notice to the Security Trustee, the Facility Agents or the Lenders of
cancellation, change or lapse in the insurance as required hereunder, the
Company hereby agrees that upon receipt of notice of any thereof from such
insurance provider it shall give the Security Trustee, the Facility Agents and
the Lenders immediate notice of each cancellation or lapse of, or material
change to, such insurance.
(ii)    During any period that the Airframe or an Engine, as the case may be, is
on the ground and not in operation, the Company (or, if applicable, the
Permitted Lessee) may carry or cause to be carried as to such non-operating
Airframe or Engine, in lieu of the insurance required by clause (i) above, and
subject to self insurance by way of deductibles to the extent permitted by
subsection (c) of this Section 3.6, insurance otherwise conforming with the
provisions of said clause (i) except that: (A) the amounts of coverage shall not
be required to exceed the amounts of airline liability insurance from time to
time applicable to airframes or engines owned or leased by the Company (or, in
the case of a lease to a Permitted Lessee, such Permitted Lessee) of the same
type as such non-operating Airframe or Engine and that are on the ground and not
in operation and (B) the scope of the risks covered and the type of insurance
shall be the same as from time to time shall be applicable to airframes or
engines owned or leased by the Company (or such Permitted Lessee) of the same
type as such non-operating Airframe or Engine and that are on the ground and not
in operation.

30
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



(b)    Insurance Against Loss or Damage to Aircraft. (iv) Except as provided in
clause (ii) of this subsection (b), and subject to the rights to establish and
maintain self insurance by way of deductibles specified in Section 3.6(c), the
Company (or, if applicable, the Permitted Lessee) shall maintain, or cause to be
maintained, in effect with insurers of recognized responsibility, at no expense
to the Security Trustee, any Facility Agent or any Lender, all risk aircraft
hull insurance covering the Aircraft and all risk coverage with respect to any
Engines or Parts while removed from the Aircraft (including, but not limited to,
war risk and allied perils insurance, if and to the extent available from the
FAA or the commercial markets) that is of the type and in substantially the
amount usually carried by corporations engaged in the same or similar business
and similarly situated with the Company or such Permitted Lessee and operating
similar aircraft and engines; provided that (A) such insurance (including self
insurance by way of deductibles to the extent permitted by subsection (c) of
this Section 3.6) shall at all times, while the Aircraft is subject to this
Security Agreement, be for an amount not less than the Insured Amount, (B) such
insurance need not cover an Engine while attached to an airframe not owned,
leased or operated by the Company or such Permitted Lessee and (C) with respect
to hull and hull-war risk insurance only, such insurance shall contain a 50/50
Clause per Lloyd’s Aviation Underwriters’ Association Standard Policy Form AVS
103; provided, further that, so long as an Engine is attached to an aircraft
other than the Aircraft, (x) such Engine shall be insured in accordance with the
terms of this Security Agreement, (y) the insured amount with respect to such
aircraft shall be increased, if necessary, by the value of the Engine and (z)
such insurance shall name the Secured Parties as additional insureds in such
insurance policy. Any policies carried in accordance with this Section 3.6(b)
and any policies taken out in substitution or replacement for any such policies
shall (A) provide that any insurance proceeds up to the Loan Amount relating to
the Aircraft, payable for any loss or damage constituting a Total Loss with
respect to the Aircraft and any insurance proceeds in excess of a threshold
amount to be agreed by the parties up to the amount of the Loan Amount for any
loss or damage to the Aircraft (or Engines) not constituting a Total Loss with
respect to the Aircraft, shall be paid to the Security Trustee as long as this
Security Agreement shall not have been discharged, and that all other amounts
shall be payable to the Company, unless the insurer shall have received notice
that an Event of Default shall have occurred and be continuing, in which case
all insurance proceeds for any loss or damage to the Aircraft (or Engines) up to
the Loan Amount shall be payable to the Security Trustee, except in the case of
a loss with respect to an Engine installed on an airframe other than the
Airframe, in which case the Company (or any Permitted Lessee) shall endeavor to
arrange for any payment of insurance proceeds in respect of such loss to be held
for the account of Security Trustee whether such payment is made to the Company
(or any Permitted Lessee) or any third party, (B) subject to the conditions of
clause (C) below, provide that, in respect of the interests of the Security
Trustee, each Facility Agent and each Lender in such policies, the insurance
shall not be invalidated by any action or inaction of the Company or, if
applicable, any Permitted Lessee and shall insure the Security Trustee’s, each
Facility Agent’s and each Lender’s respective Interests as they appear,
regardless of any breach or violation of any

31
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



warranty, declaration or condition contained in such policies by the Company or,
if applicable, such Permitted Lessee, (C) provide that, except to the extent not
provided by the war risk and allied perils insurance provider, if such insurance
is canceled for any reason whatsoever, or if any change is made in the policy
that reduces the amount of insurance certified in the insurance report delivered
on the Advance Date to the Security Trustee, any Facility Agent or any Lender or
if such insurance is allowed to lapse for nonpayment of premium, such
cancellation, change or lapse shall not be effective as to the Security Trustee
or any Lender for 30 days (seven days, or such other period as is customarily
available in the industry, in the case of any war risk or allied perils
coverage) after receipt by the Security Trustee, such Facility Agent or such
Lenders, respectively, of written notice from such insurers of such
cancellation, change or lapse, (D) provide that none of the Security Trustee,
any Facility Agent or any Lender shall have any obligation or liability for
premiums, commissions, assessments or calls in connection with such insurance,
(E) provide that the insurers shall waive any rights of (1) set off,
counterclaim or any other deduction, whether by attachment or otherwise, in
respect of any liability of the Security Trustee, any Facility Agent or any
Lender to the extent of any moneys due to the Security Trustee, such Facility
Agent or such Lender and (2) subrogation against the Security Trustee, any
Facility Agent or any Lender to the extent that the Company has waived its
rights by its agreements to indemnify such party pursuant to the Basic
Agreements and (F) be primary without right of contribution from any other
insurance that may be carried by the Security Trustee, any Facility Agent or any
Lender with respect to its interests as such in the Aircraft. In the case of a
lease or contract with any Government in respect of the Aircraft or any Engine,
or in the case of any requisition for use or hire of the Aircraft or any Engine
by any Government, a valid agreement by such Government to indemnify the
Company, or an insurance policy issued by such Government, against any risks
that the Company is required hereunder to insure against shall be considered
adequate insurance for purposes of this Section 3.6(b) to the extent of the
risks (and in the amounts) that are the subject of such indemnification or
insurance. In the case of a loss with respect to an engine (other than an
Engine) installed on the Airframe, the Security Trustee shall hold any payment
to it of any insurance proceeds in respect of such loss for the account of the
Company or any other third party that is entitled to receive such proceeds. To
the extent that the war risk and allied perils insurance provider does not
provide for provision of direct notice to the Security Trustee, the Facility
Agents or the Lenders of cancellation, change or lapse in the insurance as
required hereunder, the Company hereby agrees that upon receipt of notice of any
thereof from such insurance provider it shall give the Security Trustee, the
Facility Agents and the Lenders immediate notice of each cancellation or lapse
of, or material change to, such insurance.
(ii)    During any period that the Airframe or an Engine, as the case may be, is
on the ground and not in operation, the Company may carry or cause to be carried
as to such non-operating Airframe or Engine, in lieu of the insurance required
by clause (i) above, and subject to self insurance by way of deductibles to the
extent permitted by subsection (c) of this Section 3.6, insurance otherwise
conforming with the provisions of said clause (i) except

32
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



that the scope of the risks covered and the type of insurance shall be the same
as from time to time applicable to airframes or engines owned or leased by the
Company (or, if a Permitted Lease is then in effect, by the Permitted Lessee) of
the same type as such non-operating Airframe or Engine and that are on the
ground and not in operation; provided that, subject to self insurance by way of
deductibles to the extent permitted by subsection (c) of this Section 3.6, the
Company or such Permitted Lessee shall maintain insurance against risk of loss
or damage to such non-operating Airframe or Engine in an amount at least equal
to the Insured Amount relating thereto during such period that the Airframe or
Engine is on the ground and not in operation.
(c)    Deductibles. The Company (or, if applicable, any Permitted Lessee) may
from time to time self insure, by way of deductible, to the extent of (1) any
deductible per occurrence that, in the case of the Aircraft, is not in excess of
the amount customarily allowed as a deductible in the industry or is required to
facilitate claims handling or (2) any applicable mandatory minimum per aircraft
(or if applicable per annum or other period) hull insurance deductibles imposed
by the aircraft or hull insurers.
(d)    Application of Insurance Payments. All losses will be adjusted by the
Company or, if applicable, any Permitted Lessee with the insurers. As between
the Security Trustee and the Company, it is agreed that all insurance payments
received under policies required to be maintained by the Company under Section
3.6(b), exclusive of any payments received in excess of the Loan Amount from
such policies, as the result of the occurrence of a Total Loss with respect to
the Airframe or an Engine will be applied as follows:
(i)    if such payments are received with respect to the Airframe (or the
Airframe and any Engines installed on the Airframe) that has been or is being
replaced by the Company pursuant to Section 3.5(a), such payments shall be paid
over to, or retained by, the Security Trustee, and upon completion of such
replacement be paid over to, or retained by, the Company;
(ii)    if such payments are received with respect to the Airframe (or the
Airframe and any Engines installed on the Airframe) that has not been and will
not be replaced pursuant to Section 3.5(a), so much of such payments remaining
after reimbursement of the Security Trustee for its costs and expenses as shall
not exceed the amounts required to be paid by the Company pursuant to Section
2.4(a) of the Loan Agreement (and in accordance with Section 4.2 of the
Intercreditor Agreement) shall be applied in reduction of the Company’s
obligation to pay such amounts, if not already paid by the Company, or, if
already paid by the Company, shall be applied to reimburse the Company for its
payment of such amounts and the balance, if any, of such payment remaining
thereafter will be paid over to, or retained by, the Company; and

33
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



(iii)    if such payments are received with respect to an Engine with respect to
which a Total Loss has occurred (or been deemed to occur) under the
circumstances in which Section 3.5(b) shall be applicable, so much of such
payments remaining after reimbursement of the Security Trustee for its costs and
expenses shall be paid over to, or retained by, the Company; provided that the
Company shall have fully performed the terms of Section 3.5(b) with respect to
the Total Loss for which such payments are made.
Unless a Material Default or Event of Default has occurred and is continuing,
the insurance payment of any property damage loss received under policies
maintained by the Company (or, if applicable, by the Permitted Lessee) in excess
of the Loan Amount shall be paid to the Company (or such Permitted Lessee).
The insurance payments for any loss or damage to the Airframe or an Engine not
constituting a Total Loss with respect to the Airframe or such Engine will be
applied in payment (or to reimburse the Company) for repairs or for replacement
property in accordance with the terms of Sections 3.2 and 3.4, and any balance
remaining after compliance with such Sections with respect to such loss or
damage shall be paid to the Company. Any amount referred to in the preceding
sentence or in clause (i), (ii) or (iii) of the second preceding paragraph that
is payable to the Company shall not be paid to the Company (or, if it has been
previously paid directly to the Company, shall not be retained by the Company)
if at the time of such payment an Event of Default shall have occurred and be
continuing, but, subject to Section 10.1, shall be paid to and held by the
Security Trustee, as security for the obligations of the Company under this
Security Agreement and, if applicable, applied in accordance with Section 4.1
and at such time as there shall not be continuing any such Event of Default,
such amount, to the extent not theretofore applied as provided herein or
released pursuant to Section 10.1, shall be paid to the Company.
(e)    Reports and Certificates, Etc. On or before the Advance Date, and
annually upon renewal of the insurance coverage required pursuant to this
Section 3.6, the Company will furnish (or cause to be furnished) to the Security
Trustee, the Facility Agents and the Lenders a certificate signed by a firm of
independent aircraft insurance brokers appointed by the Company (which firm may
be in the regular employ of the Company), certifying as to the insurance then
carried and maintained with respect to the Aircraft; provided that all
information contained in such certificate shall be Confidential Information and
shall be treated as such by the Security Trustee, each Facility Agent and each
Lender and each of their affiliates and their respective officers, directors,
agents and employees in accordance with the provisions of Section 11.14. The
Company will cause such firm to agree to advise the Security Trustee, the
Facility Agents and the Lenders in writing of any default in the payment of any
premium or of any other act or omission on the part of the Company or, if
applicable, any Permitted Lessee of which such firm has knowledge and that might
invalidate or render unenforceable, in whole or in part, any insurance on the
Aircraft. The Company

34
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



will also cause such firm to advise the Security Trustee, each Facility Agent
and each Lender in writing as promptly as practicable after such firm acquires
knowledge that an interruption of any insurance carried and maintained on the
Aircraft pursuant to this Section 3.6 will occur.
(f)    Salvage Rights; Other. All salvage rights to the Airframe and each Engine
shall remain with the Company’s insurers or the applicable Permitted Lessee’s
insurers, as the case may be, at all times. Nothing in this Section 3.6 shall
limit or prohibit the Security Trustee, any Facility Agent, any Lender or the
Company from obtaining insurance for its own account with respect to the
Airframe or any Engine, and any proceeds payable thereunder shall be payable as
provided in the insurance policy relating thereto; provided that no such
insurance may be obtained which would limit or otherwise adversely affect the
coverage or amounts payable under, or increase the premiums for, any insurance
required to be maintained pursuant to this Section 3.6 or any other insurance
maintained by the Company (or any Permitted Lessee) with respect to the Aircraft
or any other aircraft in the fleet of the Company (or such Permitted Lessee).



























35
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



ARTICLE IV    

RECEIPT, DISTRIBUTION AND APPLICATION
OF PROCEEDS FROM THE COLLATERAL
Section 4.1    Application of Proceeds from the Collateral. After an Event of
Default shall have occurred and be continuing, and the unpaid principal of all
Notes then outstanding and accrued interest thereon shall have become (or be
deemed to be) due and payable, or the Controlling Creditor shall have instructed
the Security Trustee to pursue remedies pursuant to Section 5.2, the Security
Trustee shall apply any payments received, any amounts then held and any amounts
realized by the Security Trustee with respect to the Collateral as specified in
Section 4.3 of the Intercreditor Agreement.
ARTICLE V    

REMEDIES OF THE
SECURITY TRUSTEE UPON AN EVENT OF DEFAULT
Section 5.1    [Reserved.]
Section 5.2    Remedies.
(a)    Remedies Available. Upon the occurrence of any Event of Default and at
any time thereafter so long as the same shall be continuing and subject to
Section 3.4 of the Intercreditor Agreement, the Security Trustee (in accordance
with Article VI) may, and upon the written instructions of the Controlling
Creditor, the Security Trustee shall, do one or more of the following to the
extent permitted by, and subject to compliance with the mandatory requirements
of, applicable law then in effect (provided, however, that during any period the
Aircraft is subject to the CRAF Program in accordance with the provisions of
Section 3.2(a) and is in possession of the U.S. government or an agency or
instrumentality of the United States, the Security Trustee shall not, on account
of any Event of Default, be entitled to exercise any of the remedies specified
in the following clause (ii) in such manner as to limit the Company’s control
under this Security Agreement (or any Permitted Lessee’s control under any lease
permitted by the terms of this Security Agreement) of the Airframe or any
Engines installed thereon, unless at least 60 days’ (or such lesser period as
may then be applicable under the Military Airlift Command Program of the U.S.
government) written notice of default hereunder shall have been given by the
Security Trustee by registered or certified mail to the Company (and any such
Permitted Lessee) with a copy addressed to the Contracting Office Representative
or other appropriate person for the Military Airlift Command of the United
States Air Force under any contract with the Company or any Permitted Lessee
relating to the Aircraft):

36
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



(i)    declare by written notice to the Company to be forthwith due and payable
the sum of (A) the aggregate unpaid principal amount of the Notes, plus (B) the
amount of accrued but unpaid interest on the Notes, plus (C) Breakage Costs, if
any, plus (D) Liquidity Breakage, if any, plus (E) all other sums then owing by
the Company hereunder, under the Notes and under the other Basic Agreements (but
for the avoidance of doubt, without Premium Fee or other premium or penalty),
without any other presentment, demand, protest, notice or any other formality,
all of which are hereby waived; provided that if an Event of Default referred to
in Section 6.1(g), (h), (i) or (j) of the Loan Agreement shall have occurred,
then in every such case (V) the aggregate unpaid principal amount of the Notes,
plus (W) the amount of accrued but unpaid interest on the Notes, plus
(X) Breakage Costs, if any, plus (Y) Liquidity Breakage, if any, plus (Z) all
other sums then owing by the Company hereunder, under the Notes and under the
other Basic Agreements (but for the avoidance of doubt, without Prepayment Fee
or other premium or penalty), shall immediately and without further act become
due and payable, without presentment, demand, protest, notice or any other
formality, all of which are hereby waived; and
(ii)    (A) cause the Company, upon the written demand of the Security Trustee,
at the Company’s expense, to deliver promptly, and the Company shall deliver
promptly, all or such part of the Airframe or any Engine (together with all
flight records, logs, manuals, maintenance data and inspection, modification and
overhaul records and other documents at any time required to be maintained with
respect to the Airframe or Engine (or part thereof), in accordance with the
rules and regulations of the FAA if the Aircraft is registered under the laws of
the United States or the rules and regulations of the government of the country
of registry if the Aircraft is registered under the laws of a jurisdiction other
than the United States (the “Records”)) as the Security Trustee may so demand to
the Security Trustee, or the Security Trustee, at its option, may enter upon the
premises where all or any part of the Airframe or any Engine or the related
Records are located and take immediate possession and control of and remove the
same together with any engine which is not an Engine but which is installed on
the Airframe, subject to all of the rights of the owner, lessor, lienor or
secured party of such engine; provided that the Airframe with an engine (which
is not an Engine) installed thereon may be flown or returned only to a location
within the continental United States, and such engine shall be held for the
account of any such owner, lessor, lienor or secured party or, if such engine is
owned by the Company, may at the option of the Security Trustee be exchanged
with the Company for an Engine in accordance with the provisions of Section
3.5(b); (B) sell all or any part of the Airframe and any Engine at public or
private sale, whether or not the Security Trustee shall at the time have
possession thereof, as the Security Trustee may determine, or otherwise dispose
of, hold, use, operate, lease to others or keep idle all or any part of the
Airframe or such Engine as the Security Trustee, in its sole discretion, may
determine, all free and clear of any rights or claims

37
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



of the Company, and the proceeds of such sale or disposition shall be applied in
the order of priorities set forth in Section 4.1; or (C) apply for a court order
authorizing or directing any of the acts referred to above or permitted under
applicable laws, including other applicable remedies of a secured party under
the Uniform Commercial Code of the State of New York and of a chargee under the
Cape Town Treaty.
Upon every taking of possession of Collateral under this Section 5.2, the
Security Trustee may, from time to time, at the expense of the Collateral, make
all such expenditures for maintenance, use, operation, storage, insurance,
repairs, replacements, alterations, additions, dispositions and improvements to
and of the Collateral, as it may reasonably deem proper. In each such case, the
Security Trustee shall have the right to maintain, use, operate, store, insure,
lease, control or manage the Collateral and to exercise all rights and powers of
the Company relating to the Collateral in connection therewith, as the Security
Trustee shall deem best, including the right to enter into any and all such
agreements with respect to the maintenance, insurance, use, operation, storage,
leasing, control, management or disposition of the Collateral or any part
thereof as the Security Trustee may reasonably determine; and the Security
Trustee shall be entitled to collect and receive directly all tolls, rents,
revenues, issues, income, products and profits of the Collateral and every part
thereof. Such tolls, rents, revenues, issues, income, products and profits shall
be applied to pay the expenses of the use, operation, storage, insurance,
leasing, control, management or disposition of the Collateral, and of all
maintenance, repairs, replacements, alterations, additions and improvements, and
to make all payments that the Security Trustee may be required or may elect to
make, if any, for Taxes (including sales, use or other transfer Taxes),
insurance or other proper charges assessed against or otherwise imposed upon the
Collateral or any part thereof, and all other payments which the Security
Trustee may be required or expressly authorized to make under any provision of
this Security Agreement, as well as just and reasonable compensation for the
services of the Security Trustee, and shall otherwise be applied in accordance
with the provisions of Article IV.
In addition, the Company shall be liable, without duplication of any amounts
payable hereunder or under any other Basic Agreement, for all reasonable legal
fees and other reasonable costs and expenses incurred by reason of the
occurrence of any Event of Default or the exercise of the Security Trustee’s
remedies with respect thereto, including all costs and expenses specified in the
preceding paragraph incurred in connection with the retaking, return or sale of
the Airframe or any Engine in accordance with the terms hereof or under the
Uniform Commercial Code of the State of New York, which amounts shall, until
paid, be secured by the Lien of this Security Agreement.
If an Event of Default has occurred and is continuing and the Notes shall have
been accelerated pursuant to this Section 5.2 and the Security Trustee shall be
entitled to exercise rights hereunder, at the request of the Security Trustee,
the Company shall promptly execute

38
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



and deliver to the Security Trustee such instruments of title and other
documents as the Security Trustee may reasonably deem necessary or advisable to
enable the Security Trustee or an agent or representative designated by the
Security Trustee, at such time or times and place or places as the Security
Trustee may specify, to obtain possession of all or any part of the Collateral
to which the Security Trustee shall at the time be entitled hereunder. Without
prejudice to the foregoing, if the Company shall for any reason fail to execute
and deliver such instruments and documents after such request by the Security
Trustee, the Security Trustee may seek to obtain a judgment conferring on the
Security Trustee the right to immediate possession and requiring the Company to
execute and deliver such instruments and documents to the Security Trustee, to
the entry of which judgment the Company hereby specifically consents to the
fullest extent it may lawfully do so.
(b)    Notice of Sale. The Security Trustee shall give the Company at least 10
days’ prior written notice of any public sale or of the date on or after which
any private sale will be held, which notice the Company hereby agrees, to the
extent permitted by applicable law, is reasonable notice. The Lenders acting
through the Security Trustee shall be entitled to bid for and become the
purchaser of any Collateral offered for sale pursuant to this Section 5.2 and to
credit against the purchase price bid at such sale by such Lenders all or any
part of the unpaid amounts owing to such Lenders under any Basic Agreement and
secured by the Lien of this Security Agreement.
(c)    Rescission of Acceleration. At any time after the Security Trustee has
declared the unpaid principal amount of all Notes then outstanding to be due and
payable and prior to the sale of any part of the Collateral pursuant to this
Article V, the Controlling Creditor, by written notice to the Company, the
Security Trustee and the Facility Agents, may rescind and annul such declaration
and its consequences if: (i) there has been paid to or deposited with the
Security Trustee an amount sufficient to pay all overdue installments of
principal of, and interest on, the Notes and all other amounts owing under the
Basic Agreements, that have become due otherwise than by such declaration of
acceleration and (ii) all other Events of Default, other than nonpayment of
principal or interest on the Notes that have become due solely because of such
acceleration, have been cured or waived.
Section 5.3    Remedies Cumulative. To the extent permitted by applicable law,
each and every right, power and remedy herein specifically given to the Security
Trustee or otherwise in this Security Agreement shall be cumulative and shall be
in addition to every other right, power and remedy herein specifically given or
now or hereafter existing at law, in equity, by statute or by the Basic
Agreements, and each and every right, power and remedy whether specifically
herein given or otherwise existing may be exercised from time to time and as
often and in such order as may be deemed expedient by the Security Trustee, and
the exercise or the beginning of the exercise of any power or remedy shall not
be construed to be a waiver of the right to exercise at the same time or
thereafter any other right, power or remedy. No delay or omission by the
Security Trustee in the exercise of any right, remedy

39
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



or power or in the pursuance of any remedy shall, to the extent permitted by
applicable law, impair any such right, power or remedy or be construed to be a
waiver of any default on the part of the Company or to be an acquiescence
therein.
Section 5.4    Discontinuance of Proceedings. In case the Security Trustee shall
have instituted any proceeding to enforce any right, power or remedy under this
Security Agreement by foreclosure, entry or otherwise, and such proceedings
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Security Trustee, then and in every such case the
Company and the Security Trustee shall, subject to any determination in such
proceedings, be restored to their former positions and rights hereunder with
respect to the Collateral, and all rights, remedies and powers of the Security
Trustee shall continue, as if no such proceedings had been undertaken (but
otherwise without prejudice).
Section 5.5    Waiver of Past Defaults. Upon written instructions from the
Controlling Creditor, the Security Trustee shall waive any past default
hereunder and its consequences, and upon any such waiver such default shall
cease to exist and any Event of Default arising therefrom shall be deemed to
have been cured for every purpose of this Security Agreement and the other Basic
Agreements, but no such waiver shall extend to any subsequent or other default
or impair any right consequent thereon; provided, however, that in the absence
of written instructions from each of the affected Lenders, the Security Trustee
shall not waive any default (i) in the payment of principal of, Breakage Costs
(if any), Liquidity Breakage (if any), Prepayment Fee (if any), or interest on
any Note outstanding (other than with the consent of the holder thereof and it
being understood that any waiver of Swap Breakage Amount (if any), Swap Breakage
Gain (if any) and Swap Breakage Loss (if any) shall not require instructions
from Lenders of any Floating Rate Loans) or (ii) in respect of a covenant or
provision hereof which, under Section 9.2, cannot be modified or amended without
the consent of each such affected Lender.
ARTICLE VI    

DUTIES OF THE SECURITY TRUSTEE
Section 6.1    Notice of Event of Default; Action Upon Event of Default. If any
payments of the principal of, and interest on, the Loan due and payable on any
Payment Date, or when otherwise due and payable, shall not have been paid in
full on such Payment Date or such other date, the Security Trustee shall give
telephonic notice within one (1) Business Day (followed by prompt written
notice) to the Company and the Secured Parties specifying the amount and nature
of such deficiency in payment; provided that any failure to give such notice
shall not relieve the Company of its obligation to make such payment. The
Security Trustee shall promptly give notice of any Event of Default of which it
has actual knowledge to the Secured Parties and to the Company by facsimile,
electronic mail

40
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



or telephone (to be promptly confirmed in writing by the Security Trustee).
Subject to the terms of Article V and Sections 6.2 and 6.3, the Security Trustee
shall take such action, or refrain from taking such action, with respect to such
Event of Default (including with respect to the exercise of any rights or
remedies hereunder), only as the Controlling Creditor shall instruct the
Security Trustee in writing. In the event the Security Trustee shall at any time
commence to foreclose, the Security Trustee shall forthwith notify the Company,
as required by applicable law, by facsimile, electronic mail or telephone (to be
promptly confirmed in writing). Notwithstanding anything to the contrary, the
Security Trustee may not sell the Aircraft or any Engines without the consent of
the Controlling Creditor.
Section 6.2    Action Upon Instructions. Subject to the terms of Articles V, VI
and X hereof, upon the written instructions at any time and from time to time of
the Controlling Creditor, the Security Trustee shall take such of the following
actions:
(a)    exercise such election or option, or make such decision or determination,
or give such notice, consent, waiver or approval or exercise such right, remedy
or power or take such other action hereunder or in respect of any part or all of
the Collateral;
(b)    take such action with respect to, or to preserve or protect, the
Collateral (including the discharge of liens);
(c)    (x) take such action to assert any rights and interests it may have under
the Cape Town Treaty relating to the International Interests in favor of the
Security Trustee, and/or (y) to record, register or file such documents and
instruments as may be required under the Cape Town Treaty in connection with any
disposition or conveyance of the Collateral, in each case on behalf of itself in
its capacity as Security Trustee and on behalf of the Lenders, pursuant to
Article VI of the Protocol; or
(d)    take such other action in respect of the subject matter of this Security
Agreement;
in each case, as specified in such written instructions and not inconsistent
with the terms of this Security Agreement and the other Basic Agreements.
The Security Trustee will cooperate with the Company in connection with the
recording, filing, re-recording and refilling of the Security Agreement and any
supplements to it and other documents as are necessary to maintain the
perfection hereof or otherwise protect the security interests created hereby.
The Security Trustee will execute and file or cause to be filed such
continuation statements with respect to financing statements relating to the
security interest created hereunder in the Collateral as may be specified from
time to time in written instructions of the Controlling Creditor (which
instructions may, by their

41
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



terms, be operative only at a future date and which shall be accompanied by the
execution form of such continuation statement so to be filed) or the Company.
Section 6.3    Indemnification. The Security Trustee shall not be required to
take any action or refrain from taking any action under Section 6.1 (other than
the first sentence thereof) or 6.2 or Article V hereof, unless the Security
Trustee shall have been indemnified against any liability, cost or expense
(including counsel fees) which may be incurred in connection therewith. Nothing
contained in this Security Agreement shall require the Security Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it. The Security Trustee shall not be required to take
any action under Section 6.1 (other than the first sentence thereof) or 6.2 or
Article V hereof, nor shall any other provision of this Security Agreement be
deemed to impose a duty on the Security Trustee to take any action, if the
Security Trustee shall have been advised by counsel that such action is contrary
to the terms hereof or is otherwise contrary to law.
Section 6.4    No Duties Except as Specified in Security Agreement or
Instructions. The Security Trustee shall not have any duty or obligation to use,
operate, store, lease, control, manage, sell, dispose of or otherwise deal with
the Aircraft or any other part of the Collateral, or to otherwise take or
refrain from taking any action under, or in connection with, this Security
Agreement or any part of the Collateral, except as expressly provided by the
terms of this Security Agreement or any other Basic Agreement or as expressly
provided in written instructions from the Controlling Creditor pursuant to this
Security Agreement or any other Basic Agreement; and no implied duties or
obligations shall be read into this Security Agreement against the Security
Trustee. The Security Trustee agrees that it will, in its individual capacity
and at its own cost and expense, promptly take such action as may be necessary
to duly discharge all liens attributable to WTC on any part of the Collateral.
Section 6.5    No Action Except Under Security Agreement or Instructions. The
Company and the Security Trustee agree that they will not use, operate, store,
lease, control, manage, sell, dispose of or otherwise deal with the Aircraft or
any other part of the Collateral except in accordance with the powers granted
to, or the authority conferred upon, the Company and the Security Trustee
pursuant to this Security Agreement and the other Basic Agreements and in
accordance with the express terms hereof and thereof.







42
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



Section 6.6    Reports, Notices, Etc. The Security Trustee shall deliver to each
Lender, promptly upon receipt thereof, duplicates or copies of all reports,
notices, requests, demands, certificates, financial statements, opinions and
other instruments received by it (i) in connection with the Collateral or (ii)
under or pursuant to any Basic Agreement, to the extent that the same shall not
have been required to be furnished to such Lender pursuant thereto or hereto;
provided that the failure of the Security Trustee to delivery to each Lender
such duplicates or copies shall not impair or affect the validity of any such
report, notice, request, demand, certificate, financial statement, opinion or
other instrument.
ARTICLE VII    

THE SECURITY TRUSTEE
Section 7.1    Acceptance of Trusts and Duties. WTC accepts the trusts and
duties hereby created and applicable to it and agrees to perform the same but
only upon the terms of this Security Agreement and the other Basic Agreements
and agrees to receive, handle and disburse all moneys received by it as Security
Trustee constituting part of the Collateral in accordance with the terms hereof
and thereof. The Security Trustee shall not be liable hereunder, except (i) for
its own willful misconduct, gross negligence or fraud (or ordinary negligence,
gross negligence, willful misconduct or fraud in the receipt, handling or
disbursement of money) or as provided in Section 2.6 of the Loan Agreement, (ii)
for any liabilities that may result from the inaccuracy of any representation or
warranty of the Security Trustee in this Security Agreement or any other Basic
Agreement, (iii) for the performance of its obligations under Sections 2.15 and
2.16 of the Loan Agreement or (iii) as expressly provided in this Security
Agreement or any other Basic Agreement. The Security Trustee shall not be deemed
a trustee for the Lenders for any purpose.
Section 7.2    Absence of Duties. Except in accordance with written instructions
furnished pursuant to Section 6.1 of the Loan Agreement and Section 6.1, 6.2,
9.1 or 9.2 hereof, and except as provided in, and without limiting the
generality of, Sections 6.2, 6.3 and 6.4 hereof, the Security Trustee shall have
no duty (i) to see to any registration of the Aircraft or any recording or
filing of this Security Agreement or any other document, or to see to the
maintenance of any such registration, recording or filing, (ii) to see to any
insurance on the Aircraft, (iii) to see to the payment or discharge of any lien
of any kind against any part of the Collateral, or (iv) to inspect the Aircraft
at any time.
Section 7.3    No Representations or Warranties as to Any Aircraft or Documents.
NEITHER THE SECURITY TRUSTEE (IN ITS INDIVIDUAL CAPACITY OR AS AGENT) NOR THE
COMPANY MAKES OR SHALL BE DEEMED TO HAVE MADE HEREIN, AND EACH HEREBY EXPRESSLY
DISCLAIMS, ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE TITLE,
AIRWORTHINESS, VALUE, WORKMANSHIP, COMPLIANCE WITH SPECIFICATIONS, CONDITION,

43
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



DESIGN, QUALITY, DURABILITY, OPERATION, MERCHANTABILITY OR FITNESS FOR USE FOR A
PARTICULAR PURPOSE OF THE AIRCRAFT OR ANY ENGINE OR ANY PART THEREOF, AS TO THE
ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AS TO THE
ABSENCE OF ANY INFRINGEMENT OF ANY PATENT, TRADEMARK OR COPYRIGHT, AS TO THE
ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY IN TORT, OR ANY OTHER
REPRESENTATION OR WARRANTY WITH RESPECT TO THE AIRCRAFT OR ANY ENGINE OR ANY
PART THEREOF WHATSOEVER, except that the Company warrants that on the Advance
Date the Aircraft shall be free and clear of any Liens created by or through it
(other than Permitted Liens). Except as set forth in Section 4.2 of the Loan
Agreement, the Security Trustee does not make nor shall it be deemed to have
made any representation or warranty as to the validity, legality or
enforceability of this Security Agreement or any Basic Agreement or as to the
correctness of any statement contained in any thereof, except that the Security
Trustee hereby represents and warrants that:
(a)    it is a trust company duly organized and validly existing and in good
standing under the laws of the State of Delaware, and has the full corporate
power, authority and legal right under the laws of the State of Delaware and the
laws of the United States governing its trust and fiduciary powers to execute,
deliver and carry out the terms of each of the Basic Agreements to which it is a
party;
(b)    the execution, delivery and performance by it of this Security Agreement
and each other Basic Agreement to which it is a party have been duly authorized
by all necessary corporate action on its part, and neither its execution and
delivery thereof nor its performance of any of the terms and provisions thereof
will violate any law of the State of Delaware or any federal law or regulation
of the United States governing its trust powers or any order or judgment
applicable to it or contravene or result in any breach of, or constitute any
default under, its corporate charter or by-laws or the provisions of any
indenture, mortgage, contract or other agreement to which it is a party or by
which it or its properties may be bound or affected;
(c)    this Security Agreement and the other Basic Agreements to which it is a
party each has been duly executed and delivered by it and constitutes its legal,
valid and binding obligation enforceable against it in accordance with its
terms; and
(d)    it is a Transacting User Entity (as defined in the Cape Town Treaty).
Section 7.4    No Segregation of Moneys; No Interest. Subject to Article X, all
moneys received the Security Trustee shall, until used or applied as provided in
the Basic Agreements, be held in trust for the purposes for which they were
received, but need not be segregated in any manner except as otherwise required
by law, and may, except as aforesaid, be deposited under such general conditions
as may be prescribed by law, and the Security

44
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



Trustee shall not be liable for any interest thereon; provided that any payments
received or applied hereunder by the Security Trustee shall be accounted for by
the Security Trustee so that any portion thereof paid or applied pursuant hereto
shall be identifiable as to the source thereof.
Section 7.5    Reliance; Security Trustees; Advice of Counsel. The Security
Trustee shall not incur any liability to anyone in acting upon any signature,
instrument, notice, resolution, request, consent, order, certificate, report,
opinion, bond or other document or paper believed by it to be genuine and
believed by it to be signed by the proper party or parties. The Security Trustee
may accept a copy of a resolution of a Responsible Officer of any party to the
Basic Agreements, certified as duly adopted and in full force and effect, as
conclusive evidence that such resolution has been duly adopted and that the same
is in full force and effect. The Security Trustee shall assume, and shall be
fully protected in assuming, that the Company is authorized to enter into this
Security Agreement and to take all action to be taken by it pursuant to the
provisions hereof, and shall not be required to inquire into the authorization
of the Company with respect thereto. In the administration of its duties
hereunder, the Security Trustee may perform its powers and duties hereunder
directly or through agents or attorneys and may, at the reasonable expense of
the Collateral, consult with counsel, accountants and other skilled persons to
be selected and retained by it; provided that, prior to retaining any agent,
counsel, accountant or other skill person, so long as no Event of Default
exists, the Security Trustee shall obtain the Company’s consent (such consent
not to be unreasonably withheld). The Security Trustee shall not be liable for
anything done, suffered or omitted in good faith by it in accordance with the
written advice or written opinion of any such counsel, accountant or other
skilled person acting within such person’s area of competence (so long as the
Security Trustee shall have exercised reasonable care and judgment in selecting
such person).
Section 7.6    Capacity in Which Acting. The Security Trustee is acting
hereunder as a “secured party” for purposes of Section 9-102 of the NY UCC, as a
representative party of and for the benefit of the Secured Parties (and in
respect to Related Secured Obligations, as a representative party of and for the
benefit of the Related Secured Parties, and the respective permitted successors
and assigns or each Secured Party and Related Secured Party). Any property held
by the Security Trustee under this Agreement shall also be deemed to be held in
trust for the benefit of the Secured Parties and the Related Secured Parties.







45
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



ARTICLE VIII    

SUCCESSOR SECURITY TRUSTEE
Section 8.1    Resignation or Replacement of Security Trustee; Appointment of
Successor.
(a)    The Security Trustee or any successor thereto must resign if any time it
ceases to be eligible in accordance with the provisions of Section 8.1(c) and
may resign at any time without cause by giving at least sixty (60) calendar days
prior written notice to the Company, the Facility Agent and each Lender, such
resignation to be effective only upon the acceptance by a successor Security
Trustee of the appointment as provided in this Section 8.10. In addition, the
Controlling Creditor (but only with the consent of the Company, except if an
Event of Default shall have occurred and be continuing) may at any time remove
the Security Trustee with cause by an instrument in writing delivered to the
Company, each Lender and the Security Trustee, such removal to be effective upon
the acceptance by a successor Security Trustee of the appointment as provided in
this Section 8.1. In the case of the resignation or removal of the Security
Trustee, the Company (unless an Event of Default shall have occurred and be
continuing, in which case the Controlling Creditor) shall promptly appoint a
successor Security Trustee (but only with the consent of the Controlling
Creditor (such consent not to be unreasonably withheld or delayed)) by an
instrument signed by the Company or the Controlling Creditor, as the case may
be. If a successor Security Trustee shall not have been appointed within sixty
(60) days after such notice of resignation or removal, the Security Trustee, the
Company or any Lender may apply to any court of competent jurisdiction to
appoint a successor Security Trustee to act until such time, if any, as a
successor shall have been appointed as above provided. The successor Security
Trustee so appointed by such court shall immediately and without further act be
superseded by any successor Security Trustee appointed as above provided.
(b)    Any successor Security Trustee, however appointed, shall execute and
deliver to the Company, the Secured Parties and to the predecessor Security
Trustee an instrument accepting such appointment and assuming the obligations
hereunder and under the other Basic Agreements, and thereupon such successor
Security Trustee, without further act, shall become vested with all the estates,
properties, rights, powers and duties of the predecessor Security Trustee
hereunder and under the other Basic Agreements with like effect as if originally
named the Security Trustee herein and therein; but nevertheless upon the written
request of such successor Security Trustee, the predecessor Security Trustee
shall execute and deliver an instrument transferring to such successor Security
Trustee all the estates, properties, rights and powers of such predecessor
Security Trustee, and such predecessor Security Trustee shall duly assign,
transfer, deliver and pay over to such successor Security Trustee all moneys or
other property and all other books and records, or true, correct and complete
copies thereof then held by such predecessor Security Trustee.

46
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



(c)    The Security Trustee shall be at all times a Citizen of the United States
and shall also be a bank or trust company having a combined capital and surplus
of at least $150,000,000, if there be such an institution willing, able and
legally qualified to perform the duties of the Security Trustee hereunder upon
reasonable or customary terms.
(d)    Subject to 8.1(c), any bank or trust company into which the Security
Trustee may be merged or converted or with which it may be consolidated, or any
bank or trust company resulting from any merger, conversion or consolidation to
which the Security Trustee shall be a party, or any bank or trust company to
which substantially all the agency business of the Security Trustee may be
transferred, shall be the Security Trustee under this Security Agreement without
further act except where an instrument of transfer or assignment is required by
applicable law to effect such succession, anything herein to the contrary
notwithstanding.
ARTICLE IX    

SUPPLEMENTS AND AMENDMENTS
TO THIS SECURITY AGREEMENT AND OTHER DOCUMENTS
Section 9.1    Supplemental Security Agreement and Amendments to Basic
Agreements without Consent of Lenders. At any time after the date hereof, the
Company, the Facility Agents and the Security Trustee, as applicable, shall
enter into an amendment or amendments hereto or to any other Basic Agreement to
which they are parties, without notice to or consent of any Lender for any of
the following purposes: (i) if required, to evidence the succession of another
Person to the Company and the assumption by any such successor of the covenants
of the Company contained in any Basic Agreements pursuant to Section 5.4 of the
Loan Agreement; (ii)  to evidence the succession of a new Security Trustee
hereunder pursuant to the terms hereof or the removal of the Security Trustee
hereunder or to evidence the succession of a new Facility Agent under the Loan
Agreement pursuant to the terms thereof or the removal of the Facility Agent
thereunder; (iii) to convey, transfer, assign, mortgage or pledge any property
to or with the Security Trustee; or (iv) to correct or amplify the description
of any property at any time subject to the Lien of this Security Agreement, or
better to assure, convey and confirm unto the Security Trustee any property
subject or required to be subject to the Lien of this Security Agreement or to
subject to the Lien of this Security Agreement the Airframe or Engines or any
Replacement Airframe or Replacement Engine. For the avoidance of doubt, no
written request or consent of any Lender shall be required to enable the
Security Trustee to execute and deliver a Security Agreement Supplement
specifically required by the terms hereof or any other Basic Agreement.

47
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



Section 9.2    Supplemental Security Agreements and Amendments to Basic
Agreements with Consent of Lenders. This Agreement may be amended in accordance
with the terms of Section 6 of the Intercreditor Agreement.
Section 9.3    Security Trustee Protected. If, in the opinion of the Security
Trustee, any document required to be executed pursuant to the terms of Section
9.2 adversely affects any right, duty, immunity or indemnity in favor of the
Security Trustee under this Security Agreement or the other Basic Agreements,
the Security Trustee may in its discretion decline to execute such document.
Section 9.4    Documents Mailed to Lenders. Promptly after the execution by the
Security Trustee of any document entered into pursuant to this Article IX, the
Security Trustee shall mail, by first class mail (air mail in the case of
international), postage prepaid, a conformed copy thereof to each Lender at the
address provided for such Lender in the Loan Agreement or at such other address
as may be specified by such Lender pursuant to the Loan Agreement, but the
failure of the Security Trustee to mail such conformed copies shall not impair
or affect the validity of such document.
ARTICLE X    

INVESTMENT OF SECURITY FUNDS
Section 10.1    Investment of Security Funds. Any monies paid to or retained by
the Security Trustee that are required to be paid to the Company or applied for
the benefit or at the direction of the Company (including, without limitation,
amounts payable to the Company under Sections 3.5(c), 3.5(f) and 3.6(d)), but
which the Security Trustee is entitled to hold under the terms hereof pending
the occurrence of some event or the performance of some act (including, without
limitation, the remedying of an Event of Default), shall, until paid to the
Company or applied as provided herein, be invested by the Security Trustee at
the written authorization and direction of the Company from time to time at the
sole expense and risk of the Company in Permitted Investments. There shall be
promptly remitted to the Company any gain (including interest received) realized
as the result of any such investment (net of any fees, commissions and other
expenses, if any, incurred in connection with such investment) unless an Event
of Default shall have occurred and be continuing. If an Event of Default shall
have occurred and be continuing, the Security Trustee shall hold any such gain
as security for the obligations of the Company hereunder and apply it against
such obligations as and when due, and at such time as there shall not be
continuing any such Event of Default, such amount, to the extent not previously
so applied against the Company’s obligations or not previously released to the
Company, shall be paid to the Company.
Section 10.2    Liability for Losses. Except to the extent provided in Section
7.1, the Security Trustee in its individual capacity shall not be liable for any
loss relating to a Permitted Investment made in accordance with instructions
received by it pursuant to this

48
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



Article X. The Company will promptly pay to the Security Trustee, on demand, the
amount of any loss for which the Security Trustee is not liable realized as the
result of any such investment (together with any fees, commissions and other
expenses, if any, incurred in connection with such investment).
ARTICLE XI    

MISCELLANEOUS
Section 11.1    Termination of Security Agreement. Except to the extent amounts
are at the time due and payable under this Agreement or the Loan Agreement to
the Security Trustee or to any Lender, upon (or at any time after) the payment
in full of the principal of, Breakage Costs, if any, Liquidity Breakage, if any,
Swap Breakage Loss, if any (in the case only of any Fixed Rate Loans),
Prepayment Fee, if any, and interest on, all Notes and all other amounts owing
under any Basic Agreement, the Security Trustee shall, upon the written request
of the Company, execute and deliver to, or as directed in writing by, and at the
expense of, the Company an appropriate instrument (in due form for recording)
releasing the Aircraft and the balance of the Collateral from the Lien of this
Security Agreement and, in such event, this Security Agreement and the trusts
created thereby shall terminate and this Security Agreement shall be of no
further force or effect; provided, however, that if a Material Default under a
Related Loan Agreement or an Event of Default under clause (m) of Section 6.1 of
the Loan Agreement has occurred and is continuing, no such instrument shall be
delivered and the Aircraft and the balance of the Collateral shall remain
subject to the Lien of this Security Agreement, which shall remain in full force
and effect (unless and until either (1) the event giving rise to such Material
Default or Event of Default is no longer continuing (including by way of waiver
or cure) or (2) each security trustee under each Related Loan Agreement that has
given rise to such Material Default or Event of Default has received the payment
in full of the principal of, Breakage Costs, if any, Liquidity Breakage, if any,
Swap Breakage Loss, if any (in the case only of any Fixed Rate Loans),
Prepayment Fee, if any, and interest on, all Related Notes and all other amounts
owing under any Related Basic Agreement applicable to such Related Loan
Agreement to any Related Lender thereunder); provided, further, that this
Security Agreement and the trusts created hereby shall earlier terminate and
this Security Agreement shall be of no further force or effect upon any sale or
other final disposition by the Security Trustee of all property constituting
part of the Collateral and the final distribution by the Security Trustee of all
monies or other property or proceeds constituting part of the Collateral in
accordance with the terms hereof and the terms of the Intercreditor Agreement.
Unless the acceleration of the Loans has occurred, no payment or distribution
to, or consent from, any Other Junior Lender shall be required for the release
of any Lien under any Basic Agreement. Upon payment in full of the Other Junior
Loans, the Other Junior Lenders will have no further rights hereunder, and any
Lien securing such Other Junior Loans should be automatically released.

49
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



Section 11.2    No Legal Title to Collateral in Lenders. Neither the Lenders nor
the Related Lenders shall have legal title to any part of the Collateral. No
transfer, by operation of law or otherwise, of any right, title and interest of
a Lender in and to the Collateral or this Security Agreement shall operate to
terminate this Security Agreement or the trusts hereunder or entitle any Lender
or successor or transferee of such Lender to an accounting or to the transfer to
it of legal title to any part of the Collateral.
Section 11.3    Sale of the Aircraft by Security Trustee Is Binding. Any sale or
other conveyance of the Aircraft, the Airframe, any Engine or any interest
therein by the Security Trustee made pursuant to the terms of this Security
Agreement shall bind the Lenders, the Facility Agents and the Company, and shall
be effective to transfer or convey all right, title and interest of the Security
Trustee, the Facility Agents, the Company and the Lenders in and to the
Aircraft, Airframe, Engine or interest therein. No purchaser or other grantee
shall be required to inquire as to the authorization, necessity, expediency or
regularity of such sale or conveyance or as to the application of any sale or
other proceeds with respect thereto by the Lenders.
Section 11.4    Benefit of Security Agreement. Nothing in this Security
Agreement, whether express or implied, shall be construed to give to any Person
other than the Company, the Security Trustee, the Facility Agents and the
Lenders any legal or equitable right, remedy or claim under or in respect of
this Security Agreement.
Section 11.5    Section 1110. It is the intention of the parties hereto that the
security interest created hereby, to the fullest extent available under
applicable law, entitles the Security Trustee, on behalf of the Lenders and the
Facility Agents, to all of the benefits of Section 1110 with respect to the
Aircraft.
Section 11.6    The Company’s Performance and Rights. Any obligation imposed on
the Company herein shall require only that the Company perform or cause to be
performed such obligation, even if stated as a direct obligation, and the
performance of any such obligation by any permitted assignee, lessee or
transferee under an assignment, lease or transfer agreement then in effect and
in accordance with the provisions of the Basic Agreements (and, in the case of a
lessee, as if the terms hereof were applicable to such lessee were such lessee
named as the “Company” herein) shall constitute performance by the Company and,
to the extent of such performance, discharge the Company from such obligation.
Except as otherwise expressly provided herein, any right granted to the Company
in this Security Agreement shall grant the Company the right to permit such
right to be exercised by any such assignee, lessee or transferee with the same
force and effect as if such assignee, lessee or transferee were named as the
“Company” herein (and, in the case of a lessee, as if the terms hereof were
applicable to such lessee were such lessee named as the “Company” herein). The
inclusion of specific references to obligations or rights of any such assignee,
lessee or transferee in certain provisions of this Security Agreement shall not
in

50
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



any way prevent or diminish the application of the provisions of the preceding
sentences of this Section 11.6 with respect to obligations or rights in respect
of which specific reference to any such assignee, lessee or transferee has not
been made in this Security Agreement.
Section 11.7    Notices. Unless otherwise expressly specified or permitted by
the terms hereof, all notices required or permitted under the terms and
provisions hereof shall be in English and in writing, and any such notice may be
given by U.S. mail, courier service or facsimile (confirmed by telephone or in
writing in the case of notice by facsimile) or any other customary means of
communication, and any such notice shall be effective when delivered to the
recipient thereof in accordance with the provisions of this Section 11.7, (i) if
to the Company, the Facility Agents or the Security Trustee, to its respective
address (including facsimile number) set forth in Section 7.2 of the Loan
Agreement, (ii) if to the Original Lenders to its respective address set forth
in the Loan Agreement, or (iii) if to any Lender other than the Original
Lenders, to such address as such Lender shall have designated in writing to the
Security Trustee, the Facility Agents and the Company. Any such Person, by
notice to the parties hereto or the other party hereto, as applicable, may
designate different addresses for subsequent notices or communications.
Section 11.8    Severability. To the extent permitted by applicable law, should
any one or more provisions of this Security Agreement be determined to be
illegal or unenforceable by a court of any jurisdiction, such provision shall be
ineffective to the extent of such illegality or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 11.9    Separate Counterparts. This Security Agreement may be executed
in any number of counterparts (and each of the parties hereto shall not be
required to execute the same counterpart). Each counterpart of this Security
Agreement including a signature page executed by each of the parties hereto
shall be an original counterpart of this Security Agreement, but all of such
counterparts together shall constitute one instrument.
Section 11.10    Successors and Assigns. All covenants and agreements contained
herein and in the other Basic Agreements shall be binding upon, and inure to the
benefit of, the Company and its permitted successors and assigns, the Security
Trustee and its permitted successors and permitted assigns, the Facility Agents
and its permitted successors and permitted assigns and the Lenders and their
permitted successors and registered assigns, all as herein provided. Any
request, notice, direction, consent, waiver or other instrument or action by a
Lender shall bind the permitted successors and assigns of such Lender.





51
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



Section 11.11    Headings. The headings of the various articles and sections
herein and in the table of contents hereto are for convenience of reference only
and shall not define or limit any of the terms or provisions hereof.
Section 11.12    Governing Law. THIS SECURITY AGREEMENT IS BEING DELIVERED IN
THE STATE OF NEW YORK, AND THIS SECURITY AGREEMENT, ANY SECURITY AGREEMENT
SUPPLEMENT AND THE NOTES SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK.
Section 11.13    Normal Commercial Relations. Anything contained in this
Security Agreement to the contrary notwithstanding, the Company, any Lender, any
Facility Agent or the Security Trustee or any Affiliate of the Company, any
Lender, any Facility Agent or the Security Trustee may enter into commercial
banking or other financial transactions with each other and conduct banking or
other commercial relationships with each other, fully to the same extent as if
this Security Agreement were not in effect, including, without limitation, the
making of loans or other extensions of credit for any purpose whatsoever.
Section 11.14    Confidential Information. The term “Confidential Information”
means: (a) the existence and terms of any lease of the Airframe or Engines
pursuant to Section 3.2(a) and the identity of the Permitted Lessee thereunder;
(b) all information obtained in connection with any inspection conducted by the
Security Trustee or the Inspection Representative pursuant to Section 3.3(a);
(c) each certification furnished to the Security Trustee, any Facility Agent and
the Lenders pursuant to Section 3.6(a) and Section 3.6(b); (d) all information
contained in each report furnished to the Security Trustee pursuant to Section
3.6(e); and (e) all information regarding the Warranty Rights. All Confidential
Information shall be held confidential by the Security Trustee, any Facility
Agent and each Lender and each Affiliate of any thereof and shall not be
furnished or disclosed by any of them to anyone other than (i) the Security
Trustee, any Facility Agent or any Lender, (ii) their respective bank examiners,
regulatory authorities, auditors, accountants, agents and legal counsel, and
(iii) any Person with whom any Lender is in good faith conducting negotiations
relating to the possible transfer, sale or other disposition of such Lender’s
Notes or any participations therein, if such Person shall have entered into an
agreement for the express benefit of the Company to hold such Confidential
Information confidential in accordance with the provisions of this Section.
[Signature Pages Follow.]



52
Aircraft Security Agreement (N●)


24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed by their respective officers, as the case may be, thereunto duly
authorized, as of the day and year first above written.
SPIRIT AIRLINES, INC.


By:        
    Name:
    Title:
WILMINGTON TRUST COMPANY,
not in its individual capacity except as
otherwise expressly set forth herein, but
solely as Security Trustee
By:_________________________________
    Name:
    Title:



Signature Page
Aircraft Security Agreement (N•)
24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1


SCHEDULE I



PERMITTED COUNTRIES
Australia
Austria
Belgium
Canada
Denmark
Finland
France
Germany
Iceland
Ireland
Luxembourg
New Zealand
Norway
Singapore
Sweden
Switzerland
The Netherlands
United Kingdom
United States of America


Note:  One party may request that a country or countries be added or deleted
from time to time and the other parties shall consider such request in good
faith, provided that in all events such request shall be supported by such
information as the other party shall reasonably request indicating a change in
law or verifiable change in diplomatic relations between the United States and
the country proposed to be added or deleted.



Signature Page
Aircraft Security Agreement (N•)
24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



FORM OF DEFINITIONS ANNEX
APPENDIX A
FINANCING IN RESPECT OF
AIRBUS A32[•]-232 AIRCRAFT


DEFINITIONS RELATING TO THE
LOAN AGREEMENT AND THE SECURITY AGREEMENT
(N[•])
“Additional Parts” has the meaning set forth in Section 3.4(c) of the Security
Agreement.
“Advance Date” has the meaning set forth in the Loan Agreement.
“Affiliate” has the meaning set forth in the Loan Agreement.
“Aircraft” means the Airframe (or any Replacement Airframe substituted therefor
pursuant to Section 3.5 of the Security Agreement) together with the two Engines
described in the Security Agreement Supplement originally executed and delivered
under the Security Agreement on the Advance Date (or any Replacement Engine
substituted for any of such Engines pursuant to Section 3.4 or Section 3.5 of
the Security Agreement), whether or not any of such initial or substituted
Engines may from time to time be installed on the Airframe or installed on any
other airframe or on any other aircraft. The term “Aircraft” shall include any
Replacement Aircraft.
“Aircraft Bill of Sale” has the meaning set forth in the Loan Agreement.
“Airframe” means (a) the Airbus A32[•]-200 airframe described in the Security
Agreement Supplement No. 1 (except (i) Engines or engines from time to time
installed thereon and any and all Parts related to such Engines or engines and
(ii) Excluded Equipment) and (b) any and all related Parts. The term “Airframe”
shall include any Replacement Airframe that may from time to time be substituted
pursuant to Section 3.5 of the Security Agreement. At such time as a Replacement
Airframe shall be so substituted and the Airframe for which the substitution is
made shall be released from the Lien of the Security Agreement, such replaced
Airframe shall cease to be the Airframe under the Security Agreement.
“Airframe Manufacturer” means Airbus Industrie S.A.S., a société par actions
simplifiée, and its successors and assigns.
“Airframe Warranties Assignment Agreement” has the meaning set forth in the Loan
Agreement.



Appendix A-1
Definitions (N•)


24093747v13



--------------------------------------------------------------------------------



Exhibit 10.1



“Aviation Counsel” means Daugherty, Fowler, Peregrin, Haught & Jenson, P.C., or
such other nationally recognized special aviation counsel located in Oklahoma
City, Oklahoma as is designated by the Company and the identity of which is not
objected to by the Security Trustee, acting reasonably.
“Basic Agreements” has the meaning set forth in the Loan Agreement.
“Bills of Sale” has the meaning set forth in the Loan Agreement.
“BNP” means BNP Paribas, in its individual capacity, together with its
successors and permitted assigns.
“Breakage Costs” has the meaning set forth in the Loan Agreement.
“Business Day” has the meaning set forth in the Loan Agreement.
“Buyer Furnished Equipment” means any “buyer furnished equipment” supplied by or
on behalf of the Company in respect of the Aircraft and installed on the
Aircraft.
“Cape Town Convention” has the meaning set forth in the Loan Agreement.
“Cape Town Treaty” has the meaning set forth in the Loan Agreement.
“Certificated Air Carrier” has the meaning set forth in the Loan Agreement.
“Citizen of the United States” has the meaning set forth in the Loan Agreement.
“Collateral” has the meaning set forth in Article II of the Security Agreement.
“Company” means Spirit Airlines, Inc., a Delaware corporation, and its
successors and permitted assigns.
“Confidential Information” has the meaning set forth in Section 11.14 of the
Security Agreement.
“Controlling Creditor” has the meaning set forth in the Intercreditor Agreement.
“CRAF Program” means the Civil Reserve Air Fleet Program authorized under
10 U.S.C. §9511 et seq. or any similar or substitute program under the laws of
the United States.
“Department of Transportation” means the U.S. Department of Transportation and
any agency or instrumentality of the U.S. Government succeeding to its
functions.



Appendix A-2
Definitions (N•)


24093747v13



--------------------------------------------------------------------------------



Exhibit 10.1



“Dollars” and “$” mean the lawful currency of the United States.
“EASA” means the European Aviation Safety Agency of the European Union and any
successor agency.
“Emergency Parts” has the meaning set forth in Section 3.4(a) of the Security
Agreement.
“Engine” means: (a) each of the two IAE [V2527-A5]1 Drafting Note - V2533-A5 for
A321 aircraft. engines listed by manufacturer’s serial numbers specified in the
Security Agreement Supplement No. 1, whether or not from time to time installed
on the Airframe or installed on any other airframe or on any other aircraft, and
(b) any Replacement Engine that may from time to time be substituted for such an
Engine pursuant to Section 3.4 or Section 3.5 of the Security Agreement;
together, in each case, with any and all related Parts but excluding Excluded
Equipment. At such time as a Replacement Engine shall be so substituted and the
Engine for which substitution is made shall be released from the Lien of the
Security Agreement, such replaced Engine shall cease to be an Engine under the
Security Agreement.
“Engine Manufacturer” means IAE International Aero Engines AG, a joint stock
company organized and existing under the laws of Switzerland, and its successors
and assigns.
“Engine Support Agreement” means the General Terms of Sale, dated October 1,
2013, between the Engine Manufacturer and the Company, providing, among other
things, for the manufacture and sale by the Engine Manufacturer of certain
engines, as such agreement may be amended, modified or supplemented from time to
time.
“Engine Warranty Assignment Agreement” has the meaning set forth in the Loan
Agreement.
“Environmental Laws” means any federal, state and local environmental laws,
ordinances, rules, orders, statutes, decrees, judgments, injunctions, codes and
regulations relating to the environment, human health, or natural resources, or
the regulation or control of, or imposing liability or standards of conduct
concerning, human health, the environment, Hazardous Materials or the clean up
thereof.
“Event of Default” has the meaning set forth in Section 6.1 of the Loan
Agreement. The occurrence and continuation of an Event of Default shall be the
only event that would constitute a “default” under Article 11 of the Cape Town
Convention and that would give rise to the applicable rights and remedies
specified under the Cape Town Treaty.
1Drafting Note - V2533-A5 for A321 aircraft.



Appendix A-3
Definitions (N•)


24093747v13



--------------------------------------------------------------------------------



Exhibit 10.1



“Excluded Equipment” means (i) defibrillators, enhanced emergency medical kits
and other medical and emergency equipment, (ii) airphones and other components
or systems installed on or affixed to the Airframe that are used to provide
individual telecommunications or electronic entertainment or services to
passengers aboard the Aircraft, (iii) galley carts, beverage carts, waste
containers, liquor kits, food tray carriers, ice containers, oven inserts,
galley inserts and other branded passenger convenience or service items, and
(iv) cargo containers.
“Expenses” has the meaning set forth in the Loan Agreement.
“FAA” has the meaning set forth in the Loan Agreement.
“FAA Bill of Sale” has the meaning set forth in the Loan Agreement.
“Facility Agents” means, collectively, the Senior Facility Agent and the Junior
Facility Agent.
“Facility Agent Liens” means any Lien attributable to BNP, Investec, the Senior
Facility Agent or the Junior Facility Agent with respect to the Aircraft, any
interest therein or any other portion of the Collateral arising as a result of
(i) Taxes or claims against BNP, Investec, the Senior Facility Agent or the
Junior Facility Agent not related to its interest in the Aircraft, the
administration of the loans pursuant to the Loan Agreement or the Security
Agreement or the administration of the Collateral pursuant to the Security
Agreement, (ii) acts of BNP, Investec, the Senior Facility Agent or the Junior
Facility Agent not permitted by, or the failure of BNP, Investec, the Senior
Facility Agent or the Junior Facility Agent to take any action required by, the
Basic Agreements, (iii) claims against BNP, Investec, the Senior Facility Agent
or the Junior Facility Agent relating to Taxes or Expenses that are excluded
from the indemnification provided by Sections 2.9 and 2.12 of the Loan Agreement
or (iv) claims against BNP, Investec, the Senior Facility Agent or the Junior
Facility Agent arising out of the transfer by any such party of all or any
portion of its interest in the Aircraft, the Collateral or the Basic Agreements
(other than pursuant to Section 3.4 or 3.5 of the Security Agreement or pursuant
to the exercise of remedies in accordance with Section 5.2 of the Security
Agreement in connection with an Event of Default that shall have occurred and is
continuing).
“Fixed Rate Loan” has the meaning set forth in the Loan Agreement.
“Floating Rate Loan” has the meaning set forth in the Loan Agreement.
“Government” has the meaning set forth in the Loan Agreement.
“Hazardous Material” means any substance, waste or material that is hazardous,
toxic, explosive, corrosive, infectious, radioactive, carcinogenic, or
mutagenic, including



Appendix A-4
Definitions (N•)


24093747v13



--------------------------------------------------------------------------------



Exhibit 10.1



petroleum, crude oil and any fraction thereof, petroleum derivatives,
by-products and other hydrocarbons, and any other substance which is defined,
determined or identified as toxic or hazardous under any applicable
Environmental Law and that is or becomes regulated by any governmental authority
under any Environmental Laws in any amount or concentration that would require
reporting or remediation under any applicable Environmental Laws.
“Inspection Representative” has the meaning set forth in Section 3.3(a) of the
Security Agreement.
“Insured Amount” means 110% of the aggregate principal amount of the Notes
outstanding from time to time.
“Intercreditor Agreement” has the meaning set forth in the Loan Agreement.
“Interests” has the meaning set forth in Section 3.6(a) of the Security
Agreement.
“International Interest” has the meaning set forth in the Loan Agreement.
“International Registry” has the meaning set forth in the Loan Agreement.
“Investec” means Investec Bank plc, in its individual capacity, together with
its successors and permitted assigns.
“JAA” means the Joint Aviation Authorities and any successor authority.
“Junior Facility Agent” has the meaning set forth in the introductory paragraph
of the Loan Agreement.
“Junior Lender” means (i) an Original Junior Lender in its capacity as a Lender
under the Loan Agreement (but only for so long as such Original Junior Lender is
a registered holder of a Junior Note) and (ii) any other Person that shall have
become a “Lender” pursuant to a Transfer Certificate and otherwise in accordance
with Section 7.6 of the Loan Agreement (but only for so long as such Person is a
registered holder of a Junior Note).
“Lenders” means, collectively, the Senior Lenders and the Junior Lenders.
“Lender Lien” means any Lien attributable to any Lender on or against the
Aircraft, any interest therein or any other portion of the Collateral, arising
out of any claim against such Lender that is not related to the Basic
Agreements, or out of any act or omission of such Lender that is not related to
the transactions contemplated by, or constitutes a breach by it of its
obligations under, the Basic Agreements.
“Lien” has the meaning set forth in the Loan Agreement.



Appendix A-5
Definitions (N•)


24093747v13



--------------------------------------------------------------------------------



Exhibit 10.1



“Liquidity Breakage” has the meaning set forth in the Loan Agreement.
“Loan Agreement” means that certain Loan Agreement (N[•]), dated as of [•],
20[•], among the Company, the Original Lenders, the Facility Agents and the
Security Trustee, as amended, modified or supplemented in accordance with the
provisions thereof.
“Loan Amount” means, as of any date of determination, an amount equal to the
aggregate outstanding principal amount of the Notes, together with accrued but
unpaid interest thereon, plus Breakage Costs, if any, due and payable on such
date by the Company under the Basic Agreements.
“Loss Payment Date” has the meaning set forth in Section 3.5(a) of the Security
Agreement.
“Manufacturers’ Warranty Agreements” means, collectively, the Airframe
Warranties Assignment Agreement and the Engine Warranty Assignment Agreement.
“Material Original Lenders” means, as of any date of determination, each
Original Senior Lender that holds no less than 10% of the aggregate outstanding
principal amount of the Senior Loans.
“Moody’s” means Moody’s Investor Services, Inc. (or any successor thereto).
“Notes” has the meaning set forth in the Loan Agreement.
“NY UCC” means the Uniform Commercial Code as in effect in the State of New
York.
“Obsolete Parts” has the meaning set forth in Section 3.4(c) of the Security
Agreement.
“Of Record” means, as relating to any Lien, a Lien as to which a filing has been
made with the applicable governmental authority or the International Registry
and which is in effect in order to perfect such Lien.
“Original Junior Lender” means Invest Bank plc in its capacity as a Lender under
the Loan Agreement.
“Original Lenders” means, collectively, the Original Senior Lenders and the
Original Junior Lender.
“Original Senior Lenders” means each of BNP Paribas, Landesbank Hessen-Thüringen
Girozentrale, KfW IPEX-Bank GmbH, and Natixis, New York Branch, each in its
capacity as a Lender under the Loan Agreement.



Appendix A-6
Definitions (N•)


24093747v13



--------------------------------------------------------------------------------



Exhibit 10.1



“Other Junior Lenders” means, Investec Bank plc, as junior lender under the
Other Transaction, and its permitted respective successors and assigns.
“Other Loan Agreements” means each of the loan agreements among the Company, as
borrower, the Other Junior Lender, as junior lender, and the other parties
thereto entered into in connection with the Other Transaction.
“Other Transaction” means the loan facilities among the Company, as borrower,
the Other Junior Lender and the other parties thereto for the financing of five
(5) Airbus A320 aircraft scheduled to be delivered in 2015.
“Parts” means any and all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) Engines or engines and (b) Excluded Equipment) so long as
the same shall be incorporated or installed in or attached to the Airframe or
any Engine or so long as the same shall be subject to the Lien of the Security
Agreement in accordance with the terms of Section 3.4 thereof after removal from
the Airframe or any such Engine.
“Payment Date” has the meaning set forth in the Loan Agreement.
“Permitted Investments” means each of (a) direct obligations of the United
States and agencies thereof; (b) obligations fully guaranteed by the United
States; (c) certificates of deposit issued by, or bankers’ acceptances of, or
time deposits with, any bank, trust company or national banking association
incorporated or doing business under the laws of the United States or one of the
States thereof having combined capital and surplus and retained earnings of at
least $100,000,000 and having a rating of A, its equivalent or better by Moody’s
or S&P (or if neither such organization shall rate such institution at any time,
by any nationally recognized rating organization in the United States);
(d) commercial paper of any holding company of a bank, trust company or national
banking association described in clause (c); (e) commercial paper of companies
having a rating assigned to such commercial paper by either Moody’s or S&P (or,
if neither such organization shall rate such commercial paper at any time, by
any nationally recognized rating organization in the United States) equal to
either of the two highest ratings assigned by such organization; (f) U.S.
dollar-denominated certificates of deposit issued by, or time deposits with, the
European subsidiaries of (i) any bank, trust company or national banking
association described in clause (c), or (ii) any other bank described in clause
(h) or (i) below; (g) U.S.-issued Yankee certificates of deposit issued by, or
bankers’ acceptances of, or commercial paper issued by, any bank having combined
capital and surplus and retained earnings of at least $100,000,000 and
headquartered in Canada, Japan, the United Kingdom, France, Germany, Switzerland
or The Netherlands and having a rating of A, its equivalent or better by Moody’s
or S&P (or, if neither such organization shall rate such institution at any
time, by any nationally recognized rating organization in the United States);
(h) U.S. dollar-denominated time



Appendix A-7
Definitions (N•)


24093747v13



--------------------------------------------------------------------------------



Exhibit 10.1



deposits with any Canadian bank having a combined capital and surplus and
retained earnings of at least $100,000,000 and having a rating of A, its
equivalent or better by Moody’s or S&P (or, if neither such organization shall
rate such institution at any time, by any nationally recognized rating
organization in the United States); (i) Canadian Treasury Bills fully hedged to
U.S. dollars; (j) repurchase agreements with any financial institution having
combined capital and surplus and retained earnings of at least $100,000,000
collateralized by transfer of possession of any of the obligations described in
clauses (a) through (i) above; (k) bonds, notes or other related obligations of
any state of the United States, or any political subdivision of any state, or
any agencies or other instrumentalities of any such state, including, but not
limited to, industrial development bonds, pollution control revenue bonds,
public power bonds, housing bonds, other revenue bonds or any general obligation
bonds, provided that, at the time of their purchase, such obligations are rated
A or better by Moody’s or S&P (or, if neither such organization shall rate such
obligations at any time, by any nationally recognized rating organization in the
United States); (l) bonds or other debt instruments of any company, if such
bonds or other debt instruments, at the time of their purchase, are rated A or
better by Moody’s or S&P (or, if neither such organization shall rate such
obligations at such time, by any nationally recognized rating organization in
the United States); (m) mortgage backed securities (i) guaranteed by the Federal
National Mortgage Association, the Federal Home Loan Mortgage Corporation or the
Government National Mortgage Association or rated “AAA” or better by Moody’s or
S&P (or, if neither such organization shall rate such obligations at any time,
by any nationally recognized rating organization in the United States) and
(ii) having an average life not to exceed 15 years as determined by standard
industry pricing practices presently in effect; and (n) asset backed securities
rated A or better by Moody’s or S&P (or, if neither such organization shall rate
such obligations at any time, by any nationally recognized rating organization
in the United States); provided that the instruments described in the foregoing
clauses shall be in U.S. Dollars and shall have a maturity of no more than six
months from the date of acquisition thereof.
“Permitted Lease” means a lease permitted under Section 3.2 of the Security
Agreement.
“Permitted Lessee” means any Person to whom the Company is permitted to lease
the Airframe or any Engine pursuant to Section 3.2(a)(viii) or (ix) of the
Security Agreement.
“Permitted Liens” has the meaning set forth in Section 3.1 of the Security
Agreement.
“Person” has the meaning set forth in the Loan Agreement.
“Prepayment Fee” has the meaning set forth in the Loan Agreement.
“Purchase Agreement” means the A320 Family Purchase Agreement, dated as of May
5, 2004, between the Manufacturer and the Company, providing, among other
things,



Appendix A-8
Definitions (N•)


24093747v13



--------------------------------------------------------------------------------



Exhibit 10.1



for the manufacture and sale by the Manufacturer of certain Airbus aircraft, as
such Purchase Agreement may be amended, modified or supplemented from time to
time.
“Related Basic Agreements” means the “Basic Agreements”, as defined in any
Related Loan Agreement.
“Related Junior Lender” means Investec Bank plc in its capacity as a Lender
under the Loan Agreement.
“Related Lender” means any “Lender” as defined in any Related Loan Agreement.
“Related Loan” means the “Loan” as defined in any Related Loan Agreement.
“Related Loan Agreement” means a loan agreement entered into by the Company with
respect to any Related Aircraft.
“Related Secured Parties” means the “Secured Parties” as defined in any Related
Loan Agreement.
“Related Secured Obligations” means the “Secured Obligations” as defined in any
Related Loan Agreement.
“Replacement Aircraft” means the Aircraft of which a Replacement Airframe is
part.
“Replacement Airframe” means an Airbus A32[•]-200 aircraft or an improved model
aircraft (in any case except (a) the Engines or engines from time to time
installed thereon and any and all Parts related to such Engines or engines and
(b) Excluded Equipment), that shall have been made subject to the Lien of the
Security Agreement pursuant to Section 3.5 thereof, together with all Parts
relating to such aircraft.
“Replacement Engine” means an IAE V2527-A52 or an engine of an improved model
and suitable for installation and use on the Airframe with the other Engine)
that shall have been made subject to the Lien of the Security Agreement pursuant
to Section 3.4 or Section 3.5 thereof, together with all Parts relating to such
engine.
“Replacement Parts” has the meaning set forth in Section 3.4(a) of the Security
Agreement.
“Responsible Officer” has the meaning set forth in the Loan Agreement.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business (or any successor thereto).
2 Draft Note - V2533-A5 for A321 aircraft



Appendix A-9
Definitions (N•)


24093747v13



--------------------------------------------------------------------------------



Exhibit 10.1



“Section 1110” means Section 1110 of the United States Bankruptcy Code of 1978,
as amended (11 U.S.C. § 1110).
“Secured Obligations” has the meaning set forth in Section 2.1 of the Security
Agreement.
“Secured Parties” means, collectively, the Security Trustee, the Facility Agents
and the Lenders.
“Security Agreement” means that certain Security Agreement (N[•]), dated as of
the Advance Date, between the Company and the Security Trustee, including all
annexes, schedules, exhibits, appendices and supplements thereto, all as
amended, modified or supplemented in accordance with the applicable provisions
thereof.
“Security Agreement Supplement” means (a) the Security Agreement Supplement No.
1 and (b) any other supplement to the Security Agreement from time to time
executed and delivered pursuant to the Security Agreement.
“Security Agreement Supplement No. 1” means the Security Agreement Supplement
No. 1 (N[•]), substantially in the form of Exhibit A to the Security Agreement,
dated the Advance Date, that shall describe with particularity the Airframe and
the Engines.
“Security Trustee” has the meaning set forth in the introductory paragraph of
the Security Agreement.
“Security Trustee Liens” means any Lien attributable to WTC or the Security
Trustee with respect to the Aircraft, any interest therein or any other portion
of the Collateral arising as a result of (i) Taxes or claims against WTC or the
Security Trustee not related to its interest in the Aircraft or the
administration of the Collateral pursuant to the Security Agreement, (ii) acts
of WTC or the Security Trustee not permitted by, or the failure of WTC or the
Security Trustee to take any action required by, the Basic Agreements,
(iii) claims against WTC or the Security Trustee relating to Taxes or Expenses
that are excluded from the indemnification provided by Sections 2.9 and 2.12 of
the Loan Agreement or (iv) claims against WTC or the Security Trustee arising
out of the transfer by such party of all or any portion of its interest in the
Aircraft, the Collateral or the Basic Agreements (other than pursuant to Section
3.4 or 3.5 of the Security Agreement or pursuant to the exercise of remedies in
accordance with Section 5.2 of the Security Agreement in connection with an
Event of Default that shall have occurred).
“Senior Facility Agent” has the meaning set forth in the introductory paragraph
of the Loan Agreement.



Appendix A-10
Definitions (N•)


24093747v13



--------------------------------------------------------------------------------



Exhibit 10.1



“Senior Lender” means (i) an Original Senior Lender in its capacity as a Lender
under the Loan Agreement (but only for so long as such Original Senior Lender is
a registered holder of a Senior Note) and (ii) any other Person that shall have
become a “Lender” pursuant to a Transfer Certificate and otherwise in accordance
with Section 7.6 of the Loan Agreement (but only for so long as such Person is a
registered holder of a Senior Note).
“Swap Breakage Amount” has the meaning set forth in the Loan Agreement.
“Swap Breakage Gain” has the meaning set forth in the Loan Agreement.
“Swap Breakage Loss” has the meaning set forth in the Loan Agreement.
“Tax” and “Taxes” has the meaning set forth in the Loan Agreement.
“Total Loss” has the meaning set forth in the Loan Agreement.
“Transfer Certificate” has the meaning set forth in the Loan Agreement.
“Transportation Code” has the meaning set forth in the Loan Agreement.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“United States” and “U.S.” each means the United States of America.
“U.S. Air Carrier” means any United States air carrier as to which there is in
force a certificate issued pursuant to the Transportation Code (49 U.S.C.
§41101-41112) or any successor provision that gives like authority.
“Warranty Rights” means (a) in respect of the Airframe, all right, title and
interest of the Company in, to and under Clauses 12 and 13 of the Purchase
Agreement, but only to the extent the same relate to continuing rights of the
Company in respect of any warranty or indemnity, express or implied, pursuant to
Clauses 12 and 13 of the Purchase Agreement with respect to the Airframe, it
being understood that the Warranty Rights with respect to the Airframe exclude
any and all other right, title and interest of the Company in, to and under the
Purchase Agreement and that such Warranty Rights are subject to the terms of the
Airframe Warranties Assignment Agreement and (b) in respect of each Engine, all
right, title and interest of the Company in, to and under Clauses 4.1, 4.2.1,
4.2.3, Exhibits D-1 and D-3 of the Engine Support Agreement and subject to the
limitations expressed in Clauses 4.3, 4.4, 4.5, 4.6, 4.7 and 4.8 of the Engine
Support Agreement, but only to the extent the same relate to continuing rights
of the Company in respect of any warranty or indemnity, express or implied,
pursuant to Clauses 4.1, 4.2.1, 4.2.3, Exhibits D-1 and D-3 of the Engine
Support Agreement and subject to the limitations expressed in Clauses 4.3, 4.4,
4.5, 4.6, 4.7



Appendix A-11
Definitions (N•)


24093747v13



--------------------------------------------------------------------------------



Exhibit 10.1



and 4.8 of the Engine Support Agreement with respect to each Engine, it being
understood that the Warranty Rights with respect to the Engines exclude any and
all other right, title and interest of the Company in, to and under the Engine
Support Agreement and that such Warranty Rights are subject to the terms of the
Engine Warranty Agreement.
“WTC” means Wilmington Trust Company, in its individual capacity, together with
its successors and permitted assigns.







Appendix A-12
Definitions (N•)


24093747v13



--------------------------------------------------------------------------------

Exhibit 10.1


Exhibit A to
Security Agreement



FORM OF SECURITY AGREEMENT SUPPLEMENT1 
SECURITY AGREEMENT SUPPLEMENT NO. __
SECURITY AGREEMENT SUPPLEMENT NO. __ (N[●]), dated ____________, ____ (“Security
Agreement Supplement”), between SPIRIT AIRLINES, INC. (the “Company”) and [●],
not in its individual capacity but solely as Security Trustee under the Security
Agreement (each as hereinafter defined).
W I T N E S S E T H:
WHEREAS, the Aircraft Security Agreement ([●]), dated as of [●], 20[●] (the
“Security Agreement”; capitalized terms used herein without definition shall
have the meanings specified therefor in Appendix A to the Security Agreement),
between the Company and Wilmington Trust Company, as Security Trustee (the
“Security Trustee”), provides for the execution and delivery of supplements
thereto substantially in the form hereof, which shall particularly describe the
Aircraft, and shall specifically grant a security interest in the Aircraft to
the Security Trustee; and
[WHEREAS, the Security Agreement relates to the Airframe and Engines described
in Annex A attached hereto and made a part hereof, and a counterpart of the
Security Agreement is attached to and made a part of this Security Agreement
Supplement;]2 
[WHEREAS, the Company has, as provided in the Security Agreement, heretofore
executed and delivered to the Security Trustee Security Agreement Supplement(s)
for the purpose of specifically subjecting to the Lien of the Security Agreement
certain airframes and/or engines therein described, which Security Agreement
Supplement(s) is/are dated and has/have been duly recorded with the FAA as set
forth below, to wit:
Date
Recordation Date
FAA Document Number3
 
 
 
 
 
 







1 To be conformed as appropriate.
2 Use for Security Agreement Supplement No. 1 only
3 Use for all Security Agreement Supplements other than Security Agreement
Supplement No. 1.



Aircraft Security Agreement (N●)
24093720v16

--------------------------------------------------------------------------------



Exhibit 10.1



NOW, THEREFORE, to secure (x) the Secured Obligations and (y) with respect to
the Other Transactions, the payment of all principal of, and interest on, and
all other amounts due and payable with respect to, the Other Junior Loans held
by the Other Junior Lenders, as the case may be, and in consideration of the
premises and of the covenants contained in the Security Agreement and in the
other Basic Agreements and the Related Basic Agreements and of other good and
valuable consideration given to the Company by the Security Trustee at or before
the Advance Date, the receipt of which is hereby acknowledged, the Company does
hereby grant, bargain, sell, convey, transfer, mortgage, assign, pledge and
confirm unto the Security Trustee and its permitted successors and permitted
assigns, for the security and benefit of the Security Trustee, the Facility
Agents, the Lenders and the Related Secured Parties, a first priority security
interest (which, in the case of the Airframe and each Engine, constitutes an
International Interest), subject, however, to Permitted Liens, in, and mortgage
lien on, all estate, right, title and interest of the Company in, to and under,
all and singular, the Aircraft, including the Airframe and Engines described in
Annex A attached hereto, whether or not any such Engine may from time to time be
installed on the Airframe or any other airframe or any other aircraft, any and
all Parts relating thereto (including Buyer Furnished Equipment installed after
the date hereof, other than Excluded Equipment), and, to the extent provided in
the Security Agreement, all substitutions and replacements of, and additions,
improvements, accessions and accumulations to the Aircraft, Airframe, Engines
and any and all Parts relating thereto (including Buyer Furnished Equipment
installed after the date hereof, other than Excluded Equipment)(in each case
other than Excluded Equipment);
TO HAVE AND TO HOLD all and singular the aforesaid property unto the Security
Trustee, and its permitted successors and permitted assigns, forever, in trust,
upon the terms and trusts set forth in the Security Agreement, for the ratable
benefit, security and protection of the Lenders, the Facility Agents, the
Security Trustee and the Related Secured Parties, except as otherwise provided
in the Security Agreement (including, without limitation, Section 4.1 of the
Security Agreement), and for the uses and purposes and subject to the terms and
provisions set forth in the Security Agreement.
This Security Agreement Supplement shall be construed as supplemental to the
Security Agreement and shall form a part thereof, and the Security Agreement is
hereby incorporated by reference herein and is hereby ratified, approved and
confirmed.
THIS SECURITY AGREEMENT SUPPLEMENT IS BEING DELIVERED IN THE STATE OF NEW YORK
AND SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK AS APPLIED TO CONTRACTS MADE AND PERFORMED WITHIN THE STATE OF
NEW YORK.

Exhibit A-5
Aircraft Security Agreement (N●)
24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



[Signature Pages Follow.]

Exhibit A-5
Aircraft Security Agreement (N●)
24093720v16



--------------------------------------------------------------------------------



Exhibit 10.1



IN WITNESS WHEREOF, the undersigned have caused this Supplement No. __ to be
duly executed by their respective duly authorized officers, on the day and year
first above written.
SPIRIT AIRLINES, INC.


By:___________________________
    Name:
    Title:
WILMINGTON TRUST COMPANY,
    as Security Trustee

By:___________________________
    Name:
    Title:



Exhibit A-5
Aircraft Security Agreement (N●)
24093720v16



--------------------------------------------------------------------------------

Exhibit 10.1


Annex A to
Security Agreement Supplement No.



DESCRIPTION OF AIRFRAME AND ENGINES
AIRFRAME
Manufacturer
Model
Generic
Model
FAA
Registration No.
Manufacturers Serial No.
 
 
 
 
 







ENGINES
Manufacturer
Model
Generic
Model
Serial No.
 
 
 
 





Each Engine has 550 or more “rated take off horsepower” or the equivalent of
such horsepower and is a jet propulsion aircraft engine having at least 1750
pounds of thrust or the equivalent of such thrust.





Exhibit A-6
Aircraft Security Agreement (N●)
24093720v16



--------------------------------------------------------------------------------

Exhibit 10.1


Exhibit C to the
Framework Agreement



FORM OF INTERCREDITOR AGREEMENT









































Exhibit C


Framework Agreement




1000319295v12


1000319295v12



--------------------------------------------------------------------------------



Exhibit 10.1





FORM OF INTERCREDITOR AGREEMENT [[•]]

dated as of [•], 201[•]

among

SPIRIT AIRLINES, INC.,
as Borrower,

BNP PARIBAS, NEW YORK BRANCH,

LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE,

NATIXIS, NEW YORK BRANCH

and

KfW IPEX-BANK GMBH,
as Senior Lenders,


BNP PARIBAS, NEW YORK BRANCH,
as Senior Facility Agent


INVESTEC BANK PLC,
as Junior Facility Agent and Junior Lender

and

WILMINGTON TRUST COMPANY,
as Security Trustee,
_________________________

PILLSBURY WINTHROP SHAW PITTMAN LLP


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



Table of Contents
Page
1.
Definitions...........................................................................................................................    1

1.1
Defined
Terms..........................................................................................................    1

1.2
Amended
Agreements..............................................................................................    4

2.
Subordination of Junior Secured
Obligations.....................................................................    4

2.1
Subordination..........................................................................................................    4

2.2
Continued
subordination.........................................................................................    6

3.
Event of Default; Enforcement
Action................................................................................    7

3.1
Notice of Event of
Default......................................................................................    7

3.2
Consultation
Rights.................................................................................................    7

3.3
Notice of Enforcement
Action.................................................................................    7

3.4
Junior Remarketing
Period......................................................................................    8

3.5
Action Upon
Instructions.......................................................................................    10

3.6
Bankruptcy
Event...................................................................................................    10

3.7
Notices and Lender
Information............................................................................    11

4.
Distribution of
Proceeds.....................................................................................................    11

4.1
Distributions Prior to an Event of
Default.............................................................    11

4.2
Payments After Total Loss, Illegality Event,
Etc...................................................    12

4.3
Payment After Event of Default,
Etc.....................................................................    14

4.4
Certain
Payments...................................................................................................    16

5.
Junior Lender
Rights..........................................................................................................    16

5.1
Buy-out
Rights.......................................................................................................    16

5.2
Cure
Rights............................................................................................................    17

6.
Amendments to Basic
Agreements....................................................................................    18


501366184v6    i


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



6.1
Amendments and
Modifications............................................................................    18

6.2
Waivers..................................................................................................................    19

6.3
Related
Lenders.....................................................................................................    20

7.
Reliance; No Implied
Waivers...........................................................................................    20

7.1
Reliance..................................................................................................................    20

7.2
No
Waivers.............................................................................................................    20

8.
Obligations
Unconditional.................................................................................................    20

8.1
Obligations
Unconditional.....................................................................................    20

9.
Miscellaneous....................................................................................................................    20

9.1
Conflicts.................................................................................................................    20

9.2
GOVERNING
LAW..............................................................................................    20

9.3
Submission to Jurisdiction; Venue;
Waiver............................................................    21

9.4
Waiver of
Immunities............................................................................................    21

9.5
[RESERVED.].......................................................................................................    21

9.6
Successors and
Assigns..........................................................................................    21

9.7
Notices and
Communications...............................................................................    22

9.8
Headings................................................................................................................    22

9.9
Severability............................................................................................................    22

9.10
Counterparts; Integration;
Effectiveness................................................................    22

9.11
Concerning the Security
Trustee............................................................................    22






501366184v6    ii


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



INTERCREDITOR AGREEMENT [[•]]
INTERCREDITOR AGREEMENT (this “Agreement”) dated as of [•], 201[•] among BNP
PARIBAS, acting through its New York Branch, NATIXIS, S.A., acting through its
New York Branch, LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE and KFW IPEX-BANK GMB
(collectively, the “Original Senior Lenders” and, together with their respective
successors and permitted assigns, the “Senior Lenders”), INVESTEC BANK PLC (the
“Original Junior Lender” and, together with its successor and permitted assigns,
the “Junior Lenders”), SPIRIT AIRLINES, INC. (together with its successor and
permitted assign, the “Borrower”), BNP PARIBAS, acting through its New York
Branch, in its capacity as facility agent for the Senior Lenders (in such
capacity, together with its successor and permitted assign, the “Senior Facility
Agent”), INVESTEC BANK PLC, in its capacity as facility agent for the Junior
Lenders (in such capacity, together with its successor and permitted assign, the
“Junior Facility Agent”), and WILMINGTON TRUST COMPANY, as security trustee (in
such capacity, together with its successor and permitted assign, the “Security
Trustee”).
WHEREAS, the Borrower, the Senior Lenders, the Junior Lenders, the Senior
Facility Agent, the Junior Facility Agent, and the Security Trustee are parties
to the Loan Agreement [•] dated as of [•], 201[•] (the “Loan Agreement”)
providing for the financing of a portion of the purchase price of one new Airbus
A32[•]-200 aircraft bearing manufacturer’s serial number [•] (the “Aircraft”) by
the Senior Lenders and the Junior Lenders;
WHEREAS, the Borrower and the Security Trustee are parties to the Aircraft
Security Agreement [[•]] dated as of [•], 201[•] (the “Security Agreement”)
providing for the mortgage by the Borrower of, among other things, the Aircraft
to secure the Borrower’s obligations under the Loan Agreement and the Related
Loan Agreements; and
WHEREAS, the parties hereto wish to set forth herein the intercreditor
arrangements among themselves;
NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and for other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:
1. Definitions.
1.1    Defined Terms. Capitalized terms used but not defined herein have the
meanings set forth in the Loan Agreement. In addition, the following terms shall
have the following meanings:
“Additional Cure Amounts” has the meaning set forth in Section 3.4(b).
“Agent” means the Senior Facility Agent and the Junior Facility Agent, as the
context may require.
“Agreement” as defined in the recitals hereto.

1


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



“All Lender Consent Matter” means any matter requiring the consent of all
Lenders as provided in Section 6.1(a) hereof.
“Bankruptcy Case” means the judicial proceedings commenced in connection with
any Bankruptcy Event, including but not limited to any case under Chapter 11 of
the United States Bankruptcy Code.
“Bankruptcy Event” means an Event of Default under Sections 6.1(g), 6.1(h),
6.1(i), and 6.1(j) of the Loan Agreement.
“Controlling Creditor” means, (a) as of any date of determination prior to the
Senior Discharge Date, with respect to all matters other than a Junior Lender
Consent Matter or an All Lender Consent Matter, the Senior Facility Agent acting
at the direction of the Majority Senior Lenders and (b) from and after the
Senior Discharge Date, the Junior Facility Agent acting at the direction of the
Majority Junior Lenders.
“Cure Amounts” has the meaning set forth in 3.4(b).
“Electing Purchaser” has the meaning set forth in Section 5.1.
“Enforcement Action” means (a) to take from or for the account of the Borrower,
by set-off or in any other manner, the whole or any part of any moneys which may
now or hereafter be owing by the Borrower with respect to the Senior Loan or
Junior Loan, as applicable, (b) to sue for payment of, or to initiate or
participate with others in any suit, action or proceeding against the Borrower
to (i) enforce payment of or collect the whole or any part of the Senior Loan or
the Junior Loan, as applicable, or (ii) commence judicial enforcement of any of
the rights and remedies under the Basic Agreements or applicable Law with
respect to the Senior Loan or the Junior Loan, as applicable, (c) to accelerate
the Senior Loan or the Junior Loan, as applicable, (d) to take any action under
the provisions of any state or federal law, including, without limitation, the
UCC, or under any contract or agreement, to enforce, foreclose upon, take
possession of or sell any property or assets of the Borrower, (e) the sale of
Collateral by Borrower after the occurrence and during the continuance of an
Event of Default, with the consent of the Controlling Creditor, (f) the
commencement of, or the joinder with any creditor in commencing, any Bankruptcy
Case against Borrower or the Collateral or (g) any consensual restructuring of
the Senior Secured Obligations and the Junior Secured Obligations in accordance
with Section 3.6 after the occurrence and during the continuation of an Event of
Default, in each case subject to the limitations set forth in the Security
Agreement.
“Excepted Payments” means (i) indemnity payments and interest and penalties in
respect thereof paid or payable by the Borrower to the Junior Lender or its
Affiliates, successors, assigns, directors, officers, employees and agents
(individually, a “Junior Lender Party” and collectively, the “Junior Lender
Parties”) pursuant to Sections 2.12(b), 2.12(c) and 2.12(d) of the Loan
Agreement; (ii) proceeds of legal liability insurance payable by the Borrower to
the Junior Lender Parties in accordance with the Security Agreement; (iii) any
right to enforce payment of any amount described in clauses (i) and (ii) above
and to enforce covenants with respect thereto and (iv) payments received by the
Junior Lenders pursuant to the Other Basic Agreements.

2


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



“Initial Cure Amount” has the meaning set forth in Section 3.4(b).
 
“Initial Cure Notice” has the meaning set forth in Section 3.4(b).
“Junior Cure Event” means a failure of the Junior Facility Agent to pay or cause
to be paid any Cure Amounts as and when due in accordance with Section 3.4(b).
“Junior Lender Consent Matter” means any matter requiring the consent of the
Junior Lenders as provided in Section 6.1(b) hereof.
“Junior Remarketing Notice” has the meaning set forth in Section 3.4(a).
“Junior Remarketing Period” has the meaning set forth in Section 3.4(b).
“Junior Secured Obligations” means all Secured Obligations payable in respect of
the Junior Loans under the Loan Agreement and all “Secured Obligations” payable
in respect of the “Junior Loans” under each Related Loan Agreement.
“Loan Agreement” as defined in the recitals hereto.
“Notice of Default” has the meaning set forth in Section 3.1(a).
“Other Basic Agreements” means the “Basic Agreements” (or other term of similar
or equivalent meaning) as defined in the Other Loan Agreements.
“Other Junior Lenders” means, Investec Bank plc, as junior lender under the
Other Transaction, and its permitted respective successors and assigns.
“Other Loan Agreements” means each of the loan agreements among the Borrower, as
borrower, the Other Junior Lender, as junior lender, and the other parties
thereto entered into in connection with the Other Transaction.
“Other Transaction” means the loan facilities among the Borrower, as borrower,
the Other Junior Lender and the other parties thereto for the financing of five
(5) Airbus A320 aircraft scheduled to be delivered in 2015.
“Remarketing and Recovery Expenses” means all reasonable costs and expenses
(including legal fees and the fees and costs of any remarketing agent, technical
or other advisers which the Security Trustee may reasonably deem necessary),
losses, Taxes, liabilities, obligations or fees incurred or suffered by any of
the Secured Parties in relation to the repossession and remarketing of the
Aircraft in the exercise of remedies available under the Security Agreement or
applicable laws, including Cure Amounts to the extent provided for in Section
3.4(d).
“Remarketing Termination Notice” has the meaning set forth in 3.4(a).
“Senior Discharge Date” means the date on which all Senior Secured Obligations
have been fully and indefeasibly discharged in full.

3


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



“Senior Secured Obligations” means all Secured Obligations payable in respect of
the Senior Loans under the Loan Agreement and all “Secured Obligations” payable
in respect of the “Senior Loans” under each Related Loan Agreement.
“Transfer Amount” means, as of any date of determination, an amount equal to the
outstanding principal amount of the Senior Loan, accrued interest (including
default interest) and all other amounts (including Breakage Costs and Liquidity
Breakage, if any) which would be due and payable to the Senior Lenders and the
Senior Facility Agent on such date under the Loan Agreement and the other Basic
Agreements.
1.2    Amended Agreements. All references in this Agreement to agreements or
other contractual obligations shall, unless otherwise specified, be deemed to
refer to such agreements or contractual obligations as amended, supplemented,
restated or otherwise modified from time to time.
2. Subordination of Junior Secured Obligations.
2.1    Subordination. Prior to the Senior Discharge Date, the Junior Secured
Obligations (other than Excepted Payments, which shall be distributed in
accordance with Section 4.4) shall be subordinate and junior in right of payment
to the Senior Secured Obligations, to the extent and in the manner hereinafter
set forth:
(a)    No payment or distribution shall be made on or in respect of the Junior
Secured Obligations except directly to the Security Trustee for application as
expressly provided in Section 4.
(b)    In any Bankruptcy Case, any payment or distribution of any kind or
character (other than Excepted Payments), whether in cash, property, stock or
obligations which may be payable or deliverable on or in respect of any Junior
Loan or other sum owing to the Junior Lender under the Basic Agreements shall be
paid or delivered directly to the Security Trustee for distribution as provided
in Section 4. In any Bankruptcy Case, in the event that, notwithstanding the
foregoing, any such payment or distribution shall be received or recovered (by
set-off or otherwise) by the Junior Lender (other than from the Security Trustee
as provided in Section 4) before all Senior Secured Obligations (including,
without limitation, interest accruing after the commencement of a Bankruptcy
Case) are paid in full in cash, such payment or distribution shall be held in
trust for and paid over or delivered to the Security Trustee for distribution as
provided in Section 4.
(c)    Each Junior Lender hereby irrevocably authorizes and empowers the
Security Trustee acting on behalf of the Controlling Creditor, to demand, sue
for, collect and receive every payment or distribution made on or in respect of
the Junior Loan or other sum owing to the Junior Lenders under the Basic
Agreements (other than an Excepted Payment), including in any Bankruptcy Case,
and to file claims and take such other proceedings, in the name of the Junior
Lenders or otherwise, as the Controlling Creditor or the Security Trustee acting
on its behalf may deem necessary or advisable for the enforcement of the
provisions hereof. In any Bankruptcy Case, each Junior Lender agrees (subject to
its right to waive claims

4


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



in accordance with this Agreement) duly and promptly to take such reasonable
action as may be requested by the Controlling Creditor or the Security Trustee
acting on its behalf to collect the indebtedness evidenced by its Junior Loan or
otherwise owing to it under the Basic Agreements (other than Excepted Payments)
and/or to file appropriate proofs of claim in respect to such indebtedness, and
to execute and deliver to the Controlling Creditor or the Security Trustee
acting on its behalf on demand such proofs of claim or assignments of claim (but
in any such case without any recourse, representation or warranty), or other
instruments as may be reasonably requested by the Controlling Creditor or the
Security Trustee acting on its behalf to enforce any and all claims upon or with
respect to its Junior Loan or otherwise owing to it under the Basic Agreements
(other than Excepted Payments).
(d)    In any Bankruptcy Case, except as otherwise expressly provided in this
Agreement, the Controlling Creditor or the Security Trustee acting on its behalf
may, at any time and from time to time, subject to the terms hereof:
(i)    sell, exchange, release or otherwise deal with all or any part of any
property by whomsoever mortgaged or pledged to secure, or howsoever securing,
the Senior Loan for application as provided in Section 4;
(ii)    exercise or refrain from exercising any rights against the Borrower or
any other Person; and
(iii)    apply any sums, by whomsoever paid or however realized, as provided in
Section 4.3 of the Security Agreement.
(e)    Each Junior Lender agrees that in the event that it shall receive or
recover (by set-off or otherwise) any payment (other than Excepted Payments) on
its Junior Loan or otherwise owing to it under the Basic Agreements which it is
not entitled to receive under this Section 2 or Section 4, it will forthwith
turn over such payment to the Security Trustee on behalf of the Controlling
Creditor in the form received (with proper endorsement where required) to be
applied as provided in Section 4.
(f)    Each Junior Lender agrees that prior to the Senior Discharge Date it may
not commence any action or proceeding, including, without limitation, any action
or proceeding relating to a Bankruptcy Event, against the Borrower or any other
Person obligated in respect of any Basic Agreement to recover all or any part of
the Junior Secured Obligations, or join with any creditor, unless the
Controlling Creditor or the Security Trustee shall also join in bringing any
such action or proceeding or the Controlling Creditor otherwise consents;
provided that, the Junior Lenders may commence any such action or proceeding for
payment of an Excepted Payment, but prior to the Senior Discharge Date the
Junior Lenders shall not be entitled to exercise on any judgment for payment of
money against the Collateral or to exercise any remedies under the Security
Agreement or otherwise in respect of the Collateral.
(g)    Each Junior Lender hereby irrevocably authorizes and empowers the
Security Trustee and the Controlling Creditor on behalf of the Senior Lenders,
and subject to Section 6 and the other terms hereof, on behalf of the Junior
Lenders, to vote the full amount of

5


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



the indebtedness evidenced by its Junior Loan or otherwise owing to it under the
Basic Agreements.
(h)    [Reserved.]
(i)    The provisions of this Section 2 or Section 4 are solely for the purpose
of defining the relative rights of the Senior Lenders on the one hand, and the
Junior Lenders on the other hand, and nothing herein shall impair the obligation
of the Borrower, which is unconditional and absolute, to pay to the Junior
Lenders the Junior Secured Obligations in accordance with the terms and the
provisions of the Basic Agreements.
(j)    Notwithstanding anything in this Agreement to the contrary, all
recoveries by the Security Trustee on account of the Junior Secured Obligations
shall be applied thereby in the same manner as proceeds of Collateral are
distributed as provided in Section 4.
2.2    Continued subordination. The subordination set out in Section 2.1 and the
restrictions set out in this Agreement shall continue to apply, subject to the
terms of this Agreement, notwithstanding any act, omission, transaction,
limitation, matter or circumstance whatsoever which, but for this clause, might
operate to affect the priorities of the Basic Agreements, the Senior Secured
Obligations and the Junior Secured Obligations provided for in this Agreement,
including without limitation:
(a)    any time, waiver or indulgence granted to the Borrower or any other
person;
(b)    the taking of any other Lien from the Borrower or any other person or the
variation, compromise, renewal, release, non-registration, non-perfection or
non-enforcement of any rights, remedies or Lien from or against the Borrower or
any other person or from or against the security constituted by the Security
Agreement or any other document, or any failure to realize the full value of any
Lien;
(c)    any legal limitation, disability, incapacity or other circumstances
relating to the Borrower or any other person;
(d)    any amendment or supplement to the Basic Agreements or the Loan Agreement
in accordance with the terms of this Agreement;
(e)    the respective date or dates on which money is advanced or becomes
payable or secured under the Basic Agreements or the Loan Agreement;
(f)    the existence at any time of a credit balance on any current or other
account held with, or for the benefit of, the Senior Facility Agent, a Senior
Lender, the Junior Facility Agent or a Junior Lender;
(g)    any intermediate payment or reduction in whole or in part of the Senior
Secured Obligations or the Junior Secured Obligations;

6


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



(h)    the limited scope of, or any restriction on the quantum or extent of the
validity or enforceability of, the Security Agreement; or
(i)    the order in which the Basic Agreements or the Loan Agreement are
executed or registered or notified to any person.
3. Event of Default; Enforcement Action.
3.1    Notice of Event of Default.
(a)    The Security Trustee will not be taken to have any knowledge of the
occurrence of a breach or default under any Basic Agreement or of an Event of
Default unless it has received express notice (each, a “Notice of Default”) from
either the Senior Facility Agent or the Junior Facility Agent stating that the
notice is a “Notice of Default” and describing the breach or Event of Default.
(b)    If the Security Trustee receives a Notice of Default it will promptly
notify the Senior Facility Agent and the Junior Facility Agent and provide to
each of them a copy of such Notice of Default.
(c)    If an Event of Default shall have occurred and be continuing, the
Security Trustee shall copy all Lenders on all notices to the Borrower in
relation to any Event of Default or the exercise (or non-exercise) of remedies
relating to such Event of Default.
3.2    Consultation Rights. If an Event of Default shall have occurred and be
continuing, the Majority Senior Lenders shall, upon the written request of the
Junior Facility Agent acting at the direction of the Majority Junior Lenders,
consult from time to time (on a non-binding basis and for up to ten (10)
Business Days for each consultation) regarding remedial rights available to the
Security Trustee and methodologies available to maximize recovery on the
Collateral. Such consultation shall take place among all Related Senior Lenders
and the Related Junior Lenders who wish to participate to the extent permitted
by confidentiality and in a manner which limits conflicts of interest that may
arise. Such consultation rights shall not preclude the ability of the
Controlling Creditor to take any action or to direct the exercise of any rights
or remedies that are, in each case, consistent with the terms of this Agreement
and the other Basic Agreements.
3.3    Notice of Enforcement Action.
(a)    If an Event of Default shall have occurred and be continuing prior to the
Senior Discharge Date, the Controlling Creditor shall provide to the Junior
Facility Agent at least ten (10) days prior written notice of its intention to
direct the Security Trustee to take an Enforcement Action, which such written
notice shall specify the Enforcement Actions to be taken and (x) in the case of
a private sale of any material portion of Collateral, the estimated sale price
for such Collateral, and (y) in the case of a public sale of any material
portion of the Collateral, the bid procedures for such auction. The parties
hereto understand and agree that notice of intention to perform (or to cause
Security Trustee to perform) any particular act does not require

7


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



that such action be taken by the Controlling Creditor if the Majority Senior
Lenders thereafter change their position in that respect.
(b)    Notwithstanding the foregoing, in the event that the Controlling Creditor
notifies the Junior Facility Agent of its intention to enter into a
restructuring in accordance with Section 3.6 and that restructuring is
conditioned upon the acceptance by the Security Trustee of a proposal from the
Borrower within a time frame that is less than the timeframe specified in
Section 3.3(a) above, the Controlling Creditor shall specify such shorter
timeframe (which shall in any case be one (1) Business Day shorter than the
timeframe of the Borrower’s proposal of restructuring) in its notice of
Enforcement Action and shall be entitled to proceed with such restructuring in
accordance with Section 3.6 after expiry of such shortened notice period.
(c)    If any Event of Default shall have occurred and be continuing prior to
the Senior Discharge Date, the Controlling Creditor agrees to provide promptly
to the Junior Facility Agent copies of any information relating to the condition
or location of the Aircraft as shall be supplied to them by the Borrower (to the
extent not already provided to the Junior Facility Agent by the Security Trustee
or otherwise) together with any other information in the possession of the
Controlling Creditor as the Junior Lender may reasonably request. In the event
that the Controlling Creditor intends to conduct a physical inspection of the
Aircraft, it shall give reasonable advance notice to the Junior Facility Agent
and allow up to three (3) representatives for the Junior Lenders to participate
in such inspection (to the extent consistent with the rights of the Security
Trustee under the Security Agreement, it being agreed that the Senior Lenders
shall be entitled to have at least an equal number of representatives
participate).
(d)    Any failure by the Controlling Creditor to provide the information under
the preceding clause (c) shall not impose any personal liability on the Senior
Facility Agent or any Senior Lender as a result of such failure unless (x) such
information is then currently available to the Controlling Creditor and
specifically requested in writing by the Junior Facility Agent or (y) such
failure is one specifically directed by, the Senior Facility Agent or such
Senior Lender.
3.4    Junior Remarketing Period.
(a)    In the event that (x) the Controlling Creditor notifies the Junior
Facility Agent of its intention to direct the Security Trustee to take an
Enforcement Action that entails a private or public sale of the Aircraft or (y)
the Senior Facility Agent shall not have directed the Security Trustee to take
any Enforcement Action during a continuous 180 day period following the
occurrence and during the continuation of an Event of Default during which the
Junior Lenders have not exercised cure rights pursuant to Section 5.2, the
Junior Facility Agent may by written notice to the Controlling Creditor (the
“Junior Remarketing Notice”) prior to expiry of the ten (10) day period
specified in Section 3.3(a) above (in the case of clause (x) above) or the tenth
(10th) day following expiry of such 180 day period (in the case of clause (y)
above), elect to commence a Junior Remarketing Period, which shall be subject to
the terms and conditions of this Section 3.4. In the event that, during the
Junior Remarketing Period, the Controlling Creditor either (i) with respect to
clause (x) above, changes its position in respect of its intention to proceed
with an Enforcement Action that entails a private or public sale of the Aircraft
and

8


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



elects in good faith to take steps toward a different Enforcement Action (i.e.,
other than selling the Aircraft) or (ii) with respect to clause (y) above,
elects in good faith to direct the Security Trustee to take any Enforcement
Action (other than in the case of a public or private sale of the Aircraft), it
shall send a written notice (a “Remarketing Termination Notice”) to the Junior
Facility Agent informing it of this change and of the cancellation of the Junior
Remarketing Period.
(b)    The “Junior Remarketing Period” shall commence on the date of the Junior
Remarketing Notice and shall continue until the earlier of (i) a Junior Cure
Event, (ii) the date that is ninety (90) days following the date of the Junior
Remarketing Notice or (iii) delivery by the Controlling Creditor of a
Remarketing Termination Notice. Within three (3) Business Days of the Junior
Remarketing Notice or as soon as possible thereafter, the Controlling Creditor
shall provide the Junior Facility Agent with a written notice (the “Initial Cure
Notice”) setting forth all outstanding amounts due and payable to the Senior
Lenders under the Basic Agreements (excluding, however, any principal balance
that has become due solely as a result of an acceleration of the Loans, but
including any default interest payable on overdue installments of principal and
interest) (such amount, the “Initial Cure Amount”). In order for the Junior
Remarketing Period to continue, (x) the Junior Facility Agent must within three
(3) Business Days of the Initial Cure Notice, pay or cause to be paid the
Initial Cure Amount to the Security Trustee for the account of the Senior
Lenders, and (y) on each Payment Date during the Junior Remarketing Period, the
Junior Facility Agent must pay or cause to be paid to the Security Trustee for
the account of the Senior Lenders all payments of principal and interest that
would otherwise have been due on the Senior Loan had no Event of Default
occurred (the “Additional Cure Amounts”, together with the Initial Cure Amount,
the “Cure Amounts”). The Junior Facility Agent shall not be obligated to pay any
Cure Amounts hereunder; provided, that the failure by the Junior Facility Agent
to pay any Cure Amounts in accordance with this Section 3.4(b) shall be a Junior
Cure Event. Upon the payment of any Cure Amounts by the Junior Lender as
provided in this Section 3.4, the relevant Junior Lender advancing such amounts
shall, subject to the prior payment to the Senior Lender in full of all Senior
Secured Obligations then due and payable to the Senior Lenders, be subrogated to
all the Senior Lender’s rights in respect of the Cure Amounts or the obligation
giving rise to such payment or performance, and any right to any interest in
respect thereof.
(c)    During the Junior Remarketing Period, the Junior Facility Agent shall
have the exclusive right to remarket the Aircraft for sale to the highest
bidder, it being agreed that any actual Enforcement Action (including entry into
any binding agreement with respect to the Collateral) will need to be consented
to and directed by the Controlling Creditor; provided, however, that the
Controlling Creditor shall consent to a sale transaction where the net proceeds
of such transaction are payable in cash and exceed all amounts then due and
payable to the Senior Lenders under the Basic Agreements and closing is within
thirty (30) days, subject only to customary conditions precedent. For the
avoidance of doubt, the Junior Lender buy-out rights contained in Section 5.1
shall continue to apply during any Junior Remarketing Period. Upon the written
request of the Controlling Creditor during the Junior Remarketing Period, the
Junior Facility Agent shall consult from time to time (on a non-binding basis
and for up to ten (10)

9


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



Business Days for each consultation) regarding remedial rights available to the
Security Trustee and methodologies available to maximize recovery on the
Collateral.
(d)    At the end of the Junior Remarketing Period (unless the Junior
Remarketing Period ends by delivery of Remarketing Termination Notice), the
Controlling Creditor shall have the exclusive right to proceed with any
Enforcement Action involving the sale of the Aircraft. If the Junior Remarketing
Period ends as a result of delivery by the Controlling Creditor of a Remarketing
Termination Notice, then (x) the provisions of Section 3.3 and this Section 3.4
shall continue to apply in respect of any future Enforcement Action that entails
a private or public sale of the Aircraft and (y) any Cure Amounts previously
advanced by the Junior Lenders shall be treated as Remarketing and Recovery
Expenses advanced to the Security Trustee and shall be payable to the Junior
Lenders as such for purposes of all distributions under Section 4.3.
3.5 Action Upon Instructions.
(a)    Upon the written instructions at any time and from time to time of the
Controlling Creditor, but not otherwise, the Security Trustee shall take such of
the following actions as may be specified in such instructions: (i) exercise
such election or option, or make such decision or determination, or give such
notice, consent, waiver or approval or exercise such right, remedy or power or
take such other action hereunder or under any other Basic Agreement or in
respect of any part or all of the Collateral as shall be specified in such
instructions; (ii) take such action with respect to, or to preserve or protect,
the Collateral (including the discharge of Liens) as shall be specified in such
instructions and as are consistent with this Agreement and the Security
Agreement; and (iii) take such other action in respect of the subject matter of
this Agreement and the Security Agreement as is consistent with the terms hereof
and the other Basic Agreements. If any Event of Default shall have occurred and
be continuing, on request of the Controlling Creditor, the Security Trustee
shall exercise such remedies under Article V of the Security Agreement as shall
be specified in such request. The Security Trustee agrees to provide to the
Senior Facility Agent and the Junior Facility Agent, concurrently with such
action by the Security Trustee, notice of such action by the Security Trustee,
provided that the failure to give any such notice shall not affect the validity
of such action.
(b)    Notwithstanding anything contained in this Agreement to the contrary,
nothing contained herein is intended to expand or increase the duties and
obligations of the Security Trustee beyond those set forth in the Security
Agreement and the Security Trustee shall not be required to take any action or
refrain from taking any action under this Agreement pursuant to any instructions
given by the Senior Facility Agent or the Junior Facility Agent hereunder,
unless (i) it shall have received indemnification against any risks or costs
likely to be incurred by it in connection therewith as provided for in Section
6.3 of the Security Agreement and (ii) such instructions are consistent with and
not in contravention of or beyond the scope of the duties and obligations
expressly assumed by the Security Trustee in the Security Agreement. In the
event of any conflict between the terms of this Agreement and the Security
Agreement relating to the rights, duties and obligations of the Security
Trustee, the provisions of the Security Agreement shall govern.
3.6    Bankruptcy Event. Notwithstanding the provisions of Section 6, if a
Bankruptcy Event shall occur and be continuing, the Controlling Creditor shall
have the right to give

10


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



instructions to the Security Trustee to enter into a restructuring (and related
amendments) that would have the effect of reducing certain amounts payable to
the Senior Lenders and the Junior Lenders without the consent of all affected
Lenders; provided, that (x) such reductions are made on a pro rata basis across
all Lenders and (y) all such affected Lenders maintain a deficiency claim
against the Borrower in respect of all such compromised amounts (it being
understood that the proceeds of all such claims in respect of the Junior Loan
remain subordinated in accordance with Section 2 until payment in full of the
Senior Loan).
3.7    Notices and Lender Information.
(a)    Each Lender shall provide to the Security Trustee from time to time
(through the relevant Agent) any information that the Security Trustee may
reasonably specify as being necessary or desirable to enable the Security
Trustee to perform its functions as Security Trustee.
(b)    The Security Trustee shall promptly provide to the Senior Facility Agent
and to the Junior Facility Agent all written notices or other reports relating
to the Basic Agreements that it receives from the Borrower.
4. Distribution of Proceeds
4.1    Distributions Prior to an Event of Default. Except as otherwise provided
in Sections 4.2, 4.3 and 4.4 hereof, any payment of interest, principal or other
monies paid to the Security Trustee, shall be distributed as promptly as
possible on each Payment Date, if received prior to 11:00 a.m. New York time,
and otherwise on the next succeeding Business Day by the Security Trustee in the
following order of priority:
First, to each of the Security Trustee, the Senior Facility Agent and Junior
Facility Agent for its fees, costs, charges and expenses and other amounts
(including legal expenses) then due and payable to it in its capacity as
Security Trustee, the Senior Facility Agent and Junior Facility Agent,
respectively, under the Basic Agreements (and, for the avoidance of doubt,
excluding any Related Secured Obligations);
Second, to the Senior Lenders for application in or towards the discharge of the
Borrower’s liabilities in respect of interest and principal then due and payable
and unpaid under the Loan Agreement and all of the Borrower’s Secured
Obligations to the Senior Lenders (including, but not limited to, fees, default
interest, Breakage Costs, Liquidity Breakage, Increased Costs and any indemnity
payments) which are then due and payable and unpaid under any of the Basic
Agreements in relation to the Senior Loan (and, for the avoidance of doubt,
excluding any Related Secured Obligations), such distribution to be made
ratably, without priority of one Senior Lender over another, in the proportion
that the amount of such payment or payments then due each Senior Lender bears to
the aggregate amount of payments then due all Senior Lenders;
Third, to the Junior Lenders for application in or towards the discharge of the
Borrower’s liabilities in respect of Breakage Costs and Liquidity Breakage then
due and payable and unpaid under the Loan Agreement (and, for the avoidance of
doubt,

11


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



excluding any Related Secured Obligations), such distribution to be made
ratably, without priority of one Junior Lender over another, in the proportion
that the amount of such payment or payments then due each Junior Lender bears to
the aggregate amount of payments then due all Junior Lenders;
Fourth, to the Junior Lenders for application in or towards the discharge of the
Borrower’s liabilities in respect of interest and principal then due and payable
and unpaid under the Loan Agreement and all of the Borrower’s Secured
Obligations to the Junior Lenders (including, but not limited to, fees, default
interest, Increased Costs and any indemnity payments) which are then due and
payable and unpaid under any of the Basic Agreements in relation to the Junior
Loan (and, for the avoidance of doubt, excluding any Related Secured
Obligations), such distribution to be made ratably, without priority of one
Junior Lender over another, in the proportion that the amount of such payment or
payments then due each Junior Lender bears to the aggregate amount of payments
then due all Junior Lenders; and
Fifth, the balance, if any, of such funds remaining thereafter shall be
distributed to Borrower; provided, that if an Event of Default or Material
Default shall have occurred and be continuing, such amounts payable to Borrower
shall be held by the Security Trustee (1) until such Event of Default or
Material Default is no longer continuing (including as a result of waiver, cure,
or payment in full of obligations under, as applicable, the Basic Agreements or
the applicable agreements with the applicable Related Lenders) or (2) until
Section 4.3 shall apply.
4.2    Payments After Total Loss, Illegality Event, Etc. Except as otherwise
provided in Section 4.3 or 4.4 hereof, all amounts received by the Security
Trustee as the result of an event requiring payment or prepayment under Sections
2.4(a), 2.4(b) or 2.4(c) of the Loan Agreement shall be promptly applied to
payment or prepayment of the Loans and to all other amounts payable thereunder
as provided in Section 2.4(a), 2.4(b) or 2.4(c) of the Loan Agreement by
applying such funds in the following order of priority:
First, to each of the Security Trustee, the Senior Facility Agent and Junior
Facility Agent for its fees, costs, charges and expenses and other amounts
(including legal expenses) then due and payable to it in its capacity as
Security Trustee, the Senior Facility Agent and Junior Facility Agent,
respectively, under the Basic Agreements (and, for the avoidance of doubt
excluding any Related Secured Obligations);
Second, to the Senior Lenders for application in or towards the discharge of the
Borrower’s liabilities in respect of interest and principal then due and payable
and unpaid under the Loan Agreement and all of the Borrower’s Secured
Obligations to the Senior Lenders (including, but not limited to, fees, default
interest, Breakage Costs, Liquidity Breakage, Increased Costs and any indemnity
payments) which are then due and payable and unpaid under any of the Basic
Agreements in relation to the Senior Loan (and, for the avoidance of doubt,
excluding any Related Secured Obligations), such distribution to be made
ratably, without priority of one Senior Lender over another, in the proportion
that the amount of such payment or payments then due each Senior Lender bears to
the aggregate amount of payments then due all Senior Lenders;

12


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



Third, to the Junior Lenders for application in or towards the discharge of the
Borrower’s liabilities in respect of Breakage Costs and Liquidity Breakage then
due and payable and unpaid under the Loan Agreement (and, for the avoidance of
doubt, excluding any Related Secured Obligations), such distribution to be made
ratably, without priority of one Junior Lender over another, in the proportion
that the amount of such payment or payments then due each Junior Lender bears to
the aggregate amount of payments then due all Junior Lenders;
Fourth, to the Junior Lenders for application in or towards the discharge of the
Borrower’s liabilities in respect of all unpaid principal and all accrued and
unpaid interest to the relevant date of determination under the Loan Agreement
and all of the Borrower’s Secured Obligations to the Junior Lenders (including,
but not limited to, fees, default interest, Increased Costs and any indemnity
payments) which are then due and payable and unpaid under any of the Basic
Agreements in relation to the Junior Loan (and, for the avoidance of doubt,
excluding any Related Secured Obligations), such distribution to be made
ratably, without priority of one Junior Lender over another, in the proportion
that the amount of such payment or payments then due each Junior Lender bears to
the aggregate amount of payments then due all Junior Lenders; and
Fifth, the balance, if any, of such funds remaining thereafter shall be
distributed to Borrower; provided, that if an Event of Default or Material
Default shall have occurred and be continuing, such amounts payable to Borrower
shall be held by the Security Trustee (1) until such Event of Default or
Material Default is no longer continuing (including as a result of waiver, cure,
or payment in full of obligations under, as applicable, the Basic Agreements or
the applicable agreements with the applicable Related Lenders) or (2) until
Section 4.3 shall apply.
provided, however that in the event the Borrower meets the requirements set
forth in Section 2.4(b)(ii) of the Loan Agreement to prepay the Junior Loan
without also prepaying the Senior Loan and the Borrower elects pursuant to a
written notice to prepay the Junior Loan in accordance therewith, the Security
Trustee shall apply such prepayment proceeds in the following order of priority:
First, to each of the Security Trustee, the Senior Facility Agent and Junior
Facility Agent for its fees, costs, charges and expenses and other amounts
(including legal expenses) then due and payable to it in its capacity as
Security Trustee, the Senior Facility Agent and Junior Facility Agent,
respectively, under the Basic Agreements (and, for the avoidance of doubt
excluding any Related Secured Obligations);
Second, to the Junior Lenders for application in or towards the discharge of the
Borrower’s liabilities in respect of Breakage Costs and Liquidity Breakage, then
due and payable and unpaid under the Loan Agreement (and, for the avoidance of
doubt, excluding any Related Secured Obligations), such distribution to be made
ratably, without priority of one Junior Lender over another, in the proportion
that the amount of such payment or payments then due each Junior Lender bears to
the aggregate amount of payments then due all Junior Lenders; and

13


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



Third, to the Junior Lenders for application in or towards the discharge of the
Borrower’s liabilities in respect of all unpaid principal and all accrued and
unpaid interest to the relevant date of determination under the Loan Agreement
and all of the Borrower’s Secured Obligations to the Junior Lenders (including,
but not limited to, fees, default interest, Increased Costs and any indemnity
payments) which are then due and payable and unpaid under any of the Basic
Agreements in relation to the Junior Loan (and, for the avoidance of doubt,
excluding any Related Secured Obligations), such distribution to be made
ratably, without priority of one Junior Lender over another, in the proportion
that the amount of such payment or payments then due each Junior Lender bears to
the aggregate amount of payments then due all Junior Lenders;
provided, further that in the event the Borrower shall be required to prepay the
Senior Loan of an affected Senior Lender pursuant to Section 2.4(c) of the Loan
Agreement concurrently with any payment to the Junior Lenders under Section
2.4(b)(ii) of the Loan Agreement, the Security Trustee shall apply such
prepayment proceeds to the Senior Loan of such affected Senior Lender prior to
prepayment of the Junior Loan pursuant to Section 2.4(b)(ii) of the Loan
Agreement.
4.3    Payment After Acceleration, Etc. All payments received and amounts held
or realized by the Security Trustee (including but not limited to any Swap
Breakage Gain) after the Loans shall have been accelerated pursuant to Section 6
of the Loan Agreement, as well as all payments or amounts then held by the
Security Trustee as part of the Collateral, shall be promptly applied by the
Security Trustee in the following order of priority:
First, to the Security Trustee, the Senior Facility Agent and Junior Facility
Agent for its fees, costs, charges and expenses and other amounts (including
legal expenses) then due and payable to it in its capacity as Security Trustee ,
the Senior Facility Agent and Junior Facility Agent, respectively, under the
Basic Agreements (and, for the avoidance of doubt, excluding any Related Secured
Obligations);
Second, to the Security Trustee, Controlling Creditor and any Lenders who have
advanced any Remarketing and Recovery Expenses to the Security Trustee in
respect of the Collateral, to discharge such amounts as are then due and payable
(or that are otherwise reasonably projected to become due and payable)in
relation to such Remarketing and Recovery Expenses;
Third, to the Senior Lenders for application in or towards the discharge of the
Borrower’s liabilities in respect of all unpaid principal and all accrued and
unpaid interest to the relevant date of determination under the Loan Agreement
and all of the Borrower’s other Secured Obligations to the Senior Lenders
(including, but not limited to, fees, default interest, Breakage Costs,
Liquidity Breakage, Increased Costs and any indemnity payments) which are then
due and payable and unpaid under any of the Basic Agreements in relation to the
Senior Loan and excluding any Related Secured Obligations, such distribution to
be made ratably, without priority of one Senior Lender over another, in the
proportion that the amount of such payment or payments then due each Senior
Lender bears to the aggregate amount of payments then due all Senior Lenders;

14


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



Fourth, to the Related Senior Lenders for application in or towards the
discharge of the Borrower’s liabilities in respect of all unpaid principal and
all accrued and unpaid interest to the relevant date of determination under each
Related Loan Agreement and all of the Borrower’s other Related Secured
Obligations to the Related Senior Lenders (including, but not limited to, fees,
default interest, “Breakage Costs”, “Liquidity Breakage”, “Increased Costs” and
any indemnity payments) which are then due and payable and unpaid under any of
the Related Basic Agreements in relation to the Related Senior Loan, such
distribution to be made ratably, without priority of one Related Senior Lender
over another, in the proportion that the amount of such payment or payments then
due each Related Senior Lender bears to the aggregate amount of payments then
due all Related Senior Lenders;
Fifth, to the Junior Lenders for application in or towards the discharge of the
Borrower’s liabilities in respect of Breakage Costs and Liquidity Breakage then
due and payable and unpaid under the Loan Agreement and excluding any Related
Secured Obligations, such distribution to be made ratably, without priority of
one Junior Lender over another, in the proportion that the amount of such
payment or payments then due each Junior Lender bears to the aggregate amount of
payments then due all Junior Lenders;
Sixth, to the Junior Lenders for application in or towards the discharge of the
Borrower’s liabilities in respect of all unpaid principal and all accrued and
unpaid interest to the relevant date of determination under the Loan Agreement
and all of the Borrower’s Secured Obligations to the Junior Lenders (including,
but not limited to, fees, default interest, Increased Costs and any indemnity
payments) which are then due and payable and unpaid under any of the Basic
Agreements in relation to the Junior Loan and excluding any Related Secured
Obligations, such distribution to be made ratably, without priority of one
Junior Lender over another, in the proportion that the amount of such payment or
payments then due each Junior Lender bears to the aggregate amount of payments
then due all Junior Lenders;
Seventh, to the Related Junior Lenders for application in or towards the
discharge of the Borrower’s liabilities in respect all unpaid principal and all
accrued and unpaid interest to the relevant date of determination under each
Related Loan Agreement and all of the Borrower’s other Related Secured
Obligations to the Related Junior Lenders (including, but not limited to, fees,
default interest, “Breakage Costs”, “Liquidity Breakage”, “Increased Costs” and
any indemnity payments) which are then due and payable and unpaid under any of
the Related Basic Agreements in relation to the Related Junior Loan, such
distribution to be made ratably, without priority of one Related Junior Lender
over another, in the proportion that the amount of such payment or payments then
due each Related Junior Lender bears to the aggregate amount of payments then
due all Related Junior Lenders;
Eighth, to the Other Junior Lenders for application in or towards the discharge
of the of all unpaid principal and all accrued and unpaid interest to the
relevant date of determination under the Other Loan Agreements and all of the
Borrower’s other secured obligations to the Other Junior Lenders (including, but
not limited to, fees, default

15


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



interest, “Breakage Costs” (or other term of similar or equivalent meaning),
“Liquidity Breakage” (or other term of similar or equivalent meaning),
“Increased Costs” (or other term of similar or equivalent meaning) and any
indemnity payments) which are then due and payable and unpaid under the Other
Basic Agreements, such distribution to be made ratably, without priority of one
Other Junior Lender over another, in the proportion that the amount of such
payment or payments then due each Other Junior Lender bears to the aggregate
amount of payments then due all Other Junior Lenders; and
Ninth, the balance, if any, of such funds remaining thereafter shall be
distributed to the Borrower.
4.4    Certain Payments. Notwithstanding anything contained in Sections 4.1, 4.2
and 4.3 to the contrary:
(a)    The Security Trustee will distribute any Excepted Payment received by it
from the Borrower under the Loan Agreement directly to the Person entitled
thereto.
(b)    Any amounts received by the Security Trustee directly or indirectly from
any insurer, Governmental Authority or other Person with respect to any loss,
condemnation, confiscation, theft or seizure of, or requisition of title to or
use of, or damage to the Aircraft or any Part thereof not resulting in a
prepayment pursuant to Section 2.4(a) of the Loan Agreement will be applied or
distributed by the Security Trustee in accordance with the relevant insurance
provisions of the Security Agreement or paid over to the Borrower in accordance
with Section 3.6(d) of the Security Agreement. Any amounts received by the
Security Trustee directly or indirectly from any insurer, Governmental Authority
or other Person with respect to any Total Loss resulting in a prepayment
pursuant to Section 2.4(a) of the Loan Agreement shall be credited by the
Security Trustee against the amounts required to be prepaid by the Borrower
pursuant to Section 2.4(a) of the Loan Agreement.
5. Junior Lender Rights
5.1    Buy-out Rights.
(a)    At any time following the occurrence of (i) the acceleration of the
Senior Loan, (ii) the Majority Senior Lenders having notified the Junior Lenders
in writing of their intention to instruct the Security Trustee to take
Enforcement Action, or (iii) an Event of Default which has been continuing for
ninety (90) days, any Junior Lender (the “Electing Purchaser”) may, by written
notice to the Security Trustee and the Senior Lenders, elect to purchase all,
but not less than all, of the Senior Loan (but not any Related Senior Loan) then
outstanding on the date specified in such written notice (which shall neither be
fewer than three (3) nor more than twenty (20) days after the date of such
notice from the Electing Purchaser), which notice, in order to be effective,
shall state that it is irrevocable and unconditional. Each Senior Lender agrees
to such purchase rights and that it will, upon payment to it in the manner
provided for in Section 2.4 of the Loan Agreement of an amount equal to the
Transfer Amount, sell, assign, transfer and convey to the Electing Purchaser
(without recourse, representation or warranty of any kind except for its own
acts or omissions), all of the right, title and interest of such Senior Lender
in and to the Collateral, the Loan Agreement, all of the Senior Loan held by
such Senior

16


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



Lender and the other Basic Agreements (excluding all right, title and interest
in and to any indemnities, Taxes, expenses, costs or similar charges
attributable to the period prior to such sale (including, without limitation,
under Section 2.12 or 2.13 of the Loan Agreement) not then due and payable and
which are unknown at the time of purchase and not included in the calculation of
the amounts payable by the Electing Purchaser), and the Electing Purchaser shall
assume all of such Senior Lender’s obligations under the Basic Agreements
arising from and after the time of such sale. If the Electing Purchaser shall so
request, such Senior Lender will comply with all the provisions of Section 7.6
of the Loan Agreement to enable new promissory notes evidencing such Senior Loan
to be issued to the Electing Purchaser in such denominations as it shall
request. All charges and expenses in connection with the issuance of any such
new promissory notes shall be borne by the Electing Purchaser thereof. In the
case of such purchase, the Electing Purchaser shall, upon request, furnish to
the Senior Lenders an opinion of counsel for the Electing Purchaser reasonably
satisfactory to such Senior Lenders (or other evidence reasonably satisfactory
to the Senior Lenders) that such transfer and conveyance are exempt from
registration under the Securities Act and do not violate any registration
provision of any applicable state securities laws.
(b)    Following the receipt of a buy-out notice from the Electing Purchaser
pursuant to Section 5.1(a), the Security Trustee shall refrain from further
exercising any remedies under Article V of the Security Agreement through the
date of scheduled purchase unless, in the reasonable opinion of the Majority
Senior Lenders (as evidenced by a notice thereof to the Security Trustee), the
Electing Purchaser is financially unable to effect such purchase.
5.2    Cure Rights.
(a)    Notwithstanding any other provision of the Basic Agreements to the
contrary, if prior to a Bankruptcy Event a default referred to in Section 6 of
the Loan Agreement which can be remedied by the payment of money shall have
occurred, the Junior Lender may, without the consent or concurrence of any
Senior Lender, pay to the Security Trustee (for the account of the Senior
Lenders) the portion of the defaulted payment due from Borrower with respect to
the related Senior Loan and all applicable accrued interest thereon (including
default interest), within three (3) Business Days after such default shall have
become an Event of Default. Any payment by a Junior Lender pursuant to the
immediately preceding sentence shall be deemed solely for the purposes of this
Intercreditor Agreement to cure any such Event of Default (including any
corresponding Event of Default under the Loan Agreement) which may otherwise
have arisen on account of such nonpayment and any declaration that the Senior
Loan is due and payable or that an Event of Default exists thereunder, based
solely upon such Events of Default, shall be deemed to be rescinded and the
Security Trustee shall refrain from exercising remedies related thereto;
provided, that the Junior Lender shall not be entitled to exercise any such cure
rights with respect to (i) more than four (4) missed payments by the Borrower in
the aggregate or (ii) more than two (2) consecutive Payment Dates, in each case,
without the consent of the Senior Lender.
(b)    Upon the making of any such payment or performing any such obligation as
provided in Section 5.2(a), the Junior Lender shall, if no other Event of
Default exists and

17


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



subject to the prior payment to the Senior Lender in full of all Senior Secured
Obligations then due and payable to the Senior Lenders, be subrogated to all the
Senior Lender’s rights in respect of the payment or the obligation giving rise
to such payment or performance, and any right to any interest in respect
thereof.
(c)    No Junior Lender shall have the right to cure any Event of Default except
as specified in this Section 5.2 or in Section 3.4.
6. Amendments to Basic Agreements.
6.1    Amendments and Modifications. Neither this Agreement nor any other Basic
Agreement (other than the Framework Agreement and the Fee Letter) nor any terms
hereof or thereof may be amended, supplemented, changed, waived, discharged or
terminated unless such amendment, supplement, change, waiver, discharge or
termination is in writing signed by the Borrower and, on behalf of each Lender,
the Controlling Creditor, provided that, subject in all cases to Section 3.6
hereof:
(a)    no such amendment, supplement, change, waiver, discharge or termination
shall, without the written consent of each Lender adversely affected thereby,
(i) extend the final scheduled maturity of any Loan or any Note, or reduce the
rate or extend the time of payment of interest, principal or fees thereon, or
change the principal amount thereof, (ii) increase the Commitment of any Lender,
(iii) release or create any Lien on the Collateral (except as expressly provided
in the Security Agreement, including pursuant to Section 3.1 and Section 11.1
thereto) or deprive any Lender of the benefit of the Lien on the Collateral
created by the Security Agreement (except as expressly provided in the Security
Agreement, including pursuant to Section 11.1 thereto), (iv) amend, modify or
waive any provision of Section 4 or Section 6 hereof, (v) amend the definitions
of Controlling Creditor, Secured Obligations or Related Secured Obligations (vi)
consent to the assignment or transfer by the Borrower or any of its rights and
obligations under this Agreement or Section 7.6 of the Loan Agreement, (vii)
impair any indemnity under a Basic Agreement in favor of such Lender or reduce
the amount payable pursuant to such indemnity, (viii) provide consent to any
other provision expressly requiring the consent of all Lenders, (ix) result in a
different Borrower, (x) change the dates or amounts of payment of any Breakage
Costs, Liquidity Breakage, (in the case only of any Fixed Rate Loan) Swap
Breakage Amount, Swap Breakage Loss and Swap Breakage Gain on, any Note, (xi)
reduce the Breakage Costs, Liquidity Breakage, (in the case only of any Fixed
Rate Loans) Swap Breakage Amount, Swap Breakage Loss and Swap Breakage Gain on,
any Note, (xii) change to a location outside the United States the place of
payment where, or the coin or currency in which, the principal amount of, or
interest on, any Note is payable and (xiii) adversely affect such Lender’s
status as an additional insured under any insurance policy to be maintained
pursuant to Section 3.6 of the Security Agreement;
(b)    no such amendment, supplement, change, waiver, discharge or termination
shall, without the written consent of the Majority Junior Lenders, amend the
provisions of this Agreement or the other Basic Agreements (other than the
Framework Agreement and the Fee Letter) (i) to increase any obligations or
amounts owed to the Senior Lenders, (ii) change the state of registration of the
Aircraft to any state that is not set forth on Schedule I of the Security

18


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



Agreement, (iii) amend the definitions of Basic Agreements, Indemnitee or
Controlling Creditor contained in the Loan Agreement or this Agreement, (iv)
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement, (v) impair any indemnity under a Basic
Agreement in favor of the Junior Lenders or reduce the amount payable pursuant
to such indemnity, (vi) impair the right of the Junior Lender (to the extent
permitted by the Basic Agreements) to commence legal proceedings to enforce a
right to receive payment, (vii) amend the insurance provisions of the Security
Agreement, (viii) consent to the leasing or subleasing of the Aircraft if such
consent is required under the terms of the Security Agreement, or (ix) reduce
any rights specifically granted by their terms to the Junior Facility Agent or
the Junior Lenders (in such party’s capacity as such) or to increase any
obligations specifically imposed on the Junior Facility Agent or the Junior
Lenders (in such party’s capacity as such);
(c)    no such amendment, supplement, change, waiver, discharge or termination
shall, without the consent of the Security Trustee, the Senior Facility Agent or
the Junior Facility Agent, as applicable, amend, modify or waive any provision
as same relates to such party’s rights or obligations (in such party’s capacity
as such) under the Basic Agreements;
(d)    no such amendment, supplement, change, waiver, discharge or termination
shall, without the consent of Related Lenders, acting as a single class, holding
an amount equal to or greater than 66 and 2/3 (sixty-six and two thirds) percent
of the outstanding principal amount of all Related Loans, (i) increase the rate
of interest on, or increase the principal amount of, any Loan, (ii) release or
create any Lien on the Collateral (except as expressly provided in the Security
Agreement, including pursuant to Section 3.1 and Section 11.1 thereto) or
deprive any Related Lender of the benefit of the Lien on the Collateral created
by the Security Agreement (except as expressly provided in the Security
Agreement, including pursuant to Section 11.1 thereto), (iii) amend, modify or
waive any provision of Section 4.1 (clause fifth), 4.2 (clause fifth) or 4.3
(insofar as any such amendment, modification or waiver would materially and
adversely affect the Related Lenders) or this Section 6(d), (iv) amend the
definitions of Related Secured Obligations, or (v) increase the amounts of
payment of any Breakage Costs, Liquidity Breakage, (in the case only of any
Fixed Rate Loan) Swap Breakage Amount, Swap Breakage Loss and Swap Breakage Gain
on, any Note;
(e)    no such amendment, supplement, change, waiver, discharge or termination
shall, without the consent of a majority (in the principal amount) of all Other
Junior Lenders, acting as a single class, (i) amend, modify or waive any
provision of Section 4.3, (ii) amend the definitions of Other Junior Lenders or
Other Loan Agreements, (iii) amend clause four (iv) of the definition of
Excepted Payments, or (iv) amend this Section 6.1(e); and
(f)    notwithstanding anything to the contrary, no consent of any Lender,
Related Lender or Other Junior Lender shall be required with respect to any of
the matters set forth in Section 9.1 of the Security Agreement.
6.2    Waivers. Each party is permitted to waive any right provided to it under
this Agreement. Notwithstanding anything to the contrary contained herein, the
Junior Lenders shall have the right, to the exclusion of the Senior Lenders, to
waive any Event of Default under the Security Agreement attributable solely to
the failure of the Borrower to perform any of its

19


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



obligations under the Loan Agreement. Without limiting the foregoing, the Junior
Lenders shall have the sole and exclusive right to waive any provision of the
Basic Agreements solely to the extent such provision relates to Excepted
Payments.
6.3    Related Lenders; Other Junior Lenders. Each Related Lender shall be an
express and intended third party beneficiary of Sections 4 and 6.1(d) of this
Agreement and Section 2.1 of the Security Agreement. Each Other Junior Lender
shall be an express and intended third party beneficiary of Sections 4.3,
4.4(a), and 6.1(e) of this Agreement, as the case may be, and Section 2.1 of the
Security Agreement.
7. Reliance; No Implied Waivers.
7.1    Reliance. The Basic Agreements are deemed to have been executed and
delivered in reliance upon this Agreement.
7.2    No Waivers. No right or benefit of any party hereunder shall at any time
in any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by such party or
any other party with the terms and conditions of any of the Basic Agreements.
8. Obligations Unconditional.
8.1    Obligations Unconditional. All rights, interests and obligations of the
parties hereunder shall remain in full force and effect irrespective of:
(a)    any lack of validity or enforceability of any of the Basic Agreements;
(b)    any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Basic Agreements, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any of the Basic
Agreements;
(c)    except as expressly provided herein, any exchange, release, voiding,
avoidance or non‑perfection of any security interest in any part of the
Collateral, or any release, amendment, waiver or other modification, whether by
course of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of all or any portion of the Loans or any guarantee thereof; or
(d)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any party hereto to the extent applicable, in
respect of this Agreement.
9. Miscellaneous.
9.1    Conflicts. In the event the provisions of this Agreement conflict with
any provision of any of the Basic Agreements, the provisions of such other Basic
Agreement shall govern.
9.2    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,

20


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).
9.3    Submission to Jurisdiction; Venue; Waiver. EACH OF THE PARTIES HERETO
HEREBY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, (i) WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION TO ENFORCE OR DEFEND ANY MATTER ARISING FROM OR
RELATED TO THIS AGREEMENT; (ii) IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN NEW YORK COUNTY, NEW YORK,
OVER ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY MATTER ARISING FROM OR
RELATED TO THIS AGREEMENT; (iii) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF ANY SUCH ACTION OR PROCEEDING OR THAT THE VENUE OF SUCH ACTION OR PROCEEDING
IS IMPROPER; AND (iv) AGREES THAT A FINAL (NON-APPEALABLE) JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE LAW. NOTHING IN THIS PARAGRAPH SHALL AFFECT OR IMPAIR ANY PARTY’S
RIGHT TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW OR TO BRING ANY
ACTION OR PROCEEDING AGAINST ANY OTHER PARTY HERETO OR ITS PROPERTIES IN THE
COURTS OF ANY OTHER JURISDICTION.
9.4    Waiver of Immunities. Each party hereto agrees that, to the extent that a
party hereto or any of its property is or becomes entitled at any time to any
immunity on the grounds of sovereignty or otherwise from (i) any legal action,
suit, arbitration proceeding or other proceeding, (ii) set-off or counterclaim,
(iii) the jurisdiction of any court of competent jurisdiction, (iv) service of
process, (v) relief by way of injunction, order for specific performance or for
recovery of property, (vi) attachment of its assets prior to judgment or after
judgment, (vii) attachment in aid of execution or levy, (viii) execution or
enforcement of any decree or judgment, (xi) judgment or jurisdiction or (x) from
any other legal process in any jurisdiction, such party, for itself and its
property, does, to the full extent permitted by applicable law, rule or
regulation, hereby irrevocably and unconditionally waive the rights to, and
agrees not to plead or claim, any such immunity with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Agreement or the other Basic Agreements, or the subject matter hereof or
thereof. Such agreement shall be irrevocable and not subject to withdrawal in
any and all jurisdictions or under any statute, including the Foreign Sovereign
Immunities Act of 1976 of the United States of America. The foregoing waiver
shall constitute a present waiver of immunity at any time any action is
initiated against any party with respect to this Agreement.
9.5    [RESERVED.].
9.6    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns. Nothing herein

21


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



is intended, or shall be construed to give, any Person hereto any right, remedy
or claim under, to or in respect of this Agreement except as expressly provided
herein.
9.7    Notices and Communications. All notices and other communications
hereunder shall be in the English language and shall be given, addressed and
deemed received in the manner specified in Section 11.7 of the Security
Agreement.
9.8    Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.
9.9    Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
9.10    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement shall become
effective when it shall have been executed by each party hereto.
9.11    Concerning the Security Trustee. Notwithstanding anything herein to the
contrary, all of the rights, protections, immunities and indemnities afforded to
the Security Trustee pursuant to the Security Agreement shall be incorporated in
this Agreement as though explicitly set forth herein.
[Signature Pages Follow]



22


1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
BNP PARIBAS, NEW YORK BRANCH,
as Senior Facility Agent and Senior Lender






By:________________________________
      Name:
       Title:


By:________________________________
     Name:
     Title:






[Signature Page − Intercreditor Agreement]
1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1







 
NATIXIS, NEW YORK BRANCH, 
as Senior Lender






By:________________________________
     Name:
     Title:


By:________________________________
      Name:
      Title:






[Signature Page − Intercreditor Agreement]
1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1







 
LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE,
as Senior Lender






By:________________________________
     Name:
      Title:


By:________________________________
      Name:
      Title:






[Signature Page − Intercreditor Agreement]
1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1







 
KFW IPEX-BANK GMBH,
as Senior Lender






By:________________________________
      Name:
      Title:


By:________________________________
      Name:
      Title:






[Signature Page − Intercreditor Agreement]
1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1







 
INVESTEC BANK PLC,
as Junior Facility Agent and Junior Lender






By:________________________________
      Name:
      Title:






[Signature Page − Intercreditor Agreement]
1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1





 
SPIRIT AIRLINES, INC.,
as Borrower






By: ________________________________
        Name:
        Title:








[Signature Page − Intercreditor Agreement]
1000356091v7



--------------------------------------------------------------------------------



Exhibit 10.1







 
WILMINGTON TRUST COMPANY,  
as the Security Trustee






By:________________________________
Name:
Title:






[Signature Page − Intercreditor Agreement]
1000356091v7



--------------------------------------------------------------------------------

Exhibit 10.1


Exhibit D to the
Framework Agreement





FORM OF COMMITMENT TRANSFER CERTIFICATE
To:     [BNP Paribas, New York Branch, as Senior Facility Agent]
[Investec Bank plc, as Junior Facility Agent]
Wilmington Trust Company, as Security Trustee
Cc:     Spirit Airlines, Inc.


COMMITMENT TRANSFER CERTIFICATE
relating to the Framework Agreement (as amended, supplemented or modified from
time to time, the “Framework Agreement”) dated as of October 1, 2014 among
Spirit Airlines, Inc., as Borrower (the “Borrower”), BNP Paribas, New York
Branch, Landesbank Hessen-Thüringen Girozentrale, Natixis, New York Branch and
KfW IPEX-Bank GmbH, as Original Senior Lenders, BNP Paribas, New York Branch, as
Senior Facility Agent, Investec Bank plc, as Original Junior Lender, Investec
Bank plc, as Junior Facility Agent, Natixis, New York Branch, as Documentation
Agent, and Wilmington Trust Company, as Security Trustee.
1.    Capitalized terms defined in the Framework Agreement shall, subject to any
contrary indication, have the same meaning herein. The terms Transferee,
Transfer Date, Lender’s [Senior][Junior] Loan Participation, Lender’s Available
Loan Commitment and Amount Transferred are defined in the Schedule hereto.
2.    ________________ as an Original [Senior][Junior] Lender under the
Framework Agreement (the “Lender”) hereby transfers to the Transferee, on and as
of the Transfer Date, all of its right, title and interest in and to the
Lender’s Transferred [Senior][Junior] Commitment, together with all related
right, title and interest of the Lender under the Framework Agreement
(collectively the “Transferred Property”), and the Transferee, on and as of the
Transfer Date, hereby accepts such assignment and assumes all obligations of the
Lender in respect of the Transferred Property and the Transferee agrees to be
under the same obligations towards each of the other parties to the Framework
Agreement and the Syndication Agreement as it would have had been under if it
had been an original party to the Framework Agreement and the Syndication
Agreement as an Original [Senior][Junior] Lender and shall become a party to the
Framework Agreement, as an Original [Senior][Junior] Lender, thereunder.
3.    The Transferee hereby represents and warrants to the Borrower and the
Security Trustee that the Transferee is a Permitted Transferee (as defined in
the Form of Loan Agreement) [and such Transferee is not a Disqualified Entity]
and is organized under the laws of _________, and will fund its Loan from
_________, which is a Permitted Country (as defined in the Form of Loan
Agreement).

Exhibit D


Framework Agreement

1000319295v12



--------------------------------------------------------------------------------

Exhibit 10.1


Exhibit D to the
Framework Agreement





4.    Effective as of the date hereof, the Transferee hereby makes each
representation and warranty set forth in Section 7 of the Framework Agreement,
with the same force and effect as if such representations and warranties were
set forth herein in haec verba.    
5.    The Transferee represents and warrants that prior to the Transfer Date it
has received a copy of the Framework Agreement, each of the Form of Operative
Agreements attached thereto and the Syndication Agreement, together with such
other information as it has required in connection with this transaction and
that it has not relied and will not hereafter rely on the Lender to check or
enquire on its behalf into the legality, validity, effectiveness, adequacy,
accuracy or completeness of any such information and further agrees that it has
not relied and will not rely on the Lender to assess or keep under review on its
behalf the financial condition, creditworthiness, condition, affairs, status or
nature of the Borrower or any other party to the Framework Agreement. The
Transferee acknowledges the registration requirements set forth in Section 2.16
of the Form of Loan Agreement. In addition, Transferee represents and warrants
that it is sophisticated with respect to decisions to acquire assets of the type
represented by the Transferred Property and either it, or the person exercising
discretion in making its decision to acquire Transferred Property, is
experienced in acquiring assets of such type.
6.    The Lender (a) represents and warrants that (i) it is the legal and
beneficial owner of the Transferred Property, (ii) the Transferred Property is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Commitment Transfer Certificate and to consummate the transactions
contemplated hereby.
7.    Neither the Lender nor any other party to the Framework Agreement makes
any representation or warranty or assumes any responsibility with respect to the
legality, validity, effectiveness, adequacy or enforceability of the Framework
Agreement or the Syndication Agreement or assumes any responsibility for the
financial condition of the Borrower or any other party to the Framework
Agreement or the Syndication Agreement or for the performance and observance by
the Borrower or any such party of any of its obligations under the Framework
Agreement or, as the case may be, the Form of Operative Agreements attached
thereto or the Syndication Agreement and any and all such conditions and
warranties, whether express or implied by law or otherwise, are hereby excluded.
8.    The Lender hereby gives notice that nothing herein, in the Framework
Agreement or in any of the Form of Operative Agreements attached thereto shall
oblige the Lender to (i) accept a re-transfer from the Transferee of the whole
or any part of its rights and/or obligations under the Framework Agreement
transferred pursuant hereto or

Exhibit D


Framework Agreement

1000319295v12



--------------------------------------------------------------------------------

Exhibit 10.1


Exhibit D to the
Framework Agreement





(ii) support any losses directly or indirectly sustained or incurred by the
Transferee for any reason whatsoever including, without limitation, the
non-performance by the Borrower or any other party to the Framework Agreement of
any of their respective obligations thereunder. The Transferee hereby
acknowledges the absence of any such obligation as is referred to in sub-clause
(i) or (ii) above.
9.    The Transferee hereby agrees to be bound by, and to perform and observe,
all of the terms, agreements and covenants of the Framework Agreement and the
Syndication Agreement applicable to, relating to or binding on an Original
Lender.
10.    Pursuant to Section 13 of the Framework Agreement and Section 7.6 of the
Form of Loan Agreement, the Borrower hereby consents to the assignment and
transfer of the Transferred Property.
11.    The provisions of Sections 9, 10, 11, 12, 13, 14, 15, 16 and 17 of the
Framework Agreement are incorporated herein by reference, mutatis mutandis, as
if each reference therein to “this Framework Agreement” referred to this
Commitment Transfer Certificate. THIS COMMITMENT TRANSFER CERTIFICATE AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS (OTHER THAN SECTIONS 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
12.    All notices required or permitted by the terms of the Framework Agreement
or this Commitment Transfer Certificate to be made to the Transferee shall be
made to the Transferee at the address set forth under its signature to this
Commitment Transfer Certificate in the manner specified in Section 8 of the
Framework Agreement.


[Transferor Lender]


By: _____________________________


Date:


[Transferee]


By: ______________________________


Date:




Address for notices:


Account information:






Exhibit D


Framework Agreement

1000319295v12



--------------------------------------------------------------------------------

Exhibit 10.1


Exhibit D to the
Framework Agreement









Consented and Agreed as of the date hereof:
SPIRIT AIRLINES, INC.,
as Borrower






By: _______________________________
   Name:
   Title:



SCHEDULE TO COMMITMENT TRANSFER CERTIFICATE
1.    Lender:
2.    Transferee:
3.    Transfer Date:
4.    Lender’s Total [Senior][Junior] Commitment:
5.    Transferred [Senior][Junior] Commitment:
6.    Lender’s Remaining [Senior][Junior] Commitment:



Exhibit D


Framework Agreement

1000319295v12



--------------------------------------------------------------------------------

Exhibit 10.1


Schedule I to the
Framework Agreement



AIRCRAFT






Aircraft
Type


Indicative
Scheduled Delivery Month




Final Commitment Date


Indicative U.S.
Registration
Number*


Airbus A320-200




October 2014


11/30/2014


N629NK


Airbus A320-200




November 2014


12/31/2014


N631NK


Airbus A320-200




November 2014


12/31/2014


N632NK


Airbus A320-200




December 2014


01/31/2015


N634NK


Airbus A320-200




January 2015


02/28/2015


N636NK


Airbus A320-200




January 2015


02/28/2015


N637NK


Airbus A320-200




February 2015


03/31/2015


N638NK


Airbus A321-200




July 2015


08/31/2015


N657NK


Airbus A321-200




August 2015


09/30/2015


N658NK


Airbus A321-200




September 2015


10/31/2015


N659NK



* Subject to change and will be confirmed or revised by the Borrower pursuant to
Section 4(c) of the Framework Agreement.



Schedule I
1000319295v12


Framework Agreement
 


